



THIRD AMENDMENT TO CREDIT AGREEMENT


This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Third Amendment”) is entered
into as of November 7, 2013, by and among COLFAX CORPORATION, a Delaware
corporation (the “US Borrower” or “Parent”), COLFAX UK HOLDINGS LTD, a company
organized under the laws of England and Wales (the “European Borrower” and,
together with the US Borrower, the “Borrowers”), the other Subsidiaries of
Parent party hereto, the Replacement Lenders (as defined below), DEUTSCHE BANK
AG NEW YORK BRANCH, as administrative agent (in such capacity, the
“Administrative Agent”) and as designated Replacement Lender (in such capacity,
the “Designated Replacement Lender”, and together with the Replacement Term A-1
Lenders, Replacement Term A-2 Lenders, Replacement Term A-3 Lenders, Replacement
Term A-4 Lenders, Replacement Multicurrency RCF Lenders, Replacement US Dollar
RCF Lenders (each as defined below), collectively, the “Replacement Lenders”),
and DEUTSCHE BANK SECURITIES, INC., (“DBSI”), BANK OF AMERICA, N.A. (“BofA”),
BARCLAYS BANK PLC (“Barclays”), BBVA COMPASS (“BBVA”), CITIBANK, N.A. (“Citi”),
CREDIT SUISSE SECURITIES (USA) LLC (“CS Securities”), HSBC SECURITIES (USA) INC.
(“HSBC”), J.P. MORGAN SECURITIES LLC (“JPMS”), KEYBANK NATIONAL ASSOCIATION
(“Keybank”), SUNTRUST ROBINSON HUMPHREY, INC. (“Suntrust”), THE BANK OF NOVA
SCOTIA (“Scotiabank”), RBC CAPITAL MARKETS* (“RBC”), RBS CITIZENS, N.A. (“RBS”)
and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”) as joint lead
arrangers and book managers (DBSI, BofA, Barclays, BBVA, Citi, CS Securities,
HSBC, JPMS, Keybank, Suntrust, Scotiabank, RBC, RBS and Wells Fargo
collectively, the “Joint Lead Arrangers”). Capitalized terms used but not
otherwise defined herein shall have the respective meanings ascribed to such
terms in the Credit Agreement (as defined below).


W I T N E S S E T H:
WHEREAS, the Borrowers, certain Subsidiaries of the Parent, the Lenders (as
defined therein) and the Administrative Agent have entered into that certain
Credit Agreement, dated as of September 12, 2011 (as amended as of January 13,
2012, as further amended on February 22, 2013 and as further amended, restated,
supplemented and otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, on the date hereof, there are outstanding Term A-1 Loans under the
Credit Agreement in an aggregate principal amount of $408,750,000 (for purposes
of this Third Amendment, the “Refinanced Term A-1 Loans”);
WHEREAS, on the date hereof, there are outstanding Term A-2 Loans under the
Credit Agreement in an aggregate principal amount of $380,000,000 (for purposes
of this Third Amendment, the “Refinanced Term A-2 Loans”);
WHEREAS, on the date hereof, there are outstanding Term A-3 Loans under the
Credit Agreement in an aggregate principal amount of €149,724,192.29 (for
purposes of this Third Amendment, the “Refinanced Term A-3 Loans”);
WHEREAS, on the date hereof, there are outstanding Term A-4 Loans under the
Credit Agreement in an aggregate principal amount of €100,044,812.89 (for
purposes of this Third Amendment, the “Refinanced Term A-4 Loans” and, together
with the Refinanced Term A-1 Loans, the Refinanced Term A-2 Loans and the
Refinanced Term A-3 Loans, the “Refinanced Term Loans”);



 
 
 

* RBC Capital Markets is a marketing name for the investment banking businesses
of Royal Bank of Canada and its subsidiaries worldwide.

--------------------------------------------------------------------------------



WHEREAS, on the date hereof, there are Multicurrency RCF Commitments under the
Credit Agreement in an aggregate total amount equal to $200,000,000 (for
purposes of this Third Amendment, the “Replaced Multicurrency RCF Commitments”);
WHEREAS, on the date hereof, there are US Dollar RCF Commitments under the
Credit Agreement in an aggregate total amount equal to $300,000,000 (for
purposes of this Third Amendment, the “Replaced US Dollar RCF Commitments”, and
together with the Replaced Multicurrency RCF Commitments, the “Replaced RCF
Commitments”);
WHEREAS, the US Borrower has made a request to the Administrative Agent that one
or more Existing US Dollar RCF Lenders (as defined below) and/or other financial
institutions that will become 2013 Replacement US Dollar RCF Lenders (as defined
below) provide for additional US Dollar RCF Commitments in an aggregate amount
of $398,000,000 as provided for in this Third Amendment; and
WHEREAS, the parties hereto wish to amend and/or modify certain provisions of
the Credit Agreement to, among other items, enable the Borrowers (i) to
refinance in full the outstanding Refinanced Term Loans, and (ii) replace in
full the total Replaced RCF Commitments and increase the aggregate amount of US
Dollar RCF Commitments, in each case on the terms and conditions contained
herein.
NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
SECTION 1. Amendments to Credit Agreement. Effective as of the Third Amendment
Effective Date (as defined below):
1.    The Credit Agreement is hereby amended to incorporate the changes
reflected in the redline version of the Credit Agreement attached hereto as
Annex I.
2.    The Credit Agreement is hereby further amended by amending Schedule 2.01
thereto by inserting the information contained on Schedule 2.01 hereto.
3.     (i)    Subject to the satisfaction (or waiver) of the conditions set
forth in Section 7 hereof, the Replacement Term A-1 Lenders (as defined below)
hereby agree to make 2013 Replacement Term A-1 Loans (as defined below) to the
US Borrower on the Third Amendment Effective Date (as defined below) in the
aggregate principal amount of $408,750,000, which shall be used solely to
refinance in full all outstanding Refinanced Term A-1 Loans and to pay fees and
expenses relating to this Third Amendment.
(ii)     The Administrative Agent has prepared a schedule which sets forth the
allocated commitments received by it (“Replacement Term A-1 Commitments”) from
the Lenders providing the 2013 Replacement Term A-1 Loans (the “Replacement Term
A-1 Lenders”). The Administrative Agent has notified each Replacement Term A-1
Lender of its allocated Replacement Term A-1 Commitment, and each of the
Replacement Term A-1 Lenders is listed as a signatory to this Third Amendment.
On the Third Amendment Effective Date, all then outstanding Term A-1 Loans shall
be refinanced in full as follows:
(w)    the outstanding aggregate principal amount of Refinanced Term A-1 Loans
of each Lender which does not have a Replacement Term A-1 Commitment (each, a
“Non-Converting Term A-1 Lender”) shall be repaid in full in cash;
(x)    to the extent any Lender has a Replacement Term A-1 Commitment that is
less than the full outstanding aggregate principal amount of Refinanced Term A-1
Loans of such Lender, such



 
2

 




--------------------------------------------------------------------------------



Lender shall be repaid in cash in an amount equal to the difference between the
outstanding aggregate principal amount of Refinanced Term A-1 Loans of such
Lender and such Lender’s Replacement Term A-1 Commitment (the “Non-Converting
Term A-1 Portion”);
(y)    the outstanding aggregate principal amount of Refinanced Term A-1 Loans
of each Lender which has a Replacement Term A-1 Commitment (each, a “Converting
Term A-1 Lender,” and, together with the Non-Converting Term A-1 Lenders, the
“Existing Term A-1 Lenders”) shall automatically be converted into 2013
Replacement Term A-1 Loans (a “Converted Replacement Term A-1 Loan”) in a
principal amount equal to such Converting Term A-1 Lender’s Refinanced Term A-1
Loans outstanding on the Third Amendment Effective Date immediately prior to
such conversion, less an amount equal to any Non-Converting Term A-1 Portion;
and
(z) (1) each Replacement Term A-1 Lender that is not an Existing Term A-1 Lender
(each, a “New Term A-1 Lender”) and (2) each Converting Term A-1 Lender with a
Replacement Term A-1 Commitment in an amount in excess of the aggregate
principal amount of Refinanced Term A-1 Loans of such Converting Term A-1 Lender
(such difference, the “New Term A-1 Commitment”), agrees to make to the US
Borrower a new Term A-1 Loan (each, a “New Term A-1 Loan” and, collectively, the
“New Term A-1 Loans” and, together with the Converted Replacement Term A-1
Loans, the “2013 Replacement Term A-1 Loans”) in a principal amount equal to
such Converting Term A-1 Lender’s New Term A-1 Commitment or such New Term A-1
Lender’s Replacement Term A-1 Commitment, as the case may be, on the Third
Amendment Effective Date, which 2013 Replacement Term A-1 Loans shall be subject
to the terms of the Credit Agreement after giving effect to this Third
Amendment.
(iii)     On the Third Amendment Effective Date, each Replacement Term A-1
Lender hereby agrees to fund its 2013 Replacement Term A-1 Loans in an aggregate
principal amount equal to such Replacement Term A-1 Lender’s Replacement Term
A-1 Commitment as follows: (x) each Converting Term A-1 Lender shall fund its
2013 Replacement Term A-1 Loans to the US Borrower by converting its then
outstanding principal amount of Refinanced Term A-1 Loans into 2013 Replacement
Term A-1 Loans in an equal principal amount as provided in clause (ii)(y) above,
(y) (1) each Converting Term A-1 Lender with a New Term A-1 Commitment shall
fund in cash an amount equal to its New Term A-1 Commitment to the Designated
Replacement Lender and (2) each New Term A-1 Lender shall fund in cash an amount
equal to its Replacement Term A-1 Commitment to the Designated Replacement
Lender, and (z) the Designated Replacement Lender shall fund in cash to the US
Borrower an amount equal to the New Term A-1 Commitment of each Converting Term
A-1 Lender and the Replacement Term A-1 Commitment of each New Term A-1 Lender.
(iv) All outstanding Borrowings of Refinanced Term A-1 Loans shall continue in
effect for the equivalent principal amount of 2013 Replacement Term A-1 Loans
after the Third Amendment Effective Date and each resulting “borrowing” of 2013
Replacement Term A-1 Loans shall be deemed to constitute a new deemed
“borrowing” under the Credit Agreement and be subject to the same Interest
Period (and the same Eurocurrency Rate) applicable to the Refinanced Term A-1
Loans to which it relates immediately prior to the Third Amendment Effective
Date, which Interest Period shall continue in effect (until such Interest
Periods expire, at which time subsequent Interest Periods shall be determined in
accordance with the provisions of Section 2.02 of the Credit Agreement). New
Term A-1 Loans shall be initially incurred as Eurocurrency Rate Loans and shall
be allocated ratably to the outstanding deemed “borrowings” of 2013 Replacement
Term A-1 Loans on the Third Amendment Effective Date. Each such Borrowing of new
Term A-1 Loans shall be subject to (x) an Interest Period which commences on the
Third Amendment Effective Date and ends on the last day of the Interest Period
applicable to the Refinanced Term A-1 Loans and (y) the same Eurocurrency Rate
applicable to the 2013 Replacement Term A-1 Loans. The 2013 Replacement Term A-1
Loans of each Replacement Term A-1 Lender shall be allocated ratably to such
Interest Periods



 
3

 




--------------------------------------------------------------------------------



(based upon the relative principal amounts of Borrowings of Refinanced Term A-1
Loans subject to such Interest Periods immediately prior to the Third Amendment
Effective Date), with the effect being that Refinanced Term A-1 Loans which are
converted into Converted Replacement Term A-1 Loans hereunder shall continue to
be subject to the same Interest Periods and any 2013 Replacement Term A-1 Loans
that are funded in cash on the Third Amendment Effective Date shall be ratably
allocated to the various Interest Periods as described above.
(v) On the Third Amendment Effective Date, the US Borrower shall pay in cash (a)
all interest accrued on the Refinanced Term A-1 Loans through the Third
Amendment Effective Date and (b) to each Non-Converting Term A-1 Lender and each
Converting Term A-1 Lender with a Non-Converting Term A-1 Portion, any breakage
loss or expenses due under Section 3.05 of the Credit Agreement (it being
understood that existing Interest Periods of the Refinanced Term A-1 Loans held
by Replacement Term A-1 Lenders prior to the Third Amendment Effective Date
shall continue on and after the Third Amendment Effective Date and shall accrue
interest in accordance with Section 2.08 of the Credit Agreement on and after
the Third Amendment Effective Date). Each Converting Term A-1 Lender hereby
waives any entitlement to any breakage loss or expenses due under Section 3.05
of the Credit Agreement with respect to the repayment of that portion of its
Refinanced Term A-1 Loans with the proceeds of Converted Replacement Term A-1
Loans.
(vi) On the Third Amendment Effective Date, all Notes, if any, evidencing the
Refinanced Term A-1 Loans shall be automatically cancelled, and any Replacement
Term A-1 Lender may request that its 2013 Replacement Term A-1 Loan be evidenced
by a Note pursuant to Section 2.11 of the Credit Agreement.
4.    (i)    Subject to the satisfaction (or waiver) of the conditions set forth
in Section 7 hereof, the Replacement Term A-2 Lenders (as defined below) hereby
agree to make 2013 Replacement Term A-2 Loans (as defined below) to the European
Borrower on the Third Amendment Effective Date (as defined below) in the
aggregate principal amount of $380,000,000, the proceeds of which shall be used
solely to refinance in full all outstanding Refinanced Term A-2 Loans and to pay
fees and expenses relating to this Third Amendment.
(ii)    The Administrative Agent has prepared a schedule which sets forth the
allocated commitments received by it (“Replacement Term A-2 Commitments”) from
the Lenders providing the 2013 Replacement Term A-2 Loans (the “Replacement Term
A-2 Lenders”). The Administrative Agent has notified each Replacement Term A-2
Lender of its allocated Replacement Term A-2 Commitment, and each of the
Replacement Term A-2 Lenders is listed as a signatory to this Third Amendment.
On the Third Amendment Effective Date, all then outstanding Term A-2 Loans shall
be refinanced in full as follows:
(w)    the outstanding aggregate principal amount of Refinanced Term A-2 Loans
of each Lender which does not have a Replacement Term A-2 Commitment (each, a
“Non-Converting Term A-2 Lender”) shall be repaid in full in cash;
(x)    to the extent any Lender has a Replacement Term A-2 Commitment that is
less than the full outstanding aggregate principal amount of Refinanced Term A-2
Loans of such Lender, such Lender shall be repaid in cash in an amount equal to
the difference between the outstanding aggregate principal amount of Refinanced
Term A-2 Loans of such Lender and such Lender’s Replacement Term A-2 Commitment
(the “Non-Converting Term A-2 Portion”);
(y) the outstanding aggregate principal amount of Refinanced Term A-2 Loans of
each Lender which has a Replacement Term A-2 Commitment (each, a “Converting
Term A-2 Lender,” and, together with the Non-Converting Term A-2 Lenders, the
“Existing Term A-2 Lenders”) shall automatically be converted into 2013
Replacement Term A-2 Loans (a “Converted Replacement Term A-2 Loan”) in a
principal amount equal to such Converting Term A-2 Lender’s Refinanced



 
4

 




--------------------------------------------------------------------------------



Term A-2 Loans outstanding on the Third Amendment Effective Date immediately
prior to such conversion, less an amount equal to any Non-Converting Term A-2
Portion; and
(z) (1) each Replacement Term A-2 Lender that is not an Existing Term A-2 Lender
(each, a “New Term A-2 Lender”) and (2) each Converting Term A-2 Lender with a
Replacement Term A-2 Commitment in an amount in excess of the aggregate
principal amount of Refinanced Term A-2 Loans of such Converting Term A-2 Lender
(such difference, the “New Term A-2 Commitment”), agrees to make to the European
Borrower a new Term A-2 Loan (each, a “New Term A-2 Loan” and, collectively, the
“New Term A-2 Loans” and, together with the Converted Replacement Term A-2
Loans, the “2013 Replacement Term A-2 Loans”) in a principal amount equal to
such Converting Term A-2 Lender’s New Term A-2 Commitment or such New Term A-2
Lender’s Replacement Term A-2 Commitment, as the case may be, on the Third
Amendment Effective Date, which 2013 Replacement Term A-2 Loans shall be subject
to the terms of the Credit Agreement after giving effect to this Third
Amendment.
(iii)     On the Third Amendment Effective Date, each Replacement Term A-2
Lender hereby agrees to fund its 2013 Replacement Term A-2 Loans in an aggregate
principal amount equal to such Replacement Term A-2 Lender’s Replacement Term
A-2 Commitment as follows: (x) each Converting Term A-2 Lender shall fund its
2013 Replacement Term A-2 Loans to the European Borrower by converting its then
outstanding principal amount of Refinanced Term A-2 Loans into 2013 Replacement
Term A-2 Loans in an equal principal amount as provided in clause (ii)(y) above,
(y) (1) each Converting Term A-2 Lender with a New Term A-2 Commitment shall
fund in cash an amount equal to its New Term A-2 Commitment to the Designated
Replacement Lender and (2) each New Term A-2 Lender shall fund in cash an amount
equal to its Replacement Term A-2 Commitment to the Designated Replacement
Lender, and (z) the Designated Replacement Lender shall fund in cash to the
European Borrower an amount equal to the New Term A-2 Commitment of each
Converting Term A-2 Lender and the Replacement Term A-2 Commitment of each New
Term A-2 Lender.
(iv)     All outstanding Borrowings of Refinanced Term A-2 Loans shall continue
in effect for the equivalent principal amount of 2013 Replacement Term A-2 Loans
after the Third Amendment Effective Date and each resulting “borrowing” of 2013
Replacement Term A-2 Loans shall be deemed to constitute a new deemed
“borrowing” under the Credit Agreement and be subject to the same Interest
Period (and the same Eurocurrency Rate) applicable to the Refinanced Term A-2
Loans to which it relates immediately prior to the Third Amendment Effective
Date, which Interest Period shall continue in effect (until such Interest
Periods expire, at which time subsequent Interest Periods shall be determined in
accordance with the provisions of Section 2.02 of the Credit Agreement). New
Term A-2 Loans shall be initially incurred as Eurocurrency Rate Loans and shall
be allocated ratably to the outstanding deemed “borrowings” of 2013 Replacement
Term A-2 Loans on the Third Amendment Effective Date. Each such Borrowing of new
Term A-2 Loans shall be subject to (x) an Interest Period which commences on the
Third Amendment Effective Date and ends on the last day of the Interest Period
applicable to the Refinanced Term A-2 Loans and (y) the same Eurocurrency Rate
applicable to the 2013 Replacement Term A-2 Loans. The 2013 Replacement Term A-2
Loans of each Replacement Term A-2 Lender shall be allocated ratably to such
Interest Periods (based upon the relative principal amounts of Borrowings of
Refinanced Term A-2 Loans subject to such Interest Periods immediately prior to
the Third Amendment Effective Date), with the effect being that Refinanced Term
A-2 Loans which are converted into Converted Replacement Term A-2 Loans
hereunder shall continue to be subject to the same Interest Periods and any 2013
Replacement Term A-2 Loans that are funded in cash on the Third Amendment
Effective Date shall be ratably allocated to the various Interest Periods as
described above
(v) On the Third Amendment Effective Date, the European Borrower shall pay in
cash (a) all interest accrued on the Refinanced Term A-2 Loans through the Third
Amendment Effective Date and (b) to each



 
5

 




--------------------------------------------------------------------------------



Non-Converting Term A-2 Lender and each Converting Term A-2 Lender with a
Non-Converting Term A-2 Portion, any breakage loss or expenses due under Section
3.05 of the Credit Agreement (it being understood that existing Interest Periods
of the Refinanced Term A-2 Loans held by Replacement Term A-2 Lenders prior to
the Third Amendment Effective Date shall continue on and after the Third
Amendment Effective Date and shall accrue interest in accordance with Section
2.08 of the Credit Agreement on and after the Third Amendment Effective Date).
Each Converting Term A-2 Lender hereby waives any entitlement to any breakage
loss or expenses due under Section 3.05 of the Credit Agreement with respect to
the repayment of that portion of its Refinanced Term A-2 Loans with the proceeds
of Converted Replacement Term A-2 Loans.
(vi) On the Third Amendment Effective Date, all Notes, if any, evidencing the
Refinanced Term A-2 Loans shall be automatically cancelled, and any Replacement
Term A-2 Lender may request that its 2013 Replacement Term A-2 Loan be evidenced
by a Note pursuant to Section 2.11 of the Credit Agreement.
5.     (i)    Subject to the satisfaction (or waiver) of the conditions set
forth in Section 7 hereof, the Replacement Term A-3 Lenders (as defined below)
hereby agree to make 2013 Replacement Term A-3 Loans (as defined below) to the
European Borrower on the Third Amendment Effective Date (as defined below) in
the aggregate principal amount of €149,724,192.29, the proceeds of which shall
be used solely to refinance in full all outstanding Refinanced Term A-3 Loans
and to pay fees and expenses relating to this Third Amendment.
(ii)    The Administrative Agent has prepared a schedule which sets forth the
allocated commitments received by it (“Replacement Term A-3 Commitments”) from
the Lenders providing the 2013 Replacement Term A-3 Loans (the “Replacement Term
A-3 Lenders”). The Administrative Agent has notified each Replacement Term A-3
Lender of its allocated Replacement Term A-3 Commitment, and each of the
Replacement Term A-3 Lenders is listed as a signatory to this Third Amendment.
On the Third Amendment Effective Date, all then outstanding Term A-3 Loans shall
be refinanced in full as follows:
(w)    the outstanding aggregate principal amount of Refinanced Term A-3 Loans
of each Lender which does not have a Replacement Term A-3 Commitment (each, a
“Non-Converting Term A-3 Lender”) shall be repaid in full in cash;
(x)    to the extent any Lender has a Replacement Term A-3 Commitment that is
less than the full outstanding aggregate principal amount of Refinanced Term A-3
Loans of such Lender, such Lender shall be repaid in cash in an amount equal to
the difference between the outstanding aggregate principal amount of Refinanced
Term A-3 Loans of such Lender and such Lender’s Replacement Term A-3 Commitment
(the “Non-Converting Term A-3 Portion”);
(y)    the outstanding aggregate principal amount of Refinanced Term A-3 Loans
of each Lender which has a Replacement Term A-3 Commitment (each, a “Converting
Term A-3 Lender,” and, together with the Non-Converting Term A-3 Lenders, the
“Existing Term A-3 Lenders”) shall automatically be converted into 2013
Replacement Term A-3 Loans (a “Converted Replacement Term A-3 Loan”) in a
principal amount equal to such Converting Term A-3 Lender’s Refinanced Term A-3
Loans outstanding on the Third Amendment Effective Date immediately prior to
such conversion, less an amount equal to any Non-Converting Term A-3 Portion;
and
(z) (1) each Replacement Term A-3 Lender that is not an Existing Term A-3 Lender
(each, a “New Term A-3 Lender”) and (2) each Converting Term A-3 Lender with a
Replacement Term A-3 Commitment in an amount in excess of the aggregate
principal amount of Refinanced Term A-3 Loans of such Converting Term A-3 Lender
(such difference, the “New Term A-3 Commitment”), agrees to make to the European
Borrower a new Term A-3 Loan (each, a “New Term A-3 Loan” and, collectively, the
“New Term A-3 Loans” and, together with the Converted Replacement Term



 
6

 




--------------------------------------------------------------------------------



A-3 Loans, the “2013 Replacement Term A-3 Loans”) in a principal amount equal to
such Converting Term A-3 Lender’s New Term A-3 Commitment or such New Term A-3
Lender’s Replacement Term A-3 Commitment, as the case may be, on the Third
Amendment Effective Date, which 2013 Replacement Term A-3 Loans shall be subject
to the terms of the Credit Agreement after giving effect to this Third
Amendment.
(iii)     On the Third Amendment Effective Date, each Replacement Term A-3
Lender hereby agrees to fund its 2013 Replacement Term A-3 Loans in an aggregate
principal amount equal to such Replacement Term A-3 Lender’s Replacement Term
A-3 Commitment as follows: (x) each Converting Term A-3 Lender shall fund its
2013 Replacement Term A-3 Loans to the European Borrower by converting its then
outstanding principal amount of Refinanced Term A-3 Loans into 2013 Replacement
Term A-3 Loans in an equal principal amount as provided in clause (ii)(y) above,
(y) (1) each Converting Term A-3 Lender with a New Term A-3 Commitment shall
fund in cash an amount equal to its New Term A-3 Commitment to the Designated
Replacement Lender and (2) each New Term A-3 Lender shall fund in cash an amount
equal to its Replacement Term A-3 Commitment to the Designated Replacement
Lender, and (z) the Designated Replacement Lender shall fund in cash to the
European Borrower an amount equal to the New Term A-3 Commitment of each
Converting Term A-3 Lender and the Replacement Term A-3 Commitment of each New
Term A-3 Lender.
(iv)     All outstanding Borrowings of Refinanced Term A-3 Loans shall continue
in effect for the equivalent principal amount of 2013 Replacement Term A-3 Loans
after the Third Amendment Effective Date and each resulting “borrowing” of 2013
Replacement Term A-3 Loans shall be deemed to constitute a new deemed
“borrowing” under the Credit Agreement and be subject to the same Interest
Period (and the same Eurocurrency Rate) applicable to the Refinanced Term A-3
Loans to which it relates immediately prior to the Third Amendment Effective
Date, which Interest Period shall continue in effect (until such Interest
Periods expire, at which time subsequent Interest Periods shall be determined in
accordance with the provisions of Section 2.02 of the Credit Agreement). New
Term A-3 Loans shall be initially incurred as Eurocurrency Rate Loans and shall
be allocated ratably to the outstanding deemed “borrowings” of 2013 Replacement
Term A-3 Loans on the Third Amendment Effective Date. Each such Borrowing of new
Term A-3 Loans shall be subject to (x) an Interest Period which commences on the
Third Amendment Effective Date and ends on the last day of the Interest Period
applicable to the Refinanced Term A-3 Loans and (y) the same Eurocurrency Rate
applicable to the 2013 Replacement Term A-3 Loans. The 2013 Replacement Term A-3
Loans of each Replacement Term A-3 Lender shall be allocated ratably to such
Interest Periods (based upon the relative principal amounts of Borrowings of
Refinanced Term A-3 Loans subject to such Interest Periods immediately prior to
the Third Amendment Effective Date), with the effect being that Refinanced Term
A-3 Loans which are converted into Converted Replacement Term A-3 Loans
hereunder shall continue to be subject to the same Interest Periods and any 2013
Replacement Term A-3 Loans that are funded in cash on the Third Amendment
Effective Date shall be ratably allocated to the various Interest Periods as
described above.
(v) On the Third Amendment Effective Date, the European Borrower shall pay in
cash (a) all interest accrued on the Refinanced Term A-3 Loans through the Third
Amendment Effective Date and (b) to each Non-Converting Term A-3 Lender and each
Converting Term A-3 Lender with a Non-Converting Term A-3 Portion, any breakage
loss or expenses due under Section 3.05 of the Credit Agreement (it being
understood that existing Interest Periods of the Refinanced Term A-3 Loans held
by Replacement Term A-3 Lenders prior to the Third Amendment Effective Date
shall continue on and after the Third Amendment Effective Date and shall accrue
interest in accordance with Section 2.08 of the Credit Agreement on and after
the Third Amendment Effective Date). Each Converting Term A-3 Lender hereby
waives any entitlement to any breakage loss or expenses due under Section 3.05
of the Credit Agreement with respect to the repayment of that portion of its
Refinanced Term A-3 Loans with the proceeds of Converted Replacement Term A-3
Loans



 
7

 




--------------------------------------------------------------------------------



(vi) On the Third Amendment Effective Date, all Notes, if any, evidencing the
Refinanced Term A-3 Loans shall be automatically cancelled, and any Replacement
Term A-3 Lender may request that its 2013 Replacement Term A-3 Loan be evidenced
by a Note pursuant to Section 2.11 of the Credit Agreement.
6.     (i)    Subject to the satisfaction (or waiver) of the conditions set
forth in Section 7 hereof, the Replacement Term A-4 Lenders (as defined below)
hereby agree to make 2013 Replacement Term A-4 Loans (as defined below) to the
US Borrower on the Third Amendment Effective Date (as defined below) in the
aggregate principal amount of €100,044,812.89, the proceeds of which shall be
used solely to refinance in full all outstanding Refinanced Term A-4 Loans and
to pay fees and expenses relating to this Third Amendment.
(ii)     The Administrative Agent has prepared a schedule which sets forth the
allocated commitments received by it (“Replacement Term A-4 Commitments”) from
the Lenders providing the 2013 Replacement Term A-4 Loans (the “Replacement Term
A-4 Lenders”). The Administrative Agent has notified each Replacement Term A-4
Lender of its allocated Replacement Term A-4 Commitment, and each of the
Replacement Term A-4 Lenders is listed as a signatory to this Third Amendment.
On the Third Amendment Effective Date, all then outstanding Term A-4 Loans shall
be refinanced in full as follows:
(w)    the outstanding aggregate principal amount of Refinanced Term A-4 Loans
of each Lender which does not have a Replacement Term A-4 Commitment (each, a
“Non-Converting Term A-4 Lender”) shall be repaid in full in cash;
(x)    to the extent any Lender has a Replacement Term A-4 Commitment that is
less than the full outstanding aggregate principal amount of Refinanced Term A-4
Loans of such Lender, such Lender shall be repaid in cash in an amount equal to
the difference between the outstanding aggregate principal amount of Refinanced
Term A-4 Loans of such Lender and such Lender’s Replacement Term A-4 Commitment
(the “Non-Converting Term A-4 Portion”);
(y)    the outstanding aggregate principal amount of Refinanced Term A-4 Loans
of each Lender which has a Replacement Term A-4 Commitment (each, a “Converting
Term A-4 Lender,” and, together with the Non-Converting Term A-4 Lenders, the
“Existing Term A-4 Lenders”) shall automatically be converted into 2013
Replacement Term A-4 Loans (a “Converted Replacement Term A-4 Loan”) in a
principal amount equal to such Converting Term A-4 Lender’s Refinanced Term A-4
Loans outstanding on the Third Amendment Effective Date immediately prior to
such conversion, less an amount equal to any Non-Converting Term A-4 Portion;
and
(z) (1) each Replacement Term A-4 Lender that is not an Existing Term A-4 Lender
(each, a “New Term A-4 Lender”) and (2) each Converting Term A-4 Lender with a
Replacement Term A-4 Commitment in an amount in excess of the aggregate
principal amount of Refinanced Term A-4 Loans of such Converting Term A-4 Lender
(such difference, the “New Term A-4 Commitment”), agrees to make to the US
Borrower a new Term A-4 Loan (each, a “New Term A-4 Loan” and, collectively, the
“New Term A-4 Loans” and, together with the Converted Replacement Term A-4
Loans, the “2013 Replacement Term A-4 Loans” and, together with the 2013
Replacement Term A-1 Loans, the 2013 Replacement Term A-2 Loans and the 2013
Replacement Term A-3 Loans, the “2013 Replacement Term Loans”) in a principal
amount equal to such Converting Term A-4 Lender’s New Term A-4 Commitment or
such New Term A-4 Lender’s Replacement Term A-4 Commitment, as the case may be,
on the Third Amendment Effective Date, which 2013 Replacement Term A-4 Loans
shall be subject to the terms of the Credit Agreement after giving effect to
this Third Amendment.



 
8

 




--------------------------------------------------------------------------------



(iii)     On the Third Amendment Effective Date, each Replacement Term A-4
Lender hereby agrees to fund its 2013 Replacement Term A-4 Loans in an aggregate
principal amount equal to such Replacement Term A-4 Lender’s Replacement Term
A-4 Commitment as follows: (x) each Converting Term A-4 Lender shall fund its
2013 Replacement Term A-4 Loans to the US Borrower by converting its then
outstanding principal amount of Refinanced Term A-4 Loans into 2013 Replacement
Term A-4 Loans in an equal principal amount as provided in clause (ii)(y) above,
(y) (1) each Converting Term A-4 Lender with a New Term A-4 Commitment shall
fund in cash an amount equal to its New Term A-4 Commitment to the Designated
Replacement Lender and (2) each New Term A-4 Lender shall fund in cash an amount
equal to its Replacement Term A-4 Commitment to the Designated Replacement
Lender, and (z) the Designated Replacement Lender shall fund in cash to the US
Borrower an amount equal to the New Term A-4 Commitment of each Converting Term
A-4 Lender and the Replacement Term A-4 Commitment of each New Term A-4 Lender.
(iv)     All outstanding Borrowings of Refinanced Term A-4 Loans shall continue
in effect for the equivalent principal amount of 2013 Replacement Term A-4 Loans
after the Third Amendment Effective Date and each resulting “borrowing” of 2013
Replacement Term A-4 Loans shall be deemed to constitute a new deemed
“borrowing” under the Credit Agreement and be subject to the same Interest
Period (and the same Eurocurrency Rate) applicable to the Refinanced Term A-4
Loans to which it relates immediately prior to the Third Amendment Effective
Date, which Interest Period shall continue in effect (until such Interest
Periods expire, at which time subsequent Interest Periods shall be determined in
accordance with the provisions of Section 2.02 of the Credit Agreement). New
Term A-4 Loans shall be initially incurred as Eurocurrency Rate Loans and shall
be allocated ratably to the outstanding deemed “borrowings” of 2013 Replacement
Term A-4 Loans on the Third Amendment Effective Date. Each such Borrowing of new
Term A-4 Loans shall be subject to (x) an Interest Period which commences on the
Third Amendment Effective Date and ends on the last day of the Interest Period
applicable to the Refinanced Term A-4 Loans and (y) the same Eurocurrency Rate
applicable to the 2013 Replacement Term A-4 Loans. The 2013 Replacement Term A-4
Loans of each Replacement Term A-4 Lender shall be allocated ratably to such
Interest Periods (based upon the relative principal amounts of Borrowings of
Refinanced Term A-4 Loans subject to such Interest Periods immediately prior to
the Third Amendment Effective Date), with the effect being that Refinanced Term
A-4 Loans which are converted into Converted Replacement Term A-4 Loans
hereunder shall continue to be subject to the same Interest Periods and any 2013
Replacement Term A-4 Loans that are funded in cash on the Third Amendment
Effective Date shall be ratably allocated to the various Interest Periods as
described above.
(v) On the Third Amendment Effective Date, the US Borrower shall pay in cash (a)
all interest accrued on the Refinanced Term A-4 Loans through the Third
Amendment Effective Date and (b) to each Non-Converting Term A-4 Lender and each
Converting Term A-4 Lender with a Non-Converting Term A-4 Portion, any breakage
loss or expenses due under Section 3.05 of the Credit Agreement (it being
understood that existing Interest Periods of the Refinanced Term A-4 Loans held
by Replacement Term A-4 Lenders prior to the Third Amendment Effective Date
shall continue on and after the Third Amendment Effective Date and shall accrue
interest in accordance with Section 2.08 of the Credit Agreement on and after
the Third Amendment Effective Date). Each Converting Term A-4 Lender hereby
waives any entitlement to any breakage loss or expenses due under Section 3.05
of the Credit Agreement with respect to the repayment of that portion of its
Refinanced Term A-4 Loans with the proceeds of Converted Replacement Term A-4
Loans.
(vi) On the Third Amendment Effective Date, all Notes, if any, evidencing the
Refinanced Term A-4 Loans shall be automatically cancelled, and any Replacement
Term A-4 Lender may request that its 2013 Replacement Term A-4 Loan be evidenced
by a Note pursuant to Section 2.11 of the Credit Agreement.
7.     (i)    Subject to the satisfaction (or waiver) of the conditions set
forth in Section 7 hereof, the Replacement Multicurrency RCF Lenders (as defined
below) hereby agree to (x) provide 2013



 
9

 




--------------------------------------------------------------------------------



Replacement Multicurrency RCF Commitments (as defined below) (and subject to the
terms and conditions set forth in the Credit Agreement, make Multicurrency RCF
Loans to either Borrower pursuant thereto) in the aggregate amount equal to
$200,000,000, which 2013 Replacement Multicurrency RCF Commitments shall replace
in full the Replaced Multicurrency RCF Commitments existing on the Third
Amendment Effective Date and (y) make Multicurrency RCF Loans to the Borrowers
on the Third Amendment Effective Date in an aggregate principal amount equal to
the aggregate principal amount (the “Refinanced Multicurrency RCF Loan Amount”)
of Multicurrency RCF Loans outstanding on the Third Amendment Effective Date
immediately prior to the occurrence thereof.
(ii)     The Administrative Agent has prepared the schedule attached hereto as
Schedule 2.01, which sets forth the allocated commitments received by it from
the Lenders providing the 2013 Replacement Multicurrency RCF Commitments (the
“Replacement Multicurrency RCF Lenders”). On the Third Amendment Effective Date,
all Replaced Multicurrency RCF Commitments shall be replaced in full as follows:
(x)    the aggregate amount of Multicurrency RCF Commitments (prior to giving
effect to this Third Amendment) of each Lender which is an existing Lender under
the Credit Agreement with a Multicurrency RCF Commitment prior to giving effect
to this Third Amendment (each, an “Existing Multicurrency RCF Lender”) shall be
terminated in their entirety and the outstanding aggregate principal amount of
Multicurrency RCF Loans of each Existing Multicurrency RCF Lender shall be
repaid in full in cash with the proceeds of new Multicurrency RCF Loans made
under the 2013 Replacement Multicurrency RCF Commitments as provided below;
(y)     on the Third Amendment Effective Date, each Replacement Multicurrency
RCF Lender agrees to (1) provide to the Borrowers new Multicurrency RCF
Commitments (each, a “2013 Replacement Multicurrency RCF Commitment” and
collectively, the “2013 Replacement Multicurrency RCF Commitments”) in an amount
equal to such Replacement Multicurrency RCF Lender’s 2013 Replacement
Multicurrency RCF Commitment, as the case may be, on the Third Amendment
Effective Date and (2) provide new Multicurrency RCF Loans (on a pro rata basis)
in an aggregate amount equal to the Refinanced Multicurrency Loan Amount which
new Multicurrency RCF Loans shall be subject to the terms of the Credit
Agreement after giving effect to this Third Amendment.
(iii)     On the Third Amendment Effective Date, (x) all issued and outstanding
Multicurrency RCF Letters of Credit shall remain outstanding and be incorporated
as (and deemed issued as) Letters of Credit under the Multicurrency Revolving
Credit Facility (after giving effect to this Third Amendment) and (y) subject to
clause (iv) below, all outstanding Multicurrency RCF Swing Line Loans shall
remain outstanding and be incorporated as (and deemed incurred as) Multicurrency
RCF Swing Loans under the Multicurrency Revolving Credit Facility (after giving
effect to this Third Amendment).
(iv)     On the Third Amendment Effective Date, the Replacement Multicurrency
RCF Lenders will automatically and without further act be deemed to have
assigned and to have assumed, participations under the Credit Agreement in
outstanding Multicurrency RCF Letters of Credit and Multicurrency RCF Swing Line
Loans such that, after giving effect to each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding
(x) participations under the Credit Agreement in Multicurrency RCF Letters of
Credit and (y) participations under the Credit Agreement in Multicurrency RCF
Swing Line Loans, in each case, held by each Replacement Multicurrency RCF
Lender (after giving effect to this Third Amendment) will equal the Applicable
Percentage of such Replacement Multicurrency RCF Lender with respect to the
Multicurrency Revolving Credit Facility.



 
10

 




--------------------------------------------------------------------------------



(v)    Each Existing Multicurrency RCF Lender hereby waives any entitlement to
any breakage loss or expenses due under Section 3.05 of the Credit Agreement
resulting from the making or repayment of Multicurrency RCF Loans pursuant to
preceding clause (ii).
(vi)     On the Third Amendment Effective Date, the Borrowers shall pay in cash
(a) all interest accrued on the Multicurrency RCF Loans and Multicurrency RCF
Swing Line Loans through the Third Amendment Effective Date, (b) all accrued
commitment fees with respect to the Multicurrency Revolving Credit Facility and
(c) all accrued Letter of Credit Fees with respect to the Multicurrency
Revolving Credit Facility.
(vii) On the Third Amendment Effective Date, all Notes, if any, evidencing
Multicurrency RCF Loans shall be automatically cancelled, and any Replacement
Multicurrency RCF Lender may request that its Multicurrency RCF Loans incurred
(or deemed incurred) under the Multicurrency Revolving Credit Facility (after
giving effect to this Third Amendment) be evidenced by a Note pursuant to
Section 2.11 of the Credit Agreement.
8.     (i)    Subject to the satisfaction (or waiver) of the conditions set
forth in Section 7 hereof, the Replacement US Dollar RCF Lenders (as defined
below) hereby agree to (x) provide 2013 Replacement US Dollar RCF Commitments
(as defined below) (and subject to the terms and conditions set forth in the
Credit Agreement, make US Dollar RCF Loans to the US Borrower) in the aggregate
amount equal to $698,000,000, which 2013 Replacement US Dollar RCF Commitments
shall replace in full the Replaced US Dollar RCF Commitments existing on the
Third Amendment Effective Date and (y) make US Dollar RCF Loans to the US
Borrower on the Third Amendment Effective Date in an aggregate principal amount
equal to the aggregate principal amount (the “Refinanced US Dollar RCF Loan
Amount”) of US Dollar RCF Loans outstanding on the Third Amendment Effective
Date immediately prior to the occurrence thereof.
(ii)     The Administrative Agent has prepared the schedule attached hereto as
Schedule 2.01, which sets forth the allocated commitments received by it from
the Lenders providing the 2013 Replacement US Dollar RCF Commitments (as defined
below) (the “Replacement US Dollar RCF Lenders”). On the Third Amendment
Effective Date, all Replaced US Dollar RCF Commitments shall be replaced in full
as follows:
(x)    the aggregate amount of US Dollar RCF Commitments (prior to giving effect
to this Third Amendment) of each Lender which is an existing Lender under the
Credit Agreement with a US Dollar RCF Commitment prior to giving effect to this
Third Amendment (each, an “Existing US Dollar RCF Lender”) shall be terminated
in its entirety and the outstanding aggregate principal amount of US Dollar RCF
Loans of each Existing US Dollar RCF Lender shall be repaid in full in cash with
the proceeds of new US Dollar RCF Loans made under the 2013 Replacement US
Dollar Commitments as provided below;
(y) on the Third Amendment Effective Date, each Replacement US Dollar RCF Lender
agrees to (1) provide to the US Borrower new US Dollar RCF Commitments (each, a
“2013 Replacement US Dollar RCF Commitment” and collectively, the “2013
Replacement US Dollar RCF Commitments” and, together with the 2013 Replacement
Multicurrency RCF Commitments, the “2013 Replacement RCF Commitments”) in an
amount equal to such Replacement US Dollar RCF Lender’s 2013 Replacement US
Dollar RCF Commitment, as the case may be, on the Third Amendment Effective Date
and (2) provide new US Dollar RCF Loans (on a pro rata basis) in an aggregate
amount equal to the Refinanced US Dollar RCF Loan Amount which new US Dollar RCF
Loans shall be subject to the terms of the Credit Agreement after giving effect
to this Third Amendment.



 
11

 




--------------------------------------------------------------------------------



(iii)     On the Third Amendment Effective Date, (x) all issued and outstanding
US Dollar RCF Letters of Credit shall remain outstanding and be incorporated as
(and deemed issued as) Letters of Credit under the US Dollar Revolving Credit
Facility (after giving effect to this Third Amendment) and (y) subject to clause
(iv) below, all outstanding US Dollar RCF Swing Line Loans shall remain
outstanding and be incorporated as (and deemed incurred as) US Dollar RCF Swing
Loans under the US Dollar Revolving Credit Facility (after giving effect to this
Third Amendment).
(iv)     On the Third Amendment Effective Date, the Replacement US Dollar RCF
Lenders will automatically and without further act be deemed to have assigned
and to have assumed, participations under the Credit Agreement in outstanding US
Dollar RCF Letters of Credit and US Dollar RCF Swing Line Loans such that, after
giving effect to each such deemed assignment and assumption of participations,
the percentage of the aggregate outstanding (x) participations under the Credit
Agreement in US Dollar RCF Letters of Credit and (y) participations under the
Credit Agreement in US Dollar RCF Swing Line Loans, in each case, held by each
Replacement US Dollar RCF Lender (after giving effect to this Third Amendment)
will equal the Applicable Percentage of such Replacement US Dollar RCF Lender
with respect to the US Dollar Revolving Credit Facility.
(v)     Each Existing US Dollar RCF Lender hereby waives any entitlement to any
breakage loss or expenses due under Section 3.05 of the Credit Agreement
resulting from the making or repayment of US Dollar RCF Loans pursuant to
preceding clause (ii).
(vi)    On the Third Amendment Effective Date, the US Borrower shall pay in cash
(a) all interest accrued on the US Dollar RCF Loans and US Dollar RCF Swing Line
Loans through the Third Amendment Effective Date, (b) all accrued commitment
fees with respect to the US Dollar Revolving Credit Facility and (c) all accrued
Letter of Credit Fees with respect to the US Dollar Revolving Credit Facility.
(vii) On the Third Amendment Effective Date, all Notes, if any, evidencing US
Dollar RCF Loans shall be automatically cancelled, and any Replacement US Dollar
RCF Lender may request that its US Dollar RCF Loans incurred (or deemed
incurred) under the US Dollar Revolving Credit Facility (after giving effect to
this Third Amendment) be evidenced by a Note pursuant to Section 2.11 of the
Credit Agreement.
SECTION 2. Representations and Warranties. To induce the Administrative Agent
and the Replacement Lenders to enter into this Third Amendment, the Borrowers
represent and warrant to the Administrative Agent, the Lenders (including the
Replacement Lenders) and the L/C Issuers on and as of the Third Amendment
Effective Date that:
i.as of the Third Amendment Effective Date, the conditions precedent set forth
in Section 4.03 of the Credit Agreement have been satisfied both before and
after giving effect to this Third Amendment;
ii.the execution, delivery and performance by the Borrowers of this Third
Amendment and the performance of the Credit Agreement, as amended by this Third
Amendment, and the acknowledgment of this Third Amendment of each other Loan
Party party hereto, by its signature below: (x) are within such Loan Party’s
corporate (or other) powers, (y) have been duly authorized by all necessary
corporate (or other) action and (z) do not (a) contravene such Loan Party’s
Organization Documents, (b) violate any law, rule, regulation (including,
without limitation, Regulation X of the FRB), order, writ, judgment, injunction,
decree, determination or award, (c) conflict with or result in the breach of, or
constitute a default or require any payment to be made under, any material
contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument binding on or affecting any Loan Party, any of its Subsidiaries or
any of their properties or (d) except for the Liens created under the Loan
Documents, result in or require the creation or



 
12

 




--------------------------------------------------------------------------------



imposition of any Lien upon or with respect to any of the properties of any Loan
Party or any of its Subsidiaries, and no Loan Party or any of its Subsidiaries
is in violation of any such law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award or in breach of any such contract,
loan agreement, indenture, mortgage, deed of trust, lease or other instrument,
the violation or breach of which could be reasonably likely to have a Material
Adverse Effect;
iii.this Third Amendment has been duly executed and delivered by or on behalf of
the Borrowers and each other Loan Party party hereto;
iv.each of this Third Amendment and the Credit Agreement, as amended hereby, is
the legal, valid and binding obligation of the Loan Parties and is enforceable
against the Loan Parties in accordance with its terms, except as may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally, and subject to the effects of general
principles of equity (regardless whether considered in a proceeding in equity or
at law); and
v.there is no action, suit, investigation, litigation or proceeding affecting
any Loan Party party hereto or any of its Subsidiaries, including any
Environmental Action, pending or threatened before any Governmental Authority or
arbitrator that (i) could be reasonably expected to have a Material Adverse
Effect (other than the matters described on Schedule 5.07 to the Credit
Agreement) (the “Disclosed Litigation”) or (ii) purports to affect the legality,
validity or enforceability of the Third Amendment or the consummation of the
transactions contemplated hereunder, and there has been no adverse change in the
status, or financial effect on any Loan Party party hereto or any of its
Subsidiaries, of the Disclosed Litigation from that described on Schedule 5.07
to the Credit Agreement.
SECTION 3.    Reference To and Effect Upon the Credit Agreement. (a) From and
after the Third Amendment Effective Date, (i) the term “Agreement” in the Credit
Agreement, and all references to the Credit Agreement in any other Loan
Document, shall mean the Credit Agreement as modified hereby, and (ii) this
Third Amendment shall constitute a Loan Document for all purposes of the Credit
Agreement and the other Loan Documents.
(b)     This Third Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Loan Document.
(c)    Each Replacement Lender hereby agrees that as of the Third Amendment
Effective Date, such Replacement Lender shall become, and have the rights and
obligations of, a Lender under the Credit Agreement and the other Loan
Documents.
SECTION 4.    Affirmation of Obligations.     Each of the Loan Parties party
hereto hereby acknowledges, agrees and affirms (a) its obligations under the
Credit Agreement, the Guaranty and the other Loan Documents to which such Loan
Party is a party, (b) that the Guaranty of such Loan Party shall apply to the
Obligations in accordance with the terms thereof, (c) the grant of the security
interest in all of its assets pursuant to the Loan Documents to which such Loan
Party is a party and (d) that such liens and security interests created and
granted are valid and continuing and secure the Obligations in accordance with
the terms thereof, in each case after giving effect to this Third Amendment (and
taking into account each Loan Document previously entered into, including each
Guaranty Supplement and any and all limitation language contained therein), the
establishment of the 2013 Replacement RCF Commitments and the incurrence of the
2013 Replacement Term Loans, US Dollar RCF Loans and Multicurrency RCF Loans on
the Third Amendment Effective Date.



 
13

 




--------------------------------------------------------------------------------



SECTION 5.    Counterparts, Etc. This Third Amendment may be executed in any
number of counterparts, each of which when so executed shall be deemed an
original, but all such counterparts shall constitute one and the same
instrument, and all signatures need not appear on any one counterpart. Any party
hereto may execute and deliver a counterpart of this Third Amendment by
delivering by facsimile or other electronic transmission a signature page of
this Third Amendment signed by such party, and any such facsimile or other
electronic signature shall be treated in all respects as having the same effect
as an original signature. Section headings in this Third Amendment are included
herein for convenience of reference only and shall not constitute part of this
Third Amendment for any other purpose.
SECTION 6.    Governing Law. This Third Amendment and the rights and obligations
of the parties under this Third Amendment shall be governed by, and construed
and interpreted in accordance with, the law of the State of New York.


SECTION 7. Effectiveness. This Third Amendment shall become effective at the
time (the “Third Amendment Effective Date”) when each of the following
conditions has been satisfied:


(i)
the Administrative Agent shall have received, not later than 11:00 A.M. on the
date three Business Days prior to the satisfaction of all other conditions to
the occurrence of the Third Amendment Effective Date, an appropriately completed
and executed (in accordance, with, and satisfying the requirements of, Section
2.05(i) of the Credit Agreement) notice of prepayment with respect to the entire
outstanding principal amount of Term B Loans to be prepaid on the Third
Amendment Effective Date and such Term B Loans shall have been prepaid in
accordance with such notice of prepayment on the Third Amendment Effective Date;

(ii)
the Administrative Agent shall have received duly executed signature pages for
this Third Amendment signed by the Borrowers and each other Loan Party party
hereto, the Required Lenders and the Replacement Lenders; provided this Third
Amendment shall become effective as to any Foreign Loan Party not party hereto
on the Third Amendment Effective Date at the time such Loan Party accedes to
this Third Amendment, such execution to be not later than 15 Business Days (or,
in the case of any Foreign Loan Party organized under the laws of Singapore, 60
days) following the Third Amendment Effective Date (or such longer period as may
be agreed by the Administrative Agent in its sole discretion);

(iii)
on the Third Amendment Effective Date and after giving effect to this Third
Amendment, (x) no Default shall have occurred and be continuing or would occur
after giving effect to the incurrence of the 2013 Replacement Term Loans and the
application of proceeds therefrom, (y) all of the representations and warranties
made by the Borrowers and each other Loan Party party hereto in this Third
Amendment, the Credit Agreement and the other Loan Documents are true and
correct in all material respects with the same effect as though such
representations and warranties had been made on the Third Amendment Effective
Date; provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided, further that, any
representation or warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such respective date and (z) the representations and warranties contained in
Sections 5.08(a) and (b) of the Credit Agreement shall be deemed




 
14

 




--------------------------------------------------------------------------------



to refer to the most recent statements furnished pursuant to Section 6.17(b) and
(c) of the Credit Agreement, respectively;
(iv)
the Administrative Agent shall have received from the Parent a certificate
executed by a Responsible Officer of the Parent, certifying compliance with the
requirements of preceding clause (iii);

(v)
the Parent shall have paid in full all fees due and payable on the Third
Amendment Effective Date pursuant to any letter agreement between any Borrower
and the Administrative Agent (or its investment affiliates) and all fees and
reasonable out-of-pocket expenses to the extent invoiced, incurred by the
Administrative Agent in connection with the preparation, negotiation and
execution of this Third Amendment and any such letter agreement; and

(vi)
the Administrative Agent shall have received from Allen & Overy LLP, counsel to
the Loan Parties, an opinion addressed to the Administrative Agent and the
Replacement Lenders and dated the Third Amendment Effective Date, which opinion
shall be in form and substance reasonably satisfactory to the Administrative
Agent.

The Administrative Agent shall provide prompt written notice of the occurrence
of the Third Amendment Effective Date to the Lenders.
[Signature Pages to follow]



 
15

 




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Third Amendment has been executed by the parties hereto
as of the date first written above.


COLFAX CORPORATION
as US Borrower and Parent




By:
/s/ C. Scott Brannan
 
Name:
C. Scott Brannan
 
Title:
Senior Vice President, Chief Financial Officer and Treasurer

COLFAX UK HOLDINGS LIMITED
as European Borrower




By:
/s/ C. Scott Brannan
 
Name:
C. Scott Brannan
 
Title:
Director

ALCOTEC WIRE CORPORATION




By:
/s/ C. Scott Brannan
 
Name:
C. Scott Brannan
 
Title:
President

ALLOY RODS GLOBAL, INC.




By:
/s/ C. Scott Brannan
 
Name:
C. Scott Brannan
 
Title:
President

ANDERSON GROUP INC.







 
 
 

[Signature Page to Third Amendment to Colfax Credit Agreement]



--------------------------------------------------------------------------------



By:
/s/ C. Scott Brannan
 
Name:
C. Scott Brannan
 
Title:
President





CLARUS FLUID INTELLIGENCE, LLC




By:
/s/ C. Scott Brannan
 
Name:
C. Scott Brannan
 
Title:
President

CLFX SUB HOLDING LLC




By:
/s/ C. Scott Brannan
 
Name:
C. Scott Brannan
 
Title:
President

COLFAX FLUID HANDLING LLC




By:
/s/ C. Scott Brannan
 
Name:
C. Scott Brannan
 
Title:
President

CONSTELLATION PUMPS CORPORATION




By:
/s/ C. Scott Brannan
 
Name:
C. Scott Brannan
 
Title:
President

DISTRIBUTION MINING & EQUIPMENT COMPANY, LLC







 
 
 

[Signature Page to Third Amendment to Colfax Credit Agreement]



--------------------------------------------------------------------------------



By:
/s/ C. Scott Brannan
 
Name:
C. Scott Brannan
 
Title:
President

EMSA HOLDINGS, INC.




By:
/s/ C. Scott Brannan
 
Name:
C. Scott Brannan
 
Title:
President

FAIRMOUNT AUTOMATION, INC.




By:
/s/ C. Scott Brannan
 
Name:
C. Scott Brannan
 
Title:
President

HOWDEN COMPRESSORS, INC.




By:
/s/ C. Scott Brannan
 
Name:
C. Scott Brannan
 
Title:
Chief Financial Officer

HOWDEN NORTH AMERICA INC.




By:
/s/ C. Scott Brannan
 
Name:
C. Scott Brannan
 
Title:
Chief Financial Officer

HOWDEN WATER TECHNOLOGY INC.







 
 
 

[Signature Page to Third Amendment to Colfax Credit Agreement]



--------------------------------------------------------------------------------



By:
/s/ C. Scott Brannan
 
Name:
C. Scott Brannan
 
Title:
President

IMO HOLDINGS, INC.




By:
/s/ C. Scott Brannan
 
Name:
C. Scott Brannan
 
Title:
President

IMO INDUSTRIES INC.




By:
/s/ C. Scott Brannan
 
Name:
C. Scott Brannan
 
Title:
President

    
PORTLAND VALVE LLC




By:
/s/ C. Scott Brannan
 
Name:
C. Scott Brannan
 
Title:
President

SHAND HOLDINGS, INC.




By:
/s/ C. Scott Brannan
 
Name:
C. Scott Brannan
 
Title:
President

SHAWEBONE HOLDINGS INC.







 
 
 

[Signature Page to Third Amendment to Colfax Credit Agreement]



--------------------------------------------------------------------------------



By:
/s/ C. Scott Brannan
 
Name:
C. Scott Brannan
 
Title:
President

SOLDEX LLC




By:
/s/ C. Scott Brannan
 
Name:
C. Scott Brannan
 
Title:
President

SOLDEX HOLDINGS I LLC




By:
/s/ C. Scott Brannan
 
Name:
C. Scott Brannan
 
Title:
President

SOLDEX HOLDINGS II LLC




By:
/s/ C. Scott Brannan
 
Name:
C. Scott Brannan
 
Title:
President



THE ESAB GROUP, INC.




By:
/s/ C. Scott Brannan
 
Name:
C. Scott Brannan
 
Title:
President

TLMC HOLDING INC.







 
 
 

[Signature Page to Third Amendment to Colfax Credit Agreement]



--------------------------------------------------------------------------------



By:
/s/ C. Scott Brannan
 
Name:
C. Scott Brannan
 
Title:
President

TOTAL LUBRICATION MANAGEMENT COMPANY




By:
/s/ C. Scott Brannan
 
Name:
C. Scott Brannan
 
Title:
President

WARREN PUMPS LLC




By:
/s/ C. Scott Brannan
 
Name:
C. Scott Brannan
 
Title:
President










 
 
 

[Signature Page to Third Amendment to Colfax Credit Agreement]



--------------------------------------------------------------------------------



DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent, Lender and Replacement Lender

By:
/s/ Peter Cucchiara
 
Name:
Peter Cucchiara
 
Title:
Vice President



By:
/s/ Kirk L. Tashjian
 
Name:
Kirk L. Tashjian
 
Title:
Vice President






[Signature Page to Third Amendment to Colfax Credit Agreement]


 
 
 




--------------------------------------------------------------------------------



LENDERS:


Aberdeen Loan Funding, Ltd
By: Highland Capital Management, L.P., as
Collateral Manager
By:
/s/ Carter Chism
 
Name:
Carter Chism
 
Title:
Authorized Signatory



ACA CLO 2006-1 LTD
By: Its Investment Advisor CVC Credit
Partners, LLC
By:
/s/ Oscar K. Anderson
 
Name:
Oscar K. Anderson
 
Title:
MD/PM



ACA CLO 2006-2 LTD
By: Its Investment Advisor CVC Credit
Partners, LLC
By:
/s/ Oscar K. Anderson
 
Name:
Oscar K. Anderson
 
Title:
MD/PM








[Signature Page to Third Amendment to Colfax Credit Agreement]


 
 
 




--------------------------------------------------------------------------------







ACA CLO 2007-1 LTD
By: Its Investment Advisor CVC Credit
Partners, LLC
By:
/s/ Oscar K. Anderson
 
Name:
Oscar K. Anderson
 
Title:
MD/PM



Aozora Bank, Ltd.
By:
/s/ Masaki Onuma
 
Name:
Masaki Onuma
 
Title:
General Manager



APIDOS CDO II
By: Its Investment Advisor CVC Credit
Partners, LLC
By:
/s/ Oscar K. Anderson
 
Name:
Oscar K. Anderson
 
Title:
MD/PM



APIDOS CDO IV
By: Its Investment Advisor CVC Credit
Partners, LLC

 
 
 

[Signature Page to Third Amendment to Colfax Credit Agreement]



--------------------------------------------------------------------------------



By:
/s/ Oscar K. Anderson
 
Name:
Oscar K. Anderson
 
Title:
MD/PM





APIDOS CDO V
By: Its Investment Advisor CVC Credit
Partners, LLC
By:
/s/ Oscar K. Anderson
 
Name:
Oscar K. Anderson
 
Title:
MD/PM



APIDOS CINCO CDO
By: Its Investment Advisor CVC Credit
Partners, LLC
By:
/s/ Oscar K. Anderson
 
Name:
Oscar K. Anderson
 
Title:
MD/PM



ARES NF CLO XV Ltd
By: Ares NF CLO XV Management, L.P., its collateral manager
By: Ares NF CLO XV Management LLC, its general partner
By:
/s/ John Eanes
 
Name:
John Eanes
 
Title:
Authorized Signatory




 
 
 

[Signature Page to Third Amendment to Colfax Credit Agreement]



--------------------------------------------------------------------------------



ARES XXI CLO LTD.
By: Ares CLO Management XXI, L.P., its Investment Manager
By: Ares CLO GP XXI, LLC, its General Partner
By:
/s/ John Eanes
 
Name:
John Eanes
 
Title:
Authorized Signatory



BABSON CLO LTD. 2011-I
BABSON CLO LTD. 2012-I
CLEAR LAKE CLO, LTD.
By: Babson Capital Management LLC
as Collateral Manager
By:
/s/ Chad Campbell
 
Name:
Chad Campbell
 
Title:
Director



C.M. LIFE INSURANCE COMPANY
MASSACHUSETTS MUTUAL LIFE
INSURANCE COMPANY
By: Babson Capital Management LLC
as Investment Adviser
By:
/s/ Chad Campbell
 
Name:
Chad Campbell
 
Title:
Director



BROWN BROTHERS HARRIMAN TRUST COMPANY (CAYMAN) LIMITED acting solely in its
capacity as Trustee as BABSON CAPITAL BANK LOAN FUND, a series trust of the
Multi Manager Global Investment Trust
By: Babson Capital Management LLC
as Investment Manager and Attorney-in-fact

 
 
 

[Signature Page to Third Amendment to Colfax Credit Agreement]



--------------------------------------------------------------------------------



By:
/s/ Chad Campbell
 
Name:
Chad Campbell
 
Title:
Director



The foregoing is executed on behalf of the Babson Capital Bank Loan Fund,
organized under a Supplemental Declaration of Trust dated as of June 10, 2013,
as amended from time to time. The obligations of such Trust are not personally
binding upon, nor shall resort be had to the property of the Trustee. The total
liability of the Trustee shall be limited to the amount of the trust property.


Bank of America, N.A.
By:
/s/ Christopher Wozniak
 
Name:
Christopher Wozniak
 
Title:
Vice President



The Bank of Tokyo-Mitsubishi UFJ, LTD.
By:
/s/ Maria Iarriccio
 
Name:
Maria Iarriccio
 
Title:
Vice-President



BARCLAYS BANK PLC,

 
 
 

[Signature Page to Third Amendment to Colfax Credit Agreement]



--------------------------------------------------------------------------------



By:
/s/ Christopher R. Lee
 
Name:
Christopher R. Lee
 
Title:
Assistant Vice President



Brentwood CLO, Ltd.
By: Highland Capital Management, L.P., as
Collateral Manager
By:
/s/ Carter Chism
 
Name:
Carter Chism
 
Title:
Authorized Signatory



Bridgeport CLO Ltd.
By: Deerfield Capital Management LLC, its Collateral Manager
By:
/s/ Elizabeth Chow
 
Name:
Elizabeth Chow
 
Title:
Authorized Signatory

Burr Ridge CLO Plus Ltd.
By: Deerfield Capital Management LLC, its Collateral Manager
By:
/s/ Elizabeth Chow
 
Name:
Elizabeth Chow
 
Title:
Authorized Signatory



Cadogan Square CLO B.V.

 
 
 

[Signature Page to Third Amendment to Colfax Credit Agreement]



--------------------------------------------------------------------------------



By:
/s/ Jakob von Kalckreuth
 
Name:
Jakob von Kalckreuth
 
Title:
Director
Credit Suisse Asset Management Limited



By:
/s/ Daragh Murphy
 
Name:
Daragh Murphy
 
Title:
Director





Cadogan Square CLO II B.V.
By:
/s/ Jakob von Kalckreuth
 
Name:
Jakob von Kalckreuth
 
Title:
Director
Credit Suisse Asset Management Limited



By:
/s/ Daragn Murphy
 
Name:
Daragn Murphy
 
Title:
Director







Cadogan Square CLO III B.V.
By:
/s/ Jakob von Kalckreuth
 
Name:
Jakob von Kalckreuth
 
Title:
Director
Credit Suisse Asset Management Limited


 
 
 

[Signature Page to Third Amendment to Colfax Credit Agreement]



--------------------------------------------------------------------------------





By:
/s/ Daragh Murphy
 
Name:
Daragh Murphy
 
Title:
Director





Cadogan Square CLO IV B.V.
By:
/s/ Jakob von Kalckreuth
 
Name:
Jakob von Kalckreuth
 
Title:
Director
Credit Suisse Asset Management Limited



By:
/s/ Daragh Murphy
 
Name:
Daragh Murphy
 
Title:
Director





Callidus Debt Partners CLO Fund V, Ltd.
By: GSO / Blackstone Debt Funds Management LLC as Collateral Manager
By:
/s/ Dan Smith
 
Name:
Dan Smith
 
Title:
Authorized Signatory



CANNINGTON FUNDING LTD.
By: Silvermine Capital Management LLC
As Investment Manager

 
 
 

[Signature Page to Third Amendment to Colfax Credit Agreement]



--------------------------------------------------------------------------------



By:
/s/ Jonathan Marks
 
Name:
Jonathan Marks
 
Title:
Principal



CAPITAL ONE BUSINESS CREDIT CORPORATION,
By:
/s/ Ron Walker
 
Name:
Ron Walker
 
Title:
SVP



Cathay Bank
By:
/s/ Nancy A. Moore
 
Name:
Nancy A. Moore
 
Title:
Senior Vice President



CIFC Funding 2006-II, Ltd.
By: CIFC Asset Management LLC, its Collateral Manager
By:
/s/ Elizabeth Chow
 
Name:
Elizabeth Chow
 
Title:
Authorized Signatory





CIFC Funding 2007-II, Ltd.
By: CIFC Asset Management LLC, its Collateral Manager

 
 
 

[Signature Page to Third Amendment to Colfax Credit Agreement]



--------------------------------------------------------------------------------



By:
/s/ Elizabeth Chow
 
Name:
Elizabeth Chow
 
Title:
Authorized Signatory



Citibank, N.A.                                              
By:
/s/ Brian Reed
 
Name:
Brian Reed
 
Title:
Vice President



Citizens Bank of Pennsylvania
By:
/s/ Leslie D. Broderick
 
Name:
Leslie D. Broderick
 
Title:
Senior Vice President



ColumbusNova CLO Ltd. 2007-I
By: Columbus Nova Credit Investments Management, LLC, its Collateral Manager
By:
/s/ Elizabeth Chow
 
Name:
Elizabeth Chow
 
Title:
Authorized Signatory








 
 
 

[Signature Page to Third Amendment to Colfax Credit Agreement]



--------------------------------------------------------------------------------



Commerzbank AG, New York and
Grand Cayman Branches
By:
/s/ Diane Pockaj
 
Name:
Diane Pockaj
 
Title:
Managing Director



By:
/s/ Vanessa De La Ossa
 
Name:
Vanessa De La Ossa
 
Title:
Associate



COMPASS BANK
By:
/s/ Michael Dixon
 
Name:
Michael Dixon
 
Title:
Vice President



COMSTOCK FUNDING LTD.
By: Silvermine Capital Management LLC
As Collateral Manager
By:
/s/ Jonathan Marks
 
Name:
Jonathan Marks
 
Title:
Principal



Crédit Agricole Corporate & Investment Bank:
By:
/s/ Pamela Donnelly
 
Name:
Pamela Donnelly
 
Title:
Managing Director




 
 
 

[Signature Page to Third Amendment to Colfax Credit Agreement]



--------------------------------------------------------------------------------



By:
/s/ Frank Tatulli
 
Name:
Frank Tatulli
 
Title:
Managing Director



Crédit Industriel et Commercial
By:
/s/ Brian O’Leary
 
Name:
Brian O’Leary
 
Title:
Managing Director



By:
/s/ Clifford Abramsky
 
Name:
Clifford Abramsky
 
Title:
Managing Director



CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
By:
/s/ Vipul Dhadda
 
Name:
Vipul Dhadda
 
Title:
Authorized Signatory



By:
/s/ Sally Reyes
 
Name:
Sally Reyes
 
Title:
Authorized Signatory



Deutsche Bank AG New York Branch
By: DB Services New Jersey, Inc.

 
 
 

[Signature Page to Third Amendment to Colfax Credit Agreement]



--------------------------------------------------------------------------------



By:
/s/ Angeline Quintana
 
Name:
Angeline Quintana
 
Title:
Assistant Vice President



By:
/s/ Deirdre Cesarió
 
Name:
Deirdre Cesarió
 
Title:
Assistant Vice President



DNB Bank ASA, Grand Cayman Branch
By:
/s/ Thomas Tangen
 
Name:
Thomas Tangen
 
Title:
Senior Vice President
Head of Corporate Banking



By:
/s/ Nikolai A. Nachamkin
 
Name:
Nikolai A. Nachamkin
 
Title:
Senior Vice President



Dryden IX–Senior Loan Fund 2005 p.l.c.
By: Prudential Investment Management, Inc.,
as Collateral Manager
By:
/s/ Brian Juliano
 
Name:
Brian Juliano
 
Title:
Vice President



Dryden XI - Leveraged Loan CDO 2006
By: Prudential Investment Management, Inc.,
as Collateral Manager

 
 
 

[Signature Page to Third Amendment to Colfax Credit Agreement]



--------------------------------------------------------------------------------



By:
/s/ Brian Juliano
 
Name:
Brian Juliano
 
Title:
Vice President



Dryden XVIII Leveraged Loan 2007 Ltd.
By: Prudential Investment Management, Inc.,
as Collateral Manager
By:
/s/ Brian Juliano
 
Name:
Brian Juliano
 
Title:
Vice President

Dryden XXI Leveraged Loan CDO LLC
By: Prudential Investment Management, Inc.,
as Collateral Manager
By:
/s/ Brian Juliano
 
Name:
Brian Juliano
 
Title:
Vice President



Dryden XXII Senior Loan Fund
By: Prudential Investment Management, Inc.,
as Collateral Manager
By:
/s/ Brian Juliano
 
Name:
Brian Juliano
 
Title:
Vice President



Dryden XXIII Senior Loan Fund
By: Prudential Investment Management, Inc.,
as Collateral Manager

 
 
 

[Signature Page to Third Amendment to Colfax Credit Agreement]



--------------------------------------------------------------------------------



By:
/s/ Brian Juliano
 
Name:
Brian Juliano
 
Title:
Vice President



Dryden XXIV Senior Loan Fund
By: Prudential Investment Management, Inc.,
as Collateral Manager
By:
/s/ Brian Juliano
 
Name:
Brian Juliano
 
Title:
Vice President



DZ BANK AG
Deutsche Zentral-Genossenschaftsbank
Frankfurt am Main
New York Branch
By:
/s/ Paul Fitzpatrick
 
Name:
Paul Fitzpatrick
 
Title:
Senior Vice President



By:
/s/ Dominik Ochs
 
Name:
Dominik Ochs
 
Title:
Vice President



E.Sun Commercial Bank, Ltd., Los Angeles Branch

 
 
 

[Signature Page to Third Amendment to Colfax Credit Agreement]



--------------------------------------------------------------------------------



By:
/s/ Edward Chen
 
Name:
Edward Chen
 
Title:
Senior VP & General Manager



EAGLE CREEK CLO, LTD.,
By:
/s/ Bryan Higgins
 
Name:
Bryan Higgins
 
Title:
Authorized Signor

Eastland CLO, Ltd.
By: Highland Capital Management, L.P., as
Collateral Manager
By:
/s/ Carter Chism
 
Name:
Carter Chism
 
Title:
Authorized Signatory





FAR EAST NATIONAL BANK
By:
/s/ Alton Wang
 
Name:
Alton Wang
 
Title:
President



First Commercial Bank, New York Branch

 
 
 

[Signature Page to Third Amendment to Colfax Credit Agreement]



--------------------------------------------------------------------------------



By:
/s/ Jason Lee
 
Name:
Jason Lee
 
Title:
V.P. & General Manager



FIRSTMERIT BANK, N.A.
By:
/s/ Laura C. Redinger
 
Name:
Laura C. Redinger
 
Title:
Vice President



GLOBAL LOAN OPPORTUNITY FUND B.V.
By: Ares Management Limited, its Portfolio Manager
By:
/s/ John Eanes
 
Name:
John Eanes
 
Title:
Authorized Signatory



Grayson CLO, Ltd.
By: Highland Capital Management, L.P., as
Collateral Manager
By:
/s/ Carter Chism
 
Name:
Carter Chism
 
Title:
Authorized Signatory



Greenbriar CLO, LTD.
By: Highland Capital Management, L.P., as
Collateral Manager

 
 
 

[Signature Page to Third Amendment to Colfax Credit Agreement]



--------------------------------------------------------------------------------



By:
/s/ Carter Chism
 
Name:
Carter Chism
 
Title:
Authorized Signatory



GREENS CREEK FUNDING LTD.
By: Silvermine Capital Management LLC
As Investment Manager
By:
/s/ Jonathan Marks
 
Name:
Jonathan Marks
 
Title:
Principal



Harch CLO III, Limited
By:
/s/ Joshua Pontoriero
 
Name:
Joshua Pontoriero
 
Title:
Authorized Signatory



Hewett’s Island CLO I-R, Ltd.
By: Acis Capital Management, LP, its
Collateral Manager
By: Acis Capital Management, GP, LLC, its
general partner
By:
/s/ Carter Chism
 
Name:
Carter Chism
 
Title:
Authorized Signatory



Hewett’s Island CLO VI, Ltd.
By: CypressTree Investment Management, LLC, its Collateral Manager

 
 
 

[Signature Page to Third Amendment to Colfax Credit Agreement]



--------------------------------------------------------------------------------



By:
/s/ Elizabeth Chow
 
Name:
Elizabeth Chow
 
Title:
Authorized Signatory



HSBC Bank USA, National Association     
By:
/s/ Patrick D. Mueller
 
Name:
Patrick D. Mueller
 
Title:
Director



Hua Nan Commercial Bank., Ltd., New York Agency
By:
/s/ Sophia Lin
 
Name:
Sophia Lin
 
Title:
Vice President & General Manager



Hudson Canyon Funding II, Ltd.
By: Invesco Senior Secured Management, Inc. as
Collateral Manager and Attorney in Fact
By:
/s/ Kevin Egan
 
Name:
Kevin Egan
 
Title:
Authorized Individual







JMP CREDIT ADVISORS CLO I LTD.

 
 
 

[Signature Page to Third Amendment to Colfax Credit Agreement]



--------------------------------------------------------------------------------



By: Cratos CDO Management, LLC
As Attorney-in-Fact
By: JMP Credit Advisors LLC
Its Manager
By:
/s/ Renee Lefebvre
 
Name:
Renee Lefebvre
 
Title:
Managing Director



JPMorgan Chase Bank, N.A.
By:
/s/ Philip Mousin
 
Name:
Philip Mousin
 
Title:
Credit Executive



Katonah X CLO Ltd.
By:
/s/ Daniel Gilligan
 
Name:
Daniel Gilligan
 
Title:
Authorized Signatory



KBC Bank N.V. — New York Branch
By:
/s/ Sheila A. Bermejo
 
Name:
Sheila A. Bermejo
 
Title:
Vice President




 
 
 

[Signature Page to Third Amendment to Colfax Credit Agreement]



--------------------------------------------------------------------------------



By:
/s/ Thomas R. Lalli
 
Name:
Thomas R. Lalli
 
Title:
Managing Director

KEYBANK NATIONAL ASSOCIATION
By:
/s/ Marcel Fournier
 
Name:
Marcel Fournier
 
Title:
Vice President



Limerock CLO I
By: Invesco Senior Secured Management, Inc. as
Investment Manager
By:
/s/ Kevin Egan
 
Name:
Kevin Egan
 
Title:
Authorized Individual



M&G Conservative European Loan Fund Limited
COUGAR CLO II B.V.
M&G European Loan Fund Limited
Leopard CLO V B.V.
Panther CDO V B.V.
M&G Dynamic European Loan Fund Limited
M&G Managed European Loan Fund Limited
M&G Versatile European Loan Fund Limited
By:
/s/ Nicola Poulloura
 
Name:
Nicola Poulloura
 
Title:
Associate Director




 
 
 

[Signature Page to Third Amendment to Colfax Credit Agreement]



--------------------------------------------------------------------------------



By:
/s/ Yuki Nakagawa
 
Name:
Yuki Nakagawa
 
Title:
Associate Director





Marquette Park CLO Ltd.
By: Deerfield Capital Management LLC, its Collateral Manager
By:
/s/ Elizabeth Chow
 
Name:
Elizabeth Chow
 
Title:
Authorized Signatory



Morgan Stanley Bank, N.A.
By:
/s/ Michael King
 
Name:
Michael King
 
Title:
Authorized Signatory



Nash Point CLO
By: Sankaty Advisors, LLC as Investment Manager
By:
/s/ Andrew S. Viens
 
Name:
Andrew S. Viens
 
Title:
Sr. Vice President of Operations



THE NORTHERN TRUST COMPANY

 
 
 

[Signature Page to Third Amendment to Colfax Credit Agreement]



--------------------------------------------------------------------------------



By:
/s/ Peter J. Hallan
 
Name:
Peter J. Hallan
 
Title:
Vice President





NYLIM Flatiron CLO 2006-1 Ltd.
By: New York Life Investment Management LLC,
as Collateral Manager and Attorney-in-Fact
By:
/s/ Robert F. Young
 
Name:
Robert F. Young
 
Title:
Vice President



PNC Bank, N.A.                                                 
By:
/s/ Bremmer Kneib
 
Name:
Bremmer Kneib
 
Title:
Vice President



RAYMOND JAMES BANK, N.A.
By:
/s/ Eric Stange
 
Name:
Eric Stange
 
Title:
Vice President



ROYAL BANK OF CANADA

 
 
 

[Signature Page to Third Amendment to Colfax Credit Agreement]



--------------------------------------------------------------------------------



By:
/s/ James F. Disher
 
Name:
James F. Disher
 
Title:
Authorized Signatory













SAN GABRIEL CLO I LTD
By: Its Investment Advisor CVC Credit
Partners, LLC
On behalf of Resource Capital Asset
Management (RCAM)
By:
/s/ Oscar K. Anderson
 
Name:
Oscar K. Anderson
 
Title:
MD/PM



Santander Bank, N.A.
By:
/s/ Francis D. Phillips
 
Name:
Francis D. Phillips
 
Title:
Senior Vice President





SCOTIABANC INC.

 
 
 

[Signature Page to Third Amendment to Colfax Credit Agreement]



--------------------------------------------------------------------------------



By:
/s/ J. F. Todd
 
Name:
J. F. Todd
 
Title:
Managing Director



By:
/s/ H. Thind
 
Name:
H. Thind
 
Title:
Director









SCOTIABANK EUROPE PLC
By:
/s/ John O’Connor
 
Name:
John O’Connor
 
Title:
Head of Credit Administration



By:
/s/ Steve Caller
 
Name:
Steve Caller
 
Title:
Manager, Credit Administration



SHASTA CLO I LTD
By: Its Investment Advisor CVC Credit
Partners, LLC
On behalf of Resource Capital Asset
Management (RCAM)

 
 
 

[Signature Page to Third Amendment to Colfax Credit Agreement]



--------------------------------------------------------------------------------



By:
/s/ Oscar K. Anderson
 
Name:
Oscar K. Anderson
 
Title:
MD/PM



SIEMENS FINANCIAL SERVICES, INC
By:
/s/ W.D. Jentsch
 
Name:
W.D. Jentsch
 
Title:
VP



By:
/s/ Michael Zion
 
Name:
Michael Zion
 
Title:
Portfolio Manager







SIERRA CLO II LTD
By: Its Investment Advisor CVC Credit
Partners, LLC
On behalf of Resource Capital Asset
Management (RCAM)
By:
/s/ Oscar K. Anderson
 
Name:
Oscar K. Anderson
 
Title:
MD/PM



SILVERADO CLO 2006-II LIMITED
By: New York Life Investment Management LLC,
as Portfolio Manager and Attorney-in-Fact

 
 
 

[Signature Page to Third Amendment to Colfax Credit Agreement]



--------------------------------------------------------------------------------



By:
/s/ Robert F. Young
 
Name:
Robert F. Young
 
Title:
Vice President



Specialized Investment Management SICAV-
SIF Corporate Loan Master Fund
By: Zaisgroup International LLP,
as Investor Advisor
By: Pramerica Investment Management Limited,
as Portfolio Advisor
By: Pramerica Investment Management
(a trading name of Prudential Investment Management, Inc.) as Sub-Advisor
By:
/s/ Brian Juliano
 
Name:
Brian Juliano
 
Title:
Vice President





SUMITOMO MITSUI BANKING CORPORATION
By:
/s/ David W. Kee
 
Name:
David W. Kee
 
Title:
Managing Director



SunTrust Bank
By:
/s/ Chris Hursey
 
Name:
Chris Hursey
 
Title:
Vice President




 
 
 

[Signature Page to Third Amendment to Colfax Credit Agreement]



--------------------------------------------------------------------------------



Symphony CLO II, LTD.
By: Symphony Asset Management LLC
By:
/s/ James Kim
 
Name:
James Kim
 
Title:
Co-Head of Credit Research



Symphony CLO III, LTD.
By: Symphony Asset Management LLC
By:
/s/ James Kim
 
Name:
James Kim
 
Title:
Co-Head of Credit Research



Symphony CLO IV LTD.
By: Symphony Asset Management LLC
By:
/s/ James Kim
 
Name:
James Kim
 
Title:
Co-Head of Credit Research



Symphony CLO V, LTD.
By: Symphony Asset Management LLC
By:
/s/ James Kim
 
Name:
James Kim
 
Title:
Co-Head of Credit Research



Symphony CLO VII, LTD
By: Symphony Asset Management LLC

 
 
 

[Signature Page to Third Amendment to Colfax Credit Agreement]



--------------------------------------------------------------------------------



By:
/s/ James Kim
 
Name:
James Kim
 
Title:
Co-Head of Credit Research



TD Bank, N.A.
By:
/s/ Mark Hogan
 
Name:
Mark Hogan
 
Title:
Senior Vice President



Trimaran CLO V Ltd.
By: Trimaran Advisors, L.L.C.
By:
/s/ Daniel Gilligan
 
Name:
Daniel Gilligan
 
Title:
Authorized Signatory







Trimaran CLO VII Ltd.
By: Trimaran Advisors, L.L.C.
By:
/s/ Daniel Gilligan
 
Name:
Daniel Gilligan
 
Title:
Authorized Signatory




 
 
 

[Signature Page to Third Amendment to Colfax Credit Agreement]



--------------------------------------------------------------------------------



UniCredit Bank AG, New York Branch
By:
/s/ Ken Hamilton
 
Name:
Ken Hamilton
 
Title:
Director



By:
/s/ Edward Kulesza
 
Name:
Edward Kulesza
 
Title:
Director



U.S. BANK, NATIONAL ASSOCIATION
By:
/s/ Steven Dixon
 
Name:
Steven Dixon
 
Title:
Vice President



Virginia College Savings Plan
By: Prudential Investment Management, Inc.,
as Investor Advisor
By:
/s/ Brian Juliano
 
Name:
Brian Juliano
 
Title:
Vice President



Virginia College Savings Plan II
By: Prudential Investment Management, Inc.,
as Investor Advisor

 
 
 

[Signature Page to Third Amendment to Colfax Credit Agreement]



--------------------------------------------------------------------------------



By:
/s/ Brian Juliano
 
Name:
Brian Juliano
 
Title:
Vice President



WELLS FARGO BANK, N.A.
By:
/s/ Scott Santa Cruz
 
Name:
Scott Santa Cruz
 
Title:
Managing Director



Westbrook CLO, Ltd.                                  
By:
Shenkman Capital Management, Inc.,
as Investment Manager

By:
/s/ Justin Slatky
 
Name:
Justin Slatky
 
Title:
Senior Vice President



Westchester CLO, Ltd.
By: Highland Capital Management, L.P., as
Collateral Manager
By:
/s/ Carter Chism
 
Name:
Carter Chism
 
Title:
Authorized Signatory








 
 
 

[Signature Page to Third Amendment to Colfax Credit Agreement]



--------------------------------------------------------------------------------



XELO II Public Limited Company
By:
/s/ Jakob von Kalckreuth
 
Name:
Jakob von Kalckreuth
 
Title:
Director
Credit Suisse Asset Management Limited



By:
/s/ Daragh Murphy
 
Name:
Daragh Murphy
 
Title:
Director








 
 
 

[Signature Page to Third Amendment to Colfax Credit Agreement]



--------------------------------------------------------------------------------



Annex I:


[Attached Credit Agreement]







[Signature Page to Third Amendment to Colfax Credit Agreement]
 
 
 




--------------------------------------------------------------------------------

COMPOSITE CONFORMED COPY (INCORPORATING
the FIRST AMENDMENT dated as of January 13, 20122012,
and the SECOND AMENDMENT dated as of February 22, 2013
and the THIRD AMENDMENT dated as of November 7, 2013) 1




--------------------------------------------------------------------------------



$2,100,000,000
CREDIT AGREEMENT
Dated as of September 12, 2011
among
COLFAX CORPORATION
and
COLFAX UK HOLDINGS LTD,
as the Borrowers,


DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer,
and
The Other Lenders Party Hereto
DEUTSCHE BANK SECURITIES INC., BANK OF AMERICA, N.A.,
BARCLAYS BANK PLC, BBVA COMPASS, CITIBANK, N.A.,
HSBC SECURITIES (USA) INC., KEYBANK NATIONAL ASSOCIATION,
SUNTRUST ROBINSON HUMPHREY, INC., THE BANK OF NOVA SCOTIA,
RBC CAPITAL MARKETS2 and RBS CITIZENS, N.A.
as Joint Lead Arrangers and Book Managers




BARCLAYS BANK PLC, RBS CITIZENS, N.A., SUNTRUST BANK
and KEYBANK NATIONAL ASSOCIATION
as Co-Documentation Agents










1 This composite copy is to be used for reference purposes only; the definitive
agreements with respect to the Credit Agreement are set forth in the originally
executed Credit Agreement, First Amendment and, Second Amendment and Third
Amendment.
2 RBC Capital Markets is a marketing name for the investment banking businesses
of Royal Bank of Canada and its subsidiaries worldwide.





--------------------------------------------------------------------------------

    

TABLE OF CONTENTS
 
 
 
 
 
 
 
 
Section
 
 
 
Page
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
 
 
 
1.01.
 
Defined Terms
 
 
1


 
1.02.
 
Other Interpretive Provisions
 
 
62


 
1.03.
 
Accounting Terms
 
 
63


 
1.04.
 
Rounding
 
 
64


 
1.05.
 
Exchange Rates; Currency Equivalents
 
 
64


 
1.06.
 
Times of Day
 
 
64


 
1.07.
 
Letter of Credit Amounts
 
 
64


 
 
ARTICLE II
 
THE COMMITMENTS AND CREDIT EXTENSIONS
 
 
 
 
2.01.
 
The Loans
 
 
64


 
2.02.
 
Borrowings, Conversions and Continuations of Loans
 
 
69


 
2.03.
 
Letters of Credit
 
 
71


 
2.04.
 
Swing Line Loans
 
 
83


 
2.05.
 
Prepayments
 
 
87


 
2.06.
 
Termination or Reduction of Commitments
 
 
92


 
2.07.
 
Repayment of Loans
 
 
93


 


i


 
 
 




--------------------------------------------------------------------------------




2.08.
 
Interest
 
 
97


 
2.09.
 
Fees
 
 
98


 
2.10.
 
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
 
 
99


 
2.11.
 
Evidence of Debt
 
 
99


 
2.12.
 
Payments Generally; Administrative Agent’s Clawback
 
 
100


 
2.13.
 
Sharing of Payments by Lenders
 
 
102


 
2.14.
 
Incremental Facilities
 
 
103


 
2.15.
 
German Civil Code Release
 
 
107


 
2.16.
 
Defaulting Lenders
 
 
107


 
2.17.
 
Reverse Dutch Auction Repurchases
 
 
110


 
2.18.
 
Extension of Term Loans and Revolving Credit Commitments
 
 
112


 
 
ARTICLE III
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
 
 
 
3.01.
 
Taxes
 
 
115


 
3.02.
 
Illegality
 
 
122


 
3.03.
 
Inability to Determine Rates
 
 
123


 
3.04.
 
Increased Costs; Reserves on Eurocurrency Rate Loans
 
 
123


 
3.05.
 
Compensation for Losses
 
 
125


 
3.06.
 
Mitigation Obligations; Replacement of Lenders
 
 
126


 


ii



--------------------------------------------------------------------------------




3.07.
 
Survival
 
 
126


 

 
i


 
 
 
 
 
 
 
ARTICLE IV
 
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
 
 
 
4.01.
 
Conditions Precedent to Effectiveness
 
 
126


 
4.02.
 
Conditions Precedent to Initial Credit Extension and Credit Extensions on the
Acquisition Funding Date
 
 
126


 
4.03.
 
Conditions Precedent to all Other Credit Extensions
 
 
127


 
4.04.
 
Conditions Precedent to Certain Funds Credit Extensions
 
 
128


 
4.05.
 
Actions by Lenders during Certain Funds Periods
 
 
128


 
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
 
 
 
5.01.
 
Existence, Qualification and Power
 
 
129


 
5.02.
 
Subsidiaries; Equity Interests
 
 
129


 
5.03.
 
Authorization; No Contravention
 
 
129


 
5.04.
 
Governmental Authorization; Other Consents
 
 
130


 
5.05.
 
Non-UK Obligors
 
 
130


 
5.06.
 
Binding Effect
 
 
130


 
5.07.
 
Litigation
 
 
130


 
5.08.
 
Financial Statements; No Material Adverse Effect
 
 
131


 


iii



--------------------------------------------------------------------------------




5.09.
 
Disclosure
 
 
131


 
5.10.
 
Margin Regulations
 
 
131


 
5.11.
 
Investment Company Act
 
 
131


 
5.12.
 
Restrictive Agreements
 
 
132


 
5.13.
 
Solvency
 
 
132


 
5.14.
 
ERISA Compliance
 
 
132


 
5.15.
 
Environmental Compliance
 
 
133


 
5.16.
 
Taxes
 
 
134


 
5.17.
 
Casualty, Etc
 
 
134


 
5.18.
 
Ownership of Property; Liens; Investments
 
 
134


 
5.19.
 
Intellectual Property
 
 
135


 
5.20.
 
Flood Hazard
 
 
135


 
5.21.
 
Labor Matters
 
 
136


 
5.22.
 
Use of Proceeds
 
 
136


 
5.23.
 
Press Release; Offer Document; Scheme Circular; etc
 
 
137


 
5.24.
 
Security Documents
 
 
137


 
5.25.
 
Insurance
 
 
138


 
5.26.
 
Repetition
 
 
138


 


iv



--------------------------------------------------------------------------------




5.27.
 
Anti-Terrorism Laws; OFAC
 
 
138


 
 
ARTICLE VI
 
AFFIRMATIVE COVENANTS
 
 
 
 
6.01.
 
Compliance with Laws
 
 
139


 
6.02.
 
Payment of Obligations
 
 
139


 
6.03.
 
Compliance with Environmental Laws
 
 
139


 
6.04.
 
Maintenance of Insurance
 
 
139


 

 
ii


6.05.
 
Preservation of Existence, Etc.
 
 
139


 
6.06.
 
Inspection Rights
 
 
140


 
6.07.
 
Books and Records
 
 
140


 
6.08.
 
Maintenance of Properties
 
 
140


 
6.09.
 
Transactions with Affiliates
 
 
140


 
6.10.
 
Covenant to Guarantee Obligations and Give Security
 
 
140


 
6.11.
 
Further Assurances
 
 
144


 
6.12.
 
Preparation of Environmental Reports
 
 
144


 
6.13.
 
Compliance with Terms of Leaseholds
 
 
145


 
6.14.
 
Cash Concentration Accounts
 
 
145


 


v



--------------------------------------------------------------------------------




6.15.
 
Interest Rate Hedging [Reserved.]
 
 
145


 
6.16.
 
Use of Proceeds
 
 
145


 
6.17.
 
Reporting Requirements
 
 
145


 
6.18.
 
Financial Covenants
 
 
150


 
6.19.
 
[Reserved.]
 
 
150


 
6.20.
 
Ratings
 
 
151


 
6.21.
 
Overadvance Arrangements
 
 
151


 
6.22.
 
Conditions Subsequent
 
 
151


 
 
ARTICLE VII
 
NEGATIVE COVENANTS
 
 
 
 
7.01.
 
Liens
 
 
152


 
7.02.
 
Debt
 
 
153


 
7.03.
 
Change in Nature of Business
 
 
156


 
7.04.
 
Fundamental Changes
 
 
156


 
7.05.
 
Dispositions
 
 
157


 
7.06.
 
Investments
 
 
159


 
7.07.
 
Restricted Payments
 
 
165


 
7.08.
 
Lease Obligations
 
 
166


 
7.09.
 
Amendments of Constitutive Documents; Closing Date Preferred Equity Documents,
etc
 
 
167


 


vi



--------------------------------------------------------------------------------




7.10.
 
Accounting Changes
 
 
167


 
7.11.
 
Prepayments, Etc., of Debt
 
 
167


 
7.12.
 
Negative Pledge
 
 
168


 
7.13.
 
Partnerships, Etc
 
 
168


 
7.14.
 
Speculative Transactions
 
 
168


 
7.15.
 
Capital Expenditures
 
 
168


 
7.16.
 
Formation of Subsidiaries
 
 
169


 
7.17.
 
Payment Restrictions Affecting Subsidiaries
 
 
169


 
7.18.
 
Asbestos Litigation
 
 
170


 
7.19.
 
[Reserved
 
 
170


 
7.20.
 
Acquisition Undertaking
 
 
170


 
7.21.
 
[Reserved]
 
 
170


 
7.22.
 
Tax Sharing Agreements
 
 
170


 
7.23.
 
Sanctions Laws and Regulations
 
 
170


 

 
iii


 
 
 
 
 
 
 
ARTICLE VIII
 
EVENTS OF DEFAULT AND REMEDIES
 
 
 
 
8.01.
 
Events of Default
 
 
171


 
8.02.
 
Remedies upon Event of Default
 
 
173


 


vii



--------------------------------------------------------------------------------




8.03.
 
Application of Funds
 
 
174


 
 
ARTICLE IX
 
THE AGENTS
 
 
 
 
9.01.
 
Appointment and Authority
 
 
176


 
9.02.
 
Rights as a Lender
 
 
177


 
9.03.
 
Exculpatory Provisions
 
 
177


 
9.04.
 
Reliance by Administrative Agent
 
 
178


 
9.05.
 
Delegation of Duties
 
 
178


 
9.06.
 
Resignation of Agent
 
 
179


 
9.07.
 
Non-Reliance on Agents and Other Lenders
 
 
180


 
9.08.
 
No Other Duties, Etc.
 
 
181


 
9.09.
 
Administrative Agent May File Proofs of Claim
 
 
181


 
9.10.
 
Collateral and Guaranty Matters
 
 
181


 
9.11.
 
Secured Cash Management Agreements and Secured Hedge Agreements
 
 
182


 
9.12.
 
Declaration of Trust (Treuhand) and Appointment as Administrator
 
 
182


 
9.13.
 
Fee Letter
 
 
183


 
9.14.
 
Parallel Debt
 
 
183


 
9.15.
 
English-law Security
 
 
184


 
 
ARTICLE X
 
GUARANTY
 
 
 
 
10.01.
 
Guaranty, Limitation of Liability
 
 
184


 
10.02.
 
Guaranty Absolute
 
 
185


 
10.03.
 
Waivers and Acknowledgments.
 
 
186


 
10.04.
 
Subrogation
 
 
188


 


viii



--------------------------------------------------------------------------------




10.05.
 
Guaranty Supplements
 
 
188


 
10.06.
 
Subordination
 
 
189


 
10.07.
 
Continuing Guaranty; Assignments
 
 
190


 
10.08.
 
German Limitation Language.
 
 
190


 
10.09.
 
OVERRIDING LIMITATION ON FOREIGN PAYMENTS, GUARANTEES AND PLEDGES
 
 
194


 
10.10.
 
Excluded Swap Obligations; Keepwell
 
 
194


 
 
ARTICLE XI
 
MISCELLANEOUS
 
 
 
 
11.01.
 
Amendments, Etc.
 
 
195


 
11.02.
 
Notices; Effectiveness; Electronic Communications
 
 
198


 
11.03.
 
No Waiver; Cumulative Remedies; Enforcement
 
 
200


 

 
iv


 
 
 
 
 
 
 
11.04.
 
Expenses; Indemnity; Damage Waiver
 
 
200


 
11.05.
 
Payments Set Aside
 
 
202


 
11.06.
 
Successors and Assigns
 
 
203


 
11.07.
 
Treatment of Certain Information; Confidentiality
 
 
208


 
11.08.
 
Right of Setoff
 
 
209


 
11.09.
 
Interest Rate Limitation
 
 
209


 


ix



--------------------------------------------------------------------------------




11.10.
 
Counterparts; Integration; Effectiveness
 
 
210


 
11.11.
 
Survival of Representations and Warranties
 
 
210


 
11.12.
 
Severability
 
 
210


 
11.13.
 
Replacement of Lenders
 
 
210


 
11.14.
 
Governing Law; Jurisdiction; Etc.
 
 
211


 
11.15.
 
WAIVER OF JURY TRIAL
 
 
213


 
11.17.
 
Electronic Execution of Assignments and Certain Other Documents
 
 
214


 
11.18.
 
USA PATRIOT Act
 
 
214


 
11.19.
 
Judgment Currency
 
 
214


 
11.20.
 
OTHER LIENS ON COLLATERAL; TERMS OF FIRST LIEN INTERCREDITOR AGREEMENT; ETC.
 
 
215


 
 
ARTICLE XII
 
LENDER LOSS SHARING INTERCREDITOR AGREEMENT
 
 
 
 
12.01.
 
Definitions
 
 
216


 
12.02.
 
CAM Exchange
 
 
217


 
12.03.
 
Miscellaneous
 
 
218


 
 
 
SIGNATURES
 
 
S-1


 

 
v


SCHEDULES
 

x



--------------------------------------------------------------------------------




 
 
 
I
 
[RESERVED]
II
 
Mandatory Cost Formulae
III
 
Existing Letters of Credit or Bank Guarantees
IV
 
Conditions Precedent to Effectiveness
V
 
Conditions Precedent to Initial Credit Extension
VI
 
Acquisition Undertakings
VII
 
Agreed Security Principles
VIII
 
Conditions Subsequent
2.01
 
Commitments and Applicable Percentages
2.03(a)
 
BOA Existing Letters of Credit
5.02
 
Subsidiaries
5.04
 
Governmental Authorizations
5.07
 
Disclosed Litigation
5.14
 
ERISA Information
5.15
 
Environmental Actions
5.16(a)
 
Taxes
5.18(b)
 
Existing Liens
5.18(c)
 
Owned Real Property
5.18(d)(i)
 
Leased Real Property (Lessee)
5.18(d)(ii)
 
Leased Real Property (Lessor)
5.18(e)
 
Existing Investments
5.19
 
Intellectual Property Matters
5.25
 
Insurance
7.02(d)
 
Surviving Debt
7.13
 
Partnerships
11.02
 
Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS
Form of
 

xi



--------------------------------------------------------------------------------




 
 
 
A-1
 
Committed Loan Notice
A-2
 
Letter of Credit Request
B
 
Swing Line Loan Notice
C-1
 
Term A-1 Note
C-2
 
Term A-2 Note
C-3
 
Term B Note
C-4
 
Multicurrency RCF Note
C-5
 
US Dollar RCF Note
C-6
 
Term A-3 Note
C-7
 
Term A-4 Note
D
 
Compliance Certificate
E
 
Assignment and Assumption
F
 
US Security Agreement

 
vi


 
 
 
G
 
Mortgage
H
 
US IP Security Agreement
I
 
Guaranty Supplement
J
 
Overadvance Account Escrow Agreement
K
 
Intercompany Note
L
 
Intercompany Subordination Agreement
M
 
Shareholder Subordinated Note
N
 
Target Shares Security Agreement
O
 
UK Debenture
P
 
Security Trust Deed
Q
 
UK Share Charge
R-1
 
US Tax Compliance Certificate (for Foreign Lenders that are not partnerships for
U.S. Federal Income Tax purposes)
R-2
 
US Tax Compliance Certificate (for Foreign Participants that are not
Partnerships for U.S. Federal Income Tax purposes)
R-3
 
US Tax Compliance Certificate (for Foreign Participants that are Partnerships
for U.S. Federal Income Tax purposes)
R-4
 
US Tax Compliance Certificate (for Foreign Lenders that are partnerships for
U.S. Federal Income Tax purposes)
S
 
HMRC DT Treaty Passport Scheme
T
 
Intercreditor Agreement

 
vii



xii



--------------------------------------------------------------------------------

    

CREDIT AGREEMENT
This CREDIT AGREEMENT (the “Agreement”) is entered into as of September 12,
2011, among COLFAX CORPORATION, a Delaware corporation (the “US Borrower” or
“Parent”), COLFAX UK HOLDINGS LTD, a company organized under the laws of England
and Wales (the “European Borrower” and, together with the US Borrower, the
“Borrowers”), the other Subsidiaries of Parent from time to time party hereto
each lender from time to time party hereto (each, a “Lender,” collectively, the
“Lenders”), and DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent,
Collateral Agent, Swing Line Lender and L/C Issuer.
W I T N E S S E T H:
WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrowers the respective credit
facilities provided for herein;
NOW, THEREFORE, IT IS AGREED:
Article I
DEFINITIONS AND ACCOUNTING TERMS
1.01.    Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
“2013 Replacement Multicurrency RCF Commitments” has the meaning provided in the
Third Amendment.
“2013 Replacement Term A-1 Loans” has the meaning provided in the Third
Amendment.
“2013 Replacement Term A-2 Loans” has the meaning provided in the Third
Amendment.
“2013 Replacement Term A-3 Loans” has the meaning provided in the Third
Amendment.
“2013 Replacement Term A-4 Loans” has the meaning provided in the Third
Amendment.
“2013 Replacement US Dollar RCF Commitments” has the meaning provided in the
Third Amendment.
“Acceptance Condition” has the meaning specified in the Conditions Precedent to
Initial Credit Extension.
“Account Control Agreement” has the meaning specified in the US Security
Agreement.
“Acknowledgement” has the meaning specified in Section 9.14.
“Acquisition” means the acquisition of Target Shares by the Purchaser pursuant
to a Scheme and/or an Offer.
“Acquisition Consideration” shall mean the purchase consideration for a
Permitted Acquisition and all other payments, directly or indirectly, by Parent
or any of its Subsidiaries in exchange for, or as part of, or in connection
with, a Permitted Acquisition, whether paid in cash or by exchange of Equity
Interests or of properties or otherwise and whether payable at or prior to the



 
 
 




--------------------------------------------------------------------------------




consummation of a Permitted Acquisition or deferred for payment at any future
time, whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing the purchase price
and any assumptions or repayments of Debt and/or Contingent Obligations,
“earn-outs” and other agreements to make any payment the amount of which is, or
the terms of payment of which are, in any respect subject to or contingent upon
the revenues, income, cash flow or profits (or the like) of any person or
business; provided that any such future payment that is subject to a contingency
shall be considered Acquisition Consideration only to the extent of the reserve,
if any, required under GAAP (as determined at the time of the consummation of
such Permitted Acquisition) to be established in respect thereof by Parent or
any of its Subsidiaries.
“Acquisition Custody Account” means the Purchaser’s custody accounts with the
custodian pursuant to this Agreement.
“Acquisition Funding Date” means the first date on which all of the Conditions
Precedent set forth in Section 4.02(b) have been satisfied or waived in
accordance with the provisions of this Agreement and Term Borrowings are made
under this Agreement.
“Acquisition Undertaking” means an undertaking set forth on Schedule VI.
“Act” means the Companies (Jersey) Law 1991 as amended from time to time.
“Adjusted Consolidated Net Income” means, for any period, the Consolidated Net
Income (for such purpose assuming that any acquisition of the Target Shares
pursuant to the Acquisition or the procedures set forth in clause (a)(ii) of the
definition of Certain Funds Purpose during such period occurred at the beginning
of such period) for such period plus the sum of the amount of all net non-cash
charges (including, without limitation, depreciation, amortization, deferred tax
expense and non-cash interest expense) and net non-cash losses which were
included in arriving at the Consolidated Net Income for such period, less the
amount of all net non-cash gains and non-cash credits which were included in
arriving at the Consolidated Net Income for such period.
“Adjusted Consolidated Working Capital” means, at any time, Consolidated Current
Assets (but excluding therefrom all cash and Cash Equivalents) less Consolidated
Current Liabilities at such time.
“Administrative Agent” means Deutsche Bank in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
provide to the Borrowers and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in the form
approved by the Administrative Agent from time to time.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling,” “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Interests of such
Person or to direct or



 
 
 




--------------------------------------------------------------------------------




cause the direction of the management and policies of such Person, whether
through the ownership of Voting Interests, by contract or otherwise.
“AG” has the meaning specified in Section 10.08(j)(i).
“Agent Parties” has the meaning specified in Section 11.02(c).
“Agents” has the meaning specified in Section 9.01(b).
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreed Security Principles” means the Agreed Security Principles set forth on
Schedule VII.
“Agreement” has the meaning specified in the introductory paragraph hereto.
“Agreement Currency” has the meaning specified in Section 11.19.
“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Administrative Agent equal to the mark-to-market
value of such Hedge Agreement, which will be the unrealized loss on such Hedge
Agreement to the Loan Party or Subsidiary of a Loan Party party to such Hedge
Agreement determined by the Administrative Agent as the amount, if any, by which
(a) the present value of the future cash flows (determined in accordance with
the Master Agreement (Multicurrency Cross Border) published by the International
Swap and Derivatives Association, Inc. with respect to such Hedge Agreement) to
be paid by such Loan Party or Subsidiary exceeds (b) the present value of the
future cash flows (as so determined) to be received by such Loan Party or
Subsidiary pursuant to such Hedge Agreement.
“AktG” has the meaning specified in Section 10.08(j)(i).
“Alternative Currency” means each of Euro, Sterling, and, only in connection
with the issuance of Multicurrency RCF Letters of Credit hereunder, Yen.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent thereof in the applicable Alternative
Currency as determined by the Administrative Agent or the L/C Issuer, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of such Alternative
Currency with Dollars.
“Alternative Currency Swing Line Loans” means Swing Line Loans in an Alternative
Currency that are made to either the US Borrower or the European Borrower.
“Applicable Excess Cash Flow Percentage” means 50%; provided that so long as no
Event of Default is then in existence, if the Total Leverage Ratio for the
Measurement Period ending on the last day of the Fiscal Year to which such
prepayment pursuant to Section 2.05(b)(iv) relates is (i)(a) less than or equal
to 3.00:1.00 and (b) greater than 2.25:1.00, then the Applicable Excess Cash
Flow Percentage shall instead be 25% or (ii) less than or equal to 2.25:1.00,
then the Applicable Excess Cash Flow Percentage shall instead be 0%.
“Applicable Fee Rate” means, at any time, in respect of the Revolving Credit
Facilities (a) until the date on which the Administrative Agent receives a
Compliance Certificate pursuant to Section 6.17 for the first full fiscal
quarter ending at least six months after the ClosingThird



 
 
 




--------------------------------------------------------------------------------




Amendment Effective Date, 0.500.35% per annum and (b) thereafter, the applicable
percentage per annum set forth below determined by reference to the Total
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.17:
Applicable Fee Rate
Pricing Level
Total Leverage Ratio
Commitment
Fee
1
≤2.25
0.3750.30%
2
>2.25
0.5000.35%

Any increase or decrease in the Applicable Fee Rate resulting from a change in
the Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.17; provided, however, that, (i) if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 2 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered and (ii) Pricing
Level 2 shall apply at all times during which an Event of Default exists.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Fee Rate for any period shall be subject to the
provisions of Section 2.10(b).
“Applicable Percentage” means (a) in respect of the Term A-1 Facility, with
respect to any Term A-1 Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term A-1 Facility represented by (i) on or prior to
the Closing Date, such Term A-1 Lender’s Term A-1 Commitment at such time, (ii)
after the Closing Date but on or prior to the Acquisition Funding Date, such
Term A-1 Lender’s Term A-1 Commitment and/or (as the context may require) the
principal amount of such Term A-1 Lender’s Term A-1 Loans, in each case, at such
time and (iii) after the Acquisition Funding Date, the principal amount of such
Term A-1 Lender’s Term A-1 Loans at such time, (b) in respect of the Term A-2
Facility, with respect to any Term A-2 Lender at any time, the percentage
(carried out to the ninth decimal place) of the Term A-2 Facility represented by
(i) on or prior to the Closing Date, such Term A-2 Lender’s Term A-2 Commitment
at such time, (ii) after the Closing Date but on or prior to the Acquisition
Funding Date, such Term A-2 Lender’s Term A-2 Commitment and/or (as the context
may require) the principal amount of such Term A-2 Lender’s Term A-2 Loans, in
each case, at such time and (iii) after the Acquisition Funding Date, the
principal amount of such Term A-2 Lender’s Term A-2 Loans at such time, (c) in
respect of the Term A-3 Facility, with respect to any Term A-3 Lender at any
time, the percentage (carried out to the ninth decimal place) of the Term A-3
Facility represented by (i) on or prior to the Closing Date, such Term A-3
Lender’s Term A-3 Commitment at such time, (ii) after the Closing Date but on or
prior to the Acquisition Funding Date, such Term A-3 Lender’s Term A-3
Commitment and/or (as the context may require) the principal amount of such Term
A-3 Lender’s Term A-3 Loans, in each case, at such time and (iii) after the
Acquisition Funding Date, the principal amount of such Term A-3 Lender’s Term
A-3 Loans at such time, (d) in respect of the Term A-4 Facility, with respect to
any Term A-4 Lender at any time, the percentage (carried out to the ninth
decimal place) of the Term A-4 Facility represented by (i) on or prior to the
initial borrowing of Term A-4 Loans on the Second Amendment Effective Date, such
Term A-4 Lender’s Term A-4 Commitment at such time and (ii) after the initial
borrowing of Term A-4 Loans on the Second Amendment Effective Date the principal
amount of such Term A-4 Lender’s Term A-4 Loans at such time, (e) in respect of
the Term B Facility, with respect to any Term B Lender at any time, the
percentage (carried out to the ninth decimal place) of the Term B Facility
represented by (i) on or prior to the Acquisition Funding,



 
 
 




--------------------------------------------------------------------------------




such Term B Lender’s Term B Commitment at such time and (ii) thereafter, the
principal amount of such Term B Lender’s Term B Loans at such time, (f) in
respect of the Multicurrency Revolving Credit Facility, with respect to any
Multicurrency RCF Lender at any time, the percentage (carried out to the ninth
decimal place) of the Multicurrency Revolving Credit Facility represented by
such Multicurrency RCF Lender’s Multicurrency RCF Commitment at such time and
(g) in respect of the US Dollar Revolving Credit Facility, with respect to any
US Dollar RCF Lender at any time, the percentage (carried out to the ninth
decimal place) of the US Dollar Revolving Credit Facility represented by such US
Dollar RCF Lender’s US Dollar RCF Commitment at such time. If the commitment of
each Multicurrency RCF Lender to make Multicurrency RCF Loans and the obligation
of the L/C Issuer to make L/C Credit Extensions under the Multicurrency
Revolving Credit Facility have been terminated pursuant to Section 8.02, or if
the Multicurrency RCF Commitments have expired, then the Applicable Percentage
of each Multicurrency RCF Lender in respect of the Multicurrency Revolving
Credit Facility shall be determined based on the Applicable Percentage of such
Multicurrency RCF Lender in respect of the Multicurrency Revolving Credit
Facility most recently in effect, giving effect to any subsequent assignments.
If the commitment of each US Dollar RCF Lender to make US Dollar RCF Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions under the US
Dollar Revolving Credit Facility have been terminated pursuant to Section 8.02,
or if the US Dollar RCF Commitments have expired, then the Applicable Percentage
of each US Dollar RCF Lender in respect of the US Dollar Revolving Credit
Facility shall be determined based on the Applicable Percentage of such US
Dollar RCF Lender in respect of the US Dollar Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments. The initial
Applicable Percentage of each Lender in respect of each Facility is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
“Applicable Rate” means, (a) subject to any increase pursuant to Section
2.14(a)(vi), in respect of the Term B Facility, 1.50% per annum for Base Rate
Loans and 2.50% per annum for Eurocurrency Rate Loans, (b) in respect of the
Term A-1 Facility, the Term A-2 Facility and the Revolving Credit Facilities,
(i) until the date on which the Administrative Agent receives a Compliance
Certificate pursuant to Section 6.17 for the first fiscal quarter ending after
the SecondThird Amendment Effective Date, 1.250.75% per annum for Base Rate
Loans and 2.251.75% per annum for Eurocurrency Rate Loans and Letter of Credit
Fees and (ii) thereafter, the applicable percentage per annum set forth below
determined by reference to the Total Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.17 and (c) in respect of the Term A-3 Facility and the Term A-4
Facility, (i) until the date on which the Administrative Agent receives a
Compliance Certificate pursuant to Section 6.17 for the first fiscal quarter
ending after the SecondThird Amendment Effective Date, 2.001.00% per annum for
Base Rate Loans and 3.002.00% per annum for Eurocurrency Rate Loans and (ii)
thereafter, the applicable percentage per annum set forth below determined by
reference to the Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.17:



 
 
 




--------------------------------------------------------------------------------




Pricing Level
Total Leverage Ratio
Applicable Rate in respect of the Term A-1 Facility, the Term A-2 Facility and
the Revolving Credit Facilities
Applicable Rate in respect of the Term A-3 Facility and the Term A-4 Facility
Base Rate Loans
Eurocurrency Rate Loans
Base Rate Loans
Eurocurrency Rate Loans
1
≤ 2.25
0.750.50%
1.751.50%
1.500.75%
2.501.75%
2
> 2.25 but ≤ 3.00
1.000.75%
2.001.75%
1.751.00%
2.752.00%
3
> 3.00 but ≤ 4.00
1.251.00%
2.252.00%
2/1/2025
3/2/2025
4
> 4.00
1/25/501
2/25/502
2.251.50%
3.252.50%



Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.17; provided, however, that, (i) if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 4 shall
apply in respect of the Term A-1 Facility, the Term A-2 Facility, the Term A-3
Facility, the Term A-4 Facility and the Revolving Credit Facilities, in each
case, as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and, in each case, shall remain
in effect until the date on which such Compliance Certificate is delivered and
(ii) Pricing Level 4 shall apply at all times during which an Event of Default
exists; provided further that, (x) the Applicable Rate in respect of any Tranche
of Revolving Credit Loans and Swing Line Loans made pursuant to any Extended
Revolving Credit Commitments shall be the applicable percentages per annum set
forth in the relevant Extension Offer and (y) the Applicable Rate in respect of
any Tranche of Extended Term Loans shall be the applicable percentages per annum
set forth in the relevant Extension Offer.


Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
“Appropriate Lender” means, at any time, (a) with respect to any of the Term A-1
Facility, the Term A-2 Facility, the Term A-3 Facility, the Term A-4 Facility,
the Term B Facility, the Multicurrency Revolving Credit Facility or the US
Dollar Revolving Credit Facility, a Lender that has a Commitment with respect to
such Facility or holds a Term A-1 Loan, Term A-2 Loan, Term A-3 Loan, Term A-4
Loan, Term B Loan, a Multicurrency RCF Loan or a US Dollar RCF Loan
respectively, at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer, (ii) if any Multicurrency RCF Letters of Credit have been
issued pursuant to Section 2.03(a), the Multicurrency RCF Lenders and (iii) if
any US Dollar RCF Letters of Credit have been issued pursuant to Section
2.03(a), the US Dollar RCF Lenders and (c) with respect to the Swing Line
Sublimit, (i) the Swing Line Lender, (ii) if any Multicurrency RCF Swing Line
Loans are outstanding pursuant to Section 2.04(a), the Multicurrency RCF Lenders
and (iii) if any US Dollar RCF Swing Line Loans are outstanding pursuant to
Section 2.04(a), the US Dollar RCF Lenders.



 
 
 




--------------------------------------------------------------------------------




“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Approved Litton Judgment” means a final judgment and any Lien relating thereto
resulting from the case of Litton Industries, Inc. et al. v. IMO Industries,
Inc. et al., No. L 1730 97 in the Superior Court of New Jersey, Law Division,
Mercer County (the “Litton Litigation”), but only for so long as and to the
extent that (a) such judgment shall not exceed $10,000,000, plus accrued
pre-judgment and post-judgment interest thereon, and (b) any such judgment is
promptly (and in any event within ten days) paid after all appeals have been
exhausted (and provided, further, that (i) during such appeals, there is no
period of more than 30 consecutive days during which (A) a stay of enforcement
of the judgment and any such Lien or (B) a cross appeal that renders the
judgment and any such Lien unenforceable, in each case, is not in effect, (ii)
no such Lien shall remain in existence for more than 30 days after all appeals
have been exhausted, and (iii) no property of any Loan Party or any Subsidiary
of any Loan Party is lost, forfeited or sold as a result thereof.
“Arrangers” means Deutsche Bank Securities Inc. and HSBC Securities (USA) Inc.,
in their capacity as joint lead arrangers and joint book managers.
“Asbestos Insurance Settlement” means a settlement by Parent or any of its
Subsidiaries of claims under an insurance policy with respect to coverage for
asbestos matters, provided that such settlement is made in good faith.
“Asbestos Judgment” means any proceeds awarded by a court resulting from
asbestos insurance litigation by Parent or any of its Subsidiaries under an
insurance policy with respect to asbestos matters, including proceeds from
judgments for damages, attorneys’ fees, interest and any other proceeds awarded
by a court in connection with such litigation.
“Asset Acquisition” has the meaning specified in Section 6.10(a).
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender Party and an Eligible Assignee (with the consent of any party whose
consent is required by Section 11.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
“Assuming Lender” has the meaning specified in Section 2.14(d).
“Assumption Agreement” has the meaning specified in Section 2.14(d)(ii).
“Auction” has the meaning specified in Section 2.17(a).
“Auction Manager” has the meaning specified in Section 2.17(a).
“Auction Notice” means, in connection with an Auction, the written notification
provided by the Borrower to the Auction Manager for distribution to the Lenders
of the relevant Tranche of Term Loans.
“Audited Financial Statements” means the audited Consolidated balance sheet of
Parent and its Subsidiaries for the Fiscal Year ended December 31, 2010, and the
related Consolidated



 
 
 




--------------------------------------------------------------------------------




statements of income or operations, shareholders’ equity and cash flows for such
Fiscal Year of Parent and its Subsidiaries, including the notes thereto.
“Auditors” has the meaning specified in Section 10.08(f)(i).
“Auditors’ Determination” has the meaning specified in Section 10.08(f)(i).
“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).
“Availability Period” means in respect of (x) the Multicurrency Revolving Credit
Facility, the period from and including the Closing Date to the earliest of (a)
the Maturity Date for the Multicurrency Revolving Credit Facility, (b) the date
of termination of the Multicurrency RCF Commitments pursuant to Section 2.06,
and (c) the date of termination of the commitment of each Multicurrency RCF
Lender to make Multicurrency RCF Loans and of the obligation of the L/C Issuer
to make L/C Credit Extensions under the Multicurrency Revolving Credit Facility
pursuant to Section 8.02 and (y) the US Dollar Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date for the US Dollar Revolving Credit Facility, (b) the date of termination of
the US Dollar RCF Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each US Dollar RCF Lender to make US Dollar RCF
Loans and of the obligation of the L/C Issuer to make L/C Credit Extensions
under the US Dollar Revolving Credit Facility pursuant to Section 8.02.
“Availability Period Commencement Date” has the meaning specified in Section
4.02.
“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn, or that may be required to be disbursed or paid,
as applicable, under such Letter of Credit at such time (assuming compliance at
such time with all conditions to drawing, disbursement or payment, as
applicable).
“Bank Guarantee” means a guarantee issued by a bank or other financial
institution, for the account of Parent or any Subsidiary of Parent, to support
obligations of such Person incurred in the ordinary course of such Person’s
business.
“Bankruptcy Law” means any proceeding of the type referred to in Section 8.01(f)
or Title 11, U.S. Code, or any similar foreign, federal or state law for the
relief of debtors including, without limitation, the German Insolvency Act
(Insolvenzordnung).
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Deutsche Bank as its
“prime rate”, (c) the Eurocurrency Rate for a Revolving Credit Loan with a
one-month interest period commencing on such day plus 1.00% and (d) with respect
to Term B Loans, 2.001.75% per annum. The “prime rate” is a rate set or
established by Deutsche Bank based upon various factors including Deutsche
Bank’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate, and is not necessarily the lowest rate
quoted by Deutsche Bank and does not necessarily represent the lowest or best
rate actually charged to any customer by the Administrative Agent, which may
make commercial loans or other loans at rates of interest at, above or below the
rate quoted by Deutsche Bank. Any change in such rate announced by Deutsche Bank
shall take effect at the opening of business on the day specified in the public
announcement of such change.



 
 
 




--------------------------------------------------------------------------------




“Base Rate Loan” means a Revolving Credit Loan, a Term A-1 Loan, a Term A-2
Loan, a Term A-3 Loan, a Term A-4 Loan or a Term B Loan that bears interest
based on the Base Rate.
“BOA Existing Letter of Credit” has the meaning specified in Section
2.03(a)(viii).
“Borrower Materials” means, collectively, all materials and/or information
provided by or on behalf of the Borrowers hereunder.
“Borrowers” has the meaning specified in the introductory paragraph hereto.
“Borrowing” means a Multicurrency RCF Borrowing, a US Dollar RCF Borrowing, a
Swing Line Borrowing, a Term A-1 Borrowing, a Term A-2 Borrowing, a Term A-3
Borrowing, a Term A-4 Borrowing or a Term B Borrowing, as the context may
require.
“Business Day” means a day of the year on which banks are not required or
authorized by Law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Loans, (a) in the case of Loans and Letters of
Credit, denominated in Dollars or Sterling, on which dealings are carried on in
the London interbank market, (b) in the case of Loans and Letters of Credit,
denominated in Euros, on which the Trans European Automated Real Time Gross
Settlement Express Transfer (TARGET) System is open, and (c) in the case of
Letters of Credit denominated in Yen, on which banks in Tokyo are not required
or authorized by Law to close.
“Capital Expenditures” means, for any Person for any period, the sum of, without
duplication, (a) all expenditures made, directly or indirectly, by such Person
or any of its Subsidiaries during such period for equipment, fixed assets, real
property or improvements, or for replacements or substitutions therefor or
additions thereto, that have been or should be, in accordance with GAAP,
reflected as additions to property, plant or equipment on a Consolidated balance
sheet of such Person or have a useful life of more than one year plus (b) the
aggregate principal amount of all Debt (including Obligations under Capitalized
Leases) assumed or incurred in connection with any such expenditures.
“Capital Impairment” has the meaning specified in Section 10.08(c)(i).
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
“Cash Collateralize” has the meaning specified in Section 2.03(g).
“Cash Equivalents” means any of the following, to the extent owned by Parent or
any of its Subsidiaries free and clear of all Liens other than Liens created
under the Collateral Documents and having a maturity of not greater than 180
days from the date of acquisition thereof: (a) readily marketable direct
obligations of the Government of the United States or any agency or
instrumentality thereof or obligations unconditionally guaranteed by the full
faith and credit of the federal Government of the United States, (b) insured
certificates of deposit of or time deposits with any commercial bank that is a
Lender or a member of the Federal Reserve System, issues (or the parent of which
issues) commercial paper rated as described in clause (c) below, is organized
under the laws of the United States or any State thereof and has combined
capital and surplus of at least $1 billion, (c) commercial paper in an aggregate
amount of no more than $1,000,000 per issuer outstanding at any time, issued by
any corporation organized under the laws of any State of the United States and
rated at least “Prime 1” (or the then equivalent grade) by Moody’s or “A 1” (or
the then equivalent grade) by S&P (d) Investments, classified in accordance with
GAAP as Current



 
 
 




--------------------------------------------------------------------------------




Assets of Parent or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, as amended, which are
administered by financial institutions that have the highest rating obtainable
from either Moody’s or S&P, and the portfolios of which are limited solely to
Investments of the character, quality and maturity described in clauses (a), (b)
and (c) of this definition, or (e) in the case of any Foreign Subsidiary only,
direct obligations of the sovereign nation (or any agency thereof) in which such
Foreign Subsidiary is organized and is conducting business or in obligations
fully and unconditionally guaranteed by such sovereign nation (or any agency
thereof) provided such sovereign nation or agency thereof has a rating by
Moody’s and S&P equal to, or better than, the federal Government of the United
States.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
“Certain Funds Credit Extension” means (a) a Term Borrowing made during the
Certain Funds Period solely for a Certain Funds Purpose, (b) a Revolving Credit
Borrowing or Swing Line Borrowing made during the Certain Funds Period solely
for the purposes of clause (d), (f) and/or (h) of the definition of Certain
Funds Purpose and (c) issuances of Letters of Credit during the Certain Funds
Period solely for the purposes of clause (d) of the definition of Certain Funds
Purpose so long as such Letters of Credit have been issued to support
reimbursement obligations in respect of any Existing Letter of Credit or Bank
Guarantee.
“Certain Funds Period” means the period from and including the Availability
Period Commencement Date to and including the first to occur of:
(i)    the date occurring 200 days after the Effective Date, unless the Closing
Date shall have occurred on or prior to such date;
(ii)    the date which falls 200 days after the date on which a Scheme Circular
or Offer Document is first posted;
(iii)    the date upon which a Scheme lapses, terminates or is withdrawn (unless
a firm intention to make an Offer in place of a Scheme is simultaneously, or has
already been, announced or within 3 Business Days of such lapse, termination or
withdrawal, as the case may be, is announced);
(iv)    the date upon which an Offer lapses, terminates or is withdrawn (unless
a firm intention to make a Scheme in place of an Offer is simultaneously, or has
already been, announced or within 3 Business Days of such lapse, termination or
withdrawal, as the case may be, is announced); and



 
 
 




--------------------------------------------------------------------------------




(v)    the date on which the Target becomes a direct or indirect Wholly-Owned
Subsidiary of Parent, the Purchaser has paid all sums due pursuant to, or in
connection with, the Acquisition, any surrender or cancellation of options or
awards over Target Shares and (in the case of an Offer) any squeeze-out
procedure and/or sell-out procedure.
“Certain Funds Purpose” means to:
(a)    if the Acquisition is to be made pursuant to an Offer:
(i)    finance (directly or indirectly) the acquisition of Target Shares to be
acquired pursuant to the Offer or on the open market;
(ii)    finance (directly or indirectly) the consideration payable pursuant to
the operation by the Purchaser of the procedures contained in Part 18 of the
Act; and
(b)    if the Acquisition is to be made pursuant to a Scheme:
(i)    finance (directly or indirectly) the cash price payable to holders of the
Target Shares in consideration of the Target Shares being cancelled or
transferred and new shares in the Target being issued to the Purchaser pursuant
to the Scheme; and/or
(ii)    finance (directly or indirectly) the purchase of Target Shares pursuant
to the Scheme;
(c)    finance (directly or indirectly) payment to holders of options and for
awards in respects of Target Shares who exercise or surrender such options
and/or awards in connection with the Acquisition;
(d)    finance (directly or indirectly) fees and expenses (including all stamp,
documentary, registration or similar taxes) incurred in connection with the
Transaction;
(e)    finance (directly or indirectly) the Refinancing;
(f)    financing (directly or indirectly) the Pension Funding;
(g)    funding (directly or indirectly) the Overadvance Account; and
(h)    finance (directly or indirectly) in an aggregate amount not to exceed
$200,000,000 (i) payments under foreign exchange Hedging Agreements entered into
by Parent or the Purchaser in respect of the Term Loans in connection with the
Acquisition and (ii) any purpose set forth in clauses (a), (b) and (c) above to
the extent the proceeds of the Term Loans and the Equity Financing, together
with amounts payable under foreign exchange Hedging Agreements entered into by
Parent or the Purchaser in connection with the Acquisition, are insufficient to
fully finance such purposes solely as a result of foreign exchange rate
fluctuations; and
(i)    finance (directly or indirectly) the payment of interest due and payable
pursuant to Section 2.08(c) on the Acquisition Funding Date.



 
 
 




--------------------------------------------------------------------------------




“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith, (y)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III and (z) the UK Bank Levy, and all rules,
guidelines, requirements, directives and legislation issued in connection with
the UK Bank Levy, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued or implemented.
“Change of Control” means the occurrence of any of the following: (a) any Person
or two or more Persons (other than the Equity Investors) acting in concert shall
have acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934),
directly or indirectly, of Voting Interests of Parent (or other securities
convertible into such Voting Interests) representing 40% or more of the combined
voting power of all Voting Interests of Parent, (b) during any period of up to
twelve consecutive months, the majority of seats (other than vacant seats) on
the board of directors of the Parent cease to be occupied by persons who either
(i) were members of the board of directors of the Parent at the beginning of the
twelve consecutive month period or (ii) were nominated for election by the board
of directors of Parent, a majority of whom are directors at the beginning of
such period or whose election or nomination for election was previously approved
by a majority of such directors or (c) any Borrower (other than Parent) shall
cease to be a direct or indirect Wholly-Owned Subsidiary of Parent.
“City Code” means The City Code on Takeovers and Mergers.
“Closing Date” means January 13, 2012.
“Closing Date Preferred Equity” means any preferred Equity Interests issued to
the Equity Investors pursuant to the Equity Financing after the Closing Date but
on or prior to the Acquisition Funding Date, provided that the terms of the
Closing Date Preferred Equity shall be as set forth in the Closing Date
Preferred Equity Documents.
“Closing Date Preferred Equity Documents” means (i) the documents governing the
Closing Date Preferred Equity as in effect on the Effective Date and (ii) such
other documents entered into after the Effective Date but prior to the
Acquisition Funding Date so long as such documents are on substantially the same
terms as the documents described in clause (i) above, in each case, without
giving effect to any amendments, restatements, supplements or other
modifications thereto except to the extent permitted pursuant to Section 7.09.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.
“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent or Collateral Agent for the benefit of the Secured
Parties.



 
 
 




--------------------------------------------------------------------------------




“Collateral Agent” means Deutsche Bank in its capacity as collateral agent or
security trustee under any of the Loan Documents, or any successor collateral
agent or security trustee.
“Collateral and Guarantee Requirement” means with respect to the Loan Parties,
that the requirements of Sections 4.01 (as of the Effective Date), 6.10 and 6.22
(as of the respective dates for which such requirements are required to be
satisfied as set forth in Conditions Subsequent) have been satisfied with
respect to such Loan Parties.
“Collateral Documents” means, collectively, the US Security Agreement, the
Mortgages, the Foreign Collateral Documents, the US IP Security Agreement, the
Target Shares Security Agreement, the UK Share Charge, the UK Debenture, the
Security Trust Deed, the Overadvance Account Escrow Agreement (if any), each of
the mortgages, collateral assignments, US Security Agreement Supplements, US IP
Security Agreement Supplements, security agreements, pledge agreements or other
similar agreements and any supplement to any of the foregoing delivered to the
Administrative Agent pursuant to the Collateral and Guarantee Requirements, and
each of the other agreements, instruments or documents that creates or purports
to create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.
“Commitment” means a Term A-1 Commitment, a Term A-2 Commitment, a Term A-3
Commitment, a Term A-4 Commitment, a Term B Commitment, a Multicurrency RCF
Commitment or a US Dollar RCF Commitment, as the context may require.
“Commitment Date” has the meaning specified in Section 2.14(b).
“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A-1.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Conditions Precedent to Effectiveness” means each of the conditions set forth
on Schedule IV.
“Conditions Precedent to Initial Credit Extension” means each of the conditions
set forth on Schedule V.
“Conditions Subsequent” means each of the conditions set forth on Schedule VIII.
“Consolidated” means the consolidation of accounts in accordance with GAAP.
“Consolidated Current Assets” means, at any time, the consolidated current
assets of Parent and its Subsidiaries at such time less any assets in respect of
asbestos or welding fumes claims (including, without limitation, payments under
insurance policies related thereto) and the action of Parent and its
Subsidiaries against its asbestos or welding fumes insurers for coverage in
respect of asbestos liabilities.
“Consolidated Current Liabilities” means, at any time, the consolidated current
liabilities of Parent and its Subsidiaries at such time, but excluding the
current portion of any Debt under this



 
 
 




--------------------------------------------------------------------------------




Agreement and the current portion of any other Debt which would otherwise be
included therein and any liabilities associated with the settlement or payment
of asbestos or welding fumes liabilities and the action of Parent and its
Subsidiaries against its asbestos or welding fumes insurers for coverage in
respect of asbestos liabilities.
“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations, (c) the portion of rent expense
under Capitalized Leases that is treated as interest in accordance with GAAP, or
(d) the amount of any regularly scheduled dividends in respect of Closing Date
Preferred Equity, in each case, of or by Parent and its Subsidiaries on a
consolidated basis for the most recently completed Measurement Period.
“Consolidated Net Income” means, for any period, the net income (or net loss) of
Parent and its Subsidiaries (calculated on a Consolidated basis) for such
period, provided that the following items shall be excluded in computing
Consolidated Net Income (without duplication): (i) the net income (or loss) of
any Person in which a Person or Persons other than Parent and its Wholly-Owned
Subsidiaries has an Equity Interest or Equity Interests (x) if such Person is a
Subsidiary Consolidated with Parent, to the extent of any such Equity Interests
held by Persons other than Parent and its Wholly-Owned Subsidiaries in such
Person and (y) if such Person is not a Subsidiary Consolidated with Parent,
other than to the extent of the amount of dividends or other distributions
actually paid in cash by such Person, (ii) except as expressly set forth in the
definition of EBITDA, the net income (or loss) of any Person accrued prior to
the date it becomes a Subsidiary of Parent or all or substantially all of the
property or assets of such Person are acquired by a Subsidiary of Parent and
(iii) the net income of any Subsidiary of Parent (other than a Borrower) to the
extent that the declaration or payment of cash dividends or similar cash
distributions by such Subsidiary of such net income is not at the time permitted
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
such Subsidiary.
“Consolidated Total Debt” means all items that, in accordance with GAAP, would
be classified as indebtedness on a Consolidated balance sheet (excluding any
Debt in respect of (i) the Closing Date Preferred Equity and (ii) Debt incurred
pursuant to Section 7.02(c)(iii) by using any purchase or credit card).
“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment Obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, (a) the direct or indirect guarantee,
endorsement (other than for collection or deposit in the ordinary course of
business), co making, discounting with recourse or sale with recourse by such
Person of the Obligation of a primary obligor, (b) the Obligation to make
take-or-pay or similar payments, if required, regardless of nonperformance by
any other party or parties to an agreement or (c) any Obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (A) for the purchase or payment of any such primary obligation or
(B) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, assets, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation



 
 
 




--------------------------------------------------------------------------------




or (iv) otherwise to assure or hold harmless the holder of such primary
obligation against loss in respect thereof. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made (or, if less, the maximum amount of such primary obligation for which
such Person may be liable pursuant to the terms of the instrument evidencing
such Contingent Obligation) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder), as determined by such Person in good faith.


“Controlled Investment Affiliates” means as, to any Person, (i) any other Person
which directly or indirectly is in control of, is controlled by, or is under
common control with, such Person and is organized by such Person (or any Person
controlling such Person) primarily for making equity or debt investments in one
or more companies, or (ii) any fund or account managed by such Person, or by the
same manager or advisor as such Person or an Affiliate of such Person or such
manager or advisor. Solely for the purposes of this definition “control” shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise, and the terms “Controlling”
and “Controlled” shall have meanings correlative thereto.
“Court Meeting” means a meeting convened by the Royal Court of Jersey between
the owners of the Target Shares to seek their approval of the Scheme.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“CTA” means the United Kingdom Corporation Tax Act 2009.
“Current Assets” of any Person means all assets of such Person that would, in
accordance with GAAP, be classified as current assets of a company conducting a
business the same as or similar to that of such Person, after deducting adequate
reserves in each case in which a reserve is proper in accordance with GAAP.
“Custodian” means Capita Jersey.
“Custodian Agreement” has the meaning specified in the Conditions Precedent to
Effectiveness.
“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all Obligations of such Person for the deferred
purchase price of property or services, (c) all Obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
Obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all Obligations of such Person as lessee under Capitalized
Leases, (f) all Obligations of such Person under acceptance, letter of credit or
similar facilities, or in respect of any Bank Guarantee, (g) all Obligations of
such Person to purchase, redeem, retire, defease or otherwise make any payment
in respect of any Equity Interests in such Person or any other Person or any
warrants, rights or options to acquire such Equity Interests, valued, in the
case of Redeemable Preferred Interests (including, without limitation, any
Closing Date Preferred Equity), at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends, (h) all Obligations of
such Person in respect of Hedge Agreements (other than, for the



 
 
 




--------------------------------------------------------------------------------




avoidance of doubt, any Hedge Agreements in respect of a Permitted Bond Hedge
Transaction or Permitted Warrant Transaction), valued at the Agreement Value
thereof, (i) all Contingent Obligations of such Person, (j) Off Balance Sheet
Obligations of such Person and (k) all indebtedness and other payment
Obligations referred to in clauses (a) through (j) above of another Person
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness or other payment Obligations.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Declined Proceeds” has the meaning specified in Section 2.05(b)(vii).
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Defaulting Lender” means any Lender with respect to which a Lender Default is
in effect.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans under the Revolving
Credit Facilities plus (iii) 2% per annum; provided, however, that, with respect
to a Eurocurrency Rate Loan, the Default Rate shall be an interest rate equal to
the interest rate (including any Applicable Rate and any Mandatory Cost)
otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.
“Default Request” has the meaning specified in Section 6.10(a).
“Designated Person” means a person or entity:
(a)    listed on or owned or controlled by a person listed on the “Specially
Designated National and Blocked Person” (“SDN”) list maintained by OFAC or any
similar list maintained by the United States, the United Nations, the EU or any
other relevant governmental entity; or
(b)    with which any Loan Party is prohibited from dealing or otherwise
engaging in any transaction by any Sanctions Laws and Regulations.
“Deutsche Bank” means Deutsche Bank AG New York Branch and its successors.
“Disclosed Litigation” has the meaning specified in Section 5.07.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding the granting of any Liens permitted pursuant
to Section 7.01.



 
 
 




--------------------------------------------------------------------------------




“Dollar” and “$” mean the lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in an Alternative Currency, the equivalent amount thereof in Dollars
as determined by the Administrative Agent or the L/C Issuer, as the case may be,
at such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.
“EBITDA” means, for any period, (a) the sum, determined on a Consolidated basis
for the most recently completed Measurement Period, of (i) Consolidated Net
Income, and, to the extent reflected in the calculation of such net income (or
net loss), (ii) net interest expense, (iii) income tax expense, (iv)
depreciation expense, (v) amortization expense, (vi) noncash impairment charges,
(vii) losses from discontinued operations, extraordinary losses and losses from
sales of assets outside the ordinary course of business, (viii) noncash
non-operating expenses, (ix) noncash equity compensation expenses, (x) expenses
of Parent and its Subsidiaries incurred in connection with the Transactions,
(xi) non-recurring and other one-time expenses incurred in connection with the
Restructuring in an amount not to exceed $100,000,000200,000,000 in the
aggregate for all such periods, (xii) expenses associated with the settlement or
payment of asbestos or welding fumes liabilities, and (xiii) costs associated
with the action of Parent and its Subsidiaries against its asbestos or welding
fumes insurers for coverage in respect of asbestos liabilities, minus (b) gains
from discontinued operations, extraordinary gains and gains from sales of assets
outside the ordinary course of business, in each case of Parent and its
Subsidiaries, and, to the extent otherwise reflected in the calculation of net
income (or net loss) for such period, any gains associated with asbestos or
welding fumes claims, in each case determined (except as otherwise provided
herein) in accordance with GAAP for the most recently completed Measurement
Period, it being understood that “EBITDA” shall, for purposes of calculating
compliance with the Total Secured Leverage Ratio in Section 2.14(a), the Total
Leverage Ratio in Section 6.18(a) and for purposes of determining the Applicable
Rate and Applicable Fee Rate, be (1) increased for any Measurement Period in
which the purchase or other acquisition of all of the Equity Interests in, or
all or substantially all of the property and assets of, any Person, has
occurred, by the EBITDA of the Person or assets being acquired using the
historical financial statements (including audited financial statements, to the
extent available) for such Person and (2) decreased for any Measurement Period
in which the sale, transfer or other disposition of all of the Equity Interests
in, or all or substantially all of the property and assets of, any Person, has
occurred, by, in each case, the EBITDA of the Person or assets being acquired or
sold, as applicable, using the historical financial statements (including
audited financial statements, to the extent available) for such Person, and all
such adjustments to the EBITDA of Parent and its Subsidiaries as specified in
the foregoing clauses (1) and (2) shall be accompanied by a certification of a
Responsible Officer of Parent stating that such adjustments have been prepared
in accordance with GAAP.
“Effective Date” has the meaning specified in Section 4.01.
“Effective Yield” means, as to any Loans of any Tranche, the effective yield on
such Loans as reasonably determined by the Administrative Agent (in consultation
with the Borrowers), taking into account the applicable interest rate margins,
any interest rate floors or similar devices, all recurring fees and all other
fees, including upfront or similar fees or original issue discount (amortized
over the shorter of (x) the life of such Loans and (y) the four years following
the date of incurrence thereof) payable generally to Lenders making such Loans,
but excluding any arrangement, structuring or other fees payable in connection
therewith that are not generally shared with the relevant Lenders and customary
amendment and consent fees paid generally to consenting



 
 
 




--------------------------------------------------------------------------------




Lenders. Any such determination by the Administrative Agent shall be conclusive
and binding on all Lenders. The Administrative Agent shall not have any
liability to any Person with respect to such determination absent gross
negligence or willful misconduct.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) or (vi) (subject to Section
11.06(b)(i) and such consents, if any, as may be required under Section
11.06(b)(iii)).
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement arising
under or with respect to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief; provided, however, that Environmental Action
shall not include any asbestos-related litigation.
“Environmental Law” means any applicable federal, state, local or foreign
statute, law, ordinance, rule, regulation, code, order, writ, judgment,
injunction, decree or judicial or agency interpretation, policy or guidance
relating to pollution or protection of the environment, health, safety or
natural resources, including, without limitation, those relating to the use,
handling, transportation, treatment, storage, disposal, release or discharge of,
or exposure to, Hazardous Materials.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrowers, any other Loan Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Environmental Reports” means environmental assessment reports, prepared by
Environmental Resources Management in accordance with ASTM 1527-05 standards,
and a letter from Parent to the Administrative Agent indicating (a) the status
of any Recognized Environmental Conditions (as defined in such standards)
identified in such reports and (b) “most likely” case and “reasonable worst”
case estimates for investigating and remediating the Recognized Environmental
Conditions.
“Equity Commitment Letter” means that certain letter dated as of September 12,
2011, among BDT CF Acquisition Vehicle, LLC, BDT Capital Partners LLC and the
“Investors” party thereto as in effect on the date hereof.



 
 
 




--------------------------------------------------------------------------------




“Equity Financing” has the meaning specified in Section 4.02(b)(ii).
“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.
“Equity Investors” means (i) Mitchell P. Rales and Steven M. Rales, their
respective heirs and any estate-planning trust for the benefit of members of
their immediate families with respect to which either Mitchell P. Rales or
Steven M. Rales is the Trustee, (ii) BDT Capital Partners and its Controlled
Investment Affiliates and (iii) any other investor that is issued common Equity
Interests or Closing Date Preferred Equity of the Parent pursuant to the Equity
Financing after the Effective Date and on or before the Acquisition Funding Date
and any such investors’ Controlled Investment Affiliates.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code.
“ERISA Event” means (a) (i) the occurrence of a Reportable Event, or (ii) the
requirements of Section 4043(b) of ERISA apply with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the failure to satisfy the minimum funding standard under Section
412 of the Code or Section 302 of ERISA, whether or not waived, with respect to
a Plan; (c) the application for a minimum funding waiver with respect to a Plan;
(d) the provision by the administrator of any Plan of a notice of intent to
terminate such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such
notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (e) the cessation of operations at a facility of any Loan Party or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA; (f)
the withdrawal by any Loan Party or any ERISA Affiliate from a Multiple Employer
Plan during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (g) the conditions for imposition of a lien under
Section 303(k) of ERISA shall have been met with respect to any Plan; (h) a
determination that any Plan is in “at risk” status (within the meaning of
Section 303 of ERISA); or (i) the institution by the PBGC of proceedings to
terminate a Plan pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA that constitutes grounds
for the termination of, or the appointment of a trustee to administer, such
Plan.
“Euro” and “€” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
“Eurocurrency Rate” means for any Interest Period, (A) with respect to a
Eurocurrency Rate Loan that is a Term A-1 Loan, a Term A-2 Loan, a Term A-3
Loan, a Term A-4 Loan or a Revolving



 
 
 




--------------------------------------------------------------------------------




Credit Loan, the aggregate of (1) and (2) below and (B) with respect to a
Eurocurrency Loan that is a Term B Loan, the higher of (x) 0.75% per annum and
(y) the aggregate of (1) and (2) below:
(1)
(a)    in the case of a Eurocurrency Rate Loan denominated in Dollars, (i) the
rate per annum equal to the rate determined by Administrative Agent to be the
offered rate that appears on the Reuters screen that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such interest period) with a term equivalent to
such interest period, determined as of approximately 11:00 A.M. (London time) on
the applicable Interest Rate Determination Date and, in the event such rate is
not available, (ii) the arithmetic average (rounded up to the nearest 1/100th of
1%) of the offered quotation in the interbank eurodollar market by Deutsche Bank
to first class banks for Dollar deposits of amounts in immediately available
funds with a term equivalent comparable to the interest period for which a
Eurocurrency Rate is determined, as of 11:00 A.M. (London time) on the
applicable Interest Rate Determination Date;
(b)    in the case of Eurocurrency Rate Loan denominated in Euros, (i) the rate
per annum equal to the rate determined by Administrative Agent to be the offered
rate that appears on the appropriate page of the Reuters screen that displays
EURIBOR (for delivery on the first day of such interest period) with a term
equivalent to such interest period, determined as of approximately 11:00 A.M.
(London time) on the applicable Interest Rate Determination Date and, in the
event such rate is not available, (ii) the arithmetic average (rounded up to the
nearest 1/100th of 1%) of the offered quotation in the European interbank market
by Deutsche Bank for Euro deposits of amounts in immediately available funds
with a term equivalent comparable to the interest period for which a
Eurocurrency Rate is determined, as of 11:00 A.M. (London time) on the
applicable Interest Rate Determination Date;
(c)    in the case of Loans denominated in any Alternative Currency (other than
Euro), (i) the rate per annum equal to the rate determined by Administrative
Agent to be the offered rate that appears on the appropriate page of the Reuters
screen that displays LIBOR (for delivery on the first day of such interest
period) with a term equivalent to such interest period, determined as of
approximately 11:00 A.M. (London time) on the applicable Interest Rate
Determination Date and, in the event such rate is not available, (ii) the
arithmetic average (rounded up to the nearest 1/100th of 1%) of the offered
quotation in the London interbank market by Deutsche Bank for deposits in the
Alternative Currency of amounts in immediately available funds with a term
equivalent comparable to the interest period for which a Eurocurrency Rate is
determined, as of 11:00 A.M. (London time) on the applicable Interest Rate
Determination Date; or
(d)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) BBA LIBOR, determined at approximately
11:00 A.M., (London Time) on the applicable Interest Rate Determination Date for
Dollar deposits being delivered in the London interbank market for a term of one
month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in the same day funds in the approximate amount of the Base Rate
Loan being made or maintained and with a term equal to one month would be
offered by Deutsche Bank (or an affiliate thereof) to major banks in the London
interbank Eurocurrency market at their request at the date and time of
determination; and
(2)     the then current cost of the Lenders of complying with any Eurocurrency
Reserve Requirements.



 
 
 




--------------------------------------------------------------------------------




“Eurocurrency Rate Loan” means a Multicurrency RCF Loan, a US Dollar RCF Loan, a
Term A-1 Loan, a Term A-2 Loan, a Term A-3 Loan, a Term A-4 Loan or a Term B
Loan that bears interest at a rate based on the Eurocurrency Rate. Eurocurrency
Rate Loans may be denominated in Dollars or in an Alternative Currency. All
Loans denominated in an Alternative Currency must be Eurocurrency Rate Loans.
“Eurocurrency Reserve Requirements” means, for any day as applied to a
Eurocurrency Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve liquid asset or similar
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves under any regulations of the FRB
or other Governmental Authority having jurisdiction with respect thereto),
including without limitation, under regulations issued from time to time by (a)
the FRB, (b) any Governmental Authority of the jurisdiction of the relevant
currency or (c) any Governmental Authority of any jurisdiction in which advances
in such currency are made to which banks in any jurisdiction are subject for any
category of deposits or liabilities customarily used to fund loans in such
currency or by reference to which interest rates applicable to loans in such
currency are determined, including Mandatory Costs.
“European Borrower” has the meaning specified in the introductory paragraph
hereto.
“Event of Default” has the meaning specified in Section 8.01.
“Excess Cash Flow” means for any period, the remainder of (a) the sum of,
without duplication, (i) Adjusted Consolidated Net Income for such period and
(ii) the decrease, if any, in Adjusted Consolidated Working Capital from the
first day to the last day of such period, minus (b) the sum of, without
duplication, (i) the aggregate amount of all Capital Expenditures made by Parent
and its Subsidiaries during such period (other than Capital Expenditures to the
extent financed with equity proceeds, Equity Interests, capital contributions,
asset sale proceeds, insurance proceeds or Debt (other than Revolving Credit
Loans and Swing Line Loans)), (ii) the aggregate amount of permanent principal
payments of Debt for borrowed money of Parent and its Subsidiaries and the
permanent repayment of the principal component of all Obligations under
Capitalized Leases of Parent and its Subsidiaries during such period (other than
(1) repayments made pursuant to the Refinancing, (2) repayments made with the
proceeds of asset sales, sales or issuances of Equity Interests, capital
contributions, insurance or Debt and (3) payments of Loans and/or other
Obligations, provided that repayments of Loans shall be deducted in determining
Excess Cash Flow to the extent such repayments were required as a result of a
scheduled repayment pursuant to Section 2.07(a), Section 2.07(b), Section
2.07(c) or Section 2.07(d)), (iii) the increase, if any, in Adjusted
Consolidated Working Capital from the first day to the last day of such period,
(iv) the aggregate amount of all cash payments made in respect of all
Investments made pursuant to Section 7.06(h), (i) or (m) consummated by Parent
and its Subsidiaries during such period (other than any such payments to the
extent financed with equity proceeds, capital contributions, asset sale
proceeds, insurance proceeds or Debt (other than Revolving Credit Loans and
Swing Line Loans)) and (v) the aggregate amount of (a) all cash payments made
during such period in respect of (x) expenses associated with the settlement or
payment of asbestos or welding fumes liabilities or (y) costs associated with
the action of Parent and its Subsidiaries against its asbestos or welding fumes
insurers for coverage in respect of asbestos liabilities minus (b) all cash
received during such period in respect of asbestos or welding fumes claims
(including, without limitation, payments under insurance policies related
thereto).
“Excess Exempted Foreign Subsidiary Voting Equity Interests” has the meaning
specified in the US Security Agreement.



 
 
 




--------------------------------------------------------------------------------




“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrowers hereunder, (a) taxes imposed on or measured
by its overall net income (however denominated), and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the Laws of which such recipient is organized or in
which its principal office is located, is managed and controlled or has its seat
of management is engaged in a trade or business, or has a permanent
establishment, office, fixed base or branch or similar connection including,
without limitation, in the case of any Lender, in which its applicable Lending
Office is located, (b) any branch profits taxes imposed by the United States or
any similar tax imposed by any other jurisdiction in which either Borrower is
located, (c) any backup withholding tax that is required by the Code to be
withheld from amounts payable to a Lender that has failed to comply with clause
(A) of Section 3.01(e)(ii), and (d) in the case of a Foreign Lender (other than
an assignee pursuant to a request by the Borrowers under Section 11.13), any
United States withholding tax that (i) is required to be imposed on amounts
payable to such Foreign Lender pursuant to the Laws in force at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrowers with respect to such withholding
tax pursuant to Section 3.01(a)(ii), (ii) is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with clause (B) of Section 3.01(e)(ii), or (iii) is imposed under FATCA.
Notwithstanding anything to the contrary contained in this definition, “Excluded
Taxes” shall not include any withholding tax imposed by any jurisdiction other
than the US at any time on payments made by or on behalf of a Foreign Loan Party
to any Lender hereunder or under any other Loan Document, provided that such
Lender shall have complied with Section 3.01(e)(i) but shall include (a) any
amount attributable to the implementation or application of, or compliance with,
the UK Bank Levy (as in force on the date the relevant Administrative Agent,
Lender or L/C Issuer became a party to this Agreement), where the effect of such
UK Bank Levy was known on the date hereof, and (b) any Tax imposed by the U.K.
which is required by law to be deducted or withheld from a payment of interest
on a Loan, if on the date on which the payment falls due:


(i)
the payment could have been made to the relevant Lender without a Tax Deduction
if the Lender had been a Qualifying Lender, but on that date that Lender is not
or has ceased to be a Qualifying Lender other than as a result of (i) any change
after the date it became a Lender under this Agreement in (or in the
interpretation, administration or application of) any law or treaty or any
published practice or concession of any relevant taxing authority;






 
 
 




--------------------------------------------------------------------------------




(ii)
the relevant Lender is a Qualifying Lender solely by virtue of paragraph
(a)(i)(B) of the definition of Qualifying Lender and:



(A)
an officer of the United Kingdom H.M. Revenue & Customs has given (and not
revoked) a direction (a “Direction”) under section 931 of the ITA which relates
to the payment and that Lender has received from the Borrower making the payment
or from the Company a certified copy of that Direction; and



(B)
the payment could have been made to the Lender without any Tax Deduction if that
Direction had not been made; or



(iii)
the relevant Lender is a Qualifying Lender solely by virtue of paragraph
(a)(i)(B) of the definition of Qualifying Lender and:



(A)
the relevant Lender has not given a UK Tax Confirmation to the Company; and



(B)
the payment could have been made to the Lender without any Tax Deduction if the
Lender had given a UK Tax Confirmation to the Company, on the basis that the UK
Tax Confirmation would have enabled the Borrower to have formed a reasonable
belief that the payment was an “excepted payment” for the purpose of section 930
of the ITA.

“Executive Order” means the Executive Order No. 13224 of September 23, 2001,
entitled Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism.
“Existing Letter of Credit or Bank Guarantee” means any letter of credit and
bank guarantees set forth on Schedule III hereto.
“Existing Parent Credit Agreement” means that certain Credit Agreement, dated as
of May 13, 2010, as amended, restated, supplemented and/or otherwise modified on
or prior to the Closing Date, among Parent and Allweiler Aktiengesellschaft, a
company organized under the laws of the Federal Republic of Germany as the
borrowers thereto, Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer, and the other Lenders party thereto.
“Extended Multicurrency RCF Commitments” shall mean Multicurrency RCF
Commitments that are extended pursuant to an Extension in accordance with
Section 2.18.
“Extended Revolving Credit Commitments” has the meaning specified in Section
2.18(a)(ii).
“Extended Term Loans” has the meaning specified in Section 2.18(a)(iii).
“Extended US Dollar RCF Commitments” shall mean US Dollar RCF Commitments that
are extended pursuant to an Extension in accordance with Section 2.18.
“Extending Revolving Credit Lender” has the meaning specified in Section
2.18(a)(ii).
“Extending Term Lender” has the meaning specified in Section 2.18(a)(iii).



 
 
 




--------------------------------------------------------------------------------




“Extension” has the meaning specified in Section 2.18(a).
“Extension Offer” has the meaning specified in Section 2.18(a).
“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business from proceeds of casualty
insurance, or condemnation awards (and payments in lieu thereof); provided,
however, that, so long as no Default shall have occurred and be continuing at
the time of receipt thereof, Extraordinary Receipts shall not include insurance
proceeds or condemnation awards to the extent that such proceeds or awards in
respect of loss or damage to equipment, fixed assets or real property are
applied to replace or repair the equipment, fixed assets or real property in
respect of which such proceeds were received in accordance with the Loan
Documents, so long as such application is made within 12 months after the
receipt of cash from occurrence of such damage or loss (or, if the Parent or its
Subsidiaries have entered into binding contractual commitments for reinvestment
within such 12-month period, not so reinvested within 18 months following the
date of receipt of such cash); and provided further, however, that any such
Extraordinary Receipts not so applied shall immediately constitute an
Extraordinary Receipt.
“Facility” means the Term A-1 Facility, the Term A-2 Facility, the Term A-3
Facility, the Term A-4 Facility, the Term B Facility, the Multicurrency
Revolving Credit Facility or the US Dollar Revolving Credit Facility, as the
context may require.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, including any agreements
entered into pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Deutsche
Bank on such day on such transactions as determined by the Administrative Agent.
“Fee Letter” means that certain amended and restated letter agreement, dated
January 13, 2012, among Parent, the Administrative Agent and the Arrangers.
“First Lien Intercreditor Agreement” means an intercreditor agreement in
substantially the form of Exhibit T to this Agreement or in such other form as
is reasonably satisfactory to the Administrative Agent.
“First-Tier Foreign Subsidiary” means each Foreign Subsidiary, all of the Equity
Interests in which are owned directly by Parent or a US Subsidiary.
“Fiscal Year” means a fiscal year of Parent and its Subsidiaries ending on
December 31 in any calendar year.



 
 
 




--------------------------------------------------------------------------------




“Foreign Collateral” means all Collateral of Foreign Loan Parties securing the
Guaranteed Foreign Obligations.
“Foreign Collateral Documents” means each agreement that creates or purports to
create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties in any Foreign Collateral.
“Foreign Disposition” has the meaning provided in Section 2.05(b)(ix).
“Foreign Extraordinary Receipt” has the meaning provided in Section 2.05(b)(ix).
“Foreign Government Scheme or Arrangement” has the meaning provided in Section
5.14(e).
“Foreign Guarantor” means each of the European Borrower (in its capacity as a
guarantor under the Guaranty), together with any other Foreign Subsidiary of
Parent that executes and delivers to the Administrative Agent a Guaranty.
“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which Parent is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Loan Party” means the European Borrower and each of the Foreign
Guarantors.
“Foreign Obligations Guarantors” means each US Obligations Guarantor and each
Foreign Guarantor.
“Foreign Plan” has the meaning specified in Section 5.14(e).
“Foreign Subsidiary” means any Subsidiary of Parent that is not a US Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender under a
Revolving Credit Facility (a) with respect to the L/C Issuer, such Defaulting
Lender’s Applicable Percentage under such Revolving Credit Facility of the
outstanding L/C Obligations under such Revolving Credit Facility other than such
L/C Obligations as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders under such Revolving Credit Facility or
Cash Collateralized in accordance with the terms hereof, and (b) with respect to
the Swing Line Lender, such Defaulting Lender’s Applicable Percentage under such
Revolving Credit Facility of Swing Line Loans under such Revolving Credit
Facility other than such Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders under such
Revolving Credit Facility or Cash Collateralized in accordance with the terms
hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funds Flow Memorandum” has the meaning specified in the Conditions Precedent to
Initial Credit Extension.



 
 
 




--------------------------------------------------------------------------------




“GAAP” means generally accepted accounting principles consistent with those
applied in the preparation of the financial statements referred to in Section
1.03.
“General Meeting” means an extraordinary general meeting of the Target convened
at the direction of the Royal Court of Jersey to approve a Scheme.
“German AG Guarantor” has the meaning specified in Section 10.08(j)(i).
“German Guarantor” has the meaning specified in Section 10.08(a).
“Governmental Authority” means any nation or government, any state, province,
territory, city, municipal entity or other political subdivision thereof, and
any governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board, bureau or
similar body, whether federal, state, provincial, territorial, local or foreign.
“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.
“Guaranteed Foreign Obligations,” “Guaranteed Obligations” and “Guaranteed US
Obligations” each have the meaning specified in Section 10.01.
“Guarantors” means the US Obligations Guarantors and the Foreign Obligations
Guarantors.
“Guaranty” means the guaranty set forth in Article X, together with each other
guaranty and guaranty supplement, in each case, in form and substance reasonably
satisfactory to the Administrative Agent in its reasonable discretion, delivered
pursuant to Section 6.10, in each case as amended, amended and restated,
modified or otherwise supplemented, guaranteeing the Guaranteed Foreign
Obligations and/or the Guaranteed US Obligations, as applicable.
“Guaranty Supplement” has the meaning specified in Section 10.05.
“Hazardous Materials” means (a) petroleum or petroleum products, by products or
breakdown products, radioactive materials, asbestos or asbestos containing
materials, polychlorinated biphenyls, toxic mold, and radon gas and (b) any
other chemicals, materials or substances designated, classified or regulated as
hazardous or toxic or as a pollutant or contaminant under any Environmental Law.
“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements, and any guaranty thereof.
“Hedge Bank” means any current or former Lender or an Affiliate of a Lender in
its capacity as a party to a Secured Hedge Agreement, provided that, in the case
of a former Lender, it or its Affiliate entered into such Hedge Agreement at the
time it was a Lender.
“Honor Date” has the meaning specified in Section 2.03(c).
“Implementation Agreement” means any implementation agreement and/or inducement
fee and/or other related arrangements, agreements or commitments in connection
with an Offer or



 
 
 




--------------------------------------------------------------------------------




Scheme as are from time to time in force or entered into by any of Parent,
Purchaser or any Borrower during or before any Certain Funds Period.
“Inactive Subsidiary” means (1) a subsidiary of Parent that (a) is not engaged
in any business or activity and (b) does not own or hold any assets or property
except (i) Equity Interests of any Subsidiary of Parent that is an Inactive
Subsidiary and (ii) in the case of Colfax Pumpen GmbH, up to 1.0% of the equity
interests in ToshacoTushaco Pumps Private Limited, an Indian company, (2) any
Receivables Subsidiary or (23) each of the following Subsidiaries: Baric
Products Limited, Hamilton Brimer Limited and Ashington Fabrication Company Ltd,
in each case under this clause (23) only for so long as (i) such Subsidiary
satisfies the requirements of clause (1) above except for intercompany
receivables owed by Baric Holdings Limited to each respective company, (ii) from
and after the Closing Date, for so long as such Subsidiary owns the intercompany
receivable referred to in immediately preceding clause (i), such intercompany
receivables are subordinated pursuant to the Intercompany Subordination
Agreement and (iii) the direct parent of such Subsidiary intends to dissolve,
strike off or liquidate such Subsidiary.
“Increase Date” has the meaning specified in Section 2.14(a).
“Increasing Lender” has the meaning specified in Section 2.14(b).
“Incremental Commitments” has the meaning specified in Section 2.14(a).
“Incremental Facility” has the meaning specified in Section 2.14(a).
“Incremental Term A Facility” has the meaning specified in Section 2.14(a).
“Incremental Term Facility” has the meaning specified in Section 2.14(a).
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitee” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.
“Information Memorandum” means the information memorandum used by the Arrangers
in connection with the syndication of the Commitments.
“Initial Loan Party Jurisdictions” means the United States, United Kingdom,
Jersey, Germany, the Netherlands, Sweden, Brazil, Canada, Mexico, Ireland,
Switzerland and Singapore.
“Initial Multicurrency RCF Maturity Date” means the fifth anniversary of the
ClosingThird Amendment Effective Date, provided, however, that if such date is
not a Business Day, the Initial Multicurrency RCF Maturity Date shall be the
next preceding Business Day.
“Initial Term A-1 Facility Maturity Date” means the fifth anniversary of the
ClosingThird Amendment Effective Date, provided, however, that if such date is
not a Business Day, the Initial Term A-1 Facility Maturity Date shall be the
next preceding Business Day.
“Initial Term A-2 Facility Maturity Date” means the fifth anniversary of the
ClosingThird Amendment Effective Date, provided, however, that if such date is
not a Business Day, the Initial Term A-2 Facility Maturity Date shall be the
next preceding Business Day.



 
 
 




--------------------------------------------------------------------------------




“Initial Term A-3 Facility Maturity Date” means the fifth anniversary of the
ClosingThird Amendment Effective Date, provided, however, that if such date is
not a Business Day, the Initial Term A-3 Facility Maturity Date shall be the
next preceding Business Day.
“Initial Term A-4 Facility Maturity Date” means the fifth anniversary of the
ClosingThird Amendment Effective Date, provided, however, that if such date is
not a Business Day, the Initial Term A-4 Facility Maturity Date shall be the
next preceding Business Day.
“Initial Term B Facility Maturity Date” means the seventh anniversary of the
Closing Date; provided, however, that if such date is not a Business Day, the
Initial Term B Facility Maturity Date shall be the next preceding Business Day.
“Initial US Dollar RCF Maturity Date” means the fifth anniversary of the
ClosingThird Amendment Effective Date, provided, however, that if such date is
not a Business Day, the Initial US Dollar RCF Maturity Date shall be the next
preceding Business Day.
“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.
“Intercompany Debt” means any Debt, payables or other obligations, whether now
existing or hereafter incurred, owed by Parent or any Subsidiary of Parent to
Parent or any other Subsidiary of Parent.
“Intercompany Loans” has the meaning specified in Section 7.06(f).
“Intercompany Note” means a promissory note evidencing Intercompany Loans, duly
executed and delivered substantially in the form of Exhibit K (or such other
form as shall be satisfactory to the Administrative Agent in its sole
discretion), with blanks completed in conformity therewith.
“Intercompany Subordination Agreement” means that certain Intercompany
Subordination Agreement in the form of Exhibit L hereto (as amended, modified,
restated and/or supplemented from time to time) executed and delivered by each
Loan Party and each other Subsidiary of Parent which is an obligee or obligor
with respect to any Intercompany Debt.
“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) EBITDA to (b) Consolidated Interest Charges for the most recently completed
Measurement Period.
“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the
Acquisition Funding Date, the last day of each Interest Period applicable to
such Loan and the Maturity Date of the Facility under which such Loan was made;
provided, however, that, if any Interest Period for a Eurocurrency Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan or Swing Line Loan, the Acquisition Funding Date,
the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made (with Swing Line
Loans being deemed made under the Revolving Credit Facilities for purposes of
this definition).
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months or, if approved by each Lender with Loans and/or Commitments under
the relevant Facility, such other period as the applicable Borrower



 
 
 




--------------------------------------------------------------------------------




may request, thereafter, as selected by the applicable Borrower in its Committed
Loan Notice (or one day in the case of Alternative Currency Swing Line Loans);
provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;
(c)    no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made; and
(d)    the only Interest Periods that may be selected prior to the occurrence of
a Successful Syndication (as defined in the Fee Letter) shall be one-month
periods.
“Interest Rate Determination Date” means the date for calculating the
Eurocurrency Rate for an Interest Period, which date shall be (i) in the case of
any Eurocurrency Loan denominated in Dollars, the second Business Day prior to
first day of the related Interest Period for such Loan, (ii) in the case of any
Eurocurrency Loan denominated in an Alternative Currency, the date on which
quotations would ordinarily be given by prime banks in the relevant interbank
market for deposits made in such Alternative Currency for value on the first day
of the related Interest Period for such Eurocurrency Loan or (iii) in the case
of calculating the Base Rate, if a given day is a Business Day, such
determination shall be made on such day (rather than two Business Days prior to
the commencement of an Interest Period) or (y) if a given day is not a Business
Day, the Eurocurrency Rate for such day shall be the rate determined by the
Administrative Agent pursuant to preceding clause (x) for the most recent
Business Day preceding such day; provided, however, that if for any such
Interest Period with respect to a Loan denominated in an Alternative Currency,
quotations would ordinarily be given on more than one date, the Interest Rate
Determination Date shall be the last of those dates.
“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including, without limitation, any
acquisition by way of a merger or consolidation (or similar transaction) and any
arrangement pursuant to which the investor incurs Debt of the types referred to
in clause (i), (j) or (k) of the definition of “Debt” in respect of such Person.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Request, and any other document, agreement and instrument entered into by
the L/C Issuer and any Borrower (or any Subsidiary thereof) or in favor of the
L/C Issuer and relating to such Letter of Credit.
“ITA” means the United Kingdom Income Tax Act 2007.



 
 
 




--------------------------------------------------------------------------------




“Judgment Currency” has the meaning specified in Section 11.19.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, (x) with respect to each Multicurrency RCF Lender, such
Multicurrency RCF Lender’s funding of its participation in any L/C Borrowing
under the Multicurrency Revolving Credit Facility in accordance with its
Applicable Percentage and (y) with respect to each US Dollar RCF Lender, such US
Dollar RCF Lender’s funding of its participation in any L/C Borrowing under the
US Dollar Revolving Credit Facility in accordance with its Applicable
Percentage. All L/C Advances shall be denominated in Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing, payment
or disbursement, as applicable, under any Letter of Credit which has not been
reimbursed on the date when made or refinanced as a Revolving Credit Borrowing.
All L/C Borrowings shall be denominated in Dollars.
“L/C Collateral Account” has the meaning specified in the US Security Agreement.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date or amendment thereof, or the increase of
the amount thereof.
“L/C Issuer” means each of (i) Deutsche Bank in its capacity as issuer of
Letters of Credit (other than Bank Guarantees) hereunder (except as otherwise
provided in Section 9.06), (ii) Bank of America, N.A. solely in its capacity as
issuer of the BOA Existing Letters of Credit and (iii) any other Lender
reasonably acceptable to the Administrative Agent and Parent which agrees to
issue Letters of Credit hereunder. Any L/C Issuer may, in its discretion,
arrange for one or more Letters of Credit to be issued by one or more Affiliates
of such L/C Issuer (and such Affiliate shall be deemed to be an “L/C Issuer” for
all purposes of the Loan Documents). Notwithstanding anything to the contrary,
for purposes of this Agreement, the term “L/C Issuer” as used herein shall refer
to (w) each L/C Issuer, (x) the L/C Issuers, (y), the applicable L/C Issuer or
(z) with respect to any Letter of Credit, the L/C Issuer of such Letter of
Credit, in each case determined as the context requires.
“L/C Obligations” shall mean the Multicurrency RCF L/C Obligations and the US
Dollar RCF L/C Obligations, as the context may require.
“L/C Supportable Obligations” means obligations of the Borrowers or any of their
respective Subsidiaries as are permitted to exist pursuant to the terms of this
Agreement (other than obligations in respect of (x) any Debt or other
obligations that are subordinated in right of payment to the Obligations under
any of the Loan Documents and (y) any Equity Interests).
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
“Lender Default” means, as to any Lender, (i) the wrongful refusal (which has
not been retracted) of such Lender or the failure of such Lender (which has not
been cured) to perform any



 
 
 




--------------------------------------------------------------------------------




of its funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, (ii) such
Lender having been deemed insolvent or having become the subject of a bankruptcy
or insolvency proceeding or a takeover by a regulatory authority, or (iii) such
Lender having notified the Administrative Agent, the Swing Line Lender, any L/C
Issuer and/or any Loan Party (x) that it does not intend to comply with its
funding obligations or has made a public statement to that effect with respect
to its funding obligations hereunder or under other agreements in which it
commits to extend credit or (y) of the events described in preceding clause
(ii); provided that, for purposes of (and only for purposes of) Section
2.03(a)(iii)(E), Section 2.03(g), 2.03(i), Section 2.16 (other than Section
2.16(a)), the term “Lender Default” shall also include, as to any Lender, (i)
any Affiliate of such Lender that has “control” (within the meaning provided in
the definition of “Affiliate”) of such Lender having been deemed insolvent or
having become the subject of a bankruptcy or insolvency proceeding or a takeover
by a regulatory authority, (ii) any previously cured “Lender Default” of such
Lender under this Agreement, unless such Lender Default has ceased to exist for
a period of at least 90 consecutive days, (iii) any default by such Lender with
respect to its obligations under any other credit facility to which it is a
party and which the Swing Line Lender, any L/C Issuer or the Administrative
Agent reasonably believes in good faith has occurred and is continuing, and (iv)
the failure of such Lender to perform any of its funding obligations hereunder,
including in respect of its Loans or participations in respect of Letters of
Credit or Swing Line Loans within one (1) Business Day of the date (x) the
Administrative Agent (in its capacity as a Lender), (y) Lenders constituting the
Required Multicurrency Revolving Lenders or (z) the Required US Dollar Revolving
Lenders has or have, as applicable, funded its or their portion thereof.
“Lender Party” means any Lender, any L/C Issuer or any Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.
“Letter of Credit” has the meaning specified in Section 2.03(a).
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility under which the
applicable Letter of Credit is to be or was issued (or, if such day is not a
Business Day, the next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
“Letter of Credit Request” means an application and agreement for the issuance
or amendment of a Letter of Credit (i) to the extent Deutsche Bank is the L/C
Issuer, substantially in the form of Exhibit A-2 or (ii) in any other case, in
the form from time to time in use by the respective L/C Issuer.
“Letter of Credit Sublimit” means an amount equal to $200,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facilities.
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.



 
 
 




--------------------------------------------------------------------------------




“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Term Loan, a Multicurrency RCF Loan, a US Dollar RCF Loan, a
Multicurrency RCF Swing Line Loan or a US Dollar RCF Swing Line Loan.
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Collateral Documents, (d) the Fee Letter, and (e) each Issuer Document.
“Loan Parties” means, collectively, the Borrowers and each Guarantor.
“Major Default” means (w) a failure to enter into an amendment required pursuant
to Section 3 of the Fee Letter, (x) the written repudiation by any Borrower of
any material obligation under the Loan Documents, (y) (other than to the extent
that such Event of Default relates to, or is made in relation to, circumstances
affecting any member of the Target Group) an Event of Default under paragraph
(a), (b) (solely to the extent that it relates to a Major Representation), (c)
(solely to the extent that it relates to a Major Undertaking), (d) (solely to
the extent that it relates to a Major Undertaking), (f) or (i) of Section 8.01,
or (z) any Borrower (other than Parent) or the Purchaser shall cease to be a
direct or indirect Wholly-Owned Subsidiary of Parent.
“Major Representation” means the representations and warranties set forth in
Sections 5.01, 5.03, 5.04 and 5.06, in each case other than to the extent that
such representation and warranty relates to, or is made in relation to,
circumstances affecting any member of the Target Group.
“Major Undertaking” means each of the Acquisition Undertakings (other than those
set forth in paragraphs (h), (i) and (j) of Schedule VI) and each covenant set
forth in Sections 6.05(a), 6.21, 7.01 through 7.09, 7.13 and 7.16.
.
“Management Notification” has the meaning specified in Section 10.08(c)(ii).
“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule II.
“Margin Stock” has the meaning specified in Regulation U of the FRB, as in
effect from time to time.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or financial condition of Parent and its Subsidiaries,
taken as a whole; (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any Loan Document, or of the ability of
any Loan Party to perform its payment or other material obligations under any
Loan Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.
“Maturity Date” means (a) with respect to the Multicurrency Revolving Credit
Facility, the Initial Multicurrency RCF Maturity Date, (b) with respect to the
US Dollar Revolving Credit Facility, the Initial US Dollar RCF Maturity Date (c)
with respect to the Term A-1 Facility, the Initial Term A-1 Facility Maturity
Date, (d) with respect to the Term A-2 Facility, the Initial Term A-2 Facility
Maturity Date, (e) with respect to the Term A-3 Facility, the Initial Term A-3
Facility Maturity Date, (f) with respect to the Term A-4 Facility, the Initial
Term A-4 Facility Maturity Date and (g) with respect to the Term B Facility, the
Initial Term B Facility Maturity Date; provided, however, with respect to any
Tranche of Extended Term Loans or Extended Revolving Credit Commitments (and
related outstandings), the Maturity Date with respect thereto shall instead be
the final maturity date



 
 
 




--------------------------------------------------------------------------------




for the Multicurrency RCF Commitment or US Dollar RCF Commitment, as applicable,
as specified in the applicable Extension Offer accepted by the respective
Lender.
“Maximum Rate” has the meaning specified in Section 11.09.
“MD&A” has the meaning specified in Section 6.17(b).
“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of Parent.
“Minimum Extension Condition” shall mean (x) with respect to any Extension of
any Tranche of Term Loans pursuant to Section 2.18, that Lenders, the sum of
whose aggregate outstanding principal amount of Term Loans of such Tranche at
such time equal 50% or more of the aggregate outstanding principal amount of all
Term Loans of such Tranche at such time, shall have accepted the respective
Extension Offer, and (y) with respect to any Extension of any Tranche of
Revolving Credit Commitments pursuant to Section 2.18, that Lenders, the sum of
whose Revolving Credit Commitments of such Tranche at such time equal 50% or
more of the aggregate Revolving Credit Commitments of such Tranche at such time,
shall have accepted the respective Extension Offer.
“Minimum Liquidity” means that the sum of (I) the aggregate amount of
unrestricted cash and Cash Equivalents of the Qualified Loan Parties at such
time plus (II) the Total Unutilized Revolving Credit Amount.
“Minimum Tranche Amount” has the meaning specified in Section 2.18(b).
“MNPI” means material non-public information with respect to Parent or its
Subsidiaries, or their respective securities.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” means any deeds of trust, trust deeds, deeds to secure debt and
mortgages, in substantially the form of Exhibit G (with such changes as may be
satisfactory to the Administrative Agent and its counsel to account for local
law matters) delivered pursuant to Section 6.10, in each case as amended.
“Multicurrency RCF Borrowing” means a borrowing consisting of simultaneous
Multicurrency RCF Loans of the same Type, in the same currency, and, in the case
of Eurocurrency Rate Loans, having the same Interest Period made by each of the
Multicurrency RCF Lenders pursuant to Section 2.01(f).
“Multicurrency RCF Commitment” means as to each Multicurrency RCF Lender, its
obligation to (a) make Multicurrency RCF Loans to each Borrower pursuant to
Section 2.01(f), (b) purchase participations in Multicurrency RCF L/C
Obligations, and (c) purchase participations in Multicurrency RCF Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed (x) (i) prior to the Second Amendment Effective Date, the amount set
forth opposite such Lender’s name on Schedule 2.01 under the caption
“Multicurrency RCF Commitment” and, (ii) on and after the Second Amendment
Effective Date and upon the provision of Replacement Multicurrency RCF
Commitments pursuant to the Second Amendment, the amount set forth opposite such
Lender’s name on Schedule 2.01 to the Second Amendment under the caption
“Replacement Multicurrency RCF Commitment” and (iii) on or after the Third
Amendment Effective Date and upon the provision of the 2013 Replacement
Multicurrency RCF Commitments pursuant to the



 
 
 




--------------------------------------------------------------------------------




Third Amendment, the amount set forth opposite such Lender’s name on Schedule
2.01 to the Third Amendment under the caption “2013 Replacement Multicurrency
RCF Commitment” or (y) opposite such caption in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement. In
addition, the Multicurrency RCF Commitment of each Lender shall include, subject
to the consent of such Lender, any Extended Multicurrency RCF Commitment of such
Lender.
“Multicurrency RCF L/C Obligations” means, as at any date of determination, the
aggregate amount available to be drawn or that may be required to be paid or
disbursed, as applicable, under all outstanding Multicurrency RCF Letters of
Credit plus the aggregate of all Unreimbursed Amounts (including all L/C
Borrowings) in respect of Multicurrency RCF Letters of Credit. For purposes of
computing the amount available to be drawn, or that may be required to be paid
or disbursed, as applicable, under any Multicurrency RCF Letter of Credit, the
amount of such Multicurrency RCF Letter of Credit shall be determined in
accordance with Section 1.07. For all purposes of this Agreement, if on any date
of determination a Multicurrency RCF Letter of Credit has expired by its terms
but any amount may still be drawn thereunder by reason of the operation of Rule
3.14 of the ISP, such Multicurrency RCF Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.
“Multicurrency RCF Lender” means, at any time, any Lender that has a
Multicurrency RCF Commitment at such time.
“Multicurrency RCF Letter of Credit” has the meaning specified in Section
2.03(a).
“Multicurrency RCF Loan” has the meaning specified in Section 2.01(f).
“Multicurrency RCF Note” means a promissory note made by the applicable Borrower
in favor of a Multicurrency RCF Lender evidencing Multicurrency RCF Loans or
Multicurrency RCF Swing Line Loans, as the case may be, made by such
Multicurrency RCF Lender, substantially in the form of Exhibit C‑4.
“Multicurrency RCF Swing Line Loan” has the meaning provided in Section 2.04(a).
“Multicurrency Revolving Credit Facility” means, at any time, the aggregate
amount of the Multicurrency RCF Lenders’ Multicurrency RCF Commitments at such
time.
“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan Party or
any ERISA Affiliate and at least one Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA
in the event such plan has been or were to be terminated.
“Net Assets” has the meaning specified in Section 10.08(d).
“Net Cash Proceeds” means, with respect to (a) any sale, lease, transfer or
other disposition of any asset, or (b) the incurrence or issuance of any Debt
(other than Debt permitted under Section



 
 
 




--------------------------------------------------------------------------------




7.02), or (c) any Extraordinary Receipt received by or paid to or for the
account of any Person, the aggregate amount of cash received from time to time
(whether as initial consideration or through payment or disposition of deferred
consideration) by or on behalf of such Person in connection with such
transaction after deducting therefrom only (without duplication) (i) reasonable
and customary brokerage commissions, underwriting fees and discounts, legal
fees, finder’s fees and other similar fees and commissions, (ii) the amount of
taxes payable in connection with or as a result of such transaction and (iii)
the amount of any Debt secured by a Lien on such asset that, by the terms of the
agreement or instrument governing such Debt, is required to be repaid upon such
disposition, in each case to the extent, but only to the extent, that the
amounts so deducted are, at the time of receipt of such cash, actually paid to a
Person that is not an Affiliate of such Person or any Loan Party or any
Affiliate of any Loan Party and are properly attributable to such transaction or
to the asset that is the subject thereof.
“Non-Extension Notice Date” has the meaning specified in 2.03(b)(iii).
“Non-Wholly-Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Wholly-Owned Subsidiary of such Person.
“Note” means a Term A-1 Note, a Term A-2 Note, a Term A-3 Note, a Term A-4 Note,
a Term B Note, a Multicurrency RCF Note or a US Dollar RCF Note, as the context
may require.
“NPL” means the National Priorities List under CERCLA.
“Obligations” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 8.01(f).
Without limiting the generality of the foregoing, the Obligations of any Loan
Party under the Loan Documents include (a) the obligation to pay principal,
interest, Letter of Credit commissions, charges, expenses, fees, attorneys’ fees
and disbursements, indemnities and other amounts payable by such Loan Party
under any Loan Document and (b) the obligation of such Loan Party to reimburse
any amount in respect of any of the foregoing that any Secured Party, in its
sole discretion, may elect to pay or advance on behalf of such Loan Party.
“Off Balance Sheet Obligation” means, with respect to any Person, any (i)
repurchase obligation or liability of such Person with respect to accounts or
notes receivable sold by such Person, (ii) liability of such Person under any
sale and leaseback transactions that do not create a liability on the balance
sheet of such Person, (iii) obligation under a Synthetic Lease or (iv)
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person.
“Offer” means a public offer by, or made on behalf of, the Purchaser in
accordance with the City Code and the provisions of the Act for the Purchaser to
acquire all of the Target Shares not owned, held or agreed to be acquired by the
Purchaser.
“Offer Document” means an offer document dispatched to shareholders of the
Target setting out in full the terms and conditions of an Offer.



 
 
 




--------------------------------------------------------------------------------




“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any foreign jurisdiction); (b)
with respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement; and (c) with respect to any
partnership, joint venture, trust, unlimited liability company or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization (or equivalent or comparable constitutive documents with respect to
any foreign jurisdiction) of such entity.
“Other Taxes” means all present or future stamp, documentary, excise, property,
transfer, intangible, mortgage recording or similar taxes, value added taxes
other than VAT within the scope of Section 3.01(g), charges or levies arising
from any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.
“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the Dollar Equivalent amount of the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Term Loans, Revolving Credit Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the Dollar Equivalent amount of the
aggregate outstanding amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by a Borrower of Unreimbursed Amounts.
“Overadvance Account” means an escrow account established by the Administrative
Agent and subject to the Overadvance Account Escrow Agreement.
“Overadvance Account Escrow Agreement” means the Overadvance Account Escrow
Agreement, in the form of Exhibit J, in respect of the Overadvance Account.
    
“Overadvanced Acquisition Funds” means any proceeds of Term Loans, to the extent
such proceeds are not used, or required to be used and actually used, by Parent,
any Borrower or the Purchaser to finance any Certain Funds Purpose.


“Overadvance Disbursement Request” means a release request substantially in the
form attached as Exhibit A to the Overadvance Account Escrow Agreement delivered
pursuant to the terms of the Overadvance Account Escrow Agreement and Section
6.21, with each such release request to (i) identify the amount to be disbursed
and the account to which such amount shall be disbursed and (ii) certify that,
at the time of such disbursement, (x) those conditions precedent set forth under
Section 4.04(a) and (b) are satisfied (for such purposes treating such
disbursement as a Certain Funds Credit Extension) and (y) such amount to be
disbursed is required on or within 5 days of the date of such proposed
disbursement by Parent and its Subsidiaries to finance a Certain Funds Purpose.


“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking



 
 
 




--------------------------------------------------------------------------------




industry rules on interbank compensation, and (b) with respect to any amount
denominated in an Alternative Currency, the rate of interest per annum at which
overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of Deutsche
Bank in the applicable offshore interbank market for such currency to major
banks in such interbank market.
“Parent” has the meaning specified in the introductory paragraph of this
Agreement.
“Parent Refinancing” means the following refinancing transactions (i) all Debt
of Parent and its Subsidiaries under the Existing Parent Credit Agreement shall
have been repaid in full, together with all fees and other amounts owing thereon
(other than Debt permitted under Section 7.02(a)(ii)), and (ii) all commitments,
security interests and guaranties in connection therewith shall have been
terminated and released, all to the reasonable satisfaction of the
Administrative Agent.
“Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 11.06(d).
“Participating Member State” means each state so described in any EMU
Legislation.
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
“Pension Funding” means the funding by Parent and/or its Subsidiaries of the
pension obligations of the Target Group and/or the taking of such other actions,
in each case, as is required by the Pension Regulator or as otherwise agreed
with the pension trustees.
“Pension Regulator” means the body corporate called the Pensions Regulator
established under Part I of the Pensions Act 2004.
“Permitted Acquisition” means an Investment permitted under Section 7.06(h).
“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) on Parent’s common stock
purchased by Parent in connection with the issuance of any convertible notes
permitted under Section 7.02(n); provided that the purchase price for such
Permitted Bond Hedge Transaction, less the proceeds received by Parent from the
sale of any related Permitted Warrant Transaction, does not exceed the net
proceeds received by Parent from the sale of such convertible notes issued in
connection with the Permitted Bond Hedge Transaction.
“Permitted Encumbrances” has the meaning specified in the Mortgages.
“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 6.02; (b) Liens imposed by law,
such as materialmen’s, mechanics’, carriers’, warehousemen’s, landlords’,
workmen’s and repairmen’s Liens and other similar Liens arising in the ordinary
course of business securing obligations that (i) are not overdue for a period of
more than 30 days and (ii) individually or together with all other Permitted
Liens outstanding on any date of determination do not materially adversely
affect the use of the property to which they relate; (c) pledges or deposits to
secure obligations under workers’ compensation laws or similar legislation or to
secure public or statutory obligations; (d) Permitted Encumbrances; (e) judgment
Liens in existence less than 30



 
 
 




--------------------------------------------------------------------------------




days after entry thereof or with respect to which execution is stayed; (f) Liens
arising out of title retention provisions in any contract in the ordinary course
of business; and (g) any Lien constituting an Approved Litton Judgment.
“Permitted Priority Liens” means (a) Permitted Encumbrances and Permitted Liens
under clause (b) of the definition thereof in existence on the Closing Date, (b)
Liens existing on the date hereof and described on Schedule 5.18(b) hereto, (c)
purchase money Liens created after the Effective Date and permitted under
Section 7.01(d), (d) Permitted Liens under clause (f) of the definition thereof,
(e) Liens with respect to Capitalized Leases permitted pursuant to Section
7.01(e), and (f) Liens securing real estate taxes that by operation of law have
priority over the Liens created pursuant to the Collateral Documents.
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, replacement, refunding, renewal or extension of any Debt of such
Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Debt so modified, refinanced, replaced, refunded, renewed or
extended except by an amount equal to unpaid accrued interest, fees, expenses
and premium thereon and by an amount equal to any existing commitments
unutilized thereunder, (b) such modification, refinancing, replacement,
refunding, renewal or extension has a final stated maturity date equal to or
later than the final stated maturity date of, and has a weighted average life to
maturity equal to or greater than the weighted average life to maturity of, the
Debt being modified, refinanced, replaced, refunded, renewed or extended, (c) at
the time thereof, no Event of Default shall have occurred and be continuing, (d)
such modification, refinancing, replacement, refunding, renewal or extension
does not add guarantors, obligors or security from that which applied to such
Debt being modified, refinanced, replaced, refunded, renewed or extended, (e) to
the extent such Debt being modified, refinanced, replaced, refunded, renewed or
extended is subordinated in right of payment to the Obligations, such
modification, refinancing, replacement, refunding, renewal or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Debt being modified, refinanced, replaced, refunded, renewed or extended and (f)
to the extent such Debt being modified, refinanced, replaced, refunded, renewed
or extended is secured by Liens that are subordinated to the Liens securing the
Obligations, such modification, refinancing, replacement, refunding, renewal or
extension is unsecured or secured by Liens that are subordinated to the Liens
securing the Obligations on terms at least as favorable to the Lenders as those
contained in the documentation (including any intercreditor or similar
agreements) governing the Debt being modified, refinanced, replaced, refunded,
renewed or extended; provided that a certificate of a Responsible Officer of
Parent delivered to the Administrative Agent at least five Business Days prior
to the incurrence of such Debt (or such shorter time as the Administrative Agent
agrees to in its sole discretion), together with a reasonably detailed
description of the material terms and conditions of such Debt or drafts of the
documentation relating thereto, stating that Parent has determined in good faith
that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies Parent within such five
Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees).
“Permitted Refinancing Debt” means any Debt modified, refinanced, replaced,
refunded, renewed or extended pursuant to, and in accordance with the
requirements of, a Permitted Refinancing.



 
 
 




--------------------------------------------------------------------------------




“Permitted Refinancing Debt Documents” means the documentation governing any
Permitted Refinancing Debt.
“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) on Parent’s common
stock sold by Parent substantially concurrently with any purchase by Parent of a
related Permitted Bond Hedge Transaction.
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
“Post Petition Interest” has the meaning specified in Section 10.06(b).
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
“Platform” has the meaning specified in the final paragraph of Section 6.17.
“Pledged Debt” has the meaning specified in Section 1(d)(iv) of the US Security
Agreement.
“Pledged Equity” has the meaning specified in Section 1(d)(iii) of the US
Security Agreement.
“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.
“Press Release” means the press release made pursuant to Rule 2.5 of the City
Code by or on behalf of the Purchaser announcing a firm intention to proceed
with an Offer or, as the case may be, a Scheme.
“Process Agent” has the meaning specified in Section 11.14(e).
“Public Lender” has the meaning specified in the final paragraph of Section
6.17.
“Purchaser” means the European Borrower.
“Qualified Assignee” means a Person that is (i) a Lender, (ii) an Affiliate of a
Lender, (iii) an Approved Fund, (iv) a commercial bank, investment bank or
insurance company that has been approved by the Administrative Agent, the L/C
Issuer and Parent to be a Lender hereunder and whose senior, unsecured,
long-term indebtedness has an investment grade rating from S&P and Moody’s or
(v) approved by Parent.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person that constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.



 
 
 




--------------------------------------------------------------------------------




“Qualified Foreign Jurisdictions” means and includes each Qualified Jurisdiction
other than the United States (and the States thereof).
“Qualified Foreign Loan Parties” means each Foreign Loan Party which (x) is a
Wholly-Owned Subsidiary of Parent organized under the laws of a Qualified
Foreign Jurisdiction, (y) has provided a guaranty with substantially the same
terms as the Guaranty of all Guaranteed Foreign Obligations pursuant to a
guaranty and (z) subject to the Agreed Security Principles has executed the
relevant Collateral Documents in accordance with the requirements of Sections
6.10 securing all such Guaranteed Foreign Obligations; provided that any
Qualified Foreign Loan Party that is (or was) a Subsidiary of Parent shall cease
to constitute Qualified Foreign Loan Party at such time, if any, as such
Subsidiary ceases to be a Wholly-Owned Subsidiary of Parent.
“Qualified Jurisdictions” means and includes the United States, United Kingdom,
Jersey, Germany, the Netherlands, Sweden, Denmark, Czech Republic, Poland,
Brazil, Australia, Canada, Mexico, Ireland, Switzerland and Singapore, in each
case including any states, provinces or other similar local units therein.
Furthermore, from time to time after the Closing Date, Parent may request (by
written notice to the Administrative Agent) that one or more additional
jurisdictions be added to the list of Qualified Jurisdictions. In such event,
such jurisdictions shall be added to (and thereafter form part of) the list of
Qualified Jurisdictions so long as, in each case, the Guaranties and Collateral
that would be provided by a Subsidiary of Parent in the respective jurisdiction,
after taking into account the Agreed Security Principles, shall provide
substantially similar, or more favorable, credit support to the Secured Parties
as such Secured Parties receive under the other then existing Qualified
Jurisdictions (as determined by the Administrative Agent (in consultation with
Parent)) and such respective jurisdiction is otherwise reasonably acceptable to
the Administrative Agent and so long as Parent has furnished opinions of
counsel, in each case from counsel, and in form and substance, reasonably
satisfactory to the Administrative Agent, concluding that Subsidiaries of Parent
organized under the laws of such jurisdiction may execute and deliver a Guaranty
(containing provisions reasonably consistent with the provisions of the
Guaranties executed and delivered on the Effective Date and applicable to a
Qualified Foreign Loan Party on such date and reasonably satisfactory to the
Administrative Agent) and, subject to the Agreed Security Principles, such
Collateral Documents as may be reasonably satisfactory to the Collateral Agent
and that, in accordance with the laws of the respective jurisdiction, such Loan
Documents shall constitute the legal, valid and binding obligations, enforceable
in accordance with their terms, and (in the case of the Collateral Documents)
create valid and perfected security interests under applicable law (in each case
subject to such customary exceptions (not inconsistent with the requirements set
forth above) as are reasonably satisfactory to the Administrative Agent). The
parties hereto further agree that, in the discretion of the Administrative
Agent, as a condition to the addition of any jurisdiction to the list of
Qualified Jurisdictions, the Administrative Agent may (but shall not be required
to) request the consent of the Required Lenders to such addition and, in such
event, the Administrative Agent shall be entitled to wait for such consent
before adding the respective jurisdiction to the list of Qualified
Jurisdictions.
“Qualified Loan Parties” means each Qualified US Loan Party and each Qualified
Foreign Loan Party.
“Qualified US Loan Parties” means and includes Parent and each other US Loan
Party which is a Wholly-Owned Subsidiary of Parent, provided that any Qualified
US Loan Party that is (or was) a Subsidiary of Parent shall cease to constitute
a Qualified US Loan Party at such time, if any, as such Subsidiary ceases to be
a Wholly-Owned Subsidiary of Parent.
“Qualifying Lender” means:



 
 
 




--------------------------------------------------------------------------------






(a)    a Lender which is beneficially entitled to interest payable to that
Lender in respect of an advance under a Loan Document and is:


(i)     a Lender:


(A)
which is a bank (as defined for the purpose of section 879 of the ITA) making an
advance under a Loan Document; or



(B)
in respect of an advance made under a Loan Document by a person that was a bank
(as defined for the purpose of section 879 of the ITA) at the time that that
advance was made,



in each case, which is within the charge to U.K. corporation tax as respects any
payments of interest made in respect of that advance or would be within the
charge to corporation tax as respects that interest apart from section 18A of
the CTA;


(ii)
a Lender which is:



(A)
a company resident in the U.K. for U.K. tax purposes; or



(B)
a partnership each member of which is (x) a company so resident in the U.K., (y)
a company not so resident in the U.K. which carries on a trade in the U.K.
through a permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the CTA) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the CTA or (z) a company not so resident in the U.K. which
carries on a trade in the U.K. through a permanent establishment and which
brings into account interest payable in respect of that advance in computing the
chargeable profits (within the meaning of section 19 of the CTA) of that
company; or



(iii)     a Treaty Lender; or


(b)     a building society (as defined for the purposes of section 880 of the
ITA) making an advance under a Loan Document.
“Receivables Assets” means any accounts receivable owed to Parent or any
Subsidiary of Parent (whether now existing or arising or acquired in the future)
arising in the ordinary course of business from the sale of goods or services,
all collateral securing such accounts receivable, all contracts and contract
rights and all guarantees or other obligations in respect of such accounts
receivable, all proceeds of such accounts receivable and other assets (including
contract rights) which are of the type customarily transferred or in respect of
which security interests are customarily granted in connection with
securitizations of accounts receivable and which, in each case, are sold,
conveyed, assigned or otherwise transferred by Parent or a Subsidiary of Parent
to either (A) a Person that is not a Subsidiary of Parent or (B) a Receivables
Subsidiary that in turn sells such Receivables Assets to a Person that is not a
Subsidiary of Parent.



 
 
 




--------------------------------------------------------------------------------




“Receivables Facility” means any of one or more receivables financing facilities
as amended, supplemented, modified, extended, renewed, restated or refunded from
time to time, all obligations in respect of which are non-recourse (except for
customary representations, warranties, covenants and indemnities made in
connection with such facilities) to Parent or any of its Subsidiaries (other
than a Receivables Subsidiary) pursuant to which Parent or any of its
Subsidiaries sells, conveys, assigns, grants an interest in or otherwise
transfers Receivables Assets to either (A) a Person that is not a Subsidiary of
Parent or (B) a Receivables Subsidiary that in turn sells such Receivables
Assets to a Person that is not a Subsidiary of Parent.
“Receivables Subsidiary” means a special-purpose Wholly-Owned Subsidiary of
Parent whose sole purpose is to purchase Receivables Assets from Parent or any
of its Subsidiaries (other than a Receivables Subsidiary) and to resell such
Receivables Assets to a Person that is not a Subsidiary of Parent pursuant to a
Receivables Facility and which engages in no other activities other than the
foregoing and other activities reasonably related thereto.
“Receiving Agent” means the receiving agent appointed pursuant to the Receiving
Agent Letter.
“Receiving Agent Letter” means, in the case of an Offer, a letter relating to
the appointment of a receiving agent in respect of that Offer in form and
substance reasonably satisfactory to the Administrative Agent.
“Redeemable” means, with respect to any Equity Interest, any Debt or any other
right or Obligation, any such Equity Interest, Debt, right or Obligation that
(a) the issuer has undertaken to redeem at a fixed or determinable date or
dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.
“Refinancing” means the following refinancing transactions (a) the Parent
Refinancing and (b) the refinancing of certain other Debt of Parent and its
Subsidiaries and the Target Group existing on the Closing Date, together with
the payment of all fees and other amounts owing thereon.
“Register” has the meaning specified in Section 11.06(c).
“Rejection Notice” has the meaning specified in Section 2.05(b)(vii).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the successors, assigns, partners, directors, officers, employees, agents,
trustees and advisors of such Person and of such Person’s Affiliates.
“Relevant Jurisdiction” means, in respect of any Person, the jurisdiction of the
country in which such Person is incorporated and, if different, where it is
resident and has its principal place of business, and each jurisdiction or state
in which it owns or leases property or otherwise conducts its business.
“Replacement Multicurrency RCF Commitment” has the meaning provided in the
Second Amendment
“Replacement Term A-1 Loans” has the meaning provided in the Second Amendment.
“Replacement Term A-2 Loans” has the meaning provided in the Second Amendment.



 
 
 




--------------------------------------------------------------------------------




“Replacement Term B Loans” has the meaning provided in the Second Amendment.
“Replacement US Dollar RCF Commitment” has the meaning provided in the Second
Amendment.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
“Repricing Event” means (a) the incurrence by Parent or any of its Subsidiaries
of any Debt (including, without limitation, any new or additional term loans
under this Agreement, whether incurred directly or by way of the conversion of
the Term B Loans into a new tranche of replacement term loans under this
Agreement) made available by banks, funds and/or other institutional investors
in financings similar to the facilities provided for in this Agreement (i)
having an Effective Yield for the respective Type of such Debt that is less than
the Effective Yield for Term B Loans of the respective Type, and (ii) the
proceeds of which are used to prepay (or, in the case of a conversion, deemed to
prepay or replace), in whole or in part, the outstanding principal of the Term B
Loans or (b) any effective reduction in the Applicable Rate or interest rate
floor for the Term B Loans (e.g., by way of amendment, waiver or otherwise).
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit Request,
and (c) with respect to a Swing Line Loan, a Swing Line Loan Notice.
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused
Commitments; provided that the unused Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
“Required Multicurrency Revolving Lenders” means, as of any date of
determination, Multicurrency RCF Lenders holding more than 50% of the sum of the
(a) Total Multicurrency RCF Outstandings (with the aggregate amount of each
Multicurrency RCF Lender’s risk participation and funded participation in
Multicurrency RCF L/C Obligations and Multicurrency RCF Swing Line Loans being
deemed “held” by such Multicurrency RCF Lender for purposes of this definition)
and (b) aggregate unused Multicurrency RCF Commitments; provided that the unused
Multicurrency RCF Commitment of, and the portion of the Total Multicurrency RCF
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Multicurrency Revolving Lenders.
“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Multicurrency RCF Commitments and US Dollar
RCF Commitments; provided that the unused Multicurrency RCF Commitments and US
Dollar RCF Commitments of, and the portion of the Total Revolving Credit
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Revolving Lenders.



 
 
 




--------------------------------------------------------------------------------




“Required US Dollar Revolving Lenders” means, as of any date of determination,
US Dollar RCF Lenders holding more than 50% of the sum of the (a) Total US
Dollar RCF Outstandings (with the aggregate amount of each US Dollar RCF
Lender’s risk participation and funded participation in US Dollar RCF L/C
Obligations and US Dollar RCF Swing Line Loans being deemed “held” by such US
Dollar RCF Lender for purposes of this definition) and (b) aggregate unused US
Dollar RCF Commitments; provided that the unused US Dollar RCF Commitment of,
and the portion of the Total US Dollar RCF Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required US Dollar Revolving Lenders.
“Required Term A-1 Lenders” means, as of any date of determination, Term A-1
Lenders holding more than 50% of the Term A-1 Facility on such date; provided
that the portion of the Term A-1 Facility held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Term A-1 Lenders.
“Required Term A-2 Lenders” means, as of any date of determination, Term A-2
Lenders holding more than 50% of the Term A-2 Facility on such date; provided
that the portion of the Term A-2 Facility held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Term A-2 Lenders.
“Required Term A-3 Lenders” means, as of any date of determination, Term A-3
Lenders holding more than 50% of the Term A-3 Facility on such date; provided
that the portion of the Term A-3 Facility held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Term A-3 Lenders.
“Required Term A-4 Lenders” means, as of any date of determination, Term A-4
Lenders holding more than 50% of the Term A-4 Facility on such date; provided
that the portion of the Term A-4 Facility held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Term A-4 Lenders.
“Required Term B Lenders” means, as of any date of determination, Term B Lenders
holding more than 50% of the Term B Facility on such date; provided that the
portion of the Term B Facility held by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Term B Lenders.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president of taxes, treasury manager, treasurer,
assistant treasurer or controller of a Loan Party and any other duly authorized
officer, agent or representative of the applicable Loan Party so designated by
any of the foregoing officers or by the applicable Loan Party in a notice to the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
“Restructuring” means the disposition of certain assets and restructuring of
certain subsidiaries of the Parent, in each instance financially beneficial to
the Parent and its Subsidiaries, taken as a whole, and otherwise as a result of
or in connection with the Transaction.
“Revaluation Date” means (a) the Closing Date, (b) with respect to any Loan,
each of the following: (i) each date of a Borrowing of a Swing Line Loan
denominated in an Alternative Currency, (ii) each date of a Borrowing of a
Eurocurrency Rate Loan denominated in an Alternative Currency, (iii) each date
of a continuation of a Eurocurrency Rate Loan denominated in an



 
 
 




--------------------------------------------------------------------------------




Alternative Currency pursuant to Section 2.02, and (iv) such additional dates as
the Administrative Agent shall determine or the Required Lenders shall require;
and (c) with respect to any Letter of Credit, each of the following: (i) each
date of issuance of a Letter of Credit denominated in an Alternative Currency,
(ii) each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the increased amount),
(iii) each date of any payment by the L/C Issuer under any Letter of Credit
denominated in an Alternative Currency, and (iv) such additional dates as the
Administrative Agent or the L/C Issuer shall determine or the Required Lenders
shall require.
“Revolving Credit Borrowing” means a borrowing consisting of either simultaneous
Multicurrency RCF Loans or US Dollar RCF Loans of the same Type, in the same
currency, and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Multicurrency RCF Lenders or US Dollar RCF Lenders
pursuant to Section 2.01(f) or 2.01(g), respectively.
“Revolving Credit Facilities” means the Multicurrency Revolving Credit Facility
and the US Dollar Revolving Credit Facility.
“Revolving Credit Lender” means, at any time, any Lender that has a
Multicurrency RCF Commitment and/or a US Dollar RCF Commitment at such time, as
the context may require.
“Revolving Credit Loan” shall mean the Multicurrency RCF Loans and the US Dollar
RCF Loans, as the context may require.
“Revolving Incremental Facility” has the meaning specified in Section 2.14(a).
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.
“Sanctions Laws and Regulations” means economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (a) the U.S.
government, including as administered by U.S. Department of the Treasury Office
of Foreign Assets Control (“OFAC”), as based upon the obligations or authorities
set forth in, the Executive Order, the USA PATRIOT Act, the U.S. International
Emergency Economic Powers Act (50 U.S.C. §§ 1701 et seq.), the U.S. Trading with
the Enemy Act (50 U.S.C. App. §§ 1 et seq.), the U.S. United Nations
Participation Act, the U.S. Syria Accountability and Lebanese Sovereignty Act,
the U.S. Comprehensive Iran Sanctions, Accountability, and Divestment Act of
2010 or the Iran Sanctions Act, Section 1245 of the National Defense
Authorization Act of 2012, all as amended, or any of the foreign assets control
regulations (including but not limited to 31 C.F.R., Subtitle B, Chapter V, as
amended) or any other law or executive order relating thereto, (b) any sanctions
measures imposed by the United Nations Security Council, and (c) any sanctions
measures imposed by the European Union (“EU”) in the framework of its Common
Foreign and Security Policy or any supplementary measures adopted by any of the
EU Member States (including, without limitation, the United Kingdom).



 
 
 




--------------------------------------------------------------------------------




“Scheme” means a scheme of arrangement effected pursuant to Part 18A of the Act
under which the Target Shares will be cancelled (or transferred) and the
Purchaser will become the holder of new shares issued in place of such cancelled
Target Shares (or, as the case may be, the holder of such transferred Target
Shares).
“Scheme Circular” means a circular dispatched by the Target to holders of the
Target Shares setting out in full the terms and conditions of a Scheme and
convening a General Meeting and a Court Meeting.
“Scheme Court Order” means the order of the Royal Court of Jersey sanctioning
the Scheme.
“Second Amendment” means the Second Amendment to this Agreement, dated as of
February 22, 2013, among the Borrowers, the other Loan Parties, the
Administrative Agent, the Lenders party thereto, and the New Lenders (as defined
therein).
“Second Amendment Effective Date” has the meaning provided in the Second
Amendment.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.
“Secured Hedge Agreement” means any Hedge Agreement required or permitted under
Articles VI and VII that is entered into by and between either Borrower and any
Hedge Bank.
“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Swing Line Lender, each L/C Issuer, the Indemnitees, the
Hedge Banks, the Cash Management Banks and each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Section 9.05.
“Securities Purchase Agreements” means collectively, (i) that certain securities
purchase agreement dated as of September 12, 2011, among Parent and BDT CF
Acquisition Vehicle, LLC as in effect on the date hereof, (ii) that certain
securities purchase agreement dated as of September 12, 2011, among Parent and
Mitchell P. Rales as in effect on the date hereof, (iii) that certain securities
purchase agreement dated as of September 12, 2011, among Parent and Steven M.
Rales as in effect on the date hereof and (iv) that certain securities purchase
agreement dated as of September 12, 2011, among Parent and Markel Corporation as
in effect on the date hereof.
“Security Trust Deed” has the meaning specified in the Condition Precedent to
Initial Credit Extension.
“Shareholder Subordinated Note” means an unsecured junior subordinated note
issued by Parent and not guaranteed by any Subsidiary of Parent substantially in
the form of Exhibit M, as the same may be modified, amended or supplemented from
time to time pursuant to the terms hereof and thereof.
“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan Party or
any ERISA Affiliate and no Person other than the Loan Parties and the ERISA
Affiliates or (b) was so maintained and in respect of which any Loan Party or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the sum of the fair value of the assets, at a fair
valuation, of such Person (on a stand-



 
 
 




--------------------------------------------------------------------------------




alone basis) and of such Person and its Subsidiaries (taken as a whole) will
exceed its or their respective debts, (b) the sum of the present fair salable
value of the assets of such Person (on a stand-alone basis) and of such Person
and its Subsidiaries (taken as a whole) will exceed its or their respective
debts, (c) such Person (on a stand-alone basis) and such Person and its
Subsidiaries (taken as a whole) has or have not incurred and does or do not
intend to incur, and does or do not believe that it or they will incur, debts
beyond its or their respective ability to pay such debts as such debts mature
and (d) such Person (on a stand-alone basis) and such Person and its
Subsidiaries (taken as a whole) will have sufficient capital with which to
conduct its or their respective businesses. For purposes of this definition,
“debt” means any liability on a claim, and “claim” means (a) right to payment,
whether or not such a right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured, or unsecured or (b) right to an equitable remedy for breach of
performance if such breach gives rise to a payment, whether or not such right to
an equitable remedy is reduced to judgment, fixed, contingent, matured,
unmatured, disputed, undisputed, secured or unsecured. The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 A.M. on the date that is two Business Days prior to the date
as of which the foreign exchange computation is made; provided that the
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or the L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided, further,
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“Subordinated Obligations” has the meaning specified in Section 10.06.
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries (including, for the avoidance of
doubt, a company, corporation or partnership that is a “dependent enterprise”
(abhängiges Unternehmen) of such Person within the meaning of Section 17 of the
German Stock Corporation Act (Aktiengesetz) or that is a “subsidiary”
(Tochterunternehmen) of such Person within the meaning of Section 290 of the
German Commercial Code (Handelsgesetzbuch), or where such Person has the power
to direct the management and the policies of such entity whether through the
ownership of share capital, contract or otherwise).
“Subsidiary Acquisition” has the meaning specified in Section 6.10(a).



 
 
 




--------------------------------------------------------------------------------




“Surviving Debt” means Debt and lines of credit of each Loan Party and its
Subsidiaries and the Target Group outstanding immediately before the Closing
Date as described on Schedule 7.02(d).
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Deutsche Bank in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” shall mean a Multicurrency RCF Swing Line Loan or a US Dollar
RCF Swing Line Loan, as the context may require.
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 or
the Alternative Currency Equivalent thereof and (b) the Revolving Credit
Facilities. The Swing Line Sublimit is part of, and not in addition to, the
Revolving Credit Facilities.
“Synthetic Lease” means a lease transaction under which the parties intend that
(i) the lease will be treated as an “operating lease” by the lessee and (ii) the
lessee will be entitled to various tax and other benefits ordinarily available
to owners (as opposed to lessees) of like property.
“Takeover Panel” means the Panel on Takeovers and Mergers.
“Target” means Charter International plc, a company organized under the laws of
Jersey.
“Target Group” means the Target and its Subsidiaries.
“Target Material Adverse Effect” means a material adverse change in, or a
material adverse effect on, the operations, business, assets, properties,
liabilities (actual or contingent), or financial condition of the Target Group
taken as a whole.
“Target Shares” means the ordinary shares of the Target the subject of an Offer
or, as the case may be, a Scheme.
“Target Shares Security Agreement” has the meaning specified in the Conditions
Precedent to Initial Credit Extension.
“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Loan Document.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
or contributions imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.



 
 
 




--------------------------------------------------------------------------------




“Tax Sharing Agreement” means the Reformed and Restated Tax Allocation
Agreement, dated as of May 30, 2003, among Parent and each of its Subsidiaries
referred to therein, as amended from time to time to the extent permitted
hereunder (or under replacement tax sharing agreements together with any
amendments that are not materially adverse to the Lenders).
“Term A-1 Borrowing” means a borrowing consisting of simultaneous Term A-1 Loans
of the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term A-1 Lenders pursuant to Section
2.01(a).
“Term A-1 Commitment” means, as to each Term A-1 Lender, its obligation to make
Term A-1 Loans to the US Borrower pursuant to Section 2.01(a) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term A-1 Lender’s name on Schedule 2.01 under the caption “Term
A-1 Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such Term A-1 Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement.
“Term A-1 Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term A-1 Commitments at such time, (b) after the Closing
Date but on or prior to the Acquisition Funding Date, the aggregate amount of
the Term A-1 Commitments at such time and/or (as the context may require) the
aggregate principal amount of the Term A-1 Loans of all Term A-1 Lenders
outstanding at such time and (c) after the Acquisition Funding Date, the
aggregate principal amount of the Term A-1 Loans of all Term A-1 Lenders
outstanding at such time.
“Term A-1 Lender” means (a) on or prior to the Closing Date, any Lender that has
a Term A-1 Commitment at such time, (b) after the Closing Date but on or prior
to the Acquisition Funding Date, any Lender that has a Term A-1 Commitment at
such time and/or (as the context may require) any Lender that holds Term A-1
Loans at such time and (c) after the Acquisition Funding Date, any Lender that
holds Term A-1 Loans at such time.
“Term A-1 Loan” means (a) prior to the Second Amendment Effective Date and the
making of Replacement Term A-1 Loans pursuant to the Second Amendment, an
advance made by any Term A-1 Lender under the Term A-1 Facility, and (b) on and
after the Second Amendment Effective Date and upon the making of the Replacement
Term A-1 Loans pursuant to the Second Amendment and prior to the Third Amendment
Effective Date, the Replacement Term A-1 Loans made pursuant to, and in
accordance with the terms of, the Second Amendment and (c) on or after the Third
Amendment Effective Date and upon the making of the 2013 Replacement Term A-1
Loans pursuant to the Third Amendment, the 2013 Replacement Term A-1 Loans made
pursuant to, and in accordance with the terms of, the Third Amendment.
“Term A-1 Note” means a promissory note made by the US Borrower in favor of a
Term A-1 Lender evidencing Term A-1 Loans made by such Term A-1 Lender,
substantially in the form of Exhibit C‑1.
“Term A-2 Borrowing” means a borrowing consisting of simultaneous Term A-2 Loans
of the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term A-2 Lenders pursuant to Section
2.01(b).
“Term A-2 Commitment” means, as to each Term A-2 Lender, its obligation to make
Term A-2 Loans to the European Borrower pursuant to Section 2.01(b) in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Term A-2 Lender’s name on Schedule 2.01 under the
caption “Term A-2 Commitment” or opposite such caption in the



 
 
 




--------------------------------------------------------------------------------




Assignment and Assumption pursuant to which such Term A-2 Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
“Term A-2 Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term A-2 Commitments at such time, (b) after the Closing
Date but on or prior to the Acquisition Funding Date, the aggregate amount of
the Term A-2 Commitments at such time and/or (as the context may require) the
aggregate principal amount of the Term A-2 Loans of all Term A-2 Lenders
outstanding at such time and (c) after the Acquisition Funding Date, the
aggregate principal amount of the Term A-2 Loans of all Term A-2 Lenders
outstanding at such time.
“Term A-2 Lender” means (a) on or prior to the Closing Date, any Lender that has
a Term A-2 Commitment at such time, (b) after the Closing Date but on or prior
to the Acquisition Funding Date, any Lender that has a Term A-2 Commitment at
such time and/or (as the context may require) any Lender that holds Term A-2
Loans at such time and (c) after the Acquisition Funding Date, any Lender that
holds Term A-2 Loans at such time.
“Term A-2 Loan” means (a) prior to the Second Amendment Effective Date and the
making of Replacement Term A-2 Loans pursuant to the Second Amendment, an
advance made by any Term A-2 Lender under the Term A-2 Facility, and (b) on and
after the Second Amendment Effective Date and upon the making of the Replacement
Term A-2 Loans pursuant to the Second Amendment and prior to the Third Amendment
Effective Date, the Replacement Term A-2 Loans made pursuant to, and in
accordance with the terms of, the Second Amendment and (c) on or after the Third
Amendment Effective Date and upon the making of the 2013 Replacement Term A-2
Loans pursuant to the Third Amendment, the 2013 Replacement Term A-2 Loans made
pursuant to, and in accordance with the terms of, the Third Amendment.
“Term A-2 Note” means a promissory note made by the European Borrower in favor
of a Term A-2 Lender evidencing Term A-2 Loans made by such Term A-2 Lender,
substantially in the form of Exhibit C‑2.
“Term A-3 Borrowing” means a borrowing consisting of simultaneous Term A-3 Loans
of the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term A-3 Lenders pursuant to Section
2.01(c).
“Term A-3 Commitment” means, as to each Term A-3 Lender, its obligation to make
Term A-3 Loans to the European Borrower pursuant to Section 2.01(c) in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Term A-3 Lender’s name on Schedule 2.01 under the
caption “Term A-3 Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Term A-3 Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.
“Term A-3 Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term A-3 Commitments at such time, (b) after the Closing
Date but on or prior to the Acquisition Funding Date, the aggregate amount of
the Term A-3 Commitments at such time and/or (as the context may require) the
aggregate principal amount of the Term A-3 Loans of all Term A-3 Lenders
outstanding at such time and (c) after the Acquisition Funding Date, the
aggregate principal amount of the Term A-3 Loans of all Term A-3 Lenders
outstanding at such time.
“Term A-3 Lender” means (a) on or prior to the Closing Date, any Lender that has
a Term A-3 Commitment at such time, (b) after the Closing Date but on or prior
to the Acquisition Funding Date, any Lender that has a Term A-3 Commitment at
such time and/or (as the context may require)



 
 
 




--------------------------------------------------------------------------------




any Lender that holds Term A-3 Loans at such time and (c) after the Acquisition
Funding Date, any Lender that holds Term A-3 Loans at such time.
“Term A-3 Loan” means (a) prior to the Third Amendment Effective Date and the
making of the 2013 Replacement Term A-3 Loans pursuant to the Third Amendment,
an advance made by any Term A-3 Lender under the Term A-3 Facility and (b) on or
after the Third Amendment Effective Date and upon the making of the 2013
Replacement Term A-3 Loans pursuant to the Third Amendment, the 2013 Replacement
Term A-3 Loans made pursuant to, and in accordance with the terms of, the Third
Amendment.
“Term A-3 Note” means a promissory note made by the European Borrower in favor
of a Term A-3 Lender evidencing Term A-3 Loans made by such Term A-3 Lender,
substantially in the form of Exhibit C‑6.
“Term A-4 Borrowing” means a borrowing consisting of simultaneous Term A-4 Loans
of the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term A-4 Lenders pursuant to Section
2.01(d).
“Term A-4 Commitment” means, as to each Term A-4 Lender, its obligation to make
Term A-4 Loans to the US Borrower pursuant to Section 2.01(d) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term A-4 Lender’s name on Schedule 2.01 under the caption “Term
A-4 Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such Term A-4 Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement.
“Term A-4 Facility” means, at any time, (a) on or prior to the initial borrowing
of Term A-4 Loans on the Second Amendment Effective Date, the aggregate amount
of the Term A-4 Commitments at such time and (b) after the initial borrowing of
Term A-4 Loans on the Second Amendment Effective Date, the aggregate principal
amount of the Term A-4 Loans of all Term A-4 Lenders outstanding at such time.
“Term A-4 Lender” means (a) on or prior to the initial borrowing of Term A-4
Loans on the Second Amendment Effective Date, any Lender that has a Term A-4
Commitment at such time and (b) after the initial borrowing of Term A-4 Loans on
the Second Amendment Effective Date, any Lender that holds Term A-4 Loans at
such time.
“Term A-4 Loan” means (a) prior to the Third Amendment Effective Date and the
making of the 2013 Replacement Term A-4 Loans pursuant to the Third Amendment,
an advance made by any Term A-4 Lender under the Term A-4 Facility and (b) on or
after the Third Amendment Effective Date and upon the making of the 2013
Replacement Term A-4 Loans pursuant to the Third Amendment, the 2013 Replacement
Term A-4 Loans made pursuant to, and in accordance with the terms of, the Third
Amendment.
“Term A-4 Note” means a promissory note made by the US Borrower in favor of a
Term A-4 Lender evidencing Term A-4 Loans made by such Term A-4 Lender,
substantially in the form of Exhibit C‑7.
“Term B Borrowing” means a borrowing consisting of simultaneous Term B Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term B Lenders pursuant to Section 2.01(e).



 
 
 




--------------------------------------------------------------------------------




“Term B Commitment” means, as to each Term B Lender, its obligation to make Term
B Loans to the US Borrower pursuant to Section 2.01(e) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term B Lender’s name on Schedule 2.01 under the caption “Term B Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Term B Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.
“Term B Facility” means, at any time, (a) on or prior to the Acquisition Funding
Date, the aggregate amount of the Term B Commitments at such time and (b)
thereafter, the aggregate principal amount of the Term B Loans of all Term B
Lenders outstanding at such time.
“Term B Lender” means (a) at any time on or prior to the Acquisition Funding
Date, any Lender that has a Term B Commitment at such time and (b) at any time
after the Acquisition Funding Date, any Lender that holds Term B Loans at such
time.
“Term B Loan” means (a) prior to the Second Amendment Effective Date and the
making of Replacement Term B Loans pursuant to the Second Amendment, an advance
made by any Term B Lender under the Term B Facility, and (b) on and after the
Second Amendment Effective Date and upon the making of the Replacement Term B
Loans pursuant to the Second Amendment, the Replacement Term B Loans made
pursuant to, and in accordance with the terms of, the Second Amendment.
“Term B Note” means a promissory note made by the US Borrower in favor of a Term
B Lender evidencing Term B Loans made by such Term B Lender, substantially in
the form of Exhibit C‑3.
“Term Borrowing” means a Term A-1 Borrowing, a Term A-2 Borrowing, a Term A-3
Borrowing, a Term A-4 Borrowing or a Term B Borrowing.
“Term Commitment” means a Term A-1 Commitment, a Term A-2 Commitment, a Term A-3
Commitment, a Term A-4 Commitment or a Term B Commitment.
“Term Facilities” means, at any time, the Term A-1 Facility, the Term A-2
Facility, the Term A-3 Facility, the Term A-4 Facility and the Term B Facility.
“Term Loan” means each Term A-1 Loan, Term A-2 Loan, Term A-3 Loan, Term A-4
Loan and Term B Loan.
“Third Amendment” means the Third Amendment to this Agreement, dated as of
November 7, 2013 among the Borrowers, the other Loan Parties, the Administrative
Agent and the Replacement Lenders (as defined therein).
“Third Amendment Effective Date” has the meaning provided in the Third
Amendment.
“Total Leverage Ratio” means, at any date of determination, the ratio of
Consolidated Total Debt on such date to EBITDA of Parent and its Subsidiaries
for the most recently completed Measurement Period.
“Total Multicurrency RCF Outstandings” means the aggregate Outstanding Amount of
all Multicurrency RCF Loans, Multicurrency RCF Swing Line Loans and
Multicurrency RCF L/C Obligations.



 
 
 




--------------------------------------------------------------------------------




“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Total Revolving Credit Outstandings” means the aggregate of the Total
Multicurrency RCF Outstandings and the Total US Dollar RCF Outstandings.
“Total Secured Leverage Ratio” means, at any date of determination, the ratio of
Consolidated Total Debt that is secured by a Lien on any asset of the Parent or
any of its Subsidiaries on such date to EBITDA of Parent and its Subsidiaries
for the most recently completed Measurement Period.
“Total Unutilized Revolving Credit Amount” means, at any time, the amount equal
to the remainder of (x) the Revolving Credit Facilities less (y) the Total
Revolving Credit Outstandings at such time.
“Total US Dollar RCF Outstandings” means the aggregate Outstanding Amount of all
US Dollar RCF Loans, US Dollar RCF Swing Line Loans and US Dollar RCF L/C
Obligations.
“Tranche” means the respective facility and commitments utilized in making Loans
hereunder, with there being seven separate Tranches as of the Effective Date,
i.e., Term A-1 Loans, Term A-2 Loans, Term A-3 Loans, Term A-4 Loans, Term B
Loans, Multicurrency RCF Loans, US Dollar RCF Loans, Multicurrency RCF Swing
Line Loans and US Dollar RCF Swing Line Loans. Furthermore, after giving effect
to an Extension pursuant to Section 2.18, (x) any Revolving Credit Loans
pursuant to Extended Revolving Credit Commitments shall constitute a separate
Tranche of Revolving Credit Loans from the Tranche of Revolving Credit Loans
from which they were converted and (y) any Extended Term Loans shall constitute
a separate Tranche of Term Loans from the Tranche of Term Loans from which they
were converted
“Transaction” means, collectively, (a) the entering into by the Loan Parties and
their applicable Subsidiaries of the Loan Documents to which they are or are
intended to be a party, (b) the acquisition of Target Shares to be acquired
pursuant to the Offer or Scheme, as applicable, (c) the refinancing of certain
outstanding Debt of Parent and its Subsidiaries and the termination of all
commitments with respect thereto, and (d) the payment of the fees and expenses
incurred in connection with the consummation of the foregoing.
“Transaction Documents” means the Loan Documents, the Press Release, any Offer
Document and any Scheme Circular and any other document or announcement issued
by or on behalf of Parent and/or the Purchaser pursuant to the City Code.
“Treaty Lender” means a Lender that:


(a)
is treated as a resident of a jurisdiction having a double taxation agreement
with the U.K. that makes provision for full exemption from tax on payments of
interest imposed by the U.K.;



(b)
does not carry on a business in the U.K. through a permanent establishment with
which that Lender's participation in the Term A-2 Loan or Term A-3 Loan is
effectively connected; and



(c)
is entitled to full relief from liability otherwise imposed by the United
Kingdom on interest under that agreement (assuming for these purposes that all
applicable filing




 
 
 




--------------------------------------------------------------------------------




or administrative requirements and any procedural formalities in relation to
that entitlement are duly complied with).
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.
“UK” means the United Kingdom of Great Britain and Northern Ireland.
“UK Bank Levy” means the United Kingdom Tax known as the “bank levy” introduced
by the U.K. Finance Act 2011.
“UK Debenture” has the meaning specified in the Conditions Precedent to Initial
Credit Extension.
“UK Share Charge” has the meaning specified in the Conditions Precedent to
Initial Credit Extension.
“UK Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Loan Document is either (i) a company resident in the UK for UK
tax purposes; or (ii) a partnership each member of which is (A) a company so
resident in the UK; or (B) a company not so resident in the UK which carries on
a trade in the UK through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or (C) a company not so
resident in the UK which carries on a trade in the UK through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of section 19 of
the CTA) of that company.
“United States”, “U.S.” and “US” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“USA PATRIOT Act” has the meaning set forth in Section 11.18.
“US Borrower” has the meaning specified in the recital of parties to this
Agreement.
“US Dollar RCF Borrowing” means a borrowing consisting of simultaneous US Dollar
RCF Loans of the same Type, and, in the case of Eurocurrency Rate Loans, having
the same Interest Period made by each of the US Dollar RCF Lenders pursuant to
Section 2.01(g).
“US Dollar RCF Commitment” means, as to each US Dollar RCF Lender, its
obligation to (a) make US Dollar RCF Loans to the US Borrower pursuant to
Section 2.01(g), (b) purchase participations in US Dollar RCF L/C Obligations,
and (c) purchase participations in US Dollar RCF Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed (x) (i)
prior to the Second Amendment Effective Date, the amount set forth opposite such
Lender’s



 
 
 




--------------------------------------------------------------------------------




name on Schedule 2.01 under the caption “US Dollar RCF Commitment” and, (ii) on
and after the Second Amendment Effective Date and upon the provision of
Replacement US Dollar RCF Commitments pursuant to the Second Amendment and prior
to the Third Amendment Effective Date, the amount set forth opposite such
Lender’s name on Schedule 2.01 to the Second Amendment under the caption
“Replacement US Dollar RCF Commitment” and (iii) on or after the Third Amendment
Effective Date and upon the provision of the 2013 Replacement US Dollar RCF
Commitments pursuant to the Third Amendment, the amount set forth opposite such
Lender’s name on Schedule 2.01 to the Third Amendment under the caption “2013
Replacement US Dollar RCF Commitment” or (y) opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. In addition, the US Dollar RCF Commitment of each Lender
shall include, subject to the consent of such Lender, any Extended US Dollar RCF
Commitment of such Lender.
“US Dollar RCF L/C Obligations” means, as at any date of determination, the
aggregate amount available to be drawn or that may be required to be paid or
disbursed, as applicable, under all outstanding US Dollar RCF Letters of Credit
plus the aggregate of all Unreimbursed Amounts (including all L/C Borrowings) in
respect of US Dollar RCF Letters of Credit. For purposes of computing the amount
available to be drawn or that may be required to be paid or disbursed, as
applicable, under any US Dollar RCF Letter of Credit, the amount of such US
Dollar RCF Letter of Credit shall be determined in accordance with Section 1.07.
For all purposes of this Agreement, if on any date of determination a US Dollar
RCF Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such US Dollar
RCF Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“US Dollar RCF Lender” means, at any time, any Lender that has a US Dollar RCF
Commitment at such time.
“US Dollar RCF Letter of Credit” has the meaning specified in Section 2.03(a).
“US Dollar RCF Loan” has the meaning specified in Section 2.01(g).
“US Dollar RCF Note” means a promissory note made by the US Borrower in favor of
a US Revolving Credit Lender evidencing US Dollar RCF Loans or Swing Line Loans,
as the case may be, made by such US Dollar RCF Lender, substantially in the form
of Exhibit C‑5.
“US Dollar RCF Swing Line Loan” has the meaning specified in Section 2.04(a).
“US Dollar Revolving Credit Facility” means, at any time, the aggregate amount
of the US Dollar RCF Lenders’ US Dollar RCF Commitments at such time.
“US IP Security Agreement” has the meaning specified in the Conditions Precedent
to Initial Credit Extension.
“US IP Security Agreement Supplement” has the meaning specified in Section
1(g)(vi) of the US Security Agreement.
“US Loan Party” means each of Parent and each US Obligations Guarantor.



 
 
 




--------------------------------------------------------------------------------




“US Obligations Guarantors” means the US Borrower (in its capacity as a
guarantor under the Guaranty), each US Subsidiary (other than any Inactive
Subsidiary) on the date hereof together with any other US Subsidiary that
executes and delivers to the Administrative Agent a Guaranty.
“US Owned DRE” means any Person that (i) is not treated as a corporation for US
federal income tax purposes, (ii) is 100% owned (directly or indirectly) by
Parent or any US Subsidiary and (iii) substantially all the assets of which
consist of the stock of one or more controlled foreign corporations within the
meaning of Section 957 of the Code.
“US Security Agreement” has the meaning specified in Conditions Precedent to
Initial Credit Extension.
“US Security Agreement Supplement” has the meaning specified in Section 24(b) of
the US Security Agreement.
“US Subsidiary” means any Subsidiary of Parent (other than a US Owned DRE)
organized under the laws of the United States or any state thereof.
“US Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(IV).
“VAT” means (a) any tax imposed in compliance with the council directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112),
and (b) any other tax of similar nature, whether imposed in a member state of
European Union in substitution for, or levied in addition to such tax referred
to in (a) or elsewhere.
“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.
“Welfare Plan” means a welfare plan, as defined in Section 3(1) of ERISA, that
is maintained for employees of any Loan Party or any of its Subsidiaries or in
respect of which any Loan Party or any of its Subsidiaries could have liability.
“Wholly-Owned” means, with respect to any Subsidiary, that all of the Equity
Interests (except for directors’, foreign national qualifying and other nominal
shares required to be held by such person under applicable law) in such
Subsidiary are owned by Parent and/or one or more Subsidiaries thereof (or by
the Subsidiary thereof to which reference is made in the applicable provision
hereof). Notwithstanding anything contained herein to the contrary, Soldex S.A.,
a company organized under the laws of the Republic of Peru, shall be deemed to
be a Wholly-Owned Subsidiary; provided that, at least 95% of the Equity
Interests in Soldex S.A. are owned by Parent and/or one or more Subsidiaries of
Parent.
“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.
“Yen” and “¥” mean the lawful currency of Japan.
“Yield Differential” has the meaning specified in Section 2.14(a)(ix).
1.02.    Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:



 
 
 




--------------------------------------------------------------------------------




(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, amended and restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, amendments and restatements,
supplements or modifications set forth herein or in any other Loan Document),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03.    Accounting Terms. (a)    Generally. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein; provided that notwithstanding anything to the contrary contained herein,
all such financial statements shall be prepared, and all financial covenants
contained herein or in any other Loan Document shall be calculated, in each
case, without giving effect to any election under FASB ASC 825 (or any similar
accounting principle) permitting a Person to value its financial liabilities at
the fair value thereof .
(b)    Changes in GAAP. If at any time any change in GAAP after December 31,
2010 would affect the computation of any financial term or financial ratio or
requirement set forth in any Loan Document, and either Parent or the Required
Lenders shall so request, the Administrative Agent, the Lenders and Parent shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such financial
term, financial ratio or requirement shall continue to be computed in accordance
with GAAP prior to such change therein and (ii) Parent shall provide to the
Administrative Agent and the Lenders financial statements and



 
 
 




--------------------------------------------------------------------------------




other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such financial
term or ratio or requirement made before and after giving effect to such change
in GAAP.
1.04.    Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
1.05.    Exchange Rates; Currency Equivalents.
(b)    Wherever in this Agreement, in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the L/C Issuer, as the case may be.
1.06.    Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
1.07.    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount or face amount, as applicable, of such Letter of Credit in
effect at such time (in each case determined without regard to whether any
conditions to payment could then be met, but after giving effect to all previous
payments made thereunder); provided, however, that, with respect to any Letter
of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount or
face amount, as applicable, thereof, the amount of such Letter of Credit shall
be deemed to be the Dollar Equivalent of the maximum stated amount or face
amount, as applicable, of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount or face amount, as
applicable, is in effect at such time.
ARTICLE II    
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01.    The Loans. (a) The Term A-1 Borrowing. Subject to the terms and
conditions set forth herein, (A) each Term A-1 Lender with a Term A-1 Commitment
on the Closing Date severally agrees to make a single loan in Dollars to the US
Borrower on the Closing Date, provided that the aggregate amount of Term A-1
Loans made on the Closing Date by the Term A-1 Lenders shall not exceed
$170,000,000 and (B) each Term A-1 Lender with a Term A-1 Commitment on the
Acquisition Funding Date severally agrees to make a single loan in Dollars to
the US Borrower on the Acquisition Funding Date, in each case, in an amount not
to exceed such Term A-1 Lender’s Applicable Percentage of the Term A-1
Commitments at the time of the incurrence thereof on the Closing Date or the
Acquisition Funding Date, as the case may be. The Term A-1 Borrowing (i) made on
the Closing Date shall consist of Term A-1 Loans made simultaneously by the Term
A-1 Lenders in accordance with their respective Applicable Percentage of the
Term A-1 Commitments at the time of such Borrowing on the Closing Date and (ii)
made on the Acquisition Funding Date shall consist of Term A-1 Loans made
simultaneously by the Term A-1 Lenders in accordance with their respective
Applicable



 
 
 




--------------------------------------------------------------------------------




Percentage of the Term A-1 Commitments at the time of such Borrowing on the
Acquisition Funding Date. Amounts borrowed under this Section 2.01(a) and repaid
or prepaid may not be reborrowed. Term A-1 Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.
(b)    The Term A-2 Borrowing. Subject to the terms and conditions set forth
herein, (A) each Term A-2 Lender with a Term A-2 Commitment on the Closing Date
severally agrees to make a single loan in Dollars to the European Borrower on
the Closing Date, provided that the aggregate amount of Term A-2 Loans made on
the Closing Date by the Term A-2 Lenders shall not exceed $170,000,000 and (B)
each Term A-2 Lender with a Term A-2 Commitment on the Acquisition Funding Date
severally agrees to make a single loan in Dollars to the European Borrower on
the Acquisition Funding Date, in each case, in an amount not to exceed such Term
A-2 Lender’s Applicable Percentage of the Term A-2 Commitments at the time of
the incurrence thereof on the Closing Date or the Acquisition Funding Date, as
the case may be. The Term A-2 Borrowing (i) made on the Closing Date shall
consist of Term A-2 Loans made simultaneously by the Term A-2 Lenders in
accordance with their respective Applicable Percentage of the Term A-2
Commitments at the time of such Borrowing on the Closing Date and (ii) made on
the Acquisition Funding Date shall consist of Term A-2 Loans made simultaneously
by the Term A-2 Lenders in accordance with their respective Applicable
Percentage of the Term A-2 Commitments at the time of such Borrowing on the
Acquisition Funding Date. Amounts borrowed under this Section 2.01(b) and repaid
or prepaid may not be reborrowed. Term A-2 Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.
(c)    The Term A-3 Borrowing. Subject to the terms and conditions set forth
herein, (A) each Term A-3 Lender with a Term A-3 Commitment on the Closing Date
severally agrees to make a single loan in Euros to the European Borrower on the
Closing Date and (B) each Term A-3 Lender with a Term A-3 Commitment on the
Acquisition Funding Date severally agrees to make a single loan in Euros to the
European Borrower on the Acquisition Funding Date, in each case, in an amount
not to exceed such Term A-3 Lender’s Applicable Percentage of the Term A-3
Commitments at the time of the incurrence thereof on the Closing Date or the
Acquisition Funding Date, as the case may be. The Term A-3 Borrowing (i) made on
the Closing Date shall consist of Term A-3 Loans made simultaneously by the Term
A-3 Lenders in accordance with their respective Applicable Percentage of the
Term A-3 Commitments at the time of such Borrowing on the Closing Date and (ii)
made on the Acquisition Funding Date shall consist of Term A-3 Loans made
simultaneously by the Term A-3 Lenders in accordance with their respective
Applicable Percentage of the Term A-3 Commitments at the time of such Borrowing
on the Acquisition Funding Date. Amounts borrowed under this Section 2.01(c) and
repaid or prepaid may not be reborrowed. Term A-3 Loans may be Base Rate Loans
or Eurocurrency Rate Loans, as further provided herein.
(d)    The Term A-4 Borrowing. Subject to the terms and conditions set forth
herein (including the conditions to the occurrence of the Second Amendment
Effective Date set forth in the Second Amendment), (A) each Term A-4 Lender with
a Term A-4 Commitment on the Second Amendment Effective Date severally agrees to
make a single loan in Euros to the US Borrower on the Second Amendment Effective
Date in an amount not to exceed such Term A-4 Lender’s Applicable Percentage of
the Term A-4 Commitments at the time of the incurrence thereof on the Second
Amendment Effective Date. The Term A-4 Borrowing made on the Second Amendment
Effective Date shall consist of Term A-4 Loans made simultaneously by the Term
A-4 Lenders in accordance with their respective Applicable Percentage of the
Term A-4 Commitments at the time of such Borrowing on the Second Amendment
Effective Date. Amounts borrowed under this Section



 
 
 




--------------------------------------------------------------------------------




2.01(d) and repaid or prepaid may not be reborrowed. Term A-4 Loans may be Base
Rate Loans or Eurocurrency Rate Loans, as further provided herein.
(e)    The Term B Borrowing. Subject to the terms and conditions set forth
herein, each Term B Lender severally agrees to make a single loan in Dollars to
the US Borrower on the Acquisition Funding Date in an amount not to exceed such
Term B Lender’s Applicable Percentage of the Term B Facility. The Term B
Borrowing shall consist of Term B Loans made simultaneously by the Term B
Lenders in accordance with their respective Applicable Percentage of the Term B
Facility. Amounts borrowed under this Section 2.01(e) and repaid or prepaid may
not be reborrowed. Term B Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein.
(f)    The Multicurrency RCF Borrowings. Subject to the terms and conditions set
forth herein, each Multicurrency RCF Lender severally agrees to make loans (in
Dollars, Euros or Sterling) to the US Borrower or the European Borrower (each
such loan, a “Multicurrency RCF Loan”) from time to time, on any Business Day
during the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Multicurrency RCF Commitment; provided,
however, that, after giving effect to any Multicurrency RCF Borrowing, (i) at
any time prior to the Acquisition Funding Date, the Total Multicurrency RCF
Outstandings shall consist solely of obligations existing under the BOA Existing
Letters of Credit set forth in Part A of Schedule 2.03(a), (ii) the Total
Multicurrency RCF Outstandings shall not exceed the Multicurrency Revolving
Credit Facility, and (iii) the aggregate Outstanding Amount of the Multicurrency
RCF Loans of any Lender, plus such Multicurrency RCF Lender’s Applicable
Percentage of the Outstanding Amount of all Multicurrency RCF L/C Obligations,
plus such Multicurrency RCF Lender’s Applicable Percentage of the Outstanding
Amount of all Multicurrency RCF Swing Line Loans shall not exceed such
Multicurrency RCF Lender’s Multicurrency RCF Commitment. Within the limits of
each Multicurrency RCF Lender’s Multicurrency RCF Commitment, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this Section
2.01(f), prepay under Section 2.05, and reborrow under this Section 2.01(f).
Multicurrency RCF Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein.
(g)    The US Dollar RCF Borrowings. Subject to the terms and conditions set
forth herein, each US Dollar RCF Lender severally agrees to make loans in
Dollars (each such loan, a “US Dollar RCF Loan”) to the US Borrower from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such US Dollar RCF Lender’s
US Dollar RCF Commitment; provided, however, that, after giving effect to any US
Dollar RCF Borrowing, (i) at any time prior to the Acquisition Funding Date, the
Total US Dollar RCF Outstandings shall consist solely of obligations existing
under the BOA Existing Letters of Credit set forth in Part B of Schedule
2.03(a), (ii) the Total US Dollar RCF Outstandings shall not exceed the US
Dollar Revolving Credit Facility, and (iii) the aggregate Outstanding Amount of
the US Dollar RCF Loans of any Lender, plus such US Dollar RCF Lender’s
Applicable Percentage of the Outstanding Amount of all US Dollar RCF L/C
Obligations, plus such US Dollar RCF Lender’s Applicable Percentage of the
Outstanding Amount of all US Dollar RCF Swing Line Loans shall not exceed such
US Dollar RCF Lender’s US Dollar RCF Commitment. Within the limits of each US
Dollar RCF Lender’s US Dollar RCF Commitment, and subject to the other terms and
conditions hereof, the US Borrower may borrow under this Section 2.01(g), prepay
under Section 2.05, and reborrow under this Section 2.01(g). US Dollar RCF Loans
may be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.
(h)    If the Initial Multicurrency RCF Maturity Date shall have occurred at a
time when Extended Multicurrency RCF Commitments are in effect, then on the
Initial Multicurrency RCF



 
 
 




--------------------------------------------------------------------------------




Maturity Date all then outstanding Multicurrency RCF Swing Line Loans shall be
repaid in full on such date (and there shall be no adjustment to the
participations in such Multicurrency RCF Swing Line Loans as a result of the
occurrence of the Initial Multicurrency RCF Maturity Date); provided that, if on
the occurrence of the Initial Multicurrency RCF Maturity Date (after giving
effect to any repayments of Multicurrency RCF Loans), there shall exist
sufficient unutilized Extended Multicurrency RCF Commitments so that the
respective outstanding Multicurrency RCF Swing Line Loans could be incurred
pursuant to Extended RCF Commitments, which will remain in effect after the
occurrence of the Initial Multicurrency RCF Maturity Date, then there shall be
an automatic adjustment on such date of the participations in such Multicurrency
RCF Swing Line Loans and same shall be deemed to have been incurred solely
pursuant to the Extended Multicurrency RCF Commitments and such Multicurrency
RCF Swing Line Loans shall not be so required to be repaid in full on the
Initial Multicurrency RCF Maturity Date.
(i)    If the Initial Multicurrency RCF Maturity Date shall have occurred at a
time when Extended Multicurrency RCF Commitments are in effect, then the issued
Multicurrency RCF Letters of Credit shall as determined by the applicable
Borrower automatically be deemed to have been issued under (and ratably
participated in by Multicurrency RCF Lenders under the applicable Tranche
pursuant to) the Extended Multicurrency RCF Commitments up to an aggregate
amount not to exceed the aggregate principal amount of the unutilized Extended
Multicurrency RCF Commitments thereunder at such time (it being understood that
no partial face amount of any Letter of Credit may be so reallocated). Except to
the extent of reallocations of participations pursuant to the prior sentence,
the occurrence of the Initial Multicurrency RCF Maturity Date shall have no
effect upon (and shall not diminish) the percentage participations of the
Multicurrency RCF Lenders under the Multicurrency RCF Commitments in any
Multicurrency RCF Letter of Credit issued before the Initial Multicurrency RCF
Maturity Date.
(j)    If the Initial US Dollar RCF Maturity Date shall have occurred at a time
when Extended US Dollar RCF Commitments are in effect, then on the Initial US
Dollar RCF Maturity Date all then outstanding US Dollar RCF Swing Line Loans
shall be repaid in full on such date (and there shall be no adjustment to the
participations in such Swing Line Loans as a result of the occurrence of the
Initial US Dollar RCF Maturity Date); provided that, if on the occurrence of the
Initial US Dollar RCF Maturity Date (after giving effect to any repayments of US
Dollar RCF Loans), there shall exist sufficient unutilized Extended US Dollar
RCF Commitments so that the respective outstanding US Dollar RCF Swing Line
Loans could be incurred pursuant to Extended US Dollar RCF Commitments, which
will remain in effect after the occurrence of the Initial US Dollar RCF Maturity
Date, then there shall be an automatic adjustment on such date of the
participations in such US Dollar RCF Swing Line Loans and same shall be deemed
to have been incurred solely pursuant to the Extended US Dollar RCF Commitments
and such US Dollar RCF Swing Line Loans shall not be so required to be repaid in
full on the Initial US Dollar RCF Maturity Date.
(k)    If the Initial US Dollar RCF Maturity Date shall have occurred at a time
when Extended US Dollar RCF Commitments are in effect, then the issued US Dollar
RCF Letters of Credit shall automatically be deemed to have been issued under
(and ratably participated in by US Dollar RCF Lenders under the applicable
Tranche pursuant to) the Extended US Dollar RCF Commitments up to an aggregate
amount not to exceed the aggregate principal amount of the unutilized Extended
US Dollar RCF Commitments thereunder at such time (it being understood that no
partial face amount of any Letter of Credit may be so reallocated). Except to
the extent of reallocations of participations pursuant to the prior sentence,
the occurrence of the Initial US Dollar RCF Maturity Date shall have no effect
upon (and shall not diminish) the percentage participations



 
 
 




--------------------------------------------------------------------------------




of the US Dollar RCF Lenders under the US Dollar RCF Commitments in any Letter
of Credit issued before the Initial US Dollar RCF Maturity Date.
(l)    At the time of any Term A-1 Borrowing, Term A-2 Borrowing and Term A-3
Borrowing on the Acquisition Funding Date, and notwithstanding anything to the
contrary set forth in the definition of Interest Period, such Term A-1 Loans,
Term A-2 Loans and Term A-3 Loans shall be added to (and form part of) each Term
A-1 Borrowing, Term A-2 Borrowing and Term A-3 Borrowing, as applicable, on a
pro rata basis (based on the relative sizes of the various outstanding Term
Borrowings under such applicable Facility), so that each Term A-1 Lender, Term
A-2 Lender and Term A-3 Lender will participate proportionately in each then
outstanding Term A-1 Borrowings, Term A-2 Borrowings and Term A-3 Borrowings, as
applicable. To the extent the provisions of the preceding sentence require that
Lenders making Term A-1 Loans, Term A-2 Loans and Term A-3 Loans on the
Acquisition Funding Date add such Term Loans to the then outstanding Term A-1
Borrowings, Term A-2 Borrowings and Term A-3 Borrowings, as applicable, of
Eurodollar Loans, it is acknowledged that the effect thereof may result in such
Term A-1 Loans, Term A-2 Loans and Term A-3 Loans made on the Acquisition
Funding Date having short Interest Periods (i.e., an Interest Period that began
during an Interest Period then applicable to outstanding Eurodollar Loans and
which will end on the last day of such Interest Period). In connection
therewith, the Borrower hereby agrees to compensate the Lenders making such Term
A-1 Loans, Term A-2 Loans and Term A-3 Loans on the Acquisition Funding Date for
funding Eurodollar Loans during an existing Interest Period on such basis as may
be reasonably determined by the applicable Lender or Lenders in consultation
with the applicable Borrower.
2.02.    Borrowings, Conversions and Continuations of Loans. (b) Each Term A-1
Borrowing, each Term A-2 Borrowing, each Term A-3 Borrowing, each Term A-4
Borrowing, each Term B Borrowing, each US Dollar RCF Borrowing, each
Multicurrency RCF Borrowing, each conversion of Term Loans or Revolving Credit
Loans from one Type to the other, and each continuation of Eurocurrency Rate
Loans shall be made upon a Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 11:00 A.M. (i) on the date that is three
Business Days (or in the case of a requested Borrowing on the Closing Date or
the Acquisition Funding Date, one Business Day) prior to the requested date of
any Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, (ii) four Business Days (or in the
case of a requested Borrowing on the Closing Date or the Acquisition Funding
Date, one Business Day) prior to the requested date of any Multicurrency RCF
Borrowing, Term A-3 Borrowing, Term A-4 Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (iii) one
Business Day prior to the date of the requested date of any Borrowing of Base
Rate Loans. Each telephonic notice by a Borrower pursuant to this Section
2.02(a) must be confirmed promptly by delivery to the Administrative Agent of a
written Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of a Borrower. Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof (in the case of
Loans denominated in Dollars), €1,000,000 or a whole multiple of €500,000 in
excess thereof (in the case of Loans denominated in Euros) or £1,000,000 or a
whole multiple of £500,000 in excess thereof (in the case of Loans denominated
in Sterling). Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing
of or conversion to Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof. Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether a Borrower is
requesting a Term A-1 Borrowing, a Term A-2 Borrowing, a Term A-3 Borrowing, a
Term A-4 Borrowing, a Term B Borrowing, a Multicurrency RCF Borrowing, a US
Dollar RCF Borrowing,



 
 
 




--------------------------------------------------------------------------------




a conversion of Term Loans or a conversion of Revolving Credit Loans from one
Type to the other, or a continuation of Eurocurrency Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or which
existing Term Loans or Revolving Credit Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto, and (vi)
the currency of the Loans to be borrowed. If the Borrowers fail to specify a
currency in a Committed Loan Notice requesting a Multicurrency RCF Borrowing,
then the Multicurrency RCF Loans so requested shall be made in Dollars. If a
Borrower fails to specify a Type of Loan in a Committed Loan Notice or if such
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Term Loans or Revolving Credit Loans shall be made as, or
converted to, Base Rate Loans; provided, however, that, in the case of a failure
to timely request a continuation of Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurocurrency Rate Loans in their
original currency with an Interest Period of one month. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans. If a Borrower requests a Borrowing of, conversion to, or continuation of
Eurocurrency Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month. No Revolving Credit Loan may be converted into or continued as a
Revolving Credit Loan denominated in a different currency, but instead must be
prepaid in the original currency of such Revolving Credit Loan and reborrowed in
the other currency. Notwithstanding anything to the contrary herein, a Swing
Line Loan in Dollars may not be converted to a Eurocurrency Rate Loan.
Notwithstanding anything to the contrary above, (i) no notice to the
Administrative Agent shall be required in connection with the incurrence of the
Replacement Term A-1 Loans, Replacement Term A-2 Loans or Replacement Term B
Loans on the Second Amendment Effective Date and (ii) no notice to the
Administrative Agent shall be required in connection with the incurrence of the
2013 Replacement Term A-1 Loans, 2013 Replacement Term A-2 Loans, 2013
Replacement Term A-3 Loans or 2013 Replacement Term A-4 Loans on the Third
Amendment Effective Date.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount (and currency) of its Applicable
Percentage under Commitments under the applicable Facility of the applicable
Term A-1 Loans, Term A-2 Loans, Term A-3 Loans, Term A-4 Loans, Term B Loans,
Multicurrency RCF Loans or US Dollar RCF Loans, and if no timely notice of a
conversion or continuation is provided by the applicable Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans or continuation of Loans denominated in a currency
other than Dollars, in each case as described in the preceding Section 2.02(a).
In the case of a Term A-1 Borrowing, Term A-2 Borrowing, Term A-3 Borrowing,
Term A-4 Borrowing, Term B Borrowing, Multicurrency RCF Borrowing or US Dollar
RCF Borrowing, each Appropriate Lender shall make the amount of its Loan
available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Office for the applicable currency not later than 1:00 P.M., in the case
of any Loan denominated in Dollars, and not later than the Applicable Time
specified by the Administrative Agent in the case of any Loan in Alternative
Currencies, in each case on the Business Day specified in the applicable
Committed Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.03 or Section 4.04, as applicable, (and, if such Borrowing is the
initial Credit Extension, Sections 4.01 and 4.02(a) and, if such Borrowing is
the Credit Extension on the Acquisition Funding Date, Section 4.01 and 4.02(b)),
the Administrative Agent shall make all funds so received available to the
applicable Borrower in like funds as received by the Administrative Agent either
by (i) crediting the account of the applicable Borrower on the books of Deutsche
Bank with the amount of such funds or (ii) wire transfer of such funds, in each
case in accordance with instructions provided to



 
 
 




--------------------------------------------------------------------------------




(and reasonably acceptable to) the Administrative Agent by the applicable
Borrower; provided, however, that (i) if, on the date a Committed Loan Notice
with respect to a Multicurrency RCF Borrowing is given by the applicable
Borrower, there are L/C Borrowings outstanding under the Multicurrency Revolving
Credit Facility, then the proceeds of such Multicurrency RCF Borrowing, first,
shall be applied to the payment in full of any such L/C Borrowings under such
Multicurrency Revolving Credit Facility, and second, shall be made available to
the applicable Borrower as provided above and (ii) if, on the date a Committed
Loan Notice with respect to a US Dollar RCF Borrowing is given by the applicable
Borrower, there are L/C Borrowings outstanding under the US Dollar Revolving
Credit Facility, then the proceeds of such US Dollar RCF Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings under such US
Dollar Revolving Credit Facility, and second, shall be made available to the
applicable Borrower as provided above.
(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.
(d)    The Administrative Agent shall promptly notify the Borrowers and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the US Borrower and
the Lenders of any change in Deutsche Bank’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.
(e)    After giving effect to all Term A-1 Borrowings, all conversions of Term
A-1 Loans from one Type to the other, and all continuations of Term A-1 Loans as
the same Type, there shall not be more than five Interest Periods in effect in
respect of the Term A-1 Facility. After giving effect to all Term A-2
Borrowings, all conversions of Term A-2 Loans from one Type to the other, and
all continuations of Term A-2 Loans as the same Type, there shall not be more
than five Interest Periods in effect in respect of the Term A-2 Facility. After
giving effect to all Term A-3 Borrowings, all conversions of Term A-3 Loans from
one Type to the other, and all continuations of Term A-3 Loans as the same Type,
there shall not be more than five Interest Periods in effect in respect of the
Term A-3 Facility. After giving effect to all Term A-4 Borrowings, all
conversions of Term A-4 Loans from one Type to the other, and all continuations
of Term A-4 Loans as the same Type, there shall not be more than five Interest
Periods in effect in respect of the Term A-4 Facility. After giving effect to
all Term B Borrowings, all conversions of Term B Loans from one Type to the
other, and all continuations of Term B Loans as the same Type, there shall not
be more than five Interest Periods in effect in respect of the Term B Facility.
After giving effect to all Multicurrency RCF Borrowings, all conversions of
Multicurrency RCF Loans from one Type to the other, and all continuations of
Multicurrency RCF Loans as the same Type, there shall not be more than five
Interest Periods in effect in respect of the Multicurrency Revolving Credit
Facility. After giving effect to all US Dollar RCF Borrowings, all conversions
of US Dollar RCF Loans from one Type to the other, and all continuations of US
Dollar RCF Loans as the same Type, there shall not be more than five Interest
Periods in effect in respect of the US Dollar Revolving Credit Facility.
2.03.    Letters of Credit. (a) The Letter of Credit Commitment. (i) Subject to
the terms and conditions set forth herein, (A) the L/C Issuer agrees, in
reliance upon the agreements of



 
 
 




--------------------------------------------------------------------------------




the Revolving Credit Lenders under the applicable Revolving Credit Facility set
forth in this Section 2.03, to honor drawings, payments or disbursements, as
applicable, under the Letters of Credit issued under such Revolving Credit
Facility; and (B) (i) with respect to a request for a Letter of Credit (which
may include bank guarantees issued in connection with transactions outside of
the United States) by the US Borrower or the European Borrower in respect of the
Multicurrency RCF Commitments (each such letter of credit, a “Multicurrency RCF
Letter of Credit”), the Multicurrency RCF Lenders severally agree to participate
in Multicurrency RCF Letters of Credit issued for the account of the US Borrower
and for the account of the European Borrower, and any drawings, payments or
disbursements, as applicable, thereunder and (ii) with respect to a request for
a Letter of Credit by the US Borrower in respect of the US Dollar RCF
Commitments (each such letter of credit, a “US Dollar RCF Letter of Credit” and,
together with the Multicurrency RCF Letters of Credit, the “Letters of Credit”),
the US Dollar RCF Lenders severally agree to participate in US Dollar RCF
Letters of Credit issued for the account of the US Borrower, and any drawings,
payments or disbursements, as applicable, thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (i) the
Total Multicurrency RCF Outstandings shall not exceed the Multicurrency
Revolving Credit Facility, (ii) the Total US Dollar RCF Outstandings shall not
exceed the US Dollar Revolving Credit Facility, (iii) the aggregate Outstanding
Amount of the Multicurrency RCF Loans of any Multicurrency RCF Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all Multicurrency
RCF L/C Obligations, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all Multicurrency RCF Swing Line Loans shall not exceed such Lender’s
Multicurrency RCF Commitment, (iv) the aggregate Outstanding Amount of the US
Dollar RCF Loans of any US Dollar RCF Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all US Dollar RCF L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all US Dollar
RCF Swing Line Loans shall not exceed such Lender’s US Dollar RCF Commitment and
(v) the Outstanding Amount of the sum of (x) the Multicurrency RCF L/C
Obligations and (y) the US Dollar RCF L/C Obligations, shall not exceed the
Letter of Credit Sublimit. Each request by a Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by such
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence. Within the foregoing limits,
and subject to the terms and conditions hereof, the Borrowers’ ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrowers may on
or after the Acquisition Funding Date, during the Availability Period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon or payments or disbursements made in respect of, as applicable,
and reimbursed.
(ii)    The L/C Issuer shall not issue any Letter of Credit if:
(A)    the expiry date of such requested Letter of Credit would occur more than
thirty (30) months after the date of issuance or last extension, unless (x) with
respect to Multicurrency RCF Letters of Credit, the Required Multicurrency
Revolving Lenders have approved such expiry date and (y) with respect to US
Dollar RCF Letters of Credit, the Required US Dollar Revolving Lenders have
approved such expiry date; or
(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date; or
(C)     such requested Letter of Credit is for the benefit of (x) in the case of
a commercial Letter of Credit, sellers of goods to Parent or any of its
Subsidiaries, or (y) in the case of any other Letters of Credit, any holder (or
any trustee, agent or other similar representative for any such holders) of L/C
Supportable Obligations.



 
 
 




--------------------------------------------------------------------------------




(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Effective Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which the L/C
Issuer in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally (and, if any
requested Letter of Credit would violate such policies and the L/C Issuer
refuses to issue such Letter of Credit on the basis thereof, the L/C Issuer
shall promptly notify the applicable Borrower of the details thereof);
(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000,
in the case of a commercial Letter of Credit, or $500,000, in the case of a
standby Letter of Credit or Bank Guarantee;
(D)    (x) in the case of Multicurrency RCF Letters of Credit, such Letter of
Credit is to be denominated in a currency other than Dollars or an Alternative
Currency and (y) in the case of US Dollar RCF Letters of Credit, such Letter of
Credit is to be denominated in a currency other than Dollars; or
(E)    (x) with respect to Multicurrency RCF Letters of Credit, any
Multicurrency RCF Lender is at that time a Defaulting Lender hereunder and (y)
with respect to US Dollar RCF Letters of Credit, any US Dollar RCF Lender is at
that time a Defaulting Lender hereunder, unless, in any such case, the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrowers or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv) and (v)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.
(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.



 
 
 




--------------------------------------------------------------------------------




(vi)    The L/C Issuer shall act on behalf of the Revolving Credit Lenders of
the relevant Revolving Credit Facility with respect to any Letters of Credit
issued by it under such Revolving Credit Facility and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it under such Revolving Credit
Facility and Issuer Documents pertaining to such Letters of Credit as fully as
if the term “Administrative Agent” as used in Article IX included the L/C Issuer
with respect to such acts or omissions, and (B) as additionally provided herein
with respect to the L/C Issuer.
(vii)     It is understood and agreed that in respect of any bank guarantee (x)
the form of bank guarantees shall be subject to the respective L/C Issuer’s
internal policies and procedures for the issuance of bank guarantees and to
applicable local law restrictions and regulations and (y) the L/C Issuer issuing
a bank guarantee may require the Borrower requesting such bank guarantee to
accept such L/C Issuer’s general business conditions specifically applicable to
its bank guarantee business prior to the issuance of any bank guarantee.
(viii)    Schedule 2.03(a) contains a description of letters of credit that were
originally issued pursuant to the Existing Parent Credit Agreement and which
remain outstanding on the Closing Date (and setting forth, with respect to each
such letter of credit, (i) the name of the issuing lender, (ii) the letter of
credit number, (iii) the name(s) of the account party or account parties, (iv)
the stated amount, (v) the currency in which the letter of credit is
denominated, (vi) the name of the beneficiary, (vii) the expiry date and (viii)
whether such letter of credit constitutes a standby letter of credit or a trade
letter of credit). Each such letter of credit which remains outstanding on the
Closing Date, including any extension or renewal thereof in accordance with the
terms thereof and hereof (each, as amended from time to time in accordance with
the terms thereof and hereof, a “BOA Existing Letter of Credit”) shall
constitute (x) in the case of those letters of credit listed in Part A of
Schedule 2.03(a) a “Multicurrency RCF Letter of Credit” or (y) in the case of
those letters of credit listed in Part B of Schedule 2.03(a) a “US Dollar RCF
Letter of Credit”, in each case, for all purposes of this Agreement and shall be
deemed issued on the Closing Date for the account of the US Borrower.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit. (i) Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the US Borrower or, in the case
of the Multicurrency Revolving Credit Facility, the European Borrower, delivered
to the L/C Issuer (with a copy to the Administrative Agent) in the form of a
Letter of Credit Request, appropriately completed and signed by a Responsible
Officer of the applicable Borrower. Such Letter of Credit Request must be
received by the L/C Issuer and the Administrative Agent not later than 11:00
A.M. at least two Business Days (or such later date or time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Request shall specify in form and detail
reasonably satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the Revolving
Credit Facility under which such Letter of Credit is to be issued and the amount
and currency thereof (which shall be (x) in the case of Multicurrency RCF
Letters of Credit, Dollars or an Alternative Currency and (y) in the case of US
Dollar RCF Letters of Credit, Dollars); (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary



 
 
 




--------------------------------------------------------------------------------




in case of any drawing, payment or disbursement, as applicable, thereunder; (F)
the full text of any certificate to be presented by such beneficiary in case of
any drawing, payment or disbursement, as applicable, thereunder; and (G) such
other matters as the L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Request
shall specify in form and detail reasonably satisfactory to the L/C Issuer (1)
the Letter of Credit to be amended and under which Revolving Credit Facility
such Letter of Credit was issued; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the L/C Issuer may reasonably require. Additionally,
the applicable Borrower shall furnish to the L/C Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the L/C
Issuer or the Administrative Agent may reasonably require.
(ii)    Promptly after receipt of any Letter of Credit Request, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Request from
the applicable Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Credit Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the US Borrower or the European
Borrower, as applicable, or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of (i) each Multicurrency RCF
Letter of Credit, each Multicurrency RCF Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Multicurrency RCF Lender’s Applicable Percentage times the amount of such Letter
of Credit and (ii) each US Dollar RCF Letter of Credit, each US Dollar RCF
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such US Dollar RCF Lender’s Applicable Percentage
times the amount of such Letter of Credit.
(iii)    If the US Borrower or the European Borrower, as the case may be, so
requests in any applicable Letter of Credit Request, the L/C Issuer may, in its
sole and absolute discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a date (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
the applicable Borrower shall not be required to make a specific request to the
L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit has
been issued, the Revolving Credit Lenders under the relevant Revolving Credit
Facility shall be deemed to have authorized (but may not require) the L/C Issuer
to permit the extension of such Letter of Credit at any time to an expiry date
not later than the Letter of Credit Expiration Date; provided, however, that the
L/C Issuer shall not permit any such extension if (A) the L/C Issuer has
determined that it would not be permitted, or would have no obligation at such
time to issue such Letter of Credit in its



 
 
 




--------------------------------------------------------------------------------




revised form (as extended) under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
seven Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that (x) in the case of an extension of Multicurrency RCF
Letters of Credit, the Required Multicurrency Revolving Lenders have elected not
to permit such extension and (y) in the case of an extension of US Dollar RCF
Letters of Credit, the Required US Dollar Revolving Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Revolving Credit
Lender under such Revolving Credit Facility or the applicable Borrower that one
or more of the applicable conditions specified in Section 4.03 or 4.04, as
applicable, is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the US Borrower or the
European Borrower, as applicable, and the Administrative Agent a true and
complete copy of such Letter of Credit or amendment.
(c)    Drawings, Payments, Disbursements and Reimbursements; Funding of
Participations. (i) Upon receipt from the beneficiary of any Letter of Credit
under of any notice of a drawing, payment or disbursement, as applicable, under
such Letter of Credit, the L/C Issuer shall notify the US Borrower or the
European Borrower, as applicable, and the Administrative Agent thereof. In the
case of a Multicurrency Letter of Credit denominated in an Alternative Currency,
the US Borrower or the European Borrower, as applicable, shall reimburse the L/C
Issuer in such Alternative Currency, unless the L/C Issuer (at its option) shall
have specified in such notice that it will require reimbursement in Dollars. In
the case of any such reimbursement in Dollars of a drawing under a Multicurrency
RCF Letter of Credit denominated in an Alternative Currency, the L/C Issuer
shall notify the US Borrower or the European Borrower, as applicable, of the
Dollar Equivalent of the amount of the drawing, payment or disbursement, as
applicable, promptly following the determination thereof. Not later than 11:00
A.M. on the date of any payment by the L/C Issuer under a Letter of Credit to be
reimbursed in Dollars, or the Applicable Time on the date of any payment by the
L/C Issuer under a Multicurrency RCF Letter of Credit to be reimbursed in an
Alternative Currency (each such date, an “Honor Date”), the US Borrower or the
European Borrower, as applicable, shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency. If the US Borrower or the European Borrower, as applicable,
fails to so reimburse the L/C Issuer by such time, the Administrative Agent
shall promptly notify each Revolving Credit Lender under the applicable
Revolving Credit Facility of the Honor Date, the amount of the unreimbursed
drawing, payment or disbursement, as applicable, (expressed in Dollars in the
amount of the Dollar Equivalent thereof in the case of a Multicurrency RCF
Letter of Credit denominated in an Alternative Currency) (the “Unreimbursed
Amount”), and the amount of such Revolving Credit Lender’s Applicable
Percentage, as the case may be, thereof. In such event, the US Borrower or the
European Borrower, as applicable, shall be deemed to have requested a
Multicurrency RCF Borrowing or US Dollar RCF Borrowing, as the case may be
(which, in the case of the US Borrower, shall consist of Base Rate Loans) to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Multicurrency RCF Commitments or US Dollar RCF Commitments, as
the case may be, and the conditions set forth in Section 4.03 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if



 
 
 




--------------------------------------------------------------------------------




immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.
(ii)    Each Revolving Credit Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available to the Administrative Agent for the account of
the L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 P.M. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each such Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the applicable
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer in Dollars.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Multicurrency RCF Borrowing or US Dollar RCF Borrowing, as applicable, of Base
Rate Loans because the conditions set forth in Section 4.03 cannot be satisfied
or for any other reason, the US Borrower or the European Borrower, as
applicable, shall be deemed to have incurred from the L/C Issuer a Multicurrency
RCF L/C Borrowing or an US Dollar RCF L/C Borrowing, as applicable in the amount
of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing, as
the case may be, shall be due and payable on demand (together with interest) and
shall bear interest at the Default Rate. In such event, each Multicurrency RCF
Lender’s or US Dollar RCF Lender’s payment to the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such Multicurrency RCF Borrowing or
US Dollar RCF Borrowing, as the case may be, and shall constitute an L/C Advance
from such Lender in satisfaction of its participation obligation under this
Section 2.03.
(iv)    Until each Revolving Credit Lender funds its Multicurrency RCF Loan or
US Dollar RCF Loan, as applicable, or L/C Advance pursuant to this Section
2.03(c) to reimburse the L/C Issuer for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Applicable Percentage of such
amount shall be solely for the account of the L/C Issuer.
(v)    Each Multicurrency RCF Lender’s or US Dollar RCF Lender’s obligation to
make Revolving Credit Loans or L/C Advances to reimburse the L/C Issuer for
amounts drawn, paid or disbursed, as applicable, under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the US Borrower or the European Borrower, as applicable,
or any other Person for any reason whatsoever; (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Revolving Credit
Lender’s obligation to make Revolving Credit Loans is subject to the conditions
set forth in Section 4.03 (other than delivery by the US Borrower or the
European Borrower, as applicable, of a Committed Loan Notice). No such making of
an L/C Advance shall relieve or otherwise impair the obligation of the US
Borrower or the European Borrower, as applicable, to reimburse the L/C Issuer
for the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.
(vi)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender



 
 
 




--------------------------------------------------------------------------------




pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the applicable Overnight Rate from time to
time in effect, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Credit Loan or L/C Advance in respect of the relevant
L/C Borrowing, as the case may be. A certificate of the L/C Issuer submitted to
any Revolving Credit Lender under (through the Administrative Agent) with
respect to any amounts owing under this Section 2.03(c)(vi) shall be conclusive
absent manifest error.
(vii)    Notwithstanding anything to the contrary in this Section 2.03(c), in no
event shall any Revolving Credit Lender be obligated to reimburse the L/C Issuer
or Administrative Agent in respect of any drawing, payment or disbursement, as
applicable, of a Letter of Credit subsequent to the Maturity Date for the
applicable Revolving Credit Facility.
(d)    Repayment of Participations. (i) At any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), if the Administrative Agent receives for the account of
the L/C Issuer any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the US Borrower or the European
Borrower, as applicable, or otherwise, including proceeds of cash collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Lender its Applicable Percentage thereof in Dollars and in
the same funds as those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender under the applicable Revolving Credit Facility shall pay to the
Administrative Agent for the account of the L/C Issuer its Applicable Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of the US Borrower or the European
Borrower, as applicable, to reimburse the L/C Issuer for each drawing, payment
or disbursement, as applicable, under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the US Borrower or the European Borrower, as applicable, or any their
respective Subsidiaries may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be



 
 
 




--------------------------------------------------------------------------------




acting), the L/C Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing, payment or disbursement, as applicable, under such
Letter of Credit;
(iv)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Bankruptcy Law;
(v)    any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to either Borrowers or any other Subsidiary
of the Parent or in the relevant currency markets generally; or
(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, either Borrower or any of
its Subsidiaries.
The US Borrower or the European Borrower, as applicable, shall promptly examine
a copy of each Letter of Credit and each amendment thereto that is delivered to
it and, in the event of any claim of noncompliance with the applicable
Borrower’s instructions or other irregularity, such Borrower will immediately
notify the L/C Issuer. The US Borrower or the European Borrower, as applicable,
shall be conclusively deemed to have waived any such claim against the L/C
Issuer and its correspondents unless such notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Lender and the US Borrower or the European
Borrower, as applicable, agree that, in paying any drawing, payment or
disbursement, as applicable, under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Multicurrency RCF Lenders, US Dollar RCF
Lenders, the Required Multicurrency Revolving Lenders or the Required US Dollar
Revolving Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. Each Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude either Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible



 
 
 




--------------------------------------------------------------------------------




for any of the matters described in clauses (i) through (v) of Section 2.03(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the US Borrower or the European Borrower, as applicable, may
have a claim against the L/C Issuer, and the L/C Issuer may be liable to the
applicable Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by such Borrower which
such Borrower proves were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
(g)    Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing, payment or disbursement, as
applicable, request under any Letter of Credit for the account of the US
Borrower or the European Borrower and such drawing, payment or disbursement, as
applicable, has resulted in an L/C Borrowing, or (ii) if, as of the Letter of
Credit Expiration Date, any L/C Obligation for any reason remains outstanding,
the applicable Borrower shall, in each case, immediately Cash Collateralize the
then Outstanding Amount of its respective L/C Obligations. At any time that
there shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent, the L/C Issuer or the Swing Line Lender, the applicable
Borrower shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to Section
2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender) with
respect to the L/C Obligations issued from its own account. The Administrative
Agent may, at any time and from time to time after the initial deposit of cash
collateral, request that additional cash collateral be provided in order to
protect against the results of exchange rate fluctuations. Sections 2.05 and
8.02(c) set forth certain additional requirements to deliver cash collateral
hereunder. For purposes of this Section 2.03, Section 2.05 and Section 8.02(c),
“Cash Collateralize” means, in the case of the US Borrower or the European
Borrower, to pledge and deposit with or deliver to the Administrative Agent, for
the benefit of the L/C Issuer and the Lenders, solely as collateral for the L/C
Obligations issued for the account of the respective Borrower, cash or deposit
account balances pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the L/C Issuer (which documents are
hereby consented to by the Lenders). Derivatives of such term have corresponding
meanings. Each Borrower hereby grants to the Administrative Agent, for the
benefit of the L/C Issuer and the Lenders with respect to the L/C Obligations
issued for the account of such Borrower, a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing
pledged and deposited by such Borrower. Cash collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Deutsche Bank. If at any time
the Administrative Agent determines that any funds held as cash collateral are
subject to any right or claim of any Person other than the Administrative Agent
or that the total amount of such funds is less than the aggregate Outstanding
Amount of all L/C Obligations issued for the account of the US Borrower or the
European Borrower, the applicable Borrower or the relevant Defaulting Lender
will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited as cash collateral, an
amount equal to the excess of (x) such aggregate Outstanding Amount over (y) the
total amount of funds, if any, then held as cash collateral that the
Administrative Agent determines to be free and clear of any such right and
claim. Upon the drawing, payment or disbursement, as applicable, under any
Letter of Credit for which funds are on deposit as cash collateral, such funds
shall be applied, to the extent



 
 
 




--------------------------------------------------------------------------------




permitted under applicable Laws, to reimburse the L/C Issuer. In no event shall
any Cash Collateral pledged or deposited by the European Borrower serve as
security or collateral for any L/C Obligation issued for the account of the US
Borrower or any borrowing by the US Borrower under any Letter of Credit.
(h)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the US Borrower or the European Borrower, as applicable, when a
Letter of Credit is issued, (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance shall apply to each commercial Letter of
Credit.
(i)    Letter of Credit Fees. The US Borrower and the European Borrower, as
applicable, shall pay to the Administrative Agent for the account of each
Revolving Credit Lender under a Revolving Credit Facility in accordance with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit issued under such Revolving Credit Facility equal to the
Applicable Rate for Eurocurrency Rate Loans in respect of the Revolving Credit
Facilities times the Dollar Equivalent of the daily amount available to be drawn
or that may be requested to be paid or disbursed, as applicable, under such
Letter of Credit; provided, however, any Letter of Credit Fees otherwise payable
for the account of a Defaulting Lender under a Revolving Credit Facility with
respect to any Letter of Credit issued under such Revolving Credit Facility as
to which such Defaulting Lender has not provided Cash Collateral satisfactory to
the L/C Issuer pursuant to this Section 2.03 shall be payable, to the maximum
extent permitted by applicable Law, to the other Lenders under such Revolving
Credit Facility in accordance with the upward adjustments in their respective
Applicable Percentages allocable to such Letter of Credit pursuant to Section
2.16(a)(iv), with the balance of such fees, if any, payable to the L/C Issuer
for its own account. For purposes of computing the daily amount available to be
drawn or that may be requested to be paid or disbursed, as applicable, under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.07. Letter of Credit Fees shall be (i) due and payable
on the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears. If there is any change
in the Applicable Rate for Eurocurrency Rate Loans denominated in Dollars in
respect of the Revolving Credit Facility during any quarter, the daily amount
available to be drawn or that may be requested to be paid or disbursed, as
applicable, under each Letter of Credit shall be computed and multiplied by the
Applicable Rate for Eurocurrency Rate Loans in respect of the Revolving Credit
Facilities separately for each period during such quarter that such Applicable
Rate was in effect. Notwithstanding the foregoing, the Letter of Credit Fees in
respect of any Extended US Dollar RCF Commitment or Multicurrency RCF
Commitment, as applicable, shall be the rate set forth in the relevant Extension
Offer. Notwithstanding anything to the contrary contained herein, (i) upon the
request of the Required Multicurrency Revolving Lenders, while any Event of
Default exists, all Letter of Credit Fees for Multicurrency RCF Letters of
Credit shall accrue at the Default Rate and (ii) upon the request of the
Required US Dollar Revolving Lenders, while any Event of Default exists, all
Letter of Credit Fees for US Dollar RCF Letters of Credit shall accrue at the
Default Rate.
(j)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The US Borrower or the European Borrower, as applicable, shall pay
directly to the L/C Issuer, for its own account, in Dollars, a fronting fee (i)
with respect to each commercial Letter of Credit, at a rate separately agreed
between the applicable Borrower and the L/C Issuer, computed on the amount of
such Letter of Credit, and payable upon the issuance thereof, (ii) with respect
to any amendment



 
 
 




--------------------------------------------------------------------------------




of a commercial Letter of Credit increasing the amount of such Letter of Credit,
at a rate separately agreed between the applicable Borrower and the L/C Issuer,
computed on the amount of such increase, and payable upon the effectiveness of
such amendment, (iii) with respect to each standby Letter of Credit, at the rate
equal to 1/8 of 1% per annum, computed on the Dollar Equivalent of the daily
amount available to be drawn or that may be requested to be paid or disbursed,
as applicable, under such Letter of Credit on a quarterly basis in arrears, and
(iv) with respect to each Bank Guarantee issued by the L/C Issuer, a fronting
fee whose amount, computation and payment requirements shall be separately
agreed between the applicable Borrower and the L/C Issuer. Such fronting fee
shall be due and payable on the first Business Day after the end of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn or that may be requested to be
paid or disbursed, as applicable, under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.07. In
addition, the US Borrower or the European Borrower, as applicable, shall pay
directly to the L/C Issuer for its own account, in Dollars, the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable. Notwithstanding anything to the
contrary above, the fronting fee described in this clause (j) applicable to a
BOA Existing Letter of Credit shall accrue from the later of (x) January 1, 2012
and (y) the date of issuance of such BOA Existing Letter of Credit under the
Existing Parent Credit Agreement.
(k)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(l)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower requesting such Letter of
Credit shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings, payments and disbursements, as applicable, under such Letter of Credit
and such Letter of Credit shall be deemed for all purposes hereof to have been
issued for the account of such Borrower. Each of the US Borrower and the
European Borrower hereby acknowledges that the issuance of Letters of Credit for
the account of its Subsidiaries inures to the benefit of the US Borrower or the
European Borrower, as applicable, and that the US Borrower’s or the European
Borrower’s, as applicable, business derives substantial benefits from the
businesses of such Subsidiaries.
2.04.    Swing Line Loans. (a) The Swing Line. Subject to the terms and
conditions set forth herein, the Swing Line Lender may in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, (x) pursuant to
the Multicurrency Revolving Credit Facility, make loans in Dollars, Sterling or
Euros to the US Borrower or to the European Borrower (each such loan, a
“Multicurrency RCF Swing Line Loan”) from time to time or (y) pursuant to the US
Dollar Revolving Credit Facility, make loans in Dollars to the US Borrower (each
such loan, a “US Dollar RCF Swing Line Loan”) from time to time, on any Business
Day on or after the Acquisition Funding Date and during the Availability Period
in an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit, notwithstanding the fact that (x) such Multicurrency RCF
Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Multicurrency RCF Loans and Multicurrency RCF L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Multicurrency RCF Commitment and (y) such US Dollar RCF Swing Line
Loans, when aggregated with the Applicable Percentage of the



 
 
 




--------------------------------------------------------------------------------




Outstanding Amount of US Dollar RCF Loans and US Dollar RCF L/C Obligations of
the Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
US Dollar RCF Commitment; provided, however, that, after giving effect to any
Swing Line Loan, (i) the Total Multicurrency RCF Outstandings shall not exceed
the Multicurrency Revolving Credit Facility at such time, (ii) the Total US
Dollar RCF Outstandings shall not exceed the US Dollar Revolving Credit Facility
at such time, (iii) the aggregate Outstanding Amount of the Multicurrency RCF
Loans of any Multicurrency RCF Lender at such time, plus such Multicurrency RCF
Lender’s Applicable Percentage of the Outstanding Amount of all Multicurrency
RCF L/C Obligations at such time, plus such Multicurrency RCF Lender’s
Applicable Percentage of the Outstanding Amount of all Multicurrency RCF Swing
Line Loans at such time shall not exceed such Lender’s Multicurrency RCF
Commitment and (iv) the aggregate Outstanding Amount of the US Dollar RCF Loans
of any US Dollar RCF Lender at such time, plus such US Dollar RCF Lender’s
Applicable Percentage of the Outstanding Amount of all US Dollar RCF L/C
Obligations at such time, plus such US Dollar RCF Lender’s Applicable Percentage
of the Outstanding Amount of all US Dollar RCF Swing Line Loans at such time
shall not exceed such Lender’s US Dollar RCF Commitment; and provided, further,
that neither Borrower shall use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the US Borrower and the European Borrower may
borrow under this Section 2.04, prepay under Section 2.05, and reborrow under
this Section 2.04. Each Swing Line Loan (other than an Alternative Currency
Swing Line Loan) to the US Borrower shall bear interest only at a rate based on
the Base Rate, and each Alternative Currency Swing Line Loan shall only bear
interest as provided in Section 2.08. Immediately upon the making of a (i)
Multicurrency RCF Swing Line Loan, each Multicurrency RCF Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a risk participation in such Multicurrency RCF Swing Line Loan
in an amount equal to the product of such Multicurrency RCF Lender’s Applicable
Percentage times the amount of such Multicurrency RCF Swing Line Loan and (ii)
US Dollar RCF Swing Line Loan, each US Dollar RCF Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Swing Line
Lender a risk participation in such US Dollar RCF Swing Line Loan in an amount
equal to the product of such US Dollar RCF Lender’s Applicable Percentage times
the amount of such US Dollar RCF Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
applicable Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent by delivery of a Swing Line Loan Notice. Each such notice
must be received by the Swing Line Lender and the Administrative Agent not later
than 1:00 P.M. on the requested borrowing date (or, in the case of any
Alternative Currency Swing Line Loan, not later than 1:00 P.M. (London time) on
the requested borrowing date), and shall specify (i) the applicable Revolving
Credit Facility and the amount to be borrowed, which shall be a minimum of
$100,000, €100,000 or £100,000, as applicable, and (ii) the requested borrowing
date, which shall be a Business Day. Each such Swing Line Loan Notice must be in
writing and transmitted via facsimile to the Swing Line Lender and the
Administrative Agent, appropriately completed and signed by a Responsible
Officer of the US Borrower or the European Borrower, as applicable. Unless the
Swing Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Revolving Credit Lender)
prior to 2:00 P.M. (or, in the case of any Alternative Currency Swing Line Loan,
at such time as may be specified by the Administrative Agent to the US Borrower
or European Borrower, as applicable) on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions



 
 
 




--------------------------------------------------------------------------------




hereof, the Swing Line Lender will, not later than 3:00 P.M. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the US Borrower or the European Borrower, as applicable, at
its office by crediting the account of such Borrower on the books of the Swing
Line Lender in Same Day Funds.
(c)    Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the US Borrower or
the European Borrower, as applicable (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender under a Revolving Credit Facility make a Base Rate Loan under such
Revolving Credit Facility (or, in the case of Alternative Currency Swing Line
Loans, a Multicurrency RCF Loan in an Alternative Currency that is a
Eurocurrency Rate Loan) in an amount equal to such Lender’s Applicable
Percentage of the amount of Swing Line Loans under such Revolving Credit
Facility then outstanding, as applicable. Such request shall be made in writing
(which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans (or, if applicable, Eurocurrency Rate Loans), but
subject to the unutilized portion of such Revolving Credit Facility and the
conditions set forth in Section 4.03. The Swing Line Lender shall furnish the US
Borrower or the European Borrower, as applicable, with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each (x) Multicurrency RCF Lender shall make an amount
equal to its Applicable Percentage of the amount specified in such Committed
Loan Notice available to the Administrative Agent in Same Day Funds for the
account of the Swing Line Lender at the Administrative Agent’s Office for
Dollar-denominated payments (or, in the case of Alternative Currency Swing Line
Loans, the Administrative Agent’s Office designated by it for Alternative
Currency-denominated payments) and (y) each US Dollar RCF Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such
Committed Loan Notice available to the Administrative Agent in Same Day Funds
for the account of the Swing Line Lender at the Administrative Agent’s Office
for Dollar-denominated payments, not later than 1:00 P.M. (or, in the case of
any Alternative Currency Swing Line Loan, at such time as may be specified by
the Administrative Agent to the US Borrower or European Borrower) on the day
specified in such Committed Loan Notice, whereupon, subject to Section
2.04(c)(ii), each Revolving Credit Lender that so makes funds available shall be
deemed to have made a Base Rate Loan to the US Borrower (in the case of a Swing
Line Loan made in Dollars to the US Borrower) or a Eurocurrency Rate Loan to the
US Borrower or the European Borrower (in the case of an Alternative Currency
Swing Line Loan to either the US Borrower or European Borrower), as applicable,
in such amount. The Administrative Agent shall remit the funds so received to
the Swing Line Lender.
(ii)    If for any reason any Swing Line Loan under a Revolving Credit Facility
cannot be refinanced by such a Revolving Credit Borrowing under such Revolving
Credit Facility in accordance with Section 2.04(c)(i), the request for Base Rate
Loans or Eurocurrency Rate Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Credit Lenders under such Revolving Credit Facility fund its risk
participation in such Swing Line Loan and each Revolving Credit Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.
(iii)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such



 
 
 




--------------------------------------------------------------------------------




Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Revolving Credit Loan or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.
(iv)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, either
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.03. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the applicable Borrower to repay Swing Line Loans, together with
interest as provided herein.
(d)    Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Credit Lender its
Applicable Percentage thereof in the same funds as those received by the Swing
Line Lender.
(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan under a Revolving Credit Facility is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 11.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Revolving Credit Lender under such
Revolving Credit Facility shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the US Borrower and the European Borrower, as
applicable, for interest on the Swing Line Loans. Until each Revolving Credit
Lender under its Base Rate Loan or Eurocurrency Rate Loan or risk participation
pursuant to this Section 2.04 to refinance such Revolving Credit Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage of such Swing Line Loan shall be solely for the account of
the Swing Line Lender.



 
 
 




--------------------------------------------------------------------------------




(f)    Payments Directly to Swing Line Lender. The US Borrower and the European
Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.
2.05.    Prepayments. (a) Optional. (i) Subject to the last sentence of this
Section 2.05(a)(i), each Borrower may, upon notice to the Administrative Agent,
at any time or from time to time, voluntarily prepay Term Loans and Revolving
Credit Loans, in whole or in part, without premium or penalty (except as set
forth in clause (D) of the proviso hereto); provided that (A) such notice must
be received by the Administrative Agent not later than 11:00 A.M. (1) on the
date that is three Business Days prior to any date of prepayment of Eurocurrency
Rate Loans denominated in Dollars, (2) on the date that is four Business Days
prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies, and (3) on the date that is one Business Day prior to
the date of prepayment of Base Rate Loans; (B) any prepayment of Eurocurrency
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof (in the case of Loans denominated in Dollars),
€1,000,000 or a whole multiple of €500,000 in excess thereof (in the case of
Loans denominated in Euros) or £1,000,000 or a whole multiple of £500,000 in
excess thereof (in the case of Loans denominated in Sterling) or, in each case,
if less, the entire principal amount thereof then outstanding; (C) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding; and (D) any prepayment of Term
B Loans made on or prior to the six month anniversary date of the Second
Amendment Effective Date in connection with a Repricing Event shall be
accompanied by the payment of the fee described in Section 2.09(b)(iii). Each
such notice shall specify the date and amount of such prepayment and the Type(s)
(and currency) of Loans to be prepaid and, if Eurocurrency Rate Loans are to be
prepaid, the Interest Period(s) of such Loans. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility). If such
notice is given by a Borrower, such Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Each prepayment of the
outstanding Term Loans by a Borrower pursuant to this Section 2.05(a) shall be
applied (subject to Section 2.05(b)(vii)) to the Term Loans of such Borrower as
it shall elect and shall apply to reduce future scheduled amortization payments,
as directed by the US Borrower (or, absent such direction, in direct order of
maturity). Each prepayment of the outstanding Term Loans pursuant to this
Section 2.05(a) shall be paid to the Lenders in accordance with their respective
Applicable Percentages in respect of each of the relevant Facilities.
Notwithstanding anything to the contrary above, (i) no notice to the
Administrative Agent shall be required in connection with the repayment of Term
Loans with the proceeds of US Dollar RCF Loans, Replacement Term A-1 Loans,
Replacement Term A-2 Loans and Replacement Term B Loans incurred on the Second
Amendment Effective Date and (ii) no notice to the Administrative Agent shall be
required in connection with the repayment of Term Loans with the proceeds of
2013 Replacement Term A-1 Loans, 2013 Replacement Term A-2 Loans, 2013
Replacement A-3 Loans and 2013 Replacement Term A-4 Loans on the Third Amendment
Effective Date.
(ii)    Each Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans of such Borrower in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 P.M. on the date of the
prepayment, and (B) any such prepayment shall be in a minimum principal amount



 
 
 




--------------------------------------------------------------------------------




of $100,000, €100,000 or £100,000, as applicable (or such lesser amount as
equals the entire principal amount outstanding on such date). Each such notice
shall specify the date and amount of such prepayment and which Swing Line Loans
are being prepaid. If such notice is given by either Borrower, such Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.
(b)    Mandatory. Subject to Section 2.07(h), (i) if any Loan Party or any of
its Subsidiaries disposes of any property (other than (x) any Disposition of any
property permitted by Section 7.05 (other than clauseclauses (d) and (f)
thereof) and (y) any Asbestos Insurance Settlement so long as such proceeds are
used or committed to be used to reimburse Parent or any of its Subsidiaries or
make payments in respect of related claims against Parent or any of its
Subsidiaries and defense costs related thereto) that results in the realization
by the Loan Parties and their respective Subsidiaries of Net Cash Proceeds in
the aggregate for all such dispositions in excess of $50,000,000 in any Fiscal
Year (excluding any portion thereof that is reinvested as provided below), the
Borrowers shall prepay an aggregate principal amount of Term Loans equal to 100%
of such Net Cash Proceeds (to the extent in excess of $50,000,000 in such Fiscal
Year) within three Business Days of receipt thereof by such Person (such
prepayments to be applied as set forth in clause (vi) below); provided, however,
that, with respect to any such Net Cash Proceeds realized, at the election of
either the US Borrower or the European Borrower (as notified by such Borrower to
the Administrative Agent on or prior to the date of such disposition), and so
long as no Default shall have occurred and be continuing, such Loan Party or
such Subsidiary may reinvest all or any portion of such Net Cash Proceeds in
operating assets so long as, within 12 months after the receipt of such Net Cash
Proceeds, such purchase shall have been consummated (or, if the Parent or its
Subsidiaries have entered into binding contractual commitments for reinvestment
within such 12-month period, not so reinvested within 18 months following the
date of receipt of such Net Cash Proceeds); and provided further, however, that
any such Net Cash Proceeds not so reinvested shall be immediately subject to
prepayment of the Term Loans as set forth in this Section 2.05(b)(i).
(i)    Upon the incurrence or issuance by any Loan Party or any of its
Subsidiaries of any Debt (other than Debt expressly permitted to be incurred or
issued pursuant to Section 7.02), the Borrowers shall prepay an aggregate
principal amount of Term Loans equal to 100% of all Net Cash Proceeds received
therefrom immediately upon receipt thereof by such Loan Party or such Subsidiary
(such prepayments to be applied as set forth in clause (vi) below).
(ii)    Upon any Extraordinary Receipt (other than proceeds of any Asbestos
Insurance Settlement or Asbestos Judgment, so long as such proceeds are used or
committed to be used to reimburse Parent or any of its Subsidiaries or make
payments in respect of related claims against Parent or any of its Subsidiaries
and defense costs related thereto, as applicable) received by or paid to or for
the account of any Loan Party or any of its Subsidiaries, and not otherwise
included in clause (i) and (ii) of this Section 2.05(b), the Borrowers shall
prepay an aggregate principal amount of Term Loans equal to 100% of all Net Cash
Proceeds received therefrom within three Business Days of receipt thereof by
such Loan Party or such Subsidiary (such prepayments to be applied as set forth
in clause (vi) below).
(iii)    Upon the delivery of financial statements pursuant to Section 6.17(b)
and the related Compliance Certificate pursuant to Section 6.17(b)(v) (other
than in respect of the Fiscal Year ending December 31, 2011), the Borrowers
shall prepay an aggregate principal amount of Term Loans equal to the excess (if
any) of (A) the Applicable Excess



 
 
 




--------------------------------------------------------------------------------




Cash Flow Percentage of Excess Cash Flow for the Fiscal Year covered by such
financial statements over (B) the same of (x) aggregate principal amount of Term
Loans prepaid pursuant to Section 2.05(a)(i) and (y), to the extent accompanied
by a voluntary reduction to the total aggregate amount of Multicurrency RCF
Commitments and/or US Dollar RCF Commitments in an amount equal to such
prepayment, Revolving Credit Loans or Swing Line Loans prepaid pursuant to
Section 2.05(a), in each case, with internally generated funds (such prepayments
to be applied as set forth in clause (vi) below).
(iv)    Upon the expiry of the Certain Funds Period, the Borrowers shall prepay
an aggregate principal amount of Term Loans equal to 100% of (I) any amounts
held in the Overadvance Account at such time and (II) any amount in excess
thereof which constitutes proceeds of the Term Facilities which have not been
used for Certain Funds Purposes (such prepayments to be applied as set forth in
clause (vi) below).
(v)    Each prepayment of Loans pursuant to the foregoing provisions of this
Section 2.05(b) shall be applied (subject to Section 2.05(b)(vii)) ratably to
each of the Term A-1 Facility, the Term A-2 Facility, the Term A-3 Facility, the
Term A-4 Facility and the Term B Facility and to the principal repayment
installments thereof on a pro-rata basis.
(vi)    The US Borrower shall notify the Administrative Agent in writing of any
optional or mandatory repayment of Term B Loans required to be made pursuant to
Section 2.05(a) or 2.05(b) at least three (3) Business Days prior to the date of
such repayment. Each such notice shall specify the date of such repayment and
provide a reasonably detailed calculation of the amount of such repayment. The
Administrative Agent will promptly notify each Lender holding Term B Loans of
the contents of the US Borrower’s repayment notice and of such Lender’s pro rata
share of any repayment. Each such Lender may reject all or a portion of its pro
rata share of any voluntary or mandatory repayment (such declined amounts, the
“Declined Proceeds”) of Term B Loans required to be made pursuant to Section
2.05(a) or 2.05(b) respectively, by providing written notice (each, a “Rejection
Notice”) to the Administrative Agent and the US Borrower no later than 5:00 P.M.
on the Business Day after the date of such Lender’s receipt of notice from the
Administrative Agent regarding such repayment. Each Rejection Notice from a
given Lender shall specify the principal amount of the voluntary or mandatory
repayment, as the case may be, of Term B Loans to be rejected by such Lender. If
a Lender fails to deliver such Rejection Notice to the Administrative Agent
within the time frame specified above or such Rejection Notice fails to specify
the principal amount of the Term B Loans to be rejected, any such failure will
be deemed an acceptance of the total amount of such voluntary or mandatory
repayment, as the case may be, of Term B Loans to which such Lender is otherwise
entitled. Any Declined Proceeds of a mandatory prepayment of Term B Loans
required to be made pursuant to Section 2.05(b) shall be (i) applied ratably to
each of the Term A-1 Facility, the Term A-2 Facility, the Term A-3 Facility and
the Term A-4 Facility and to the principal repayment installments thereof on a
pro-rata basis or (ii) to the extent there are no Term A-1 Loans, Term A-2
Loans, Term A-3 Loans or Term A-4 Loans outstanding at such time, retained by
the US Borrower. Any Declined Proceeds of voluntary prepayments of Term B Loans
made pursuant to Section 2.05(a) shall be retained by the US Borrower.
Notwithstanding the above, this clause (vii) shall not apply in respect of any
voluntary prepayment if (A) all Term A-1 Loans, Term A-2 Loans, Term A-3 Loans
and Term A-4 Loans have been repaid in full or (B) all Term B Loans are being
repaid with such voluntary or mandatory prepayment.



 
 
 




--------------------------------------------------------------------------------




(vii)    The US Borrower or the European Borrower shall, on any Revaluation
Date, prepay an aggregate principal amount of the Multicurrency RCF Loans
comprising part of the same Multicurrency RCF Borrowings, the L/C Advances and
the Multicurrency RCF Swing Line Loans and deposit an amount in the L/C
Collateral Account, in a manner determined by the Borrowers, in an amount equal
to the amount by which the Dollar Equivalent (which shall be advised by the
Administrative Agent from time to time as requested by the Borrowers) of the sum
of the aggregate principal amount of (x) the Multicurrency RCF Loans, (y) the
Multicurrency RCF L/C Advances and (z) the Multicurrency RCF Swing Line Loans
then outstanding plus the Dollar Equivalent of the aggregate Available Amount of
all Multicurrency RCF Letters of Credit then outstanding exceeds the
Multicurrency Revolving Credit Facility on the date of such determination;
provided that upon the occurrence and during the continuance of a Default, such
determination and payment shall be made by the applicable Borrower on each
Business Day; and provided further, that if the Administrative Agent notifies
the Borrowers at any time that the Dollar Equivalent of the Outstanding Amount
of all Multicurrency RCF Loans and Multicurrency RCF L/C Obligations at such
time exceeds an amount equal to 105% of the aggregate amount of the
Multicurrency RCF Commitments then in effect, then, within two Business Days
after receipt of such notice, the Borrowers shall prepay an aggregate principal
amount of the Multicurrency RCF Loans comprising part of the same Borrowings,
the Multicurrency RCF L/C Advances and the Multicurrency RCF Swing Line Loans
and deposit an amount in the L/C Collateral Account, in a manner determined by
the Borrowers, in an aggregate amount sufficient to reduce such Outstanding
Amount as of such date of payment to an amount not to exceed 100% of the
aggregate amount of the Multicurrency RCF Commitments then in effect
(viii)    Notwithstanding any other provisions of this Section 2.05(b) and
subject to Section 2.07(h), (i) to the extent that any or all of the Net Cash
Proceeds of any Disposition by a Foreign Subsidiary (each such Disposition a
“Foreign Disposition”), the Net Cash Proceeds of any Extraordinary Receipt
incurred by a Foreign Subsidiary (each such Extraordinary Receipt a “Foreign
Extraordinary Receipt”) or Excess Cash Flow attributable to Foreign Subsidiaries
are prohibited or delayed by applicable local law or applicable organizational
documents of such Foreign Subsidiary from being repatriated to a Borrower to
repay the Term Loans of such Borrower pursuant to Section 2.05(b)(i), (iii) or
(iv), as applicable, the portion of such Net Cash Proceeds or Excess Cash Flow
so affected will not be required to be applied to repay such Term Loans at the
times provided in Section 2.05(b)(i), (iii) or (iv) as applicable, but may be
retained by the applicable Foreign Subsidiary so long, but only so long, as the
applicable local law or applicable organizational documents of such Foreign
Subsidiary will not permit repatriation to such Borrower (the Borrowers hereby
agreeing to use all commercially reasonable efforts to overcome or eliminate any
such restrictions on repatriation and/or minimize any such costs of prepayment
and/or use the other cash and Cash Equivalents of Parent and its Subsidiaries to
make the relevant prepayment), and if within one year following the date on
which the respective prepayment would otherwise have been required such
repatriation of any of such affected Net Cash Proceeds or Excess Cash Flow is
permitted under the applicable local law or applicable organizational documents
of such Foreign Subsidiary, such repatriation will be immediately effected and
such repatriated Net Cash Proceeds or Excess Cash Flow will be promptly (and in
any event not later than two Business Days after such repatriation) applied (net
of additional taxes payable or reserved against as a result thereof and
additional costs relating to such repatriation) to the repayment of such
applicable Term Loans pursuant to this Section 2.05 or (ii) to the extent that
the applicable Borrower has determined in good faith that



 
 
 




--------------------------------------------------------------------------------




repatriation to a Borrower to repay the Term Loans of such Borrower pursuant to
Section 2.05(b)(i), (iii) or (iv), as applicable, of any of or all the Net Cash
Proceeds of any Foreign Disposition, Net Cash Proceeds of any Foreign
Extraordinary Receipt or Excess Cash Flow attributable to Foreign Subsidiaries
would have adverse tax consequences (including any reduction in tax attributes)
with respect to such Net Cash Proceeds or Excess Cash Flow, such Net Cash
Proceeds or Excess Cash Flow so affected will not be required to be applied to
repay such Term Loans at the times provided in Section 2.05(b)(i), (iii) or
(iv), as applicable, but may be retained by the applicable Foreign Subsidiary so
long, but only so long, as the applicable adverse tax consequences with respect
to such Net Cash Proceeds or Excess Cash Flow remain (the Borrowers hereby
agreeing to use all commercially reasonable efforts to overcome or eliminate any
adverse tax consequences and/or use the other cash and Cash Equivalents of
Parent and its Subsidiaries to make the relevant prepayment), and if within one
year following the date on which the respective prepayment would otherwise have
been required such repatriation of any of such affected Net Cash Proceeds or
Excess Cash Flow would no longer have adverse tax consequences, such
repatriation will be immediately effected and such repatriated Net Cash Proceeds
or Excess Cash Flow will be promptly (and in any event not later than two
Business Days after such repatriation) applied (net of additional taxes payable
or reserved against as a result thereof and additional costs relating to such
repatriation) to the repayment of such Term Loans pursuant to this Section 2.05.
2.06.    Termination or Reduction of Commitments. (a) Optional. (i) The
Borrowers may, upon notice to the Administrative Agent, terminate the
Multicurrency Revolving Credit Facility, the US Dollar Revolving Credit
Facility, the Letter of Credit Sublimit or the Swing Line Sublimit, or from time
to time permanently reduce the Multicurrency Revolving Credit Facility, US
Dollar Revolving Credit Facility, the Letter of Credit Sublimit or the Swing
Line Sublimit; provided that (x) any such notice shall be received by the
Administrative Agent not later than 11:00 A.M. on the date that is five Business
Days prior to the date of termination or reduction, (y) any such partial
reduction shall be in an aggregate amount of $1,000,000 or any whole multiple of
$500,000 in excess thereof and (z) the Borrowers shall not terminate or reduce
(A) the Multicurrency Revolving Credit Facility if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Multicurrency RCF
Outstandings would exceed the Multicurrency Revolving Credit Facility, (B) the
US Dollar Revolving Credit Facility if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total US Dollar RCF Outstandings would
exceed the US Dollar Revolving Credit Facility (C) the Letter of Credit Sublimit
if, after giving effect thereto, the Outstanding Amount of L/C Obligations not
fully Cash Collateralized hereunder would exceed the Letter of Credit Sublimit,
or (D) the Swing Line Sublimit if, after giving effect thereto and to any
concurrent prepayments hereunder, the Outstanding Amount of Swing Line Loans
would exceed the Swing Line Sublimit.
(ii) The Borrowers may, upon notice to the Administrative Agent, from time to
time prior to the Acquisition Funding Date permanently reduce the Term A-1
Facility, the Term A-2 Facility, the Term A-3 Facility and the Term B Facility
on a pro rata basis; provided that (x) any such notice shall be received by the
Administrative Agent not later than 11:00 A.M. on the date that is five Business
Days prior to the date of termination or reduction and (y) any such partial
reduction shall be in an aggregate amount of $1,000,000 or any whole multiple of
$500,000 in excess thereof.
(b)    Mandatory. (i) The aggregate Term A-1 Commitments shall be automatically
and permanently reduced to zero on the date of the Term A-1 Borrowing on the
Acquisition Funding Date.



 
 
 




--------------------------------------------------------------------------------




(ii)    The aggregate Term A-2 Commitments shall be automatically and
permanently reduced to zero on the date of the Term A-2 Borrowing on the
Acquisition Funding Date.
(iii)    The aggregate Term A-3 Commitments shall be automatically and
permanently reduced to zero on the date of the Term A-3 Borrowing on the
Acquisition Funding Date.
(iv)    The aggregate Term A-4 Commitments shall be automatically and
permanently reduced to zero on the date of the Term A-4 Borrowing on the Second
Amendment Effective Date.
(v)    The aggregate Term B Commitments shall be automatically and permanently
reduced to zero on the date of the Term B Borrowing.
(vi)    The aggregate Term A-1 Commitments, Term A-2 Commitments, Term A-3
Commitments, Term B Commitments, Multicurrency RCF Commitments and US Dollar RCF
Commitments shall be automatically and permanently reduced to zero on either (a)
September 12, 2011, unless the Effective Date shall have occurred on or prior to
such date, (b) on the date occurring 200 days after the Effective Date, unless
the Closing Date shall have occurred on or prior to such date, (c) on the date
falling 10 Business Days after the Effective Date, unless a Press Release has
been published by close of business in London on or prior to such date or (d) if
an Offer Document or, as the case may be, a Scheme Circular, has not been issued
within 28 days of the date of publication of the Press Release referred to in
clause (c) above (or by such later date as may be agreed to by the Takeover
Panel).
(vii)    The aggregate Multicurrency RCF Commitments shall be automatically and
permanently reduced to zero on the Maturity Date for the Multicurrency Revolving
Credit Facility (other than any Extended Multicurrency RCF Commitments).
(viii)    The aggregate US Dollar RCF Commitments shall be automatically and
permanently reduced to zero on the Maturity Date for the US Dollar Revolving
Credit Facility (other than any Extended US Dollar RCF Commitments).
(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, the Swing Line Sublimit, the Term A-1 Commitments,
the Term A-2 Commitments, the Term A-3 Commitments, the Term A-4 Commitments,
the Term B Commitments, Multicurrency RCF Commitment or the US Dollar RCF
Commitment under this Section 2.06. Upon any reduction of any Commitments under
a Facility, such Commitment of each Lender under such Facility shall be reduced
by such Lender’s Applicable Percentage for such Facility of such reduction
amount. All fees in respect of a Facility accrued until the effective date of
any termination of such Facility shall be paid on the effective date of such
termination.
2.07.    Repayment of Loans. (a) Term A-1 Loans. The US Borrower shall repay to
the Term A-1 Lenders the aggregate principal amount of all Term A-1 Loans
outstanding on the following dates in the respective amounts set forth opposite
such dates (which amounts shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.05):



 
 
 




--------------------------------------------------------------------------------




Date
Amount
The last Business Day of each of the first four fiscal quarters of Parent
occurring in 2013.after the first anniversary of the Third Amendment Effective
Date.
01.25% of the aggregate principal amount of Term A-1 Loans incurred (including
by way of conversion) on the SecondThird Amendment Effective Date.
The last Business Day of each of the first four fiscal quarters of Parent
occurring in 2014.after the second anniversary of the Third Amendment Effective
Date.
3.08253.75% of the aggregate principal amount of Term A-1 Loans incurred
(including by way of conversion) on the SecondThird Amendment Effective Date.
The last Business Day of each of the first four fiscal quarters of Parent
occurring in 2015.after the third anniversary of the Third Amendment Effective
Date.
5.485.00% of the aggregate principal amount of Term A-1 Loans incurred
(including by way of conversion) on the SecondThird Amendment Effective Date.
The last Business Day of each of the first three fiscal quarters of Parent
occurring in 2016.after the fourth anniversary of the Third Amendment Effective
Date.
13.1515.00% of the aggregate principal amount of Term A-1 Loans incurred
(including by way of conversion) on the SecondThird Amendment Effective Date.




provided, however, that the final principal repayment installment of the Term
A-1 Loans shall be repaid on the Maturity Date for the Term A-1 Facility and in
any event shall be in an amount equal to the aggregate principal amount of all
Term A-1 Loans outstanding on such date.
(b)    Term A-2 Loans. The European Borrower shall repay to the Term A-2 Lenders
the aggregate principal amount of all Term A-2 Loans outstanding on the
following dates in the respective amounts set forth opposite such dates (which
amounts shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.05):
Date
Amount
The last Business Day of each of the first four fiscal quarters of Parent
occurring in 2013.after the first anniversary of the Third Amendment Effective
Date.
01.25% of the aggregate principal amount of Term A-2 Loans incurred (including
by way of conversion) on the SecondThird Amendment Effective Date.
The last Business Day of each of the first four fiscal quarters of Parent
occurring in 2014.after the second anniversary of the Third Amendment Effective
Date.
3.08253.75% of the aggregate principal amount of Term A-2 Loans incurred
(including by way of conversion) on the SecondThird Amendment Effective Date.
The last Business Day of each of the first four fiscal quarters of Parent
occurring in 2015.after the third anniversary of the Third Amendment Effective
Date.
5.485.00% of the aggregate principal amount of Term A-2 Loans incurred
(including by way of conversion) on the SecondThird Amendment Effective Date.
The last Business Day of each of the first three fiscal quarters of Parent
occurring in 2016.after the fourth anniversary of the Third Amendment Effective
Date.
13.1515.00% of the aggregate principal amount of Term A-2 Loans incurred
(including by way of conversion) on the SecondThird Amendment Effective Date.




provided, however, that the final principal repayment installment of the Term
A-2 Loans shall be repaid on the Maturity Date for the Term A-2 Facility and in
any event shall be in an amount equal to the aggregate principal amount of all
Term A-2 Loans outstanding on such date.



 
 
 




--------------------------------------------------------------------------------




(c)    Term A-3 Loans. The European Borrower shall repay to the Term A-3 Lenders
the aggregate principal amount of all Term A-3 Loans outstanding on the
following dates in the respective amounts set forth opposite such dates (which
amounts shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.05):
Date
Amount
The last Business Day of each of the first four fiscal quarters of Parent
occurring after the first anniversary of the ClosingThird Amendment
Effective Date
1.25% of the aggregate principal amount of Term A-3 Loans incurred on the
Closing Date and the Acquisition Funding(including by way of conversion) on the
Third Amendment Effective Date
The last Business Day of each of the first four fiscal quarters of Parent
occurring after the second anniversary of the ClosingThird Amendment
Effective Date
3.75% of the aggregate principal amount of Term A-3 Loans incurred on the
Closing Date and the Acquisition Funding(including by way of conversion) on the
Third Amendment Effective Date
The last Business Day of each of the first four fiscal quarters of Parent
occurring after the third anniversary of the ClosingThird Amendment
Effective Date
5.00% of the aggregate principal amount of Term A-3 Loans incurred on the
Closing Date and the Acquisition Funding(including by way of conversion) on the
Third Amendment Effective Date
The last Business Day of each of the first three fiscal quarters of Parent
occurring after the fourth anniversary of the ClosingThird Amendment
Effective Date
15.00% of the aggregate principal amount of Term A-3 Loans incurred on the
Closing Date and the Acquisition Funding(including by way of conversion) on the
Third Amendment Effective Date

provided, however, that the final principal repayment installment of the Term
A-3 Loans shall be repaid on the Maturity Date for the Term A-3 Facility and in
any event shall be in an amount equal to the aggregate principal amount of all
Term A-3 Loans outstanding on such date.
(d)    Term A-4 Loans. The US Borrower shall repay to the Term A-4 Lenders the
aggregate principal amount of all Term A-4 Loans outstanding on the following
dates in the respective amounts set forth opposite such dates (which amounts
shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth in Section 2.05):
Date
Amount
The last Business Day of each of the first four fiscal quarters of Parent
occurring in 2013.after the first anniversary of the Third Amendment Effective
Date
1.25% of the aggregate principal amount of Term A-4 Loans incurred (including by
way of conversion) on the SecondThird Amendment Effective Date
The last Business Day of each of the first four fiscal quarters of Parent
occurring in 2014.after the second anniversary of the Third Amendment Effective
Date
3.75% of the aggregate principal amount of Term A-4 Loans incurred (including by
way of conversion) on the SecondThird Amendment Effective Date
The last Business Day of each of the first four fiscal quarters of Parent
occurring in 2015.after the third anniversary of the Third Amendment Effective
Date
5.00% of the aggregate principal amount of Term A-4 Loans incurred (including by
way of conversion) on the SecondThird Amendment Effective Date
The last Business Day of each of the first three fiscal quarters of Parent
occurring in 2016.after the fourth anniversary of the Third Amendment Effective
Date
15.00% of the aggregate principal amount of Term A-4 Loans incurred (including
by way of conversion) on the SecondThird Amendment Effective Date




 
 
 




--------------------------------------------------------------------------------




provided, however, that the final principal repayment installment of the Term
A-4 Loans shall be repaid on the Maturity Date for the Term A-4 Facility and in
any event shall be in an amount equal to the aggregate principal amount of all
Term A-4 Loans outstanding on such date.
(e)    Term B Loans. The US Borrower shall (i) on the last Business Day of each
fiscal quarter of Parent occurring after the Second Amendment Effective Date but
prior to the applicable Maturity Date repay the principal amount of all Term B
Loans then outstanding in an amount equal to 0.25% of the aggregate principal
amount of Term B Loans incurred (including by way of conversion) on the Second
Amendment Effective Date (which amounts shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.05) and (ii) on the Maturity Date for the Term B Facility repay the
principal amount of all Term B Loans in an amount equal to the aggregate
principal amount of all Term B Loans outstanding on such date.
(f)    Revolving Credit Loans. (x) Each Borrower shall repay to the
Multicurrency RCF Lenders on the Maturity Date for the Multicurrency Revolving
Credit Facility the aggregate principal amount of all Multicurrency RCF Loans
made to or for the account of such Borrower outstanding on such date and (y) the
US Borrower shall repay to the US Dollar RCF Lenders on the Maturity Date for
the US Dollar Revolving Credit Facility the aggregate principal amount of all US
Dollar RCF Loans made to or for the account of the Borrower outstanding on such
date.
(g)    Swing Line Loans. Each Borrower shall repay each Multicurrency RCF Swing
Line Loan and US Dollar RCF Swing Line Loan made to or for the account of such
Borrower on the earlier to occur of (i) the date ten Business Days after such
Loan is made and (ii) the Maturity Date for the Multicurrency Revolving Credit
Facility or the US Dollar Revolving Credit Facility, as applicable.
(h)    European Borrower and Foreign Subsidiaries Not Obligated for Certain
Amounts. Notwithstanding anything to the contrary set forth in this Agreement
(including, but not limited to, Section 2.05(b)), in no event shall the European
Borrower or any Foreign Subsidiary be obligated to pay (or be obligated to
operate in a manner that, for purposes of Section 956 of the Code, is deemed to
result in an obligation to pay) any principal, interest or other Obligations
relating to the Term B Facility, any Borrowing made by the US Borrower or
(unless requested by the European Borrower) any Letters of Credit issued for the
account of the US Borrower or any of its US Subsidiaries.
2.08.    Interest. (a) Subject to the provisions of Section 2.08(b), (i) each
Eurocurrency Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Rate for
Eurocurrency Rate Loans under such Facility, plus (in the case of a Eurocurrency
Rate Loan of any Lender which is loaned from a Lending Office in the United
Kingdom or a Participating Member State) the Mandatory Cost; (ii) each Base Rate
Loan under a Facility shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate for Base Rate Loans under such Facility; (iii)
each Multicurrency RCF Swing Line Loan (other than an Alternative Currency Swing
Line Loan) shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate for Base Rate Loans under the Multicurrency Revolving Credit
Facility, or, in the case of an Alternative Currency Swing Line Loan at a rate
per annum equal to the one-day or overnight Eurocurrency Rate plus the
Applicable Rate for Eurocurrency Rate Loans under the Multicurrency Revolving
Credit Facility, plus the Mandatory Cost; and (iv) each US Dollar RCF Swing Line
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal



 
 
 




--------------------------------------------------------------------------------




to the Base Rate plus the Applicable Rate for Base Rate Loans under the US
Dollar Revolving Credit Facility.
(b)    (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii)    If any amount (other than principal of any Loan) payable by either
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(iii)    Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Bankruptcy Law.
2.09.    Fees. In addition to certain fees described in Sections 2.03(i) and
(j):
(a)    Commitment Fee. The Borrowers shall pay to the Administrative Agent for
the account of each Multicurrency RCF Lender and US Dollar RCF Lender in
accordance with its Applicable Percentage a commitment fee equal to the
Applicable Fee Rate times the actual daily amount by which (A) in the case of a
Multicurrency RCF Lender, the Multicurrency Revolving Credit Facility exceeds
the sum of (i) the Outstanding Amount of Multicurrency RCF Loans and (ii) the
Outstanding Amount of Multicurrency RCF L/C Obligations and (B) in the case of a
US Dollar RCF Lender, the US Dollar Revolving Credit Facility exceeds the sum of
(i) the Outstanding Amount of US Dollar RCF Loans and (ii) the Outstanding
Amount of US Dollar RCF L/C Obligations, as applicable. The commitment fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period for the respective
Revolving Credit Facility. The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Fee Rate during any
quarter, the actual daily amount shall be computed and multiplied by the
Applicable Fee Rate separately for each period during such quarter that such
Applicable Fee Rate was in effect. Notwithstanding the foregoing, commitment
fees in respect of any Extended Revolving Loan Commitments shall be the rate set
forth in the relevant Extension Offer.
(b)    Other Fees. (i) The Borrowers shall pay to the Arrangers and the
Administrative Agent, for their own respective accounts, fees in the amounts and
at the times specified in the Fee



 
 
 




--------------------------------------------------------------------------------




Letter. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.
(ii)    The Borrowers shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
(iii)    At the time of the effectiveness of any Repricing Event that is
consummated on or prior to the six month anniversary of the Second Amendment
Date, the US Borrower agrees to pay to the Administrative Agent, for the ratable
account of each Lender with Term B Loans that are either repaid, converted or
subjected to a pricing reduction in connection with such Repricing Event, a fee
in an amount equal to 1.0% of (x) in the case of a Repricing Event described in
clause (a) of the definition thereof, the aggregate principal amount of all Term
B Loans prepaid or converted in connection with such Repricing Event and (y) in
the case of a Repricing Event described in clause (b) of the definition thereof,
the aggregate principal amount of all Term B Loans outstanding on such date that
are subject to an effective pricing reduction pursuant to such Repricing Event.
Such fees shall be earned, due and payable upon the date of the effectiveness of
such Repricing Event.
2.10.    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(a)    All computations of interest for Base Rate Loans when the Base Rate is
determined by Deutsche Bank’s “prime rate” shall be made on the basis of a year
of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year), or, in the case of
interest in respect of Loans denominated in Alternative Currencies as to which
market practice differs from the foregoing, in accordance with such market
practice. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of Parent or for any other reason, Parent or the Lenders
determine that (i) the Total Leverage Ratio as calculated by Parent as of any
applicable date was inaccurate and (ii) a proper calculation of the Total
Leverage Ratio would have resulted in higher pricing for such period, each
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to either Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period by such Borrower over the amount
of interest and fees actually paid for such period by such Borrower. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(i) or
2.08(b) or under Article VIII. The Borrowers’ obligations under this paragraph
shall survive the termination of the Aggregate Commitments and the repayment of
all other Obligations hereunder.
2.11.    Evidence of Debt. (a) The Credit Extensions made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative



 
 
 




--------------------------------------------------------------------------------




Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of each Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender to either Borrower made through the Administrative Agent, such Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.



 
 
 




--------------------------------------------------------------------------------




2.12.    Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein and except with respect to principal of and
interest on Loans denominated in an Alternative Currency, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in Same Day Funds not later than 2:00 P.M. on the
date specified herein. Except as otherwise expressly provided herein, all
payments by the Borrowers hereunder with respect to principal and interest on
Loans denominated in an Alternative Currency shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Administrative Agent’s Office in such Alternative Currency and
in Same Day Funds not later than the Applicable Time specified by the
Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States. If, for any
reason, either Borrower is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, such Borrower shall make such
payment in Dollars in the Dollar Equivalent of the Alternative Currency payment
amount. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage in respect of the relevant Facility (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent (i) after 2:00 P.M., in the case of payments in Dollars, or
(ii) after the Applicable Time specified by the Administrative Agent in the case
of payments in an Alternative Currency, shall in each case. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by either Borrower shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be. Notwithstanding anything to the
contrary in this Agreement, the Administrative Agent shall not be obliged to
distribute to any Lender any amount in excess of payments actually received from
applicable Borrower.
(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02(b) (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02(b)) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans. If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute



 
 
 




--------------------------------------------------------------------------------




such Lender’s Loan included in such Borrowing (and, to the extent that such
amount has been previously remitted to the Administrative Agent by a Borrower,
such amount shall be paid to such Borrower). Any payment by such Borrower shall
be without prejudice to any claim such Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.
(ii)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if such Borrower has not in fact made
such payment, then each of the Appropriate Lenders or the L/C Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or either Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to either
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Term Loans and Revolving Credit Loans, to fund participations in Letters
of Credit and Swing Line Loans and to make payments pursuant to Section 11.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 11.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 11.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, to payment of that portion of such Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and the Collateral Agent
and amounts payable under Article III) payable to the Administrative Agent and
the Collateral Agent in its capacity as such ratably among the parties entitled
thereto in accordance with the amounts of such Obligations constituting fees,
indemnities, expenses and other amounts then due to such parties, (ii) second,
toward payment of interest and fees then due hereunder that are not otherwise
included under clause (i) above, ratably among the parties entitled thereto in
accordance with the amounts of interest and



 
 
 




--------------------------------------------------------------------------------




fees then due to such parties, and (iii) third, toward payment of principal and
L/C Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.
2.13.    Sharing of Payments by Lenders. Subject to Section 10.09, if any Lender
shall, by exercising any right of setoff, counterclaim, receipt of proceeds of
Collateral or otherwise, obtain payment in respect of (a) Obligations in respect
of any the Facilities due and payable to such Lender hereunder and under the
other Loan Documents at such time in excess of its ratable share (according to
the proportion of (i) the amount of such Obligations due and payable to such
Lender at such time to (ii) the aggregate amount of the Obligations in respect
of the Facilities due and payable to all Lenders hereunder and under the other
Loan Documents at such time) of payments on account of the Obligations in
respect of the Facilities due and payable to all Lenders hereunder and under the
other Loan Documents at such time obtained by all the Lenders at such time or
(b) Obligations in respect of any of the Facilities owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Parties at such time) of payment on account of the Obligations in
respect of the Facilities owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall (a)
notify the Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the Loans and subparticipations in L/C Obligations and
Swing Line Loans of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations in
respect of the Facilities then due and payable to the Lenders or owing (but not
due and payable) to the Lenders, as the case may be; provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (A)
any payment made by either Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender and pursuant to the terms of Section 2.17)
or (B) any payment obtained by a Lender as consideration for the assignment of
or sale of a participation in any of its Loans or subparticipations in L/C
Obligations or Swing Line Loans to any assignee or participant, other than to
either Borrower or any Subsidiary thereof (as to which the provisions of this
Section shall apply).
Each Borrower and each Loan Party consents to the foregoing and agrees, to the
extent it may effectively do so under applicable Law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against such
Borrower or Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
or Loan Party in the amount of such participation.



 
 
 




--------------------------------------------------------------------------------




2.14.    Incremental Facilities.
(a)    Either Borrower may, at any time and from time to time after the Second
Amendment Effective Date and prior to, (A) in the case of clause (t) below, the
Maturity Date for the Term A-1 Facility, (B) in the case of clause (u) below,
the Maturity Date for the Term A-2 Facility, (C) in the case of clause (v)
below, the Maturity Date for the Term A-3 Facility, (D) in the case of clause
(w) below, the Maturity Date for the Term A-4 Facility, (E) in the case of
clauses (x) and (z) below, the Maturity Date for the Term B Facility and (F) in
the case of clause (y) below, the Maturity Dates for the Multicurrency Revolving
Credit Facility and the US Dollar Revolving Credit Facility, by notice to the
Administrative Agent, request (t) in the case of the US Borrower, the
establishment of one or more new Term A-1 Commitments, (u) in the case of the
European Borrower, the establishment of one or more new Term A-2 Commitments,
(v) in the case of the European Borrower, the establishment of one or more new
Term A-3 Commitments, (w) in the case of the US Borrower, the establishment of
one or more new Term A-4 Commitments (together with clauses (t), (u) and (v),
each an “Incremental Term A Facility”), (x) in the case of the US Borrower, the
establishment of one or more new Term B Commitments, (y) the establishment of
one or more new Multicurrency RCF Commitments or, in the case of the US
Borrower, US Dollar RCF Commitments (each an “Revolving Incremental Facility”)
and/or (z) the addition of a new term loan facility (together with clauses (t),
(u), (v), (w) and (x) above, each an “Incremental Term Facility” and, together
with any Revolving Incremental Facility, (the “Incremental Facilities”) pursuant
to additional commitments (the “Incremental Commitments”) in an aggregate amount
up to the sum of (I) $250,000,000 plus (II) an additional amount if, after
giving effect to the incurrence of such additional amount, the Total Secured
Leverage Ratio for the Measurement Period then most recently ended for which
financial statements have been delivered (or were required to have been)
pursuant to Section 6.17(b) or (c), as applicable, is less than 3.50:1.00
(assuming for such calculation that the Debt under such Incremental Facility was
drawn on the last day of such Measurement Period and with respect to any
Revolving Incremental Facility, any such Revolving Incremental Facility is fully
drawn), to be effective as of a date that is at least 90 days prior to such
applicable scheduled Maturity Date (the “Increase Date”) as specified in the
related notice to the Administrative Agent; provided, however, that (i) the
aggregate amount of Incremental Term A Facilities shall not exceed $250,000,000
(ii) in no event shall any Incremental Facility be in a principal amount of less
than $25,000,000 (or such lesser amount as shall be approved by the
Administrative Agent); (iii) on the date of any request by such Borrower for an
Incremental Facility and on the related Increase Date, the applicable conditions
set forth in Section 4.03 and in clause (d) of this Section 2.14 shall be
satisfied; (iv) on the Increase Date, after giving pro forma effect to such
Incremental Facility, Parent shall be in pro forma compliance with all financial
covenants set forth in Section 6.18; (v) on the Increase Date, after giving pro
forma effect to such Incremental Facility, no Default or Event of Default shall
have occurred and be continuing; (vi) at the time of incurrence, the final
maturity and weighted average life to maturity of any Incremental Term Facility
(other than Incremental Term A Facilities) are no earlier than, as applicable,
the Maturity Date for the Term B Facility and weighted average life to maturity
of the Term B Facility; (vii) the final maturity and weighted average life to
maturity of any Incremental Term A Facility is no earlier than the Maturity Date
for the Term A-1 Facility, the Term A-2 Facility, the Term A-3 Facility or the
Term A-4 Facility, as applicable, (viii) the final maturity of any Revolving
Incremental Facility is no earlier than, and there are no mandatory commitment
reductions under the any Revolving Incremental Facility prior to, the Maturity
Dates for the Multicurrency Revolving Credit Facility and the US Dollar
Revolving Credit Facility; (ix) if the Effective Yield in respect of any
Incremental Facility exceeds the Effective Yield of the Term B Facility by more
than 0.50% (the amount of such excess being the “Yield Differential”) then the
Applicable Rate with respect to the Term B Facility shall be automatically
increased, effective on the Increase Date, by the Yield Differential (x) the
Effective Yield in respect of any Incremental



 
 
 




--------------------------------------------------------------------------------




Term A Facility shall not exceed the Effective Yield of the Term A Loan Facility
immediately prior to the effectiveness of such Incremental Term A Facility; (xi)
such Incremental Facility is a new Facility (i.e., not on the same terms as any
existing Facility) unless the requirements of Section 2.14(e) are satisfied,
provided that the Collateral for any such new Facility (and priority thereof)
shall be the same as that applicable to the existing Facilities provided by the
relevant Borrower(s) unless approved by the Required Lenders; (xii) all fees and
expenses owing to the Administrative Agent and/or the Lenders in respect of such
Incremental Facility shall have been paid; (xiii) such Incremental Facility
shall be treated substantially the same as the existing Loans (in each case,
including with respect to mandatory and voluntary prepayments, provided that,
with respect to Incremental Term Facilities, (I) the maturity date may differ as
provided in clause (vi) or (vii) above, (II) the interest rate may differ as
provided in clause (ix) above and (III) the other terms of a Incremental
Facility may differ if reasonably satisfactory to the Administrative Agent,
(xiv) such Incremental Facility shall benefit ratably from the Guaranty and from
the Collateral Documents (other than the Overadvance Account Escrow Agreement);
and (xv) notwithstanding any other provision of any Loan Document (including,
without limitation, Section 11.01), the Loan Documents may be amended by the
Administrative Agent and Parent, if necessary, without the consent of any
Lender, to provide for terms applicable to each Incremental Facility consistent
with the terms of this Section 2.14.


(b)    If the Administrative Agent approves the terms of the Incremental
Facility (which approval shall not be unreasonably withheld or delayed if such
terms are otherwise in accordance with the provisions of this Agreement), the
Administrative Agent shall promptly notify the Lenders of a request by the
applicable Borrower for Incremental Commitments, which notice shall include (i)
the proposed amount and other material terms of the Incremental Facility, (ii)
the proposed Increase Date and (iii) the date by which Lenders wishing to
participate in the Incremental Facility must commit to an Incremental Commitment
(the “Commitment Date”). Each Lender that is willing to participate in the
requested Incremental Facility (each an “Increasing Lender”) shall, in its sole
discretion, give written notice to the Administrative Agent on or prior to the
Commitment Date of the amount it is willing to commit to the Incremental
Facility. If the Lenders notify the Administrative Agent that they are willing
to participate in an Incremental Facility by an aggregate amount that exceeds
the amount of the requested Incremental Commitments, the requested Incremental
Commitments shall be allocated among the Lenders willing to participate therein
in such amounts as are agreed between the applicable Borrower and the
Administrative Agent.
(c)    Promptly following the applicable Commitment Date, the Administrative
Agent shall notify the applicable Borrower as to the amount, if any, by which
the Lenders are willing to participate in the requested Incremental Facility. If
the aggregate amount by which the Lenders are willing to participate in the
requested Incremental Facility on any such Commitment Date is less than the
requested Incremental Commitments, then the US Borrower or the European
Borrower, as applicable, may extend offers to one or more Eligible Assignees to
participate in any portion of the requested Incremental Facility that has not
been committed to by the Lenders as of the Commitment Date; provided, however,
that the Commitment of each such Eligible Assignee shall be in an amount equal
to at least $1,000,000 (or the remaining portion of such Incremental Commitments
if less than $1,000,000).
(d)    On the applicable Increase Date, each Eligible Assignee that accepts an
offer to participate in a requested Incremental Facility in accordance with
Section 2.14(c) (each such Eligible Assignee, an “Assuming Lender”) shall become
a Lender party to this Agreement as of the applicable Increase Date and the
Commitment of each Increasing Lender for such Incremental



 
 
 




--------------------------------------------------------------------------------




Facility shall be so increased by such amount (or by the amount allocated to
such Lender pursuant to the last sentence of Section 2.14(b)) as of such
Increase Date; provided, however, that the Administrative Agent shall have
received on or before the Increase Date the following, each dated such date:
(i)    (A) certified copies of resolutions of the Boards of Directors (or
corresponding body) of the applicable Borrower and each Guarantor approving the
Incremental Facility and the corresponding modifications to this Agreement and
(B) an opinion of counsel for the Loan Parties, in a form reasonably
satisfactory to the Administrative Agent;
(ii)    an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the applicable Borrower and the Administrative Agent
(each an “Assumption Agreement”), duly executed by such Eligible Assignee, the
Administrative Agent, the US Borrower and, if applicable, the European Borrower;
and
(iii)    confirmation from each Increasing Lender of the increase in the amount
of its Commitment in a writing satisfactory to Parent and the Administrative
Agent.
On the applicable Increase Date, upon fulfillment of the conditions set forth in
the immediately preceding sentence of this Section 2.14(d), the Administrative
Agent shall notify the Lenders (including, without limitation, each Assuming
Lender) and Parent, at or before 11:00 A.M., by electronic mail, telecopier or
telex, of the occurrence of the Incremental Facility to be effected on the
related Increase Date and shall record in the Register the relevant information
with respect to each Increasing Lender and each Assuming Lender on such date.
(e)    Notwithstanding anything to the contrary contained above, each
Incremental Facility shall constitute a new Facility, which shall be separate
and distinct from the existing Facilities pursuant to this Agreement, provided
that an Incremental Facility may constitute part of, and be added to, an
existing Facility, so long as:
(i)    the advances made under any such Incremental Term Facility shall have the
same final maturity date and same weighted average life to maturity as the
existing Facility to which such new Incremental Facility is being added, and
shall bear interest at the same rates applicable to such Facility;
(ii)    any such Revolving Incremental Facility shall have the same final
maturity date and mandatory commitment reduction provisions as the existing
Facility to which such new Revolving Incremental Facility is being added, and
shall bear interest at the same rates applicable to such Facility;
(iii)    any such new Incremental Facility shall have the same scheduled
repayment dates as then remain with respect to the existing Facility to which
such new Incremental Facility is being added, with the amount of each scheduled
repayment installment of such new Incremental Term Facility to be the same (on a
proportionate basis) as is theretofore applicable to the existing Facility to
which such new Incremental Facility is being added; and
(iv)    on the date of the making of advances under any such new Incremental
Facility, and notwithstanding anything to the contrary in Section 2.07, the
aggregate principal amount of such new advances shall be added to (and form part
of) each Borrowing of



 
 
 




--------------------------------------------------------------------------------




outstanding advances of the respective Facility on a pro rata basis (based on
the relative sizes of the various outstanding Borrowings), so that each Lender
will participate proportionately in each then outstanding Borrowing under the
respective Facility, and so that the existing Lenders with respect to such
Facility continue to have the same participation (by amount) in each Borrowing
as they had before the making of the new advances under such Facility.
(f)    To the extent the provisions of the preceding clause (e) (iv) require
that Lenders making new advances under an Incremental Facility, add the
aggregate principal amount of such new advances to the then outstanding
Borrowings of Eurocurrency Rate Loans, it is acknowledged that the effect
thereof may result in such new advances having short Interest Periods (i.e., an
Interest Period that will began during an Interest Period then applicable to the
outstanding Eurocurrency Rate Loans and which will end on the last day of such
Interest Period). In connection therewith, the applicable Borrower may agree to
compensate the Lenders making the advances under the new Incremental Facility
for funding Eurocurrency Rate Loans during an existing Interest Period on such
basis as may be agreed between such Borrower and the respective Lender or
Lenders.
2.15.    German Civil Code Release. Each Loan Party hereby releases any and all
Persons acting on its behalf pursuant to the terms of this Agreement from the
restrictions of Section 181 of the German Civil Code (Bürgerliches Gesetzbuch)
(restriction of self-dealing).
2.16.    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
(i)    Waivers and Amendments.    Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by the L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Multicurrency RCF Swing Line Loan, US Dollar RCF Swing Line
Loan, Multicurrency RCF Letter of Credit or US Dollar RCF Letter of Credit;
fourth, as the Borrowers may request (so long as no Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swing Line
Lender against



 
 
 




--------------------------------------------------------------------------------




that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans or L/C Borrowings were made at a time when the
conditions set forth in Section 4.03 or Section 4.04, as applicable, were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Borrowings owed to, all non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.16(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.
(iii)    Certain Fees.    That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.03(i).
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. (a)
During any period in which there is a Multicurrency RCF Lender that is a
Defaulting Lender, for purposes of computing the amount of the obligation of
each non-Defaulting Lender to acquire, refinance or fund participations in
Multicurrency RCF Swing Line Loans and Multicurrency RCF Letters of Credit
pursuant to Sections 2.03 and 2.04 the “Applicable Percentage” of each
non-Defaulting Lender that is a Multicurrency RCF Lender shall be computed
without giving effect to the Multicurrency RCF Commitment of that Defaulting
Lender; provided that (A) each such reallocation shall be given effect only if,
at the date of the applicable Lender becomes a Defaulting Lender, no Default or
Event of Default exists, and (B) the aggregate obligation that exists or may
arise of each non-Defaulting Lender that is a Multicurrency RCF Lender to
acquire, refinance or fund participations in Multicurrency RCF Letters of Credit
and Multicurrency RCF Swing Line Loans plus, without duplication, the aggregate
amount of any participation in Multicurrency RCF Letters of Credit and
Multicurrency RCF Swing Line Loans funded which have not been repaid or
refinanced shall not exceed the positive difference, if any, of (1) the
Multicurrency RCF Commitment of that non-Defaulting Lender minus (2) the
aggregate principal amount of the Multicurrency RCF Loans of that Lender.
(b)    During any period in which there is a US Dollar RCF Lender that is a
Defaulting Lender, for purposes of computing the amount of the obligation of
each non-Defaulting Lender to acquire, refinance or fund participations in US
Dollar RCF Swing Line Loans and US Dollar RCF Letters of Credit pursuant to
Sections 2.03 and 2.04 the “Applicable Percentage” of each non-Defaulting Lender
that is a US Dollar RCF Lender shall be computed without giving effect to the US
Dollar RCF Commitment of that Defaulting Lender; provided that (A) each such
reallocation shall be given effect only if, at the date of the applicable Lender
becomes a Defaulting Lender, no Default or Event of Default exists, and (B) the
aggregate obligation that exists or may



 
 
 




--------------------------------------------------------------------------------




arise of each non-Defaulting Lender that is a US Dollar RCF Lender to acquire,
refinance or fund participations in US Dollar RCF Letters of Credit and US
Dollar RCF Swing Line Loans plus, without duplication, the aggregate amount of
any participation in US Dollar RCF Letters of Credit and US Dollar RCF Swing
Line Loans funded which have not been repaid or refinanced shall not exceed the
positive difference, if any, of (1) the US Dollar RCF Commitment of that
non-Defaulting Lender minus (2) the aggregate principal amount of the US Dollar
RCF Loans of that Lender
(c)    Defaulting Lender Cure.    If the Borrowers, the Administrative Agent,
Swing Line Lender and L/C Issuer agree in writing in their sole discretion that
a Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
such Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.16(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
(d)    Notwithstanding anything to the contrary contained in Section 2.04 or
elsewhere in this Agreement, so long as (x) any Multicurrency RCF Lender is a
Defaulting Lender (i) the Swing Line Lender shall not be required to fund any
Multicurrency RCF Swing Line Loan unless it is satisfied that the related
exposure will be 100% covered by the Multicurrency RCF Commitments of the
non-Defaulting Lenders and/or Cash Collateral has been provided by the Borrower
in accordance with 2.03(g), and (ii) participating interests in any such newly
made Multicurrency RCF Swing Line Loan shall be allocated among Multicurrency
RCF Lenders that are non-Defaulting Lenders in a manner consistent with Section
2.16(a)(iv) (and Defaulting Lenders shall not participate therein) and (b) any
US Dollar RCF Lender is a Defaulting Lender (i) the Swing Line Lender shall not
be required to fund any US Dollar RCF Swing Line Loan unless it is satisfied
that the related exposure will be 100% covered by the US Dollar RCF Commitments
of the non-Defaulting Lenders and/or Cash Collateral has been provided by the
Borrower in accordance with 2.03(g), and (ii) participating interests in any
such newly made US Dollar RCF Swing Line Loan shall be allocated among US Dollar
RCF Lenders that are non-Defaulting Lenders in a manner consistent with Section
2.16(a)(iv) (and Defaulting Lenders shall not participate therein).
2.17.    Reverse Dutch Auction Repurchases.
(a) Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, each Borrower may, at any time and from time to time after
the latest to occur of (x) the Closing Date and (y) Successful Syndication (as
defined in the Fee Letter), conduct reverse Dutch auctions in order to purchase
the Term Loans of such Borrower (each, an “Auction” and each such Auction to be
managed exclusively by an investment bank of recognized standing selected by the
US Borrower following consultation with the Administrative Agent in such
capacity, the “Auction Manager”), so long as the following conditions are
satisfied:



 
 
 




--------------------------------------------------------------------------------




(i)    each Auction shall be conducted in accordance with the procedures, terms
and conditions set forth in this Section 2.17 and such other procedures, terms
and conditions to be mutually agreed by the Administrative Agent and such
Borrower;
(ii)    no Default or Event of Default shall have occurred and be continuing on
the date of the delivery of each Auction Notice and at the time of purchase of
any Term Loans in connection with any Auction;
(iii)    the minimum principal amount (calculated on the face amount thereof) of
all Term Loans that such Borrower offers to purchase in any such Auction shall
be no less than $10,000,000 (unless another amount is agreed to by the
Administrative Agent);
(iv)    the Minimum Liquidity exceeds $100,000,000 and immediately after giving
effect to the purchase of Term Loans pursuant to such Auction;
(v)    both before and after giving effect to such respective purchase of Term
Loans, Parent shall be in pro forma compliance with the financial covenants set
forth in Section 6.18;
(vi)    the aggregate principal amount (calculated on the face amount thereof)
of all Term Loans so purchased by such Borrower shall automatically be cancelled
and retired by such Borrower on the settlement date of the relevant purchase
(and may not be resold);
(vii)    no more than one Auction may be ongoing at any one time for each
Tranche of Term Loans;
(viii)    no more than four Auctions may be effected in any twelve month period
(unless a higher number is agreed to by the Administrative Agent);
(ix)    each Auction shall be open and offered to all Lenders of the relevant
Tranche on a pro rata basis;
(x)    such Borrower represents and warrants that, as of the date of the
delivery of each Auction Notice and at the time of purchase of any Term Loans in
connection with any Auction, no Loan Party shall have any MNPI that both (A) has
not been previously disclosed in writing to the Administrative Agent and the
Lenders (other than because such Lender does not wish to receive such MNPI)
prior to such time and (B) could reasonably be expected to have a material
effect upon, or otherwise be material to, a Lender’s decision to participate in
the Auction; and
(xi)    at the time of each purchase of Term Loans through an Auction, such
Borrower shall have delivered to the Auction Manager and the Administrative
Agent an officer’s certificate of an Responsible Officer of Parent certifying as
to compliance with preceding clauses (ii), (iv), (v) and (x) (and containing the
calculations (in reasonable detail) required by preceding clauses (iv) and (v)).
(b)    The applicable Borrower under an Auction must terminate such Auction if
it fails to satisfy one or more of the conditions set forth above which are
required to be met at the time which otherwise would have been the time of
purchase of Term Loans pursuant to such Auction. If a Borrower commences any
Auction (and all relevant requirements set forth above which are



 
 
 




--------------------------------------------------------------------------------




required to be satisfied at the time of the commencement of the respective
Auction have in fact been satisfied), and if at such time of commencement such
Borrower reasonably believes that all required conditions set forth above which
are required to be satisfied at the time of the purchase of Term Loans pursuant
to such Auction shall be satisfied, then such Borrower shall have no liability
to any Lender for any termination of the respective Auction as a result of its
failure to satisfy one or more of the conditions set forth above which are
required to be met at the time which otherwise would have been the time of
purchase of Term Loans pursuant to the respective Auction, and any such failure
shall not result in any Default or Event of Default hereunder. With respect to
all purchases of Term Loans made by a Borrower pursuant to this Section 2.17,
(x) such Borrower shall pay on the settlement date of each such purchase all
accrued and unpaid interest (except to the extent otherwise set forth in the
relevant offering documents), if any, on the purchased Term Loans up to, but not
including (if paid prior to 12:00 Noon the settlement date of such purchase and
(y) such purchases (and the payments made by such Borrower and the cancellation
of the purchased Term Loans, in each case in connection therewith) shall not
constitute voluntary or mandatory payments or prepayments for purposes of this
Agreement or otherwise (including, without limitation, the definition of “Excess
Cash Flow”, Sections 2.05 and Section 2.13) (although the par principal amount
of Term Loans of the respective Tranche so purchased pursuant to this Section
2.17 shall be applied to reduce the remaining scheduled repayments of such
Tranche of Term Loans as set forth in Section 2.07 of the applicable Lenders
being repaid on a pro rata basis).
(c)    The Administrative Agent and the Lenders hereby consent to the Auctions
and the other transactions contemplated by this Section 2.17 (provided that no
Lender shall have an obligation to participate in any such Auctions) and hereby
waive the requirements of any provision of this Agreement (including, without
limitation, Sections 2.05, 2.13 and 11.06 (it being understood and acknowledged
that purchases of the Term Loans by a Borrower contemplated by this Section 2.17
shall not constitute Investments by such Borrower)) or any other Loan Document
that may otherwise prohibit or conflict with any Auction or any other
transaction contemplated by this Section 2.17 or result in a Default or an Event
of Default as a result of the Auction or purchase of Term Loans pursuant to this
Section 2.17. The Auction Manager acting in its capacity as such hereunder shall
be entitled to the benefits of the provisions of Article IX and Section 11.04
mutatis mutandis as if each reference therein to the “Administrative Agent” were
a reference to the Auction Manager, and the Administrative Agent shall cooperate
with the Auction Manager as reasonably requested by the Auction Manager in order
to enable it to perform its responsibilities and duties in connection with each
Auction.
2.18.    Extension of Term Loans and Revolving Credit Commitments. (a)
Notwithstanding anything to the contrary in this Agreement, subject to the terms
of this Section 2.18, pursuant to one or more offers (each, an “Extension
Offer”) made from time to time by Parent to all Lenders of a Tranche of Term
Loans with a like Maturity Date or Tranche of Revolving Credit Commitments with
a like Maturity Date, in each case on a pro rata basis (based on the aggregate
outstanding principal amount of the respective Tranche of Term Loans with a like
Maturity Date or Tranche of Revolving Credit Commitments with a like Maturity
Date, as the case may be) and on the same terms to each such Lender, Parent is
hereby permitted to consummate from time to time following the initial Extension
of Credit on or after the Closing Date transactions with individual Lenders that
accept the terms contained in such Extension Offers to extend the Maturity Date
of each such Lender’s Term Loans and/or Revolving Credit Commitments and
otherwise modify the terms of such Tranche of Term Loans and/or Tranche of
Revolving Credit Commitments pursuant to the terms of the relevant Extension
Offer (including, without limitation, by increasing the interest rate or fees
payable in respect of such Tranche of Term Loans and/or Revolving Credit
Commitments (and related outstandings) and/or modifying the amortization
schedule in respect of such Lender’s



 
 
 




--------------------------------------------------------------------------------




Term Loans)) (each, an “Extension”, any Extended Term Loans shall constitute a
separate Tranche of Term Loans from the Tranche of Term Loans from which they
were converted, and any Extended Revolving Credit Commitments shall constitute a
separate Tranche of Revolving Credit Commitments from the Tranche of Revolving
Credit Commitments from which they were converted), so long as the following
terms are satisfied:
(ii)    no Default or Event of Default shall have occurred and be continuing at
the time the offering document in respect of an Extension Offer is delivered to
the Lenders;
(iii)    except as to interest rates, fees and final maturity, the applicable
Revolving Credit Commitment of any Revolving Credit Lender (an “Extending
Revolving Credit Lender”) extended pursuant to an Extension (an “Extended
Revolving Credit Commitment”), and the related outstandings, shall be a
Revolving Credit Commitment (or related outstandings, as the case may be) with
the same terms as the original Revolving Credit Commitments (and related
outstandings) (except for covenants or other provisions contained herein
applicable only to periods after the then latest Maturity Date then in effect);
provided that (x) (I) subject to the provisions of Section 2.01(h), to the
extent dealing with Multicurrency RCF Swing Line Loans which mature after the
Initial Multicurrency RCF Maturity Date, all Multicurrency RCF Swing Line Loans
shall be participated in on a pro rata basis by all Multicurrency RCF Lenders
with Multicurrency RCF Commitments in accordance with their Applicable
Percentage (and, except as provided in Section 2.01(h), without giving effect to
changes thereto on the Initial Multicurrency RCF Maturity Date, with respect to
Swing Line Loans theretofore incurred), (II) subject to the provisions of
Section 2.01(i), to the extent dealing with Multicurrency RCF Letters of Credit
which expire after the Initial Multicurrency RCF Maturity Date, all
Multicurrency RCF Letters of Credit shall be participated in on a pro rata basis
by all Multicurrency RCF Lenders with Multicurrency RCF Commitments in
accordance with their Applicable Percentages (and, except as provided in Section
2.01(i), without giving effect to changes thereto on the Initial Multicurrency
RCF Maturity Date, with respect to the Multicurrency RCF Letters of Credit
theretofore incurred or issued), (III) subject to the provisions of Section
2.01(j), to the extent dealing with US Dollar RCF Swing Line Loans which mature
after the Initial US Dollar RCF Maturity Date, all US Dollar RCF Swing Line
Loans shall be participated in on a pro rata basis by all US Dollar RCF Lenders
with US Dollar RCF Commitments in accordance with their Applicable Percentage
(and, except as provided in Section 2.01(j), without giving effect to changes
thereto on the Initial US Dollar RCF Maturity Date, with respect to US Dollar
Swing Line Loans theretofore incurred) and (IV) subject to the provisions of
Section 2.01(k), to the extent dealing with US Dollar RCF Letters of Credit
which expire after the Initial US Dollar RCF Maturity Date, all US Dollar RCF
Letters of Credit shall be participated in on a pro rata basis by all US Dollar
RCF Lenders with US Dollar RCF Commitments in accordance with their Applicable
Percentages (and, except as provided in Section 2.01(k), without giving effect
to changes thereto on the Initial US Dollar RCF Maturity Date, with respect to
the US Dollar RCF Letters of Credit theretofore incurred or issued), and all
borrowings and commitment reductions under Revolving Credit Commitments of the
respective Tranche and repayments thereunder shall be made on a pro rata basis
(except for (A) payments of interest and fees at different rates on Extended
Revolving Credit Commitments (and related outstandings) and (B) repayments
required upon the applicable Maturity Date of the non‑extending Revolving Credit
Commitments) and (y) at no time shall there be Revolving Credit Commitments
hereunder (including Extended Revolving Credit Commitments and any original
Revolving Credit Commitments) which have more than six different Maturity Dates;



 
 
 




--------------------------------------------------------------------------------




(iv)    except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iv), (v) and (vi), be
determined by Parent and set forth in the relevant Extension Offer), the Term
Loans of any Lender that agrees to an extension with respect to such Term Loans
(an “Extending Term Lender”) extended pursuant to any Extension (“Extended Term
Loans”) shall have the same terms as the Tranche of Term Loans subject to such
Extension Offer (except for covenants or other provisions contained herein
applicable only to periods after the then latest Maturity Date then in effect);
(v)    the final maturity date of any Extended Term Loans shall be no earlier
than the latest Maturity Date then in effect (other than the Maturity Date
specified in any other Extension Offer with respect to any other Tranche of
Extended Term Loans pursuant to this Section 2.18) and the amortization schedule
applicable to Term Loans pursuant to Section 2.07(a), (b), (c) and (d), as the
case may be, for periods prior to the respective Maturity Date may not be
increased;
(vi)    the weighted average life to maturity of any Extended Term Loans shall
be no shorter than the remaining weighted average life to maturity of the Term
Loans extended thereby;
(vii)    any Extended Term Loans may participate on a pro rata basis or a less
than pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments hereunder, in each case as specified in the
respective Extension Offer;
(viii)    if the aggregate principal amount of Term Loans (calculated on the
face amount thereof) or Revolving Credit Commitments of the applicable Tranche,
as the case may be, in respect of which Lenders with Term Loans or Revolving
Credit Commitments of such Tranche, as the case may be, shall have accepted the
relevant Extension Offer shall exceed the maximum aggregate principal amount of
Term Loans or Revolving Credit Commitments, as the case may be, offered to be
extended by Parent pursuant to such Extension Offer, then the Term Loans or
Revolving Credit Commitments, as the case may be, of such Lenders with Term
Loans or Revolving Credit Commitments, as the case may be, shall be extended
ratably up to such maximum amount based on the respective principal amounts (but
not to exceed actual holdings of record) with respect to which such Lenders with
Term Loans or Revolving Credit Commitments, as the case may be, have accepted
such Extension Offer;
(ix)    all documentation in respect of such Extension shall be consistent with
the foregoing, and all written communications by Parent generally directed to
the Lenders in connection therewith shall be in form and substance consistent
with the foregoing and otherwise reasonably satisfactory to the Administrative
Agent;
(x)    the applicable Minimum Extension Condition shall be satisfied;
(xi)    the Minimum Tranche Amount shall be satisfied unless waived by the
Administrative Agent; and
(xii)    the Extension shall not become effective unless, on the proposed
effective date of the Extension, (x) Parent shall have delivered to the
Administrative Agent a certificate of an authorized officer of each applicable
Loan Party dated the applicable date of the Extension and executed by an
authorized officer of such Loan Party certifying and attaching



 
 
 




--------------------------------------------------------------------------------




the resolutions adopted by such Loan Party approving or consenting to such
Extension and (y) the conditions set forth in Sections 4.03(a) and (b) shall be
satisfied (with all references in such Section to any Credit Extension being
deemed to be references to the Extension on the applicable date of the
Extension) and the Administrative Agent shall have received a certificate to
that effect dated the applicable date of the Extension and executed by an
authorized officer of Parent certifying as to the satisfaction of such
conditions. In connection with each Extension Offer, each relevant Lender,
acting in its sole and individual discretion, shall determine whether it wishes
to participate in the respective Extension contemplated by such Extension Offer.
Any relevant Lender that does not respond to an Extension Offer within the time
period contemplated by the applicable Extension Offer shall be deemed to have
rejected such Extension Offer. The election of any relevant Lender to agree to
an Extension shall not obligate any other Lender to so agree.
(b)    With respect to all Extensions consummated by the Borrowers pursuant to
this Section 2.18, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.05(a), 2.05(b), 2.13
or 11.08 and (ii) no Tranche of Extended Term Loans shall be in an amount of
less than $50,000,000 (the “Minimum Tranche Amount”), unless such Minimum
Tranche Amount is waived by the Administrative Agent. The Administrative Agent
and the Lenders hereby consent to the Extensions and the other transactions
contemplated by this Section 2.18 (including, for the avoidance of doubt,
payment of any interest, fees or premium in respect of any Extended Term Loans
and/or Extended Revolving Commitments on such terms as may be set forth in the
relevant Extension Offer) and hereby waive the requirements of any provision of
this Agreement (but otherwise subject to Section 11.01(a)) or any other Loan
Document that may otherwise prohibit any such Extension or any other transaction
contemplated by this Section 2.18, provided that such consent shall not be
deemed to be an acceptance of an Extension Offer.
(c)    Notwithstanding anything in this Agreement (including Section 11.01) to
the contrary, the Lenders hereby irrevocably authorize the Administrative Agent
to enter into amendments to this Agreement and the other Loan Documents with
Parent (and the other applicable Loan Parties) as (and to the extent) may be
necessary in order establish new Tranches in respect of Revolving Credit
Commitments or Term Loans so extended and such other amendments as may be
necessary in connection therewith, in each case on terms consistent with this
Section 2.18.
(d)    In connection with any Extension, Parent shall provide the Administrative
Agent at least 15 Business Days’ (or such shorter period as may be agreed by the
Administrative Agent) prior written notice thereof, and shall agree to such
procedures, if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 2.18.


ARTICLE III    
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01.    Taxes. (c) Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes. (i) Any and all payments by or on account of any obligation of
the respective Borrowers hereunder or under any other Loan Document shall to the
extent permitted by applicable Laws be made free and clear of and without
reduction or withholding for any Taxes. If, however, applicable Laws require
either Borrower or the Administrative Agent to withhold or deduct any Tax, such
Tax shall be withheld or deducted in accordance with such Laws as determined by
such



 
 
 




--------------------------------------------------------------------------------




Borrower or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(ii)    If either Borrower or the Administrative Agent shall be required by the
applicable Laws to withhold or deduct any Taxes from any payment, then (A)
either Borrower or the Administrative Agent shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) either
Borrower or the Administrative Agent shall timely pay the full amount withheld
or deducted to the relevant Governmental Authority in accordance with the
applicable Laws, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes or Other Taxes, the sum payable by such Borrower
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including such deductions and withholdings
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or L/C Issuer, as the case may be, receives an amount equal to the
sum it would have received had no such withholding or deduction been made.
(b)    Payment of Other Taxes by the Borrowers. Without limiting the provisions
of subsection (a) above, each Borrower shall timely pay any Other Taxes with
respect to Obligations of such Borrower to the relevant Governmental Authority
in accordance with applicable Law.
(c)    Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, each Borrower shall, and does hereby, indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within seven Business Days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Administrative Agent, such Lender or the L/C Issuer, as the
case may be, and any reasonable expenses arising therefrom or with respect
thereto, with respect to Obligations of such Borrower, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. Each Borrower shall also, and does
hereby, indemnify the Administrative Agent, and shall make payment in respect
thereof within seven Business Days after demand therefor, for any amount which a
Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection with respect
to Obligations of such Borrower. A certificate as to the amount of any such
payment or liability delivered to a Borrower by a Lender or the L/C Issuer (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive absent
manifest error.
(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify the Administrative Agent,
and shall make payment in respect thereof within seven Business Days after
demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Administrative Agent) incurred
by or asserted against the Administrative Agent by any Governmental Authority
(A) as a result of the failure by such Lender or the L/C Issuer, as the case may
be, to deliver, or as a result of the inaccuracy, inadequacy or deficiency of,
any documentation required to be delivered by such Lender or the L/C Issuer, as
the case may be, to the Administrative Agent pursuant to subsection (e) or (B)
attributable to such Lender or the L/C Issuer’s failure to comply with
provisions of 11.06(d) relating to the maintenance of a Participant Register.
Each Lender and the L/C Issuer hereby authorizes the



 
 
 




--------------------------------------------------------------------------------




Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or the L/C Issuer, as the case may be, under this Agreement or
any other Loan Document against any amount due to the Administrative Agent under
this clause (ii). The agreements in this clause (ii) shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
other Obligations.
(d)    Evidence of Payments. As soon as practicable, after any payment of Taxes
by either Borrower or the Administrative Agent to a Governmental Authority as
provided in this Section 3.01, such Borrower shall deliver to the Administrative
Agent or the Administrative Agent shall deliver to such Borrower, as the case
may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to such Borrower or the Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to
an exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. The relevant Borrower and the relevant Lender (at the reasonable
written request of the relevant Borrower) shall co-operate in completing any
procedural formalities relating thereto. In particular, each Treaty Lender shall
within the applicable time limits under the laws of the relevant jurisdiction
complete, file and/or provide any tax certificate, treaty application or other
document as may be reasonably requested by the relevant Borrower in writing in
order for the Borrower to be able to make payments without a Tax Deduction. Each
Lender agrees that if any documentation it previously delivered expires or
becomes obsolete or inaccurate in any respect as a result of changes in
circumstances with respect to such Lender, it shall update such documentation or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so. In addition, any Lender, if reasonably requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable Law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding sentences of this Section 3.01(e), the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), (B) and (D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, with respect to the US
Borrower,
(A)    any Lender that is a United States Person within the meaning of Section
7701(a)(30) of the Code shall deliver to such Borrower and the Administrative
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent) executed originals of Internal Revenue



 
 
 




--------------------------------------------------------------------------------




Service Form W-9 or such other documentation or information prescribed by
applicable Laws or reasonably requested by such Borrower or the Administrative
Agent as will enable such Borrower or the Administrative Agent, as the case may
be, to determine whether or not such Lender is subject to backup withholding;
(B)    each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to such
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of such Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
(I)    executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
(II)    executed originals of Internal Revenue Service Form W-8ECI,
(III)    executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
(IV)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code (the “portfolio interest
exemption”), (x) a certificate substantially in the form of Exhibit R-1 to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10-percent shareholder” of such
Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
(a “US Tax Compliance Certificate”) and (y) executed originals of Internal
Revenue Service Form W-8BEN, or
(V)    to the extent a Foreign Lender is not the beneficial owner or is
classified as a partnership for US federal income tax purposes, executed
originals of Internal Revenue Service Form W-8IMY, accompanied by Internal
Revenue Service Form W-8ECI, Internal Revenue Service Form W-8BEN, a US Tax
Compliance Certificate substantially in the form of Exhibit R-2 or Exhibit R-3,
Internal Revenue Service Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is
classified as a partnership and one or more direct or indirect partners of such
Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a US Tax Compliance Certificate substantially in the form of
Exhibit R-4 on behalf of each such direct and indirect partner:
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the applicable Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time



 
 
 




--------------------------------------------------------------------------------




thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the applicable Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and;
(D)    if a payment made to a Lender under any Loan Document would be subject to
US federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the applicable Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by such Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. For
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
(iii)    Each Lender shall promptly (A) notify the applicable Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that
such Borrower or the Administrative Agent make any withholding or deduction for
taxes from amounts payable to such Lender
(iv)    Without limiting the generality of Section 3.01(e)(i), each Lender which
becomes a Term A-2 Lender or a Term A-3 Lender after the date of this Agreement
shall indicate in the Assignment and Assumption which it executes on becoming a
Term A-2 Lender or a Term A-3 Lender and which of the following categories it
falls in: (A) not a Qualifying Lender; (B) a Qualifying Lender (other than a
Treaty Lender); or (C) a Treaty Lender.
(v)    Nothing in this Section 3.01(e) shall require a Treaty Lender to:
(A)    register under the HMRC DT Treaty Passport scheme;
(B)    apply the HMRC DT Treaty Passport scheme to any Loan if it has so
registered; or
(C)    file treaty forms if it has included an indication to the effect that it
wishes the HMRC DT Treaty Passport scheme to apply to this Agreement in
accordance with clause (vi) below or Section 3.01(h) (HMRC DT Treaty Passport
scheme confirmation) and the UK Borrower making that payment has not complied
with its obligations under Section 3.01(e)(vii) and Section 3.01(h)(ii) below
(HMRC DT Treaty Passport scheme confirmation).



 
 
 




--------------------------------------------------------------------------------




(vi)    A Treaty Lender which becomes a Term A-2 Lender or a Term A-3 Lender on
the day on which this Agreement is entered into that holds a passport under the
HMRC DT Treaty Passport scheme, and which wishes that scheme to apply to this
Agreement, shall include an indication to that effect (for the benefit of the
Administrative Agent and without liability to any Borrower) by including its
scheme reference number and its jurisdiction of tax residence opposite its name
in Exhibit S and any such passport holder that becomes a Term A-2 Lender or a
Term A-3 Lender after the date of this Agreement and wishes the HMRC DT Treaty
Passport scheme to apply shall give an indication to that effect in the
Assignment and Assumption and include its scheme reference number and its
jurisdiction of tax residence in such Assignment and Assumption.
(vii)    Where a Term A-2 Lender or a Term A-3 Lender includes the indication
described in Section 3.01(e)(vi) above in Exhibit S or in the Assignment and
Assumption, the European Borrower shall file a duly completed form DTTP2 in
respect of such Lender with the United Kingdom HM Revenue & Customs within
thirty (30) days of the date of this Agreement or date of assignment, as
appropriate, and shall promptly provide the Lender with a copy of that filing.
(viii)    If a Lender has not included an indication to the effect that it
wishes the HMRC DT Treaty Passport scheme to apply to this Agreement in
accordance with Section 3.01(e)(vi) above or Section 3.01(h), no Borrower shall
file any form relating to the United Kingdom HMRC DT Treaty Passport scheme in
respect of that Lender’s Loan.
(ix)    Each Term A-2 Lender or a Term A-3 Lender which becomes a Party on the
day on which this Agreement is entered into gives a U.K. Tax Confirmation to the
European Borrower by entering into this Agreement.
(x)    Any Term A-2 Lender or a Term A-3 Lender that has previously given a UK
Tax Confirmation shall promptly notify the European Borrower and the Agent if
there is any change in the position from that set out in that U.K. Tax
Confirmation.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by either Borrower or with respect to which either
Borrower has paid additional amounts pursuant to this Section, it shall pay to
such Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses incurred by the Administrative Agent, such
Lender or the L/C Issuer, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that such Borrower, upon the request of the Administrative
Agent, such Lender or the L/C Issuer, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
L/C Issuer in the event the Administrative Agent, such Lender or the L/C Issuer
is required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent, any Lender or the
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to either Borrower or any other Person.



 
 
 




--------------------------------------------------------------------------------




(g)    Value Added Tax.
(i)     All amounts payable under a Loan Document by any Loan Party to any
Lender, the L/C Issuer or the Administrative Agent shall be deemed to be
exclusive of value added tax. If VAT is chargeable on any supply made by any
Lender, the L/C Issuer or the Administrative Agent to any Loan Party in
connection with a Loan Document, that Loan Party shall, subject to Section
3.01(g)(iii) below, pay to such Lender, the L/C Issuer or the Administrative
Agent (in addition to and at the same time as paying the amount for such supply)
an amount equal to the amount of the VAT (and such Lender, the L/C Issuer or the
Administrative Agent shall promptly provide an appropriate VAT invoice to such
person).
(ii)     Where a Loan Document requires any Loan Party to reimburse any Lender,
the L/C Issuer or the Administrative Agent for any costs or expenses, that Loan
Party shall also at the same time pay and indemnify such Lender, the L/C Issuer
or the Administrative Agent against all VAT incurred by it in respect of such
costs and expenses to the extent that such Lender, the L/C Issuer or the
Administrative Agent reasonably determines that it is not entitled to credit or
repayment in respect of the VAT. The limitations set out in Section 10.08 shall
apply mutatis mutandis for any obligation of a Loan Party incorporated under the
laws of the Federal Republic of Germany to reimburse or indemnify a Lender, the
L/C Issuer or the Administrative Agent.
(iii)    If VAT is or becomes chargeable on any supply made by any Lender, the
L/C Issuer or the Administrative Agent (the “Supplier”) to any other Lender, the
L/C Issuer or the Administrative Agent (the “Recipient”) under a Loan Document,
and any person other than the Recipient (the “Subject Party”) is required by the
terms of any Loan Document to pay an amount equal to the consideration for such
supply to the Supplier (rather than being required to reimburse the Recipient in
respect of that consideration), such person shall also pay to the Supplier (in
addition to and at the same time as paying such amount) an amount equal to the
amount of such VAT on production of a VAT invoice. The Recipient will promptly
pay to the Subject Party an amount equal to any credit or repayment obtained by
the Recipient from the relevant tax authority which the Recipient reasonably
determines is in respect of such VAT.
(iv)    Any reference in this Section 3.01(g) to any person shall, at any time
when such person is treated as a member of a group for VAT purposes, include
(where appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the U.K. Value Added Tax Act 1994 or such
similar concept as may be provided under similar legislation).
(h)    HMRC DT Treaty Passport Scheme Confirmation.
(i)    A Lender that becomes a Term A-2 Lender or a Term A-3 Lender as an
Eligible Assignee following entering into an Assignment and Assumption and which
is a Treaty Lender that holds a passport under the HMRC DT Treaty Passport
scheme, and which wishes that scheme to apply to this Agreement, shall include
an indication to that effect in the Assignment and Assumption which it executes,
by including its scheme reference number and its jurisdiction of tax residence
in that Assignment and Assumption.


(ii)    Where a Term A-2 Lender or a Term A-3 Lender includes the indication
described in Section 3.01(h)(i) above in the relevant Assignment and Assumption,
the European Borrower shall file a duly completed form DTTP2 in respect of such
Lender with



 
 
 




--------------------------------------------------------------------------------




the United Kingdom H.M. Revenue and Customs within 30 days of that assignment
and shall promptly provide the Lender with a copy of that filing.
3.02.    Illegality. If any Lender determines (which determination shall, absent
manifest error, be final and conclusive and binding upon all parties hereto)
that any Law has made it unlawful, that any Governmental Authority has asserted
that it is unlawful or that governmental request (whether or not having force of
law) has made it impossible (upon the good faith compliance of such request by
any Lender), for any Lender or its applicable Lending Office to make, maintain
or fund Eurocurrency Rate Loans (whether denominated in Dollars or an
Alternative Currency), or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, on prompt notice thereof by such Lender to the Borrowers through
the Administrative Agent, any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrowers that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, the Borrowers
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable and such Loans are denominated in Dollars, convert all
Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans. Upon
any such prepayment or conversion, the Borrowers shall also pay accrued interest
on the amount so prepaid or converted.
3.03.    Inability to Determine Rates. If the Administrative Agent determines
(which determination shall, absent manifest error, be final and conclusive and
binding upon all parties hereto) that for any reason in connection with any
request for a Eurocurrency Rate Loan or a conversion to or continuation thereof
that (a) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan,
(b) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether denominated in Dollars or an Alternative Currency), or (c)
the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurocurrency Rate Loans in the affected currency or
currencies shall be suspended until the Administrative Agent revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurocurrency Rate Loans in
the affected currency or currencies or, failing that, in the case of the US
Borrower, will be deemed to have converted such request into a request for a
Base Rate Loan in the amount specified therein.
3.04.    Increased Costs; Reserves on Eurocurrency Rate Loans. (b) Increased
Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender and (B) the requirements of



 
 
 




--------------------------------------------------------------------------------




the Bank of England, the Financial Services Authority or the European Central
Bank reflected in the Mandatory Cost, other than as set forth below) or the L/C
Issuer;
(ii)    subject any Lender or the L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurocurrency Rate Loan made by it, or change the basis
of taxation of payments to such Lender or the L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or the L/C Issuer);
(iii)    result in the failure of the Mandatory Cost, as calculated hereunder,
to represent the cost to any Lender of complying with the requirements of the
Bank of England and/or Financial Services Authority or the European Central Bank
in relation to its making, funding or maintaining Eurocurrency Rate Loans; or
(iv)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender or any Letter of Credit or participation therein
(including, without limitation and for the avoidance of doubt, any cost or
expense arising as a result of the implementation or application of, or
compliance with, the UK Bank Levy);
in each case, otherwise than in connection with any Excluded Tax, and the result
of any of the foregoing shall be to increase the cost to such Lender of making
or maintaining any Eurocurrency Rate Loan (or of maintaining its obligation to
make any such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrowers will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered; provided that the European
Borrower shall not be obligated to pay any amount under this Section 3.04(a)
that is solely attributable to the Loans and Commitments that are solely for the
benefit of, or Letters of Credit issued solely for the account of, the US
Borrower and the US Subsidiaries.
(b)    Capital Requirements. If any Lender or the L/C Issuer determines (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any Change in Law affecting such Lender or the L/C
Issuer or any Lending Office of such Lender or such Lender’s or the L/C Issuer’s
holding company, if any, regarding capital requirements or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the L/C Issuer’s capital or on the capital of such Lender’s or the
L/C Issuer’s holding company, if any, or reducing the liquidity coverage ratio
or other liquidity requirements as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by the L/C Issuer,
to a level below that which such Lender or the L/C Issuer or such Lender’s or
the L/C Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the L/C Issuer’s policies and the
policies of such Lender’s or the L/C Issuer’s holding company with respect to
capital adequacy and/or liquidity), then from time to time the Borrowers will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer or such Lender’s or
the L/C Issuer’s holding company for any such reduction suffered; provided that
the European Borrower shall not be obligated



 
 
 




--------------------------------------------------------------------------------




to pay any amount under this Section 3.04(b) that is solely attributable to the
Loans and Commitments that are solely for the benefit of, or Letters of Credit
issued solely for the account of, the US Borrower and the US Subsidiaries.
(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the applicable Borrower
or Borrowers shall be conclusive absent manifest error. The applicable Borrower
or Borrowers shall pay such Lender or the L/C Issuer, as the case may be, the
amount shown as due on any such certificate within seven Business Days after
receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation; provided that no Borrower shall be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and it is such Lender’s or the L/C Issuer’s
intention to claim compensation therefore (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
3.05.    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the applicable Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by such Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by such Borrower;
(c)    any failure by such Borrower to make payment of any Loan or drawing,
payment or disbursement, as applicable, under any Multicurrency RCF Letter of
Credit (or interest due thereon) denominated in an Alternative Currency on its
scheduled due date or any payment thereof in a different currency; or
(d)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by such Borrower
pursuant to Section 11.13;
including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrowers shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.



 
 
 




--------------------------------------------------------------------------------




For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the offshore interbank market such
currency for a comparable amount and for a comparable period, whether or not
such Eurocurrency Rate Loan was in fact so funded.
3.06.    Mitigation Obligations; Replacement of Lenders. (b) Designation of a
Different Lending Office. If any Lender requests compensation under Section
3.04, or either Borrower is required to pay any additional amount to any Lender,
the L/C Issuer, or any Governmental Authority for the account of any Lender or
the L/C Issuer pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then such Lender or the L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if either Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, such Borrower may replace such Lender in accordance with Section
11.13.
3.07.    Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV    
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01.    Conditions Precedent to Effectiveness. Subject to Section 4.02, this
Agreement shall become effective on and as of the first date (the “Effective
Date”) on which all of the Conditions Precedent to Effectiveness have been
satisfied or waived in accordance with the provisions of this Agreement.
4.02.    Conditions Precedent to Initial Credit Extension and Credit Extensions
on the Acquisition Funding Date. (a) Sections 2.01, 2.02 and 2.03 of this
Agreement shall not become effective and the initial Credit Extension shall not
be made until the date (the “Availability Period Commencement Date”) which is
the later of the date on which the Effective Date has occurred and the date on
which all of the Conditions Precedent to Initial Credit Extension have been
satisfied or waived in accordance with the provisions of this Agreement.
(b)    The obligation of each Lender to honor a Request for Credit Extension on
the Acquisition Funding Date is subject to the following conditions precedent:
(i)    the occurrence of the Closing Date;



 
 
 




--------------------------------------------------------------------------------




(ii)    on or prior to the Acquisition Funding Date (but after the Effective
Date), (i) Parent shall have received cash proceeds of at least $465.0 million
from a capital contribution by the Equity Investors to Parent in the form of
cash common equity and (ii) Parent shall have received cash proceeds of at least
$340.0 million from a capital contribution by the Equity Investors to Parent in
the form of Closing Date Preferred Equity (clauses (i) and (ii) collectively,
the “Equity Financing”), in each case, in accordance with the Equity Financing
Documents;
(iii)    the Administrative Agent shall have received a certificate from a
Responsible Officer of Parent certifying that (after utilization of the
Facilities) on the Acquisition Funding Date the Purchaser will have the funds
necessary to acquire all the Target Shares and to pay all fees and expenses
incurred in connection with the Transaction;
(iv)    the Administrative Agent shall have received evidence that all interest
due and payable pursuant to Section 2.08(c) on the Acquisition Funding Date,
shall have been paid or will be paid on the Acquisition Funding Date; and
(v)    the Administrative Agent shall have received evidence that all fees due
and payable on the Acquisition Funding Date in accordance with Section 2 of the
Fee Letter shall have been paid or will be paid on the Acquisition Funding Date.
4.03.    Conditions Precedent to all Other Credit Extensions. The obligation of
each Lender to honor any Request for Credit Extension (other than Certain Funds
Credit Extensions and other than a Committed Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurocurrency Rate
Loans) is subject to the following conditions precedent:
(a)    The representations and warranties of the Borrowers and each other Loan
Party contained in each Loan Document, or in any document furnished at any time
under or in connection herewith or therewith, shall be true and correct in all
material respects with the same effect as though such representations and
warranties had been made on the date of such Credit Extension (it being
understood and agreed that (x) any representation or warranty which by its terms
is made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date and (y) any representation or
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct in all respects on such date), and
except that for purposes of this Section 4.03, the representations and
warranties contained in Sections 5.08(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.17(b) and (c),
respectively.
(b)    No Default shall exist or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
(c)    The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
(d)    With respect to a Credit Extension under the Multicurrency Revolving
Credit Facility by the European Borrower, the Collateral and Guarantee
Requirement shall be satisfied.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the US Borrower or the European Borrower, as the case
may be, shall be deemed to be a representation



 
 
 




--------------------------------------------------------------------------------




and warranty that the conditions specified in Sections 4.03(a), (b) and (d) have
been satisfied on and as of the date of the applicable Credit Extension.
4.04.    Conditions Precedent to Certain Funds Credit Extensions. The obligation
of each Lender to honor any Request for Credit Extension relating to a Certain
Funds Credit Extension is subject to the following conditions precedent:
(a)     The Major Representations shall not be incorrect in any material respect
when made or deemed to be made, except to the extent that such Major
Representations specifically refer to an earlier date, in which case they shall
not be incorrect in any material respect as of such earlier date.
(b)     No Major Default has occurred and is continuing or would result from the
proposed Certain Funds Credit Extension.
4.05.    Actions by Lenders during Certain Funds Periods. During the Certain
Funds Period and notwithstanding (i) any provision to the contrary in the Loan
Documents or (ii) that any Condition Precedent to Effectiveness or Condition
Precedent to Initial Credit Extension may subsequently be determined not to have
been satisfied or that any representation given as a condition thereof (other
than a Major Representation) was incorrect in any material respect, unless (x)
it would be illegal for the Lender to participate in making any borrowing
hereunder or (y) a Major Default has occurred which is continuing, no Lender or
Agent shall be entitled to:
(a)    refuse to participate in any Certain Funds Credit Extension;
(b)    cancel its commitment where to do so might be expected to prevent or
limit the making of a Certain Funds Credit Extension;
(c)    rescind, terminate or cancel this Agreement, any Note (if any) or any
Facility provided for herein or exercise any similar right or remedy or make or
enforce any claim that it may have under this Agreement, any Note (if any) or
any agreement relating to either of them where to do so might be expected to
prevent or limit the making of a Certain Funds Credit Extension;
(d)    exercise any right of set-off or counterclaim where to do so might be
expected to prevent or limit the making or use of a Certain Funds Credit
Extension;
(e)    cancel, accelerate, cause or require payment, repayment or prepayment of
any amounts owing hereunder or under any agreement relating to either of the
foregoing where to do so might be expected to prevent or limit the making of a
Certain Funds Credit Extension; or
(f)    upon receipt of an Overadvance Disbursement Request by the Collateral
Agent in compliance with Section 6.21, refuse to authorize the account custodian
under the Overadvance Account Escrow Agreement to release from the Overadvance
Account funds as requested in such Overadvance Disbursement Request,
provided that immediately upon the expiry of the Certain Funds Period all such
rights, remedies and entitlements shall be available to the Lenders
notwithstanding that they may not have been used or been available for use
during the Certain Funds Period.
ARTICLE V    
REPRESENTATIONS AND WARRANTIES



 
 
 




--------------------------------------------------------------------------------




Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:
5.01.    Existence, Qualification and Power. Each Loan Party (a) is a
corporation, limited liability company, partnership or other legal entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) is duly qualified and (to the extent such
concept is applicable) in good standing (to the extent such concept is
applicable) as a foreign corporation, limited liability company, partnership or
other legal entity in each other material jurisdiction in which it owns or
leases property or in which the conduct of its business requires it to so
qualify or be licensed and (c) has all requisite power and authority (including,
without limitation, all material Governmental Authorizations, which Governmental
Authorizations are current and valid) to own or lease and operate its properties
and to carry on its business as now conducted and as proposed to be conducted.
5.02.    Subsidiaries; Equity Interests. Set forth on Schedule 5.02 hereto (as
updated in writing by Parent to the Administrative Agent from time to time) is a
complete and accurate list of all Subsidiaries of Parent and, if such Subsidiary
is organized in an Initial Loan Party Jurisdiction or any other Qualified
Jurisdiction in which a Loan Party is organized, if it is an Inactive Subsidiary
as of the later of (x) the Effective Date and (y) the date of the most recent
Compliance Certificate delivered pursuant to Section 6.17 (b) or (c), showing as
of such applicable date (as to each such Subsidiary) the jurisdiction of its
incorporation, the number of shares of each class of its Equity Interests
authorized, and the number outstanding, on the date hereof and the percentage of
each such class of its Equity Interests owned (directly or indirectly) by
Parent, the number of shares covered by all outstanding options, warrants,
rights of conversion or purchase and similar rights at such applicable date.
Each Inactive Subsidiary is marked with an asterisk. All of the outstanding
Equity Interests in all Subsidiaries of Parent have been validly issued, are
fully paid and non assessable and are owned by Parent or one or more of its
Subsidiaries free and clear of all Liens, except those created under (i) on or
prior to the Closing Date, the Collateral Documents (as defined in the Existing
Parent Credit Agreement (as in effect on the date hereof)) and (ii) from and
after the Closing Date, the Collateral Documents.
5.03.    Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which it is or is to be
a party, and the consummation of the Transaction, are within such Loan Party’s
corporate (or other) powers, have been duly authorized by all necessary
corporate (or other) action, and do not (a) contravene such Loan Party’s
Organization Documents, (b) violate any law, rule, regulation (including,
without limitation, Regulation X of the FRB), order, writ, judgment, injunction,
decree, determination or award, (c) conflict with or result in the breach of, or
constitute a default or require any payment to be made under, any material
contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument binding on or affecting any Loan Party, any of its Subsidiaries or
any of their properties or (d) except for the Liens created under the Loan
Documents, result in or require the creation or imposition of any Lien upon or
with respect to any of the properties of any Loan Party or any of its
Subsidiaries. No Loan Party or any of its Subsidiaries is in violation of any
such law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or in breach of any such contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument, the violation or
breach of which could be reasonably likely to have a Material Adverse Effect.
5.04.    Governmental Authorization; Other Consents. No Governmental
Authorization, and no notice to or filing with, any Governmental Authority or
any other third party is required for (i) the due execution, delivery,
recordation, filing or performance by any Loan Party of any Loan Document to
which it is a party, or for the consummation of the Transaction, (ii) the



 
 
 




--------------------------------------------------------------------------------




grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (iii) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first-priority nature thereof), other than
as specified in the Collateral Documents, or (iv) the exercise by the
Administrative Agent or any Secured Party of its rights under the Loan Documents
or the remedies in respect of the Collateral pursuant to the Collateral
Documents, in each case except for the Governmental Authorizations or notices
specified on Schedule 5.04.
5.05.    Non-UK Obligors. Each Loan Party that directly holds the Equity
Interests in any Subsidiary of the Parent organized under the laws of England
and Wales has not registered one or more “establishments” (as that term is
defined in Part 1 of the Overseas Companies Regulations 2009) with the Registrar
of Companies or, if it has so registered, it has provided to the Administrative
Agent sufficient details to enable an accurate search against it to be
undertaken by the Lenders at the Registrar of Companies.
5.06.    Binding Effect. This Agreement has been, and each other Loan Document
when delivered will have been, duly executed and delivered by each Loan Party.
This Agreement is, and each other Loan Document when delivered will be, the
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against such Loan Party in accordance with its terms subject to the
effect of any applicable bankruptcy, insolvency, reorganization, moratorium or
similar law affecting creditors’ rights generally, and subject to the effects of
general principles of equity (regardless whether considered in a proceeding in
equity or at law).
5.07.    Litigation. There is no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of its Subsidiaries, including any
Environmental Action, pending or threatened before any Governmental Authority or
arbitrator that (i) could be reasonably expected to have a Material Adverse
Effect (other than the matters described on Schedule 5.07 hereto) (the
“Disclosed Litigation”) or (ii) purports to affect the legality, validity or
enforceability of any Loan Document or the consummation of the Transaction, and
there has been no adverse change in the status, or financial effect on any Loan
Party or any of its Subsidiaries, of the Disclosed Litigation from that
described on Schedule 5.07 hereto.
5.08.    Financial Statements; No Material Adverse Effect. (b) The Audited
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (ii) fairly present the financial condition of each Borrower
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein;
(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
(d)    The Consolidated forecasted balance sheets, statements of income and cash
flows of Parent and its Subsidiaries delivered pursuant to Section 4.01 and
Section 6.17(e) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, and represented, at the time of
delivery, each Borrower’s best estimate of its future financial condition and
performance.
(e)    No Default exists.



 
 
 




--------------------------------------------------------------------------------




5.09.    Disclosure. Neither the Information Memorandum nor any other written
information, exhibit or report furnished by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the negotiation and
syndication of the Loan Documents or pursuant to the terms of the Loan Documents
contained any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements made therein not misleading, in each case,
with respect to such Information Memorandum, written information, exhibit or
report furnished (x) on or prior to the Effective Date, as of the Effective Date
and (y) on or prior to the Closing Date, as of the Closing Date.
5.10.    Margin Regulations. Neither of Parent, the Borrowers or their
respective Subsidiaries are engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock, and no proceeds of any Borrowing
or drawings, payment or disbursement, as applicable, under any Letter of Credit
will be used to purchase or carry any Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any Margin Stock.
5.11.    Investment Company Act. Neither any Loan Party nor any of its
Subsidiaries is an “investment company,” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company,” as such
terms are defined in the Investment Company Act of 1940, as amended. Neither the
making of any Borrowing, nor the issuance of any Letters of Credit, nor the
application of the proceeds or repayment thereof by either Borrower, nor the
consummation of the other transactions contemplated by the Loan Documents, will
violate any provision of any such Act or any rule, regulation or order of the
Securities and Exchange Commission thereunder.
5.12.    Restrictive Agreements. Neither any Loan Party nor any of its
Subsidiaries is a party to any indenture, loan or credit agreement or any lease
or other agreement or instrument or subject to any charter or corporate
restriction that could be reasonably expected to have a Material Adverse Effect.
5.13.    Solvency. Each Borrower is Solvent and the Parent is, together with its
Subsidiaries, Solvent.
5.14.    ERISA Compliance. (a) Set forth on Schedule 5.14 hereto is a complete
and accurate list of all Plans, Multiemployer Plans, Welfare Plans and Foreign
Plans as of the Effective Date.
(b)    No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan.
(c)    Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan.
(d)    Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.
(e)    With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by such Loan
Party or any Subsidiary of any Loan Party that is not subject to United States
law (a “Foreign Plan”):



 
 
 




--------------------------------------------------------------------------------




(i)    Any employer and employee contributions required by law or by the terms
of any Foreign Government Scheme or Arrangement or any Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting practices
in all material respects.
(ii)    Any funded Foreign Plan (including any Foreign Plan funded wholly or
partially through insurance) is operated and funded in accordance with
applicable laws in all material respects and the liability of any Loan Party or
Subsidiary of any Loan Party under or in respect of any funded Foreign Plan is
accounted for in accordance with applicable generally accepted accounting
principles in all material respects.
(iii)    The liability of any Loan Party or Subsidiary of any Loan Party under
or in respect of any unfunded Foreign Plan is accounted for in accordance with
applicable generally accepted accounting principles in all material respects.
(f)    Neither any Loan party or any Subsidiary of any Loan Party has been
“connected” with or an “associate” of (as those terms are used in sections 38
and 43 of the United Kingdom’s Pensions Act 2004) an “employer” (for the
purposes of sections 38 to 51 of the United Kingdom’s Pensions Act 2004) of an
“occupational pension scheme” which is not a “money purchase scheme” (both terms
as defined in the United Kingdom’s Pension Schemes Act 1993) and which is not
set forth on Schedule 5.14 hereto.
(g)    In respect of each Foreign Plan which is subject to the laws of the
United Kingdom, there has not been, and there is not cause to believe that there
will be, any exercise by the Pensions Regulator of any of its powers under
sections 38 to 56 of the Pensions Act 2004 against any Loan Party or any
Subsidiary of any Loan Party.
(h)    In respect of each Foreign Plan which is subject to the laws of the
United Kingdom, nothing has been done, and there is not cause to believe that
anything has been done, by any Loan Party or any Subsidiary of any Loan Party
which would trigger the winding-up of any such Plan or the crystallisation of a
debt under section 75 of the Pensions Act 1995.
5.15.    Environmental Compliance.
(a)    The operations and properties of each Loan Party and each of its
Subsidiaries comply in all material respects with all applicable Environmental
Laws and Environmental Permits, all past non-compliance with such Environmental
Laws and Environmental Permits has been resolved without ongoing obligations or
costs, and no circumstances exist that could be reasonably likely to (A) form
the basis of an Environmental Action against any Loan Party or any of its
Subsidiaries or any of their properties that could reasonably be expected to
have a Material Adverse Effect or (B) cause any such property to be subject to
any restrictions on occupancy or use, or any restrictions on ownership or
transferability, under any Environmental Law that could reasonably be expected
to have a Material Adverse Effect.
(b)    Except as could not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect, (i) none of the properties
currently or, to the knowledge of Parent, formerly owned or operated by any Loan
Party or any of its Subsidiaries is listed or, to the knowledge of Parent,
proposed for listing on the NPL or on the CERCLIS or any analogous foreign,
state or local list or is adjacent to any such property, (ii) there are no and
never have been any underground or aboveground storage tanks or any surface



 
 
 




--------------------------------------------------------------------------------




impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or operated by any Loan Party or any of its Subsidiaries and (iii) to its
knowledge, there is no asbestos or asbestos-containing material on any property
currently owned or operated by any Loan Party or any of its Subsidiaries.
(c)    Hazardous Materials have not been released, discharged or disposed of on
any property currently or, during the period of its ownership or operation
thereof and to the knowledge of the Responsible Officers, formerly owned or
operated by any Loan Party or any of its Subsidiaries that requires
investigation, remediation, cleanup, or any remedial or corrective action under
Environmental Law that could reasonably be expected, either individually or in
the aggregate, to have a Material Adverse Effect.
(d)    Neither any Loan Party nor any of its Subsidiaries is funding or
undertaking either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened release, discharge or disposal of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any governmental or regulatory authority or the requirements of any
Environmental Law that could reasonably be expected, either individually or in
the aggregate, to have a Material Adverse Effect; and all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
property currently or, during its period of ownership or operation thereof and
to the knowledge of the Responsible Officers, formerly owned or operated by any
Loan Party or any of its Subsidiaries have been disposed of in a manner not
reasonably expected, either individually or in the aggregate, to have a Material
Adverse Effect.
(e)    Set forth on Schedule 5.15 hereto is a complete and accurate list of all
Environmental Actions that are, as of the date hereof, pending or, to the
knowledge of the Loan Party or its Subsidiaries, threatened against Parent or
its Subsidiaries.
5.16.    Taxes.
(a)    Except as disclosed in writing to the Administrative Agent prior to the
Closing Date, each Loan Party and each of its Subsidiaries has filed, has caused
to be filed or has been included in all tax returns (federal, state, local and
foreign) required to be filed and has paid all taxes shown thereon to be due or
payable on such returns and has paid any assessments received by or with respect
to any Loan Party or any such return, except taxes or assessments that are being
contested in good faith by appropriate proceedings and for which such Loan Party
or Subsidiary, as the case may be, shall have set aside on its books appropriate
reserves to the extent required by GAAP. No written adjustment relating to any
such returns and involving a material amount of tax has been proposed or
otherwise assessed by a taxing authority except as set forth on Schedule
5.16(a), and there are no pending audits, proceedings or actions related to the
assessment or collection of taxes against any Loan Party or Subsidiary that
could have a Material Adverse Effect.
(b)    Except as disclosed in writing to the Administrative Agent prior to the
Closing Date, each Loan Party is resident solely for federal Tax purposes only
in the jurisdiction of its incorporation except for any branches and
representation offices officially established in foreign jurisdictions.
5.17.    Casualty, Etc. Neither the business nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor



 
 
 




--------------------------------------------------------------------------------




dispute, drought, storm, hail, earthquake, embargo, act of God or of the public
enemy or other casualty (whether or not covered by insurance) that could be
reasonably expected to have a Material Adverse Effect.
5.18.    Ownership of Property; Liens; Investments. (a) [Reserved].
(b)    Set forth on Schedule 5.18(b) hereto is a complete and accurate list of
all Liens on the property or assets of any Loan Party or any of its Subsidiaries
as of the Closing Date, showing as of the Closing Date the lienholder thereof,
the principal amount of the obligations secured thereby (if greater than
$1,000,000) and the property or assets of such Loan Party or such Subsidiary
subject thereto.
(c)    Set forth on Schedule 5.18(c) hereto is a complete and accurate list of
all real property owned by any Loan Party or any of its Subsidiaries as of the
later of (x) the Effective Date and (y) the date of the most recent Compliance
Certificate delivered pursuant to Section 6.17 (b) or (c), showing as of the
date hereof the street address, county or other relevant jurisdiction, state,
record owner and book value thereof. Each Loan Party or such Subsidiary has
good, marketable and insurable fee simple title to such real property, free and
clear of all Liens, other than Liens created or permitted by the Loan Documents.
(d)    (i)    Set forth on Schedule 5.18(d)(i) hereto is a complete and accurate
list of all leases of real property under which any Loan Party or any of its
Subsidiaries is the lessee as of the Effective Date, which require the payment
of rent in excess of $1,000,000 per year or are otherwise material to the
operation of any Loan Party or any of its Subsidiaries and which, in aggregate,
represent at least 90% of the yearly rental expense of the Loan Parties and
their Subsidiaries showing as of the Effective Date the street address, county
or other relevant jurisdiction, state, lessor, lessee, expiration date and
annual rental cost thereof. To the knowledge of Parent, each such lease is the
legal, valid and binding obligation of the lessor thereof, enforceable in
accordance with its terms.
(ii)    Set forth on Schedule 5.18(d)(ii) hereto is a complete and accurate list
of all leases of real property under which any Loan Party or any of its
Subsidiaries is the lessor as of the Effective Date, showing as of the date
hereof the street address, county or other relevant jurisdiction, state, lessor,
lessee, expiration date and annual rental cost thereof. To the knowledge of
Parent, each such lease is the legal, valid and binding obligation of the lessee
thereof, enforceable in accordance with its terms.
(e)    Set forth on Schedule 5.18(e) hereto is a complete and accurate list of
all Investments held by any Loan Party or any of its Subsidiaries on the date
hereof, showing as of the date hereof the amount, obligor or issuer and
maturity, if any, thereof.
5.19.    Intellectual Property
. Set forth on Schedule 5.19 hereto (as updated in writing by Parent to the
Administrative Agent from time to time) is a complete and accurate list of all
patents, trademarks, trade names, service marks and copyrights, and all
applications therefor and licenses thereof, of each Loan Party or any of its
Subsidiaries as of the later of (x) the Effective Date and (y) the date of the
most recent Compliance Certificate delivered pursuant to Section 6.17 (b) or
(c), showing, as applicable, the jurisdiction in which registered, the
registration number and the date of registration.
5.20.    Flood Hazard



 
 
 




--------------------------------------------------------------------------------




. Except as disclosed in writing to the Administrative Agent, no portion of any
property set forth on Schedules 5.18(c), 5.18(d)(i) or 5.18(d)(ii) is located in
an area identified on a flood hazard boundary map or flood insurance rate map
issued by the Federal Emergency Management Agency as having special flood
hazards.
5.21.    Labor Matters. (i) There is no, and has not been any, labor dispute,
strike or work stoppage against any Loan Party pending or threatened in writing;
and (ii) no Loan Party, nor any of its representatives or employees, has
committed any unfair labor practices or otherwise violated any
employment-related Law, including those laws related to wages, hours, collective
bargaining and the payment and withholding of taxes and other sums, and there is
no charge or complaint against any Loan Party by the National Labor Relations
Board or any comparable state agency pending or threatened in writing, in each
case, which could reasonably be expected to have a Material Adverse Effect.
5.22.    Use of Proceeds. (a) (i) AllSubject to clauses (g) and (h) below, (i)
all proceeds of the Term A-1 Loans will be (x) deposited in the Overadvance
Account and/or (y) utilized by the US Borrower for a Certain Funds Purpose, (ii)
all proceeds of the Term A-2 Loans will be (x) deposited in the Overadvance
Account and/or (y) utilized by the European Borrower for a Certain Funds
Purpose, (iii) all proceeds of the Term A-3 Loans will be (x) deposited in the
Overadvance Account and/or (y) utilized by the European Borrower for a Certain
Funds Purpose and (iv) all proceeds of the Term A-4 Loans will be used for the
working capital and general corporate purposes of Parent and its Subsidiaries or
to pay fees and expenses in connection with the Second Amendment, the Third
Amendment or any other Loan Document.
(b) All proceeds of the Term B Loans will be (x) deposited in the Overadvance
Account and/or (y) utilized by the US Borrower for a Certain Funds Purpose.
(c)    Subject to clause (e) below, all proceeds of the Multicurrency RCF Loans
and the Multicurrency RCF Swing Line Loans will be used for the (x) working
capital and general corporate purposes of Parent and its Subsidiaries and (y)
the purposes set forth in clauses (d), (f) and (h) of the definition of Certain
Funds Purpose.
(d)    Subject to clausesclause (e) and (g) below, all proceeds of the US Dollar
RCF Loans and the US Dollar RCF Swing Line Loans will be used for (x) the
working capital and general corporate purposes of Parent and its Subsidiaries
and (y) the purposes set forth in clauses (d), (f) and (h) of the definition of
Certain Funds Purpose.
(e) Notwithstanding anything to the contrary in this Agreement, (i) no proceeds
from Revolving Credit Loans or Swing Line Loans may be used for a Certain Funds
Purpose (other than for the purposes set forth in clauses (d), (f) and (h) of
the definition of Certain Funds Purpose (and, solely to the extent referred to
in such clause (h), clauses (a), (b) and (c))) and (ii) the proceeds from
Revolving Credit Loans or Swing Line Loans, and the stated or face amount of the
Letters of Credit issued, that are used for the purposes set forth in clause (h)
of the definition of Certain Funds Purpose (and, solely to the extent referred
to in such clause (h), clauses (a), (b) and (c)) shall not exceed $200,000,000
in the aggregate.
(f) Subject to clauses (a) through (e), all proceeds of the Loans may be used to
finance (directly or indirectly), to the extent not prohibited by the terms of
this Agreement, the intercompany purchase of Subsidiaries of the Parent and the
Target Group by other Subsidiaries of the Parent and the Target Group through
capital contributions and intercompany Debt, including but not limited to the
potential acquisition at fair market value by (i) Colfax Netherlands Holdings BV
of one or



 
 
 




--------------------------------------------------------------------------------




more of the following Target Group’s Dutch Subsidiaries: ESAB Finance BV,
Exelvia Holdings BV, Exelvia Int’l Holdings BV, Exelvia Netherlands BV,
Thommason Compression Systems BV and Howden Netherlands BV and (ii) the
formation and funding of a new French holding company for the subsequent sale of
French operations into that holding company.
(g)    All proceeds of the Term A-1 Loans, Term A-2 Loans and Term B Loans
incurred on the Second Amendment Effective Date shall solely be used as provided
in the Second Amendment.
(h)    All proceeds of the Term A-1 Loans, Term A-2 Loans, Term A-3 Loans and
Term A-4 Loans incurred on the Third Amendment Effective Date pursuant to the
Third Amendment shall solely be used as provided in the Third Amendment.
5.23.    Press Release; Offer Document; Scheme Circular; etc. As of their date
of issuance or publication, as applicable, the Press Release, any Offer Document
and any Scheme Circular contain all material terms of the Acquisition.
5.24.    Security Documents. (a) The provisions of the US Security Agreement
shall be effective from and after the Closing Date to create in favor of the
Collateral Agent for the benefit of the Secured Parties a legal, valid and
enforceable security interest in all right, title and interest of the US Loan
Parties in the Collateral described therein, and the Collateral Agent, for the
benefit of the Secured Parties shall have as of the Closing Date (or such later
date as agreed to by the Collateral Agent in its sole discretion) a fully
perfected security interest in all right, title and interest in all of the
Collateral described therein, subject to no other Liens other than Liens
permitted to be incurred under this Agreement. The recordation of (x) the US IP
Security Agreement in the respective form attached to the Security Agreement, in
each case in the United States Patent and Trademark Office and the United States
Copyright Office, together with filings on Form UCC-1 made pursuant to the
Security Agreement, will create from and after the Closing Date, as may be
perfected by such filings and recordation, a perfected security interest in the
United States trademarks, copyrights and patents covered by the Security
Agreement, subject to no other Liens other than Liens permitted to be incurred
under this Agreement.
(b)    Each Mortgage, when executed and delivered, shall create, as security for
the obligations purported to be secured thereby, a valid and enforceable
perfected security interest in and mortgage lien on the respective property in
favor of the Collateral Agent (or such other trustee as may be required or
desired under local law) for the benefit of the Secured Parties, superior and
prior to the rights of all third Persons (except that the security interest and
mortgage lien created on such property may be subject to the permitted
encumbrances related thereto) and subject to no other Liens (other than
permitted encumbrances related thereto).
(c)    Each Foreign Collateral Document, when executed and delivered, shall
create, in favor of the Collateral Agent for the benefit of the Secured Parties
a legal, valid and enforceable security interest in all right, title and
interest of the Loan Parties party thereto in the “collateral” described
therein, and the Collateral Agent, for the benefit of the Secured Parties shall
have as of the Closing Date (or such later date as agreed to by the Collateral
Agent in its sole discretion) a fully perfected security interest in all right,
title and interest in all of the “collateral” described therein, subject to no
other Liens other than Liens permitted to be incurred under this Agreement.
5.25.    Insurance. Schedule 5.25 hereto sets forth a listing of all insurance
maintained by Parent and its Subsidiaries as of the Effective Date (other than
local insurance policies



 
 
 




--------------------------------------------------------------------------------




maintained by Foreign Subsidiaries of Parent that are not material), with the
amounts insured (and any deductibles) set forth therein.
5.26.    Repetition. Each representation and warranty set forth in Sections 5.01
through 5.25 shall be deemed to be repeated on the first day of each Interest
Period for any Borrowings (except with respect to representations and warranties
relating to a specific date and then only as of such date).
5.01.    Anti-Terrorism Laws; OFAC. (a) Each Borrower and each other Loan Party
has implemented and maintains in effect policies and procedures reasonably
designed to ensure compliance by itself and its Subsidiaries and their
respective directors, officers, employees and agents with applicable Sanctions
Laws and Regulations.
(b)    Each Borrower and each other Loan Party, their respective directors,
officers, employees, and, to the knowledge of the Parent, brokers and other
agents acting or benefiting in any capacity in connection with any Facility, and
each of its parents (excluding any public shareholders of Parent other than the
Equity Investors and their Affiliates), Subsidiaries, and affiliates:
(i)     is in compliance in all material respects with applicable Sanctions Laws
and Regulations and, to the knowledge of the Borrowers, is not subject to any
pending investigation or enforcement action in connection therewith;
(ii)    is not a Designated Person or owned or controlled by a Designated
Person; and
(iii)    is not involved in any transactions, directly or indirectly, that could
reasonably be expected to result in its becoming a Designated Person.
ARTICLE VI    
AFFIRMATIVE COVENANTS
So long as any Loan or any other Obligation of any Loan Party under any Loan
Document shall remain unpaid, any Letter of Credit shall be outstanding or any
Lender shall have any Commitment hereunder, from and after the Closing Date,
Parent and each of the Borrowers will:
6.01.    Compliance with Laws. Comply, and cause each of its Subsidiaries to
comply in all material respects with all material applicable Laws, rules,
regulations and orders, such compliance to include, without limitation,
compliance with ERISA, the City Code and the Racketeer Influenced and Corrupt
Organizations Chapter of the Organized Crime Control Act of 1970.1970 and
maintain policies and procedures reasonably designed to ensure compliance by
itself, each of its Subsidiaries and their respective directors, officers,
employees and agents with applicable Sanctions Laws and Regulations (except to
the extent that this provision would expose the Borrowers or any of their
Subsidiaries incorporated in Germany or within the EU or any director, officer
or employee thereof to any liability or enforcement under EU Regulation (EC)
2271/96, Section 7 of the German Foreign Trade Regulation, or any similar law,
as applicable).
6.02.    Payment of Obligations. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent, (i)
all material taxes, assessments and governmental charges or levies imposed upon
it or upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither Parent



 
 
 




--------------------------------------------------------------------------------




nor any of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained, unless
and until any Lien resulting therefrom attaches to its property and becomes
enforceable against its other creditors.
6.03.    Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries and all lessees and other Persons operating or occupying its
properties to comply, in all material respects with all material applicable
Environmental Laws and Environmental Permits; obtain and renew, and cause each
of its Subsidiaries to obtain and renew, all material Environmental Permits
necessary for its operations and properties; and conduct, and cause each of its
Subsidiaries to conduct, any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; provided, however, that neither
Parent nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances.
6.04.    Maintenance of Insurance. Maintain, and cause each of its Subsidiaries
to maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which Parent or such Subsidiary operates.
6.05.    Preservation of Existence, Etc. Except as otherwise permitted by
Section 7.04 hereof or as otherwise agreed by the Administrative Agent in its
sole discretion (and excluding Inactive Subsidiaries of Parent), preserve and
maintain, and cause each of its Subsidiaries to preserve and maintain (a) its
existence, legal structure and legal name and (b) its rights (charter and
statutory), permits, licenses, approvals, privileges and franchises; provided,
however, that neither Parent nor any of its Subsidiaries shall be required to
preserve any right, permit, license, approval, privilege or franchise if the
Board of Directors of Parent or such Subsidiary shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
the Parent or such Subsidiary, as the case may be, and that the loss thereof is
not disadvantageous in any material respect to Parent, such Subsidiary or the
Lenders.
6.06.    Inspection Rights. At any reasonable time and from time to time during
normal business hours and following reasonable prior notice, permit the
Administrative Agent or any of the Lenders, or any agents or representatives
thereof, to examine and make copies of and abstracts from the records and books
of account of, and visit the properties of, Parent and any of its Subsidiaries,
and to discuss the affairs, finances and accounts of Parent and any of its
Subsidiaries with any of their officers or directors and with their independent
certified public accountants.
6.07.    Books and Records. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of Parent and
each of its Subsidiaries in accordance with generally accepted accounting
principles in effect from time to time.
6.08.    Maintenance of Properties. Except as otherwise expressly permitted by
this Agreement, maintain and preserve, and cause each of its Subsidiaries to
maintain and preserve, all of its properties that are used or useful in the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, and, from time to time, make or cause to be made all



 
 
 




--------------------------------------------------------------------------------




appropriate repairs, renewals, and replacements thereof, except where failure to
do so would not materially adversely affect the use of the related property.
6.09.    Transactions with Affiliates. Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under the Loan
Documents with any of its Affiliates on terms that are fair and reasonable and
no less favorable to Parent and its Subsidiaries than it would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate, other than
(a) transactions among Parent and its Subsidiaries (other than Foreign
Subsidiaries (except as otherwise permitted under the Loan Documents)), (b)
transfer pricing transactions in the ordinary course of business on terms
providing for Parent and its Subsidiaries to recover, in the aggregate, their
costs (plus any arm’s length profit mark-up) in respect of any transferred
product, and (c) dividends permitted under Section 7.07. Nothing in this Section
6.09 shall impair or prevent the allocation of expenses among Parent and its
Wholly-Owned Subsidiaries, provided that such allocation is made on a reasonable
basis.
6.10.    Covenant to Guarantee Obligations and Give Security. (a) Upon (x) the
request of the Administrative Agent following the occurrence and during the
continuance of an Event of Default (and such request being a “Default Request”),
(y) the formation or acquisition after the Effective Date (which, for this
purpose, shall include a US Subsidiary or Foreign Subsidiary ceasing to be an
Inactive Subsidiary) of any Subsidiary organized under the laws of an Initial
Loan Party Jurisdiction or any other Qualified Jurisdiction in which a Loan
Party is organized by Parent (any such formation or acquisition under clause (y)
referred to herein as an “Subsidiary Acquisition”) or (z) (i) the acquisition or
ownership of any property (other than real property) after the Effective Date
having an aggregate book value of greater than $1,000,000, by any Loan Party and
(ii) the acquisition or ownership of any real property after the Effective Date
(in the case of any real property of US Loan Parties) having an aggregate book
value of greater than $10,000,000, in each case, which property, in the judgment
of the Administrative Agent, shall not already be subject to a perfected
first-priority security interest in favor of the Administrative Agent or
Collateral Agent for the benefit of the Secured Parties (subject to Permitted
Priority Liens) (any such acquisition under clause (z) being referred to herein
as an “Asset Acquisition”), then in each case at the Borrowers’ expense (or, in
the case of any action required to be taken by or on behalf of any US Loan
Party, at the expense of the US Borrower):
(i)    (A) in connection with the Subsidiary Acquisition of a US Subsidiary,
cause such US Subsidiary to duly execute and deliver to the Administrative Agent
within 1530 days (or such later date as the Administrative Agent may agree to in
its sole discretion) after such Subsidiary Acquisition (x) a Guaranty,
guaranteeing all of the Guaranteed Obligations and (y) a US Security Agreement
and a US IP Security Agreement and (B) in connection with the Subsidiary
Acquisition of a Foreign Subsidiary organized under the laws of an Initial Loan
Party Jurisdiction or any other Qualified Jurisdiction in which a Loan Party is
organized, within 1530 days (or such later date as the Administrative Agent may
agree to in its sole discretion) after such Subsidiary Acquisition, cause such
Foreign Subsidiary to duly execute and deliver to the Administrative Agent a
Guaranty, guaranteeing all of the Guaranteed Foreign Obligations;
(ii)    within 10 days (or such later date as the Administrative Agent may agree
to in its sole discretion) after (A) any Default Request, furnish to the
Administrative Agent a description of the real and personal properties of the
Loan Parties and their respective Subsidiaries not otherwise subject to a Lien
under a Collateral Document, (B) any Subsidiary Acquisition, notify the
Administrative Agent of such Acquisition and furnish to the



 
 
 




--------------------------------------------------------------------------------




Administrative Agent a description of the real and personal properties of such
Subsidiary and such other information related thereto as the Administrative
Agent may reasonably request, and (C) any Asset Acquisition, furnish to the
Administrative Agent a description of such property, in each case under this
clause (ii) in detail satisfactory to the Administrative Agent in its reasonable
discretion;
(iii)    (A) within 1530 days (or such later date as the Administrative Agent
may agree to in its sole discretion) after an Asset Acquisition by any Loan
Party, duly execute and deliver, and cause such Loan Party to duly execute and
deliver, to the Administrative Agent such additional Mortgages, pledges,
assignments, US Security Agreement Supplements, US IP Security Agreement
Supplements, other US Security Agreements and Foreign Collateral Documents as
specified by, and in form and substance satisfactory to the Administrative Agent
in its reasonable discretion, securing payment of all the Obligations of such
Loan Party under the Loan Documents and constituting Liens on all such
properties, provided that, in respect of Equity Interests directly owned by any
US Loan Party in a First-Tier Foreign Subsidiary, not more than 65% of the
Voting Equity Interests (as defined in the US Security Agreement) of such
First-Tier Foreign Subsidiary and 100% of the Non- Voting Equity Interests (as
defined in the US Security Agreement) of such First-Tier Foreign Subsidiary
shall be pledged to secure the Obligations of any US Loan Party under the Loan
Documents (other than Guaranteed Foreign Obligations), (B) within 1530 days (or
such later date as the Administrative Agent may agree to in its sole discretion)
after any Default Request, duly execute and deliver, and cause each Subsidiary
to duly execute and deliver, to the Administrative Agent a Guaranty (to the
extent such Subsidiary is not a Guarantor) and such additional Mortgages,
pledges, assignments, US Security Agreement Supplements, US IP Security
Agreement Supplements, other US Security Agreements and Foreign Collateral
Documents as specified by, and in form and substance satisfactory to the
Administrative Agent in its reasonable discretion, securing, in the case of each
Foreign Subsidiary, the Guaranteed Foreign Obligations and, in the case of each
US Subsidiary, the Guaranteed Obligations, and constituting Liens on all such
properties as may be reasonably requested by the Administrative Agent, (C)
within 30 days (or such later date as the Administrative Agent may agree to in
its sole discretion) after any Subsidiary Acquisition of any US Subsidiary
(other than an Inactive Subsidiary), duly execute and deliver and cause such US
Subsidiary to duly execute and deliver to the Administrative Agent Mortgages,
pledges, assignments, US Security Agreement Supplements, IP US Security
Agreement Supplements, other US Security Agreements as specified by, and in form
and substance satisfactory to, the Administrative Agent in its reasonable
discretion, securing payment of all of the obligations of such Subsidiary under
the Loan Documents, provided that, in respect of Equity Interests directly owned
by any US Loan Party in a First-Tier Foreign Subsidiary, not more than 65% of
the Voting Equity Interests (as defined in the US Security Agreement) of such
First-Tier Foreign Subsidiary and 100% of the Non- Voting Equity Interests (as
defined in the US Security Agreement) of such First-Tier Foreign Subsidiary
shall be pledged to secure the Obligations of any US Loan Party under the Loan
Documents (other than Guaranteed Foreign Obligations), and (D) within 30 days
(or such later date as the Administrative Agent may agree to in its sole
discretion) after any Subsidiary Acquisition of any Foreign Subsidiary organized
under the laws of an Initial Loan Party Jurisdiction or any other Qualified
Jurisdiction in which a Loan Party is organized, duly execute and deliver to the
Administrative Agent mortgages, pledges, Foreign Collateral Documents,
assignments, security agreement supplements and other security agreements as
specified by, and in form and substance satisfactory to, the Administrative
Agent in its reasonable



 
 
 




--------------------------------------------------------------------------------




discretion, securing payment of all of the obligations of such Foreign
Subsidiary under the Loan Documents;
(iv)    within 30 days (or such later date as the Administrative Agent may agree
to in its sole discretion) after any such Default Request, Subsidiary
Acquisition or Asset Acquisition take, and cause each Loan Party and each newly
acquired or newly formed Subsidiary to take, whatever action (including, without
limitation, the recording of Mortgages, the filing of UCC financing statements,
the giving of notices and the endorsement of notices on title documents) may be
necessary or advisable in the opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on the properties purported to be
subject to the Mortgages, pledges, assignments, US Security Agreement
Supplements, US IP Security Agreement Supplements, US Security Agreements and
Foreign Collateral Documents delivered pursuant to this Section 6.10(a) within
the time periods required hereunder to deliver such Collateral Document (or such
longer period as required by the applicable Collateral Document granting in Lien
in such Collateral) set forth in, enforceable against all third parties in
accordance with their terms (subject to Permitted Priority Liens);
(v)    within 6030 days (or such later date as the Administrative Agent may
agree to in its sole discretion) after any such Default Request, Subsidiary
Acquisition or Asset Acquisition, deliver to the Administrative Agent, upon the
request of the Administrative Agent in its sole discretion, a signed copy of a
favorable opinion, addressed to the Administrative Agent, the Collateral Agent
and the other Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent as to (A) the matters contained in clauses (i), (iii) and
(iv) above as the Administrative Agent may reasonably request, (B) such
guaranties, guaranty supplements, Mortgages, pledges, assignments, security
agreement supplements, US IP Security Agreement Supplements, Foreign Collateral
Documents and security agreements being legal, valid and binding obligations of
each Loan Party party thereto enforceable in accordance with their terms, (C)
such recordings, filings, notices, endorsements and other actions being
sufficient to create valid and perfected Liens on such properties, (D) matters
of corporate formalities as the Administrative Agent may request, and (E) such
other matters as the Administrative Agent may reasonably request;
(vi)    as promptly as practicable after any such Default Request, Subsidiary
Acquisition or Asset Acquisition, deliver, upon the request of the
Administrative Agent in its sole discretion, to the Administrative Agent with
respect to each parcel of real property owned or held by each Loan Party and
each newly acquired or newly formed Subsidiary organized under the laws of an
Initial Loan Party Jurisdiction or any other Qualified Jurisdiction in which a
Loan Party is organized, that is required to become a Loan Party pursuant to
this Section 6.10(a), title insurance, land surveys and engineering, soils and
other reports, and environmental assessment reports, each in scope, form and
substance satisfactory to the Administrative Agent; provided, however, that to
the extent that any Loan Party or any of its Subsidiaries shall have otherwise
received any of the foregoing items with respect to such real property, such
items shall, promptly after the receipt thereof, be delivered to the
Administrative Agent; and
(vii)    at any time and from time to time, promptly execute and deliver, and
cause each Loan Party and each newly acquired or newly formed Subsidiary
organized under the laws of an Initial Loan Party Jurisdiction or any other
Qualified Jurisdiction in which a Loan Party is organized, to execute and
deliver, any and all further instruments and documents



 
 
 




--------------------------------------------------------------------------------




and take, and cause each Loan Party and each newly acquired or newly formed
Subsidiary to take, all such other action as the Administrative Agent may deem
necessary or desirable in obtaining the full benefits of, or in perfecting and
preserving the Liens of, such guaranties, mortgages, pledges, assignments,
security agreement supplements, US IP Security Agreement Supplements, Foreign
Collateral Documents and security agreements.
(g)    Promptly, and in any event within 10 Business Days of the first date the
Target has delisted and re-registered as a private company, cause Target (to the
extent not having already done so), to duly execute and deliver to the
Administrative Agent a Guaranty guaranteeing all of the Guaranteed Foreign
Obligations.
(h)    Anything contained in Section 6.10(a) to the contrary notwithstanding,
this Section 6.10, in the case of any Foreign Loan Party, Foreign Collateral
Document or a Guaranty entered into, or to be entered into, by a Foreign Loan
Party, shall be subject to the Agreed Security Principles.
(d)    Anything contained in this Section 6.10 or Section 6.11 to the contrary
notwithstanding, no Inactive Subsidiary of the Parent shall be subject to the
requirements and provisions of this Section 6.10; provided that if and when such
Subsidiary ceases to be an Inactive Subsidiary, such Subsidiary shall comply
with the provisions and requirements of this Section 6.10 as set forth above.
6.11.    Further Assurances. Subject in the case of any Loan Party or Collateral
Document to the Agreed Security Principles and Section 6.10(d), from and after
the Closing Date:
(a)    promptly upon request by the Administrative Agent, or any Lender through
the Administrative Agent, correct, and cause each of its Subsidiaries promptly
to correct, any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof; and
(b)    promptly upon request by the Administrative Agent, or any Lender through
the Administrative Agent, do, execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register any and all such further acts, deeds,
conveyances, pledge agreements, mortgages, deeds of trust, trust deeds,
assignments, financing statements and continuations thereof, termination
statements, notices of assignment, transfers, certificates, assurances and other
instruments as Administrative Agent, or any Lender through the Administrative
Agent, may reasonably require from time to time in order to (i) satisfy the
Collateral and Guarantee Requirement, (ii) carry out more effectively the
purposes of the Loan Documents, (iii) to the fullest extent permitted by
applicable Law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which such Loan Party or any of its
Subsidiaries is or is to be a party, and cause each Subsidiary to do so.
6.12.    Preparation of Environmental Reports. At the request of the
Administrative Agent from time to time but no more than once per year (unless
the Lenders reasonably determine that, and provide written notice of their basis
for suspecting that, a violation of, instance of non-compliance with, or
liability under any Environmental Law or Environmental Permit, that could



 
 
 




--------------------------------------------------------------------------------




reasonably be expected to have a Material Adverse Effect, has occurred or
arisen), provide to the Lenders, within 60 days after such request, at the
expense of the US Borrower, an environmental site assessment report for any real
property subject to a Mortgage, prepared by an environmental consulting firm
acceptable to the Administrative Agent, indicating the presence or absence of
Hazardous Materials and the estimated cost of any compliance, removal or
remedial action in connection with any Hazardous Materials on such properties;
without limiting the generality of the foregoing, if the Administrative Agent
reasonably determines at any time that a material risk exists that any such
report will not be provided within the time referred to above, the
Administrative Agent may retain an environmental consulting firm to prepare such
report at the expense of the US Borrower and the US Borrower hereby grants and
agrees to cause any Subsidiary that owns any property described in such request
to grant, at the time of such request, to the Administrative Agent, the Lenders,
such firm and any agents or representatives thereof an irrevocable non-exclusive
license, subject to the rights of tenants, to enter onto their respective
properties to undertake such an assessment.
6.13.    Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all obligations in respect of all leases of real property to which
Parent or any of its Subsidiaries is a party, keep such leases in full force and
effect and not allow such leases to lapse or be terminated or any rights to
renew such leases to be forfeited or cancelled, notify the Administrative Agent
of any default by any party with respect to such leases and cooperate with the
Administrative Agent in all respects to cure any such default, and cause each of
its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, could not be reasonably likely to have
a Material Adverse Effect.
6.14.    Cash Concentration Accounts. After April 30, 2012 (as such date may be
extended by the Administrative Agent in its sole discretion), the US Borrower
shall maintain, and cause each of its US Subsidiaries to maintain, main cash
concentration accounts with Deutsche Bank or one or more banks reasonably
acceptable to the Administrative Agent that have entered into control agreements
reasonably satisfactory to the Administrative Agent and lockbox accounts into
which all proceeds of Collateral are paid with Deutsche Bank or one or more
banks reasonably acceptable to the Administrative Agent that have entered into
control agreements reasonably satisfactory to the Administrative Agent, provided
that the US Borrower and each of the US Subsidiaries may maintain accounts
outside of the control of the Administrative Agent which contain an aggregate
amount of cash not to exceed $3,000,000 at any time.
6.15.    Interest Rate Hedging[Reserved.]. With respect to the US Borrower and
the European Borrower, as applicable, enter into within 180 days of the Closing
Date (or such longer time as the Administrative Agent may agree in its
reasonable discretion), and maintain at all times thereafter until the date
occurring 30 months after the Closing Date, interest rate Hedge Agreements
covering a notional amount of not less than 40% of the aggregate outstanding
amount of the Term Facilities at such time with persons acceptable to and on
terms reasonably satisfactory to the Administrative Agent.
6.16.    Use of Proceeds. The Borrowers will use the proceeds of the Loans only
as provided in Section 5.22.
6.17.    Reporting Requirements. So long as any Loan or any other Obligation of
any Loan Party under any Loan Document shall remain unpaid, any Letter of Credit
shall be outstanding or any Lender shall have any Commitment hereunder, Parent
will furnish to the Administrative Agent and the Lenders:



 
 
 




--------------------------------------------------------------------------------




(e)    Default Notices. As soon as possible and in any event within two Business
Days after the occurrence of each Default or any event, development or
occurrence reasonably likely to have a Material Adverse Effect continuing on the
date of such statement, a statement of the chief financial officer of Parent
setting forth details of such Default and the action that Parent has taken and
proposes to take with respect thereto.
(f)    Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of the annual audit report for such
year for Parent and its Subsidiaries, including therein Consolidated balance
sheets of Parent and its Subsidiaries as of the end of such Fiscal Year and
Consolidated statements of income and a Consolidated statement of cash flows of
Parent and its Subsidiaries for such Fiscal Year, in each case accompanied by an
unqualified opinion of independent public accountants of recognized standing
acceptable to the Required Lenders, together with (i) commencing with the Fiscal
Year ended December 31, 2012, a certificate of such accounting firm to the Loan
Parties stating that in the course of the regular audit of the business of
Parent and its Subsidiaries, which audit was conducted by such accounting firm
in accordance with generally accepted auditing standards, such accounting firm
has obtained no knowledge that a Default has occurred and is continuing, or if,
in the opinion of such accounting firm, a Default has occurred and is
continuing, a statement as to the nature thereof, (ii) a schedule in form
satisfactory to the Administrative Agent of the computations used by such
accountants in determining, as of the end of such Fiscal Year, compliance with
the financial covenants contained in Section 6.18; provided that, in the event
of any change in generally accepted accounting principles used in the
preparation of such financial statements, Parent shall also provide, if
necessary for the determination of compliance with Section 6.18, a statement of
reconciliation conforming such financial statements to GAAP, (iii) a certificate
of the Chief Financial Officer of Parent stating that no Default has occurred
and is continuing or, if a Default has occurred and is continuing, a statement
as to the nature thereof and the action that Parent has taken and proposes to
take with respect thereto, (iv) a management’s discussion and analysis of
financial condition and results of operations for the two-year period ending as
of the end of such Fiscal Year and with year to year comparisons (an “MD&A”) and
(v) a Compliance Certificate.
(g)    Quarterly Financials. As soon as available and in any event within 45
days after the end of each of the first three quarters of each Fiscal Year,
Consolidated balance sheets of Parent and its Subsidiaries as of the end of such
quarter and a Consolidated statements of income and a Consolidated statement of
cash flows of Parent and its Subsidiaries for the period commencing at the end
of the previous fiscal quarter and ending with the end of such fiscal quarter
and Consolidated statements of income and a Consolidated statement of cash flows
of Parent and its Subsidiaries for the period commencing at the end of the
previous Fiscal Year and ending with the end of such quarter, setting forth in
each case in comparative form the corresponding figures for the corresponding
date or period of the preceding Fiscal Year, all in reasonable detail and duly
certified (subject to normal year end audit adjustments) by the Chief Financial
Officer of Parent as having been prepared in accordance with GAAP, together with
(i) a certificate of said officer stating that no Default has occurred and is
continuing or, if a Default has occurred and is continuing, a statement as to
the nature thereof and the action that Parent has taken and proposes to take
with respect thereto, (ii) an MD&A and (iii) a Compliance Certificate; provided
that, it is understood that to the extent a Compliance Certificate includes
updated schedules to the US Security Agreement, on and from the date of delivery
of such Compliance Certificate until the first date thereafter that a Compliance
Certificate is delivered updating such schedules, the



 
 
 




--------------------------------------------------------------------------------




schedules to the US Security Agreement shall be deemed updated as set forth in
such Compliance Certificate.
(h)    [Reserved].
(i)    Annual Forecasts. As soon as available and in any event no later than 15
days before the end of each Fiscal Year, three year forecasts prepared by
management of Parent, in form satisfactory to the Administrative Agent, of
balance sheets, income statements and cash flow statements (i) on a quarterly
basis for the first Fiscal Year followingto which such Fiscal Yearforecast
relates and (ii) on an annual basis for each Fiscal Year thereafter untilof the
second and third Fiscal Years to which such forecast relates; provided that no
forecasts shall be required for any Fiscal Year commencing after the Maturity
Date.
(j)    Litigation. Promptly after the commencement thereof, notice of all
actions, suits, investigations, litigation and proceedings before any
Governmental Authority affecting any Loan Party or any of its Subsidiaries of
the type described in Section 5.07, and promptly after the occurrence thereof,
notice of any material adverse change in the status or the financial effect on
any Loan Party or any of its Subsidiaries of the Disclosed Litigation from that
described on Schedule 5.07 hereto.
(k)    Creditor Reports. Promptly after the furnishing thereof, copies of any
statement or report furnished to any holder of Debt securities of any Loan Party
or of any of its Subsidiaries pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to any other clause of this Section 6.17.
(l)    Agreement Notices. Promptly upon receipt thereof, copies of all notices,
requests and other documents received by any Loan Party or any of its
Subsidiaries under or pursuant to any instrument, indenture, loan or credit or
similar agreement regarding or related to any breach or default by any party
thereto or any other event that could materially impair the value of the
interests or the rights of any Loan Party or otherwise have a Material Adverse
Effect and copies of any amendment, modification or waiver of any provision of
any instrument, indenture, loan or credit or similar agreement and, from time to
time upon request by the Administrative Agent, such information and reports
regarding such instruments, indentures and loan and credit and similar
agreements as the Administrative Agent may reasonably request.
(m)    Revenue Agent Reports. Within ten Business Days after receipt, copies of
all Revenue Agent Reports (Internal Revenue Service Form 886), or other written
proposals of the Internal Revenue Service, that propose, determine or otherwise
set forth positive adjustments to the federal income tax liability of the
affiliated group (within the meaning of Section 1504(a)(1) of the Code) of which
Parent is a member aggregating $10,000,000 or more.
(n)    ERISA. (i) ERISA Events and ERISA Reports. (A) Promptly and in any event
within ten Business Days after any Loan Party or any ERISA Affiliate knows or
has reason to know that any ERISA Event has occurred, a statement of the Chief
Financial Officer of Parent describing such ERISA Event and the action, if any,
that such Loan Party or such ERISA Affiliate has taken and proposes to take with
respect thereto and (B) on the date any records, documents or other information
must be furnished to the PBGC with



 
 
 




--------------------------------------------------------------------------------




respect to any Plan pursuant to Section 4010 of ERISA, a copy of such records,
documents and information.
(o)    Plan Terminations. Promptly and in any event within five Business Days
after receipt thereof by any Loan Party or any ERISA Affiliate, copies of each
notice from the PBGC stating its intention to terminate any Plan or to have a
trustee appointed to administer any Plan.
(p)    Multiemployer Plan Notices. Promptly and in any event within ten Business
Days after receipt thereof by any Loan Party or any ERISA Affiliate from the
sponsor of a Multiemployer Plan, copies of each notice concerning (A) the
imposition of Withdrawal Liability by any such Multiemployer Plan, (B) the
reorganization or termination, within the meaning of Title IV of ERISA, of any
such Multiemployer Plan or (C) the amount of liability incurred, or that may be
incurred, by such Loan Party or any ERISA Affiliate in connection with any event
described in clause (A) or (B).
(q)    Environmental Conditions. Promptly after the assertion or occurrence
thereof, notice of any written Environmental Actions against or of any
noncompliances by any Loan Party or any of its Subsidiaries with any
Environmental Law or Environmental Permit that, individually or in the
aggregate, could (i) reasonably be expected to have a Material Adverse Effect or
(ii) cause any property described in the Mortgages to be subject to any material
restrictions on occupancy or use, or any restriction on ownership or
transferability, under any Environmental Law.
(r)    Insurance. As soon as available and in any event within 45 days after the
end of each Fiscal Year, a certificate of insurance summarizing the insurance
coverage (specifying type, amount and carrier) in effect for each US Loan Party
and its Subsidiaries and any such additional information concerning insurance as
the Administrative Agent, may reasonably specify.
(s)    Other Information. Such other information respecting the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any Loan Party or any of its Subsidiaries as Administrative Agent,
or any Lender through the Administrative Agent, may from time to time reasonably
request.
(t)    Asbestos Litigation. Within 4590 days of the end of each Fiscal Year, a
report from Parent summarizing, with respect to such Fiscal Year (i) the number
of pending claims at beginning of such Fiscal Year, (ii) the number of claims
asserted during such Fiscal Year, (iii) the number of claims settled during such
Fiscal Year, (iv) the total settlement cost during such Fiscal Year (exclusive
of defense cost), (v) the cost paid by insurance companies during such Fiscal
Year (exclusive of defense costs), (vi) the cost paid by Parent and its
Subsidiaries during such Fiscal Year (exclusive of defense costs), and (vii) the
average settlement cost per claim, together with any other matter that is
required to be reported under the securities laws and a narrative description of
material developments during such Fiscal Year.
(u)    Important Events. Within five Business Days of any Responsible Officer
acquiring knowledge of any event that could reasonably be expected to have a
Material Adverse Effect.
(v)    Accountants’ Notices. Promptly upon receipt thereof, copies of any
material audit reports, management letters or written recommendations received
by any Loan Party



 
 
 




--------------------------------------------------------------------------------




from any accountant or accounting firm to such Loan Party in connection with
such Loan Party’s accounts or books, or any audit of any of them.
(w)    Inactive Subsidiaries. Promptly, and in any event within ten Business
Days after the occurrence thereof, notice of any Inactive Subsidiary ceasing to
be an Inactive Subsidiary.
(x)    After-Acquired Intellectual Property. On or before the 45th day following
the end of each fiscal quarter of Parent, notice of all After-Acquired
Intellectual Property (as defined in the US Security Agreement) of any Grantor
under the US Security Agreement registered or applied for during the preceding
quarterly period.
Documents required to be delivered pursuant to Section 6.17(b), (c) or (p) (to
the extent any such documents are included in materials otherwise filed with the
U.S. Securities and Exchange Commission) may be delivered electronically and, if
so delivered, shall be deemed to have been delivered on the date (i) on which
Parent posts such documents, or provides a link thereto, on Parent’s website on
the Internet at the website address set forth on Schedule 11.02; or (ii) on
which such documents are posted on Parent’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent), provided that (A) Parent shall deliver paper copies of
such documents to the Administrative Agent or any Lender that requests Parent to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (B) Parent shall
notify the Administrative Agent and each Lender (by telecopier or electronic
mail) of the posting of any such documents and provide to the Administrative
Agent, by electronic mail, electronic versions (i.e., “soft copies”) of such
documents. Notwithstanding anything contained herein, in every instance Parent
shall be required to provide paper copies of the Compliance Certificates
required by Section 6.17(b) or (c), as applicable, to the Administrative Agent.
Except for such Compliance Certificates, theThe Administrative Agent shall have
no obligation to request the delivery or to maintain copies of the documents
referred to above and, in any event, shall have no responsibility to monitor
compliance by Parent with any such request for delivery, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such documents.
Each Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the L/C Issuer all Borrower Materials by posting
the such materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrowers or their respective Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities. Each
Borrower hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC,” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrowers or their securities
for purposes of United States federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 11.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public



 
 
 




--------------------------------------------------------------------------------




Side Information;” and (z) the Administrative Agent shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
6.18.    Financial Covenants. So long as any Loan or any other Obligation of any
Loan Party under any Loan Document shall remain unpaid, any Letter of Credit
shall be outstanding or any Lender shall have any Commitment hereunder, Parent
will:
(a)    Total Leverage Ratio. Maintain on the last day of each Measurement Period
a Total Leverage Ratio of not more than the ratio set forth below opposite the
relevant Fiscal Year in which such Measurement Period ended:
Total Leverage Ratio    Fiscal Year
4.95:1.00    2011
4.95:1.00    2012
4.95:1.00    2013
4.75:1.00    2014
4.50:1.00    2015
4.25:1.00    2016 and each Fiscal Year thereafter


(b)    Interest Coverage Ratio. Maintain on the last day of each Measurement
Period an Interest Coverage Ratio of not less than the ratio set forth below
opposite the relevant Fiscal Year in which such Measurement Period ended:
Interest Coverage Ratio    Fiscal Year
2.00:1.00    2011
2.00:1.00    2012
2.25:1.00    2013
2.50:1.00    2014
2.75:1.00    2015
3.00:1.00    2016 and each Fiscal Year thereafter


6.19.    [Reserved.]
6.20.    Ratings. Use commercially reasonable efforts to obtain and maintain (i)
a public corporate family rating of the Parent and a rating of the Loans, in
each case from Moody’s, and (ii) a public corporate credit rating of the Parent
and a rating of the Loans, in each case from S&P (it being understood and agreed
that “commercially reasonable efforts” shall in any event include the payment by
the Borrowers of customary rating agency fees and cooperation with information
and data requests by Moody’s and S&P in connection with their ratings process).
6.21.    Overadvance Arrangements. Comply (and cause its Subsidiaries to comply)
with the following requirements in respect of the Overadvanced Acquisition Funds
(to the extent any Overadvanced Acquisition Funds exist):
(a)     on the Closing Date and the Acquisition Funding Date, deposit all
Overadvanced Acquisition Funds received on such date into the Overadvance
Account;



 
 
 




--------------------------------------------------------------------------------




(b)     Parent and its Subsidiaries shall not withdraw, or request the
withdrawal, of any amounts in the Overadvance Account unless on the date of such
proposed withdrawal (i) conditions precedent set forth in Section 4.04 (a) and
(b) are satisfied (for such purposes treating such disbursement as a Certain
Funds Credit Extension), (ii) such amount is required to finance a Certain Funds
Purpose and (iii) the Purchaser shall have delivered an Overadvance Disbursement
Request to the Collateral Agent; provided, that, any amounts withdrawn which are
not so applied within five days such date to finance a Certain Funds Purpose
shall be re-deposited in the Overadvance Account and permitted to be disbursed
in accordance with the requirements above at a future time;
(c)     upon the expiry of the Certain Funds Period, apply any amounts held in
the Overadvance Account in accordance with Section 2.05(b)(v) and;
(d)     upon (i) the delivery of an Overadvance Disbursement Request in
accordance with the Overadvance Account Escrow Agreement and satisfaction of the
other conditions set forth in clause (b) above and (ii) the expiration of the
Certain Funds Period, the Collateral Agent shall authorize the Account Custodian
(as defined in the Overadvance Account Escrow Agreement) to release from the
Overadvance Account (x) in the case of immediately preceding clause (i), funds
in the amount set forth in such Overadvance Disbursement Request to the account
set forth therein and (ii) in the case of clause (ii) above, all of the funds
held therein to the Administrative Agent for application in accordance with
Section 2.05(b)(v), provided that nothing in this Agreement shall obligate such
Account Custodian or the Collateral Agent to release any funds in excess of the
amount held in the Overadvance Account from time to time.
6.22.    Conditions Subsequent. The obligation of the Lender Parties (or any
member thereof) to continue to make Credit Extensions (other than a Certain
Funds Credit Extension) (or otherwise extend credit hereunder) is subject to the
fulfillment, on or before the date applicable thereto (as such date may be
extended from time to time by the Administrative Agent in its sole discretion),
of the Conditions Subsequent (the failure by Borrowers to so perform or cause to
be performed such Conditions Subsequent as and when required by the terms
thereof shall constitute an Event of Default). Notwithstanding anything to the
contrary contained herein or in any other Loan Document, (x) all provisions of
this Agreement and the other Loan Documents (including, without limitation, all
conditions precedent, representations, warranties, covenants, events of default
and other agreements herein and therein) shall be deemed modified to the extent
necessary to effect the actions set forth in Part B of the Conditions Subsequent
(and to permit the taking of such actions within the time periods required in
Part B of the Conditions Subsequent, rather than as otherwise provided in the
Loan Documents) and (y) to the extent any representation and warranty in any
Loan Document would not be true because the actions in Part B of the Conditions
Subsequent were not taken on the Closing Date, the respective representation and
warranty shall be required to be true and correct in all material respects at
the time the respective action is taken (or was required to be taken) in
accordance with Part B of the Conditions Subsequent.
ARTICLE VII    
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation of any Loan Party shall remain unpaid or unsatisfied, or any Letter
of Credit shall remain outstanding, neither Parent nor any other Borrower shall:
7.01.    Liens. From and after the later to occur of the Closing Date and the
termination of the Existing Parent Credit Agreement, create, incur, assume or
suffer to exist, or



 
 
 




--------------------------------------------------------------------------------




permit any of its Subsidiaries to create, incur, assume or suffer to exist, any
Lien on or with respect to any of its properties of any character (including,
without limitation, accounts) whether now owned or hereafter acquired, or sign
or file or suffer to exist, or permit any Subsidiary of Parent to sign or file
or suffer to exist, under the Uniform Commercial Code of any jurisdiction, a
financing statement that names Parent or any Subsidiary of Parent as debtor, or
sign or suffer to exist, or permit any Subsidiary of Parent to sign or suffer to
exist, any security agreement authorizing any secured party thereunder to file
such financing statement, or assign, or permit any of Subsidiary of Parent to
assign, any accounts or other right to receive income, except:
(b)    Liens created under the Loan Documents;
(c)    Permitted Liens;
(d)    Liens existing on the Closing Date and described on Schedule 5.18(b)
hereto;
(e)    purchase money Liens upon or in real property or equipment acquired or
held by Parent or any of its Subsidiaries in the ordinary course of business to
secure the purchase price of such property or equipment or to secure Debt
incurred solely for the purpose of financing the acquisition of any such
property or equipment to be subject to such Liens, or Liens existing on any such
property or equipment at the time of acquisition (other than any such Liens
created in contemplation of such acquisition that do not secure the purchase
price), or extensions, renewals or replacements of any of the foregoing for the
same or a lesser amount; provided, however, that no such Lien shall extend to or
cover any property other than the property or equipment being acquired, and no
such extension, renewal or replacement shall extend to or cover any property not
theretofore subject to the Lien being extended, renewed or replaced; and
provided, further, that the aggregate principal amount of the Debt secured by
Liens permitted by this clause (d) shall not exceed the amount permitted under
Section 7.02(c)(ii) at any time outstanding;
(f)    Liens arising in connection with Capitalized Leases permitted under
Section 7.02(c)(iv); provided that no such Lien shall extend to or cover any
Collateral or assets other than the assets subject to such Capitalized Leases;
(g)    Liens to secure obligations under letters of credit or Bank Guarantees
permitted under Section 7.02(c)(v) (and guaranties of such letters of credit or
Bank Guarantees incurred in accordance with the terms of Section 7.02(m));
provided that the aggregate principal amount of such obligations outstanding
shall not exceed $200,000,000 at any time; and provided, further, that the
holder of any such Lien on any Collateral shall enter into the First Lien
Intercreditor Agreement in substantially the form of Exhibit T hereto;
(h)    Rights of setoff, revocation, refund or chargeback of bankers’ liens upon
deposits of cash or other funds or assets in favor of banks or other financial
institutions arising under deposit agreements entered into in the ordinary
course of business or arising under the UCC or other operation of law;
(i)    Liens on the assets of a Foreign Subsidiary which is not a Foreign Loan
Party securing Debt incurred by such Foreign Subsidiary in accordance with the
terms of Section 7.02(g) (and guaranties of such Debt incurred in accordance
with the terms of Section 7.02(m));
(j)    Liens on the assets of Imo AB securing the statutory pension obligations
of the Target Group’s Swedish Subsidiaries to the extent required by applicable
law; and



 
 
 




--------------------------------------------------------------------------------




(k)    other Liens securing Debt (and guaranties of such Debt incurred in
accordance with the terms of Section 7.02(m)) outstanding in an aggregate
principal amount not to exceed $50,000,000150,000,000; provided that no such
Lien shall extend to or cover any Collateral; and
(a)    Liens in favor of a Receivables Subsidiary or a Person that is not a
Subsidiary of Parent on Receivables Assets or the Equity Interests of a
Receivables Subsidiary, in each case granted in connection with a Receivables
Facility solely to secure obligations owing to such Receivables Subsidiary or
other Person that is not a Subsidiary of Parent under such Receivables Facility.
7.02.    Debt. Create, incur, assume or suffer to exist, or permit any
Subsidiary of Parent to create, incur, assume or suffer to exist, any Debt,
except prior to the initial Borrowings on the Closing Date (x) to the extent
permitted under Section 7.02 of the Existing Parent Credit Agreement (as in
effect on the date hereof) or (y) any other transaction to the extent the
restriction of such transaction by this Agreement is prohibited by Section 7.17
of the Existing Parent Credit Agreement (as in effect on the date hereof), and
from and after the Closing Date except:
(a)    in the case of any Loan Party, (i) Debt in respect of Hedge Agreements
required to be maintained pursuant to Section 6.15, and such other Hedge
Agreements entered into to hedge against fluctuations in interest rates or
foreign exchange rates and the price of metals incurred in the ordinary course
of business and consistent with prudent business practice, or other Hedge
Agreements permitted under Section 7.14 and (ii) Debt in respect of any Existing
Letter of Credit or any Bank Guarantee to the extent that a Letter of Credit has
been issued and is outstanding hereunder to support such Loan Party’s
reimbursement obligation in respect of such Existing Letter of Credit or Bank
Guarantee;
(b)    Debt constituting Intercompany Loans to the extent permitted by Section
7.06(f) or other Intercompany Debt otherwise permitted by Section 7.06;
(c)    in the case of Parent and its Subsidiaries,
(i)    Debt under the Loan Documents,
(ii)    Debt secured by Liens permitted by Section 7.01(d) not to exceed in the
aggregate $100,000,000 at any time outstanding,
(iii)    unsecured trade payables not overdue by more than 6090 days incurred in
the ordinary course of business,
(iv)    Debt under Capitalized Leases, as determined in accordance with GAAP, in
an aggregate amount not to exceed $50,000,000 at any time outstanding; and
(v)    Debt in respect of letters of credit or Bank Guarantees (other than those
issued pursuant to this Agreement) in an aggregate principal amount not to
exceed $200,000,000 outstanding at any time;
(d)    Surviving Debt outstanding on the Closing Date without any extension,
renewal or refinancing thereof, other than Permitted Refinancing Debt incurred
in respect of any such Surviving Debt , provided that the aggregate principal
amount of Debt under this clause (d) shall not exceed $370,000,000;



 
 
 




--------------------------------------------------------------------------------




(e)    unsecured Debt of Parent, so long as (A) such Debt does not mature until
at least six months after the then latest Maturity Date in respect of the Term B
FacilityFacilities and has no scheduled amortization prior to that date, (B)
after giving effect to the incurrence of such Debt, Parent shall be in pro forma
compliance with the financial covenants set forth in Section 6.18, (C) at the
time of incurrence of such Debt and after giving effect thereto, no Default or
Event of Default shall have occurred or be continuing and (D) the documentation
governing such Debt contains customary market terms reasonably satisfactory to
the Administrative Agent, including, without limitation, if such Debt is
subordinated Debt, provisions subordinating such Debt to the Obligations of the
Loan Parties under the Loan Documents;
(f)    Closing Date Preferred Equity issued by Parent in an aggregate principal
amount outstanding not to exceed $450,000,000;
(g)    Debt of Foreign Subsidiaries under lines of credit including, without
limitation, the principal amount (or equivalent thereof) under letter of credit
facilities or Bank Guarantee facilities provided to any such Foreign Subsidiary
from Persons other than Parent or any of its Subsidiaries, the proceeds of which
Debt are used for such Foreign Subsidiary’s working capital and other general
corporate purposes, provided that the aggregate principal amount of all such
Debt outstanding at any time for all such Foreign Subsidiaries shall not exceed
$200,000,000500,000,000;
(h)    unsecured Debt of Parent or any Subsidiary consisting of unsecured
guarantees by Parent or any Subsidiary of obligations (which guaranteed
obligations do not themselves constitute Debt) of one or more Wholly-Owned
Subsidiaries of Parent;
(i)    unsecured Debt of Parent evidenced by a guaranty of the Debt or other
obligations of any other Person (including Debt of Foreign Subsidiaries
permitted pursuant to clause (g) above), so long as at the time of such
incurrence of Debt, after giving pro forma effect to such incurrence, Parent
shall be in pro forma compliance with all financial covenants set forth in
Section 6.18;
(j)    Debt of Parent under the Shareholder Subordinated Notes issued after the
Effective Date in connection with a redemption or repurchase of common stock of
Parent pursuant to Section 7.07(a);
(k)     unsecured Debt of the Purchaser consisting of Loan Notes (as defined in
the Press Release on the date hereof) and any unsecured guaranty of such Debt by
Parent;
(l)    Debt of Parent and its Subsidiaries in an aggregate amount not to exceed
$100,000,000300,000,000 at any time outstanding; and
(m)    Debt consisting of guaranties (x) by the Qualified Loan Parties of each
other’s Debt to the extent such Debt being guaranteed is permitted under any of
clauses (a) through (l) in this Section 7.02 and (y) by Subsidiaries of Parent
that are not Qualified Loan Parties of the Debt of any Subsidiary of Parent to
the extent such Debt being guaranteed is permitted under any of clauses (a)
through (l) in this Section 7.02.7.02;
(n)    unsecured Debt of Parent consisting of notes convertible into common
Equity Interests of Parent (and any guarantee thereof by any Subsidiary of
Parent), whether such conversion is to be settled in common Equity Interests of
Parent, cash or a combination



 
 
 




--------------------------------------------------------------------------------




thereof, so long as (A) such unsecured convertible Debt does not mature until at
least five years and one day after the Third Amendment Effective Date and has no
scheduled amortization prior to that date, (B) after giving effect to the
incurrence of such unsecured convertible Debt, Parent shall be in pro forma
compliance with the financial covenants set forth in Section 6.18, (C) at the
time of incurrence of such Debt and after giving effect thereto, no Default or
Event of Default shall have occurred or be continuing, (D) the documentation
governing such unsecured convertible Debt contains customary market terms for
similar transactions at the time of incurrence of such Debt, as determined in
good faith by the Parent and (E) such convertible Debt shall not require cash
settlement of conversion in an amount in excess of the principal amount of the
Debt being converted (plus cash in lieu of fractional shares) except in
customary circumstances where holders of common Equity Interests of Parent will
obtain the right to receive cash; and    
(o)    Debt of Parent and its Subsidiaries incurred in connection with any
Receivables Facility in an aggregate principal amount not to exceed $150,000,000
outstanding at any time.
7.03.    Change in Nature of Business. Conduct, transact or engage, or permit
any Subsidiary of Parent to conduct, transact or engage, in any business or
operation other than those conducted on the Effective Date or industrial
manufacturing and services and activities related thereto.
7.04.    Fundamental Changes. Merge, wind up, dissolve or liquidate into or
consolidate with (or any local law equivalent thereof) any Person or permit any
Person to merge or liquidate into it, or permit any Subsidiary of Parent to do
so, except prior to the initial Borrowings on the Closing Date (x) to the extent
permitted under Section 7.04 of the Existing Parent Credit Agreement (as in
effect on the date hereof) or (y) any other transaction to the extent the
restriction of such transaction by this Agreement is prohibited by Section 7.17
of the Existing Parent Credit Agreement (as in effect on the date hereof), and
from and after the initial Borrowings on the Closing Date except that:
(a)    subject to continuing compliance with the Collateral and Guarantee
Requirements, (x) any US Subsidiary of Parent (or in connection with a Permitted
Acquisition any other Person that is organized under the laws of the United
States or any state thereof) may be merged, consolidated or liquidated with or
into the US Borrower (so long as the US Borrower is the surviving corporation of
such merger, consolidation or liquidation) or any US Subsidiary of Parent, so
long as the surviving corporation of such merger, consolidation or liquidation
is, or shall become pursuant to the requirements of Section 6.10 (without giving
effect any time periods set forth therein), a US Loan Party, (y) any Qualified
Foreign Loan Party (or in connection with a Permitted Acquisition any other
Person that is organized under the laws of a Qualified Jurisdiction) may be
merged, consolidated or liquidated with or into any Qualified Foreign Loan
Party, so long as the surviving corporation of such merger, consolidation or
liquidation is, or shall become pursuant to the requirements of Section 6.10
(without giving effect any time periods set forth therein), a Qualified Foreign
Loan Party and (z) any Foreign Subsidiary of Parent (or in connection with a
Permitted Acquisition any other Person that is organized under the laws of a
jurisdiction other than the United States) (other than a Qualified Foreign Loan
Party) may be merged, consolidated or liquidated with or into any Wholly-Owned
Foreign Subsidiary of Parent, so long as the surviving corporation of such
merger, consolidation or liquidation is, or shall become, a Wholly-Owned Foreign
Subsidiary; provided that (A) no



 
 
 




--------------------------------------------------------------------------------




merger or consolidation of any Borrower shall be permitted unless such Borrower
is the survivor of such merger or consolidation and no liquidation of any
Borrower shall be permitted; and (B) any such merger, consolidation or
liquidation shall only be permitted pursuant to this clause (a), so long as (I)
no Default and no Event of Default then exists or would exist immediately after
giving effect thereto, (II) any security interests granted to the Collateral
Agent for the benefit of the Secured Parties in the assets (and Equity
Interests) of any such Person subject to any such transaction shall remain in
full force and effect and perfected and enforceable (to at least the same extent
as in effect immediately prior to such merger, consolidation or liquidation)
unless otherwise waived by the Administrative Agent in its sole discretion and
(III) if the Person to be merged, consolidated or liquidated into another Person
as contemplated above is party to a Guaranty, the nature and scope of the
obligations of such Person under its Guaranty are substantially identical to the
nature and scope of the obligations of such other Person under its Guaranty
unless otherwise waived by the Administrative Agent in its sole discretion;
(b)    in connection with any sale or other disposition permitted under Section
7.05 (other than clause (b) thereof), any Subsidiary of Parent (other than a
Borrower) may merge into or consolidate with any other Person or permit any
other Person to merge into or consolidate with it; and
(c)    any Subsidiary of Parent may convert to another organizational form that
has limited liability and, in connection with such conversion, may change its
legal name and rights (charter and statutory) to effect such conversion,
provided that such Subsidiary (i) provides notice thereof to the Administrative
Agent at least 10 Business Days (or such shorter period as may be agreed to by
the Administrative Agent in its sole discretion) before such conversion or
change, (ii) executes and/or delivers such certificates, confirmations, opinions
and other documents and takes such other action as the Administrative Agent may
reasonably require to evidence and/or confirm the obligations of such Subsidiary
under the Loan Documents and the continued validity, priority and perfection of
(or the equivalent concepts (if any) under applicable Law) any security
interests and other Liens granted by such Subsidiary under the Loan Documents,
and (iii) in the case of a US Loan Party, complies with the notice requirements
in Section 13 of the US Security Agreement relating to any such change of name;
provided, however, that, (A) no Foreign Loan Party shall change the jurisdiction
of its organization to a country which is not a Qualified Jurisdiction, and (B)
in each case, immediately before and after giving effect thereto, no Default
shall have occurred and be continuing or would result therefrom on a pro forma
basis.
7.05.    Dispositions. Dispose of, or permit any Subsidiary of Parent to Dispose
of, any assets, or grant any option or other right to purchase, lease or
otherwise acquire any assets, except prior to the initial Borrowings on the
Closing Date (x) to the extent permitted under Section 7.05 of the Existing
Parent Credit Agreement (as in effect on the date hereof) or (y) any other
transaction to the extent the restriction of such transaction by this Agreement
is prohibited by Section 7.17 of the Existing Parent Credit Agreement (as in
effect on the date hereof), and from and after the initial Borrowings on the
Closing Date except:
(a)    sales and leases of inventory in the ordinary course of its business,
provided that the aggregate book value of all inventory subject to any such
leases at any time shall not exceed $50,000,000;



 
 
 




--------------------------------------------------------------------------------




(b)    in a transaction authorized by Section 7.04;
(c)    Dispositions of assets by Parent and its Subsidiaries to any Wholly-Owned
Subsidiary of Parent and or Parent; provided that
(I) at no time shall the aggregate amount of all Dispositions of assets made
pursuant to this clause (c) by Qualified Loan Parties to any Subsidiary of
Parent that is not a Qualified Loan Party shall not exceed $75,000,000 in any
Fiscal Year;
(II) at no time shall the aggregate amount of all Dispositions of assets made
pursuant to this clause (c) by Parent and its US Subsidiaries to any Foreign
Subsidiary shall not exceed $25,000,000 in any Fiscal Year;
(III) no Default and no Event of Default then exists or would exist immediately
after giving effect to the respective transfer; and
(IV) other than with respect to Dispositions of assets by Loan Parties to
Subsidiaries of Parent that are not Loan Parties, the Collateral and Guarantee
Requirements (taking into account such Disposition of assets) shall be satisfied
upon consummation of such Disposition with respect to such disposed assets
(without any regard to time periods specified therein);
(d)    Dispositions of assets (including any Disposition of assets pursuant to
the Restructuring) for cash and/or promissory notes, provided that at least 85%
of such proceeds consist of cash, and that such Dispositions are for fair value
(other than minority interests in Subsidiaries) in an aggregate amount not to
exceed $75,000,000 in any Fiscal Year (which, for purposes of determining
compliance with such aggregate limit, the proceeds of the Disposition of assets
pursuant to the Restructuring with a book value not in excess of $25,000,000 in
the aggregate for all such Dispositions shall be excluded from this aggregate
limit), in each case so long as no Default shall have occurred and be continuing
or would result from such sale;
(e)    Dispositions of obsolete assets having a book value of zero;
(f)    any Asbestos Insurance Settlement;
(g)    Dispositions constituting the licensing of intangible assets in the
ordinary course between Subsidiaries of Parent or between Parent and any of its
Subsidiaries;
(h)    any claim for, or surrender of, any amount by way of group relief under
Part 5 of the U.K. Corporation Tax Act 2010 including, without limitation, any
payment within section 183 of the U.K. Corporation Tax Act 2010 in each case
except by or to a company that satisfies the requirements of clause (1) of the
definition of Inactive Subsidiary;
(i)    Dispositions of assets (other than inventory, cash, Cash Equivalents and
Equity Interests in any Loan Party) among Parent and its Subsidiaries, in each
case so long as (x) no Default and no Event of Default exists at the time of the
respective transfer or immediately after giving effect thereto and (y) cash in
an amount at least equal to the fair market value of the assets so transferred
is received by the respective transferor; and
(j)    within 18 months of the Closing Date,other Dispositions by Parent and/or
its Subsidiaries to Parent and/or any Wholly-Owned Subsidiary consisting of
Equity Interests



 
 
 




--------------------------------------------------------------------------------




of Subsidiaries, intercompany loans and/or intercompany accounts receivable or
payable owed to Parent or any of its Subsidiaries, so long as such Dispositions
are made (A) as part of Parent’s transfer pricing arrangements or (B) to
efficiently structure the integrationin each case made to enhance the corporate
operations of Parent and its Subsidiaries prior to the Closing Date with the
Target Group following the Acquisition, in each case, as determined in good
faith by Parent, and so long as no Default and no Event of Default exists at the
time of the Disposition or immediately after giving effect thereto; provided
that (x) such Dispositions (or series of related Dispositions) shall not impair
the value of the Collateral or the Guarantees in any material respect, (y) in
the case of any Disposition (I) from a Qualified Loan Party to a Subsidiary of
Parent that is not a Qualified Loan Party (exclusive of any Disposition made to
a Subsidiary of Parent that is not a Qualified Loan Party which is promptly
made, in turn, to a Qualified Loan Party) or (II) from Parent or a US Subsidiary
to any Foreign Subsidiary of Parent (exclusive of any Disposition made to a
Foreign Subsidiary of Parent which is promptly made, in turn, to a US Subsidiary
of Parent), in each case in an amount exceeding $35,000,000, the Parent shall
provide to the Administrative Agent upon the written request ofnotice of such
proposed Disposition not less than 5 Business Days (or such shorter period as
the Administrative Agent information regarding the proposed integration and the
related proposed Dispositionsmay agree to in its sole discretion) prior to the
date of such Disposition, including a confirmation from Parent that such
Disposition shall not impair the value of the Collateral or the Guarantees
provided by the Loans Parties in any Qualified Jurisdiction in any material
respect, either individually or in the aggregate and (z) in the case of
Dispositions made pursuant to this clause (j) in the form of a intercompany
loan, (i) if applicable, the Collateral and Guarantee Requirements shall be
satisfied with respect to such intercompany loan and (ii) the intercompany loan
made pursuant to this clause (j) to a Loan Party shall be subject to
subordination pursuant to the Intercompany Subordination Agreement; and
(k)    sales of Receivables Assets to a Receivables Subsidiary or a Person that
is not a Subsidiary of Parent in connection with any Receivables Facility;
provided that in the case of Dispositions pursuant to clause (d) or (f) above,
the applicable Borrower shall, on the date ofupon receipt by any Loan Party or
any of its Subsidiaries of the Net Cash Proceeds from such Disposition, prepay
the Loans pursuant to, and in the amount and order of priority set forth in,
Section 2.05(b), as specified therein; provided, further, that in each case
(other than the case of clause (a) above), immediately before and after giving
effect thereto, no Default shall have occurred and be continuing or would result
therefrom on a pro forma basis.
7.06.    Investments. Make or hold, or permit any Subsidiary of Parent to make
or hold, any Investment in any Person, except prior to the initial Borrowings on
the Closing Date (x) to the extent permitted under Section 7.06 of the Existing
Parent Credit Agreement (as in effect on the date hereof) or (y) any other
transaction to the extent the restriction of such transaction by this Agreement
is prohibited by Section 7.17 of the Existing Parent Credit Agreement (as in
effect on the date hereof), and from and after the initial Borrowings on the
Closing Date except (without duplication):
(a)    (i) equity Investments by (x) Parent and its Subsidiaries in their
Subsidiaries outstanding on the date hereof and (y) Target and its Subsidiaries
in their Subsidiaries outstanding on the Closing Date and (ii) Parent and each
Subsidiary of Parent may make cash equity contributions to any of its
Wholly-Owned Subsidiaries (including, without



 
 
 




--------------------------------------------------------------------------------




limitation, newly formed or organized Wholly-Owned Subsidiaries after the
Closing Date); provided that:
(I) at no time shall the aggregate amount of all cash equity contributions made
pursuant to subclause (ii) of this clause (a) by a Qualified Loan Party to any
Subsidiary of Parent that is not a Qualified Loan Party (exclusive of cash
contributions made to a Subsidiary of Parent that is not a Qualified Loan Party
which are promptly contributed, in turn, to a Qualified Loan Party and without
duplication of any cash equity contributions made pursuant to clause (a)(ii)(II)
below), when added to the aggregate outstanding principal amount of all
intercompany loans made by a Qualified Loan Party to any Subsidiary of Parent
that is not a Qualified Loan Party pursuant to clause (f) below (determined
without regard to write-downs or write-offs thereof), exceed
$125,000,000250,000,000;
(II) at no time shall the aggregate amount of all cash equity contributions made
pursuant to subclause (ii) of this clause (a) by Parent and any US Subsidiary to
any Foreign Subsidiary (exclusive of cash contributions made to a Foreign
Subsidiary which are promptly contributed, in turn, to a US Subsidiary and
without duplication of any cash equity contributions made pursuant to clause
(a)(ii)(I) above), when added to the aggregate outstanding principal amount of
all intercompany loans made by Parent and any US Subsidiary to any Foreign
Subsidiary pursuant to clause (f) below (determined without regard to
write-downs or write-offs thereof), exceed $75,000,000150,000,000; and
(III) no cash equity contributions may be made pursuant to subclause (ii) of
this clause (a) (x) by a Qualified Loan Party to any Subsidiary of Parent (other
than a Qualified Loan Party) (exclusive of cash contributions made to a
Subsidiary of Parent (other than a Qualified Loan Party) which are promptly
contributed, in turn, to a Qualified Loan Party) or (y) by Parent and any US
Subsidiary to any Foreign Subsidiary (exclusive of cash contributions made to a
Foreign Subsidiary which are promptly contributed, in turn, to a US Subsidiary),
at any time any Default or any Event of Default is in existence (or would be in
existence after giving effect thereto);
(b)    loans and advances to employees in the ordinary course of the business of
Parent and its Subsidiaries as presently conducted in an aggregate principal
amount not to exceed $5,000,000 at any time outstanding;
(c)    Investments by Parent and its Subsidiaries in Cash Equivalents;
(d)    Investments existing on the date hereof (or, in the case of joint
ventures in the Target Group, on the Closing Date) and described on Schedule
5.18(e) hereto;
(e)    Investments by the Loan Parties in Hedge Agreements permitted under
Section 7.02(a);
(f)    Parent and its Subsidiaries may each make intercompany loans to any
Wholly-Owned Subsidiary of Parent or Parent (such intercompany loans and
advances referred to in this clause (f), collectively, the “Intercompany
Loans”); provided that
(I) at no time shall the aggregate outstanding principal amount of all
intercompany loans made by Qualified Loan Parties to any Subsidiary of Parent
that



 
 
 




--------------------------------------------------------------------------------




is not a Qualified Loan Party pursuant to this clause (f) (determined without
regard to write-downs or write-offs thereof and without duplication of any
intercompany loans made pursuant to clause (f)(II) below)), when added to the
aggregate amount of the cash equity contributions made pursuant to subclause
(ii) of clause (a) above by a Qualified Loan Party to any Subsidiary of Parent
that is not a Qualified Loan Party (exclusive of cash contributions made to a
Subsidiary of Parent that is not a Qualified Loan Party which are promptly
contributed, in turn, to a Qualified Loan Party), exceed
$125,000,000250,000,000;
(II) at no time shall the aggregate outstanding principal amount of all
intercompany loans made by Parent and any of its US Subsidiaries to any Foreign
Subsidiary pursuant to this clause (f) (determined without regard to write-downs
or write-offs thereof and without duplication of any intercompany loans made
pursuant to clause (f)(I) above), when added to the aggregate amount of the cash
equity contributions made pursuant to subclause (ii) of clause (a) above by
Parent and any of its US Subsidiaries to any Foreign Subsidiary (exclusive of
cash contributions made to a Foreign Subsidiary which are promptly contributed,
in turn, to a US Subsidiary), exceed $75,000,000150,000,000;
(III) unless the respective obligor under such intercompany loan reasonably
determines that the execution, delivery and performance of an Intercompany Note
is prohibited by, or that such Intercompany Note would not be enforceable
against such obligor under, applicable local law, any such intercompany loan
made pursuant to this clause (f), together with all Surviving Debt consisting of
intercompany loans, shall be evidenced by an Intercompany Note;
(IV) no intercompany loans may be made pursuant to this clause (f) (x) by a
Qualified Loan Party to any Subsidiary of Parent that is not a Qualified Loan
Party or (y) by Parent and any US Subsidiary to any Foreign Subsidiary, at any
time any Default or any Event of Default is in existence (or would be in
existence after giving effect thereto);
(V) each intercompany loan made pursuant to this clause (f), together with all
Surviving Debt consisting of intercompany loans, to a Loan Party shall be
subject to subordination pursuant to the Intercompany Subordination Agreement;
(VI) if the obligor or obligee thereunder ceases to constitute a Subsidiary of
Parent, any Intercompany Loans to which such obligor or obligee is a party
outstanding on such date of cessation pursuant to this clause (f) shall cease to
be permitted under clause (f); and
(VII) if the obligor or obligee thereunder ceases to constitute a Qualified Loan
Party or a Wholly-Owned Subsidiary of Parent, for the purposes of determining
compliance with this clause (f); any Intercompany Loans to which such obligor or
obligee is a party outstanding on such date of cessation shall be deemed to have
been made on the date of such cessation (after giving effect thereto);
(g)    Investments (including Debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business to the extent that Parent or relevant
Subsidiary was a creditor of such customer



 
 
 




--------------------------------------------------------------------------------




or supplier at the time of filing of such bankruptcy, reorganization or at the
time such obligation became delinquent or such dispute arose, as the case may
be;
(h)    Investments by Parent and its Subsidiaries consisting of the purchase or
other acquisition of all of the Equity Interests of another Person or the assets
comprising a division or business unit or a substantial part or all of the
business of another Person; provided that:
(i)    (A) immediately before and immediately after giving pro forma effect to
any such purchase or other acquisition, no Default shall have occurred and be
continuing and (B) immediately after giving effect to such purchase or other
acquisition, Parent shall be in pro forma compliance with all of the financial
covenants set forth in Section 6.18, such compliance to be determined on the
basis of the financial information most recently delivered to the Administrative
Agent and the Lenders as though such Investment had been consummated as of the
first day of the fiscal period covered thereby;
(ii)    Parent shall have delivered to the Administrative Agent, on behalf of
the Lenders, at least five Business Days (or such shorter period as may be
agreed by the Administrative Agent) prior to the date on which any such purchase
or other acquisition is to be consummated, a certificate of a Responsible
Officer, in form and substance reasonably satisfactory to the Administrative
Agent, certifying that all of the requirements set forth in this clause (h) have
been satisfied or will be satisfied on or prior to the consummation of such
purchase or other acquisition; provided, however, that delivery of calculations
demonstrating pro forma compliance with the financial covenants in Section 6.18
shall only be required for a purchase or acquisition where the Acquisition
Consideration in respect thereof is in excess of $75,000,000; and
(iii)    the Collateral and Guarantee Requirements (taking into account such
Investments) shall be satisfied upon consummation of such Investment;
(i)    additional Investments by Parent and its Subsidiaries in joint ventures
(including in newly formed or acquired Subsidiaries) in an aggregate amount not
to exceed $100,000,000 (net of cash repayments of principal in the case of such
Investments in the form of loans, sale proceeds in the case of such Investments
in the form of debt instruments and cash equity returns (whether as a
distribution, dividend, redemption or sale) in the case of such Investments in
the form of equity investments);
(j)    the Acquisition;
(k)    any Non-Wholly-Owned Subsidiary of Parent may make loans to its
shareholders generally so long as (i) Parent or its respective Subsidiary which
owns the Equity Interest in the Subsidiary making such loans receives at least
its proportionate share of such loans (based upon its relative holding of the
Equity Interests in the Subsidiary making such loans), (ii) unless the entering
into of the Intercompany Subordination Agreement requires the consent of the
minority shareholder of such Non-Wholly-Owned Subsidiary (and such consent is
not obtained), such Non-Wholly-Owned Subsidiary (as obligee of such loan) and
Parent or such other Subsidiary (as obligor of such loan) shall be subject to
the provisions of the Intercompany Subordination Agreement and (iii) the
aggregate outstanding principal amount of all loans pursuant to this clause (k)
which are not subject to the



 
 
 




--------------------------------------------------------------------------------




subordination provisions of the Intercompany Subordination Agreement shall not
exceed $25,000,000 at any time;
(l)    other intercompany loans among Parent and its Wholly-Owned Subsidiaries
so long as such intercompany loans are made (A) as part of Parent’s transfer
pricing arrangements or (B) to efficiently structure the integration, in each
case made to enhance the corporate operations of Parent and its Subsidiaries
prior to the Closing Date with the Target Group following the Acquisition, in
each case, as determined in good faith by Parent, and so long as no Default and
no Event of Default exists at the time of such intercompany loan or immediately
after giving effect thereto; provided that (x) at the time any such intercompany
loan is made (i) the Collateral and Guarantee Requirements shall be satisfied
upon consummation of such intercompany loan and (ii) each intercompany loan made
pursuant to this clause (l) to a Loan Party shall be subject to subordination
pursuant to the Intercompany Subordination Agreement, (y) such intercompany
loans (or series of related intercompany loans) shall not impair the value of
the Collateral or the Guarantees in any material respect and (z) in the case of
any intercompany loan (I) from a Subsidiary of Parent that is not a Qualified
Loan Party to a Qualified Loan Party (exclusive of any such intercompany loan
which is promptly assigned, in turn, to a Qualified Loan Party as the lender
thereunder) or (II) from any Foreign Subsidiary of Parent to Parent or a US
Subsidiary (exclusive of any such intercompany loan which is promptly assigned,
in turn, to Parent or a US Subsidiary of Parent as the lender thereunder), in
each case in an amount exceeding $35,000,000, the Parent shall provide to the
Administrative Agent upon the written request ofnotice of such proposed
intercompany loan not less than 5 Business Days (or such shorter period as the
Administrative Agent information regarding the proposed integration and the
related proposed intercompany loans;may agree to in its sole discretion) prior
to the date of such intercompany loan, including a confirmation from Parent that
such intercompany loan shall not impair the value of the Collateral or the
Guarantees provided by the Loans Parties in any Qualified Jurisdiction in any
material respect, either individually or in the aggregate;
(m)    other Investments not otherwise permitted under this Section 7.06
(including in newly formed or acquired Subsidiaries) in an aggregate amount not
to exceed $50,000,000100,000,000 (net of cash repayments of principal in the
case of such Investments in the form of loans, sale proceeds in the case of such
Investments in the form of debt instruments and cash equity returns (whether as
a distribution, dividend, redemption or sale) in the case of such Investments in
the form of equity investments);
(n)    Parent may make (i) intercompany loans and/or capital contributions to
Colfax UK Finance Ltd on or about the Acquisition Funding Date, so long as the
proceeds of such intercompany loans and/or capital contributions are in turn
contributed to Purchaser to be utilized by the Purchaser for a Certain Funds
Purpose and (ii) an intercompany loan to the Purchaser on or about the
Acquisition Funding Date in exchange for the issuance of shares of capital stock
of the Parent as part of the Equity Consideration; provided that, (x) each
intercompany loan made pursuant to this clause (n) shall be evidenced by an
Intercompany Note and (y) each intercompany loan made pursuant to this clause
(n) shall be subject to subordination pursuant to the Intercompany Subordination
Agreement;
(o)    Investments in Wholly-Owned Subsidiaries to the extent made to effectuate
a substantially contemporaneous Permitted Acquisition;
(p)    equity Investments by Parent and its Subsidiaries in any Wholly-Owned
Subsidiaries consisting of cash, Equity Interests of Subsidiaries, intercompany
notes and/



 
 
 




--------------------------------------------------------------------------------




or intercompany accounts receivable or payable owed to Parent or any of its
Subsidiaries so long as such Investments are made (i) as part of Parent’s
transfer pricing arrangements or (ii) to efficiently structure the integration,
in each case made to enhance the corporate operations of Parent and its
Subsidiaries prior to the Closing Date with the Target Group following the
Acquisition, in each case, as determined in good faith by Parent, and so long as
no Default and no Event of Default exists at the time of such equity Investment
or immediately after giving effect thereto; provided that, (x) such Investments
(or series of Investments) shall not impair the value of the Collateral or the
Guarantees in any material respect, (y) in the case of any such Investment (I)
by a Qualified Loan Party in a Subsidiary of Parent that is not a Qualified Loan
Party (exclusive of any Investment made to a Subsidiary of Parent that is not a
Qualified Loan Party, the proceeds of which are promptly contributed directly to
a Qualified Loan Party) or (II) by Parent or a US Subsidiary in any Foreign
Subsidiary of Parent (exclusive of any Investment made to a Foreign Subsidiary
of Parent, the proceeds of which are promptly contributed directly to a US
Subsidiary of Parent), in each case in an amount exceeding $35,000,000, the
Parent shall provide to the Administrative Agent upon the written request
ofnotice of such proposed Investment not less than 5 Business Days (or such
shorter period as the Administrative Agent information regarding the proposed
integration and the related proposed Investmentsmay agree to in its sole
discretion) prior to the date of such Investment, including a confirmation from
Parent that such Investment shall not impair the value of the Collateral or the
Guarantees provided by the Loans Parties in any Qualified Jurisdiction in any
material respect, either individually or in the aggregate and (z) in the case of
Investments made pursuant to this clause (p) in the form of a intercompany loan,
(i) if applicable, the Collateral and Guarantee Requirements shall be satisfied
with respect to such intercompany loan and (ii) the intercompany loan made
pursuant to this clause (p) to a Loan Party shall be subject to subordination
pursuant to the Intercompany Subordination Agreement;
(q)    Purchaser may make intercompany loans on or about the Closing Date to
Charter Central Finance Limited (“CCFL”), the proceeds of which will be used to
repay certain Debt owed by CCFL; provided that, within 10 Business Days of the
Closing Date (as such date may be extended by the Administrative Agent), (x)
each intercompany loans made pursuant to this clause (q) shall be evidenced by
an Intercompany Note and (y) each intercompany loan made pursuant to this clause
(q) shall be subject to subordination pursuant to the Intercompany Subordination
Agreement; and
(r)    Investments by Parent and its Wholly Owned Subsidiaries consisting of the
purchase or other acquisition of all of the Equity Interests of ESAB India
Limited not held by Parent or any of its Wholly Owned Subsidiaries; and
(s)    Investments made to (or in the Equity Interests of) a Receivables
Subsidiary that, in the good faith determination of Parent, are necessary or
advisable to effect any Receivables Facility.
7.07.    Restricted Payments. Declare or pay any dividends, purchase, redeem,
retire, defease or otherwise acquire for value any of its Equity Interests now
or hereafter outstanding, return any capital to its stockholders, partners or
members (or the equivalent Persons thereof) as such, make any distribution of
assets, Equity Interests, obligations or securities to its stockholders,
partners or members (or the equivalent Persons thereof) as such or issue or sell
any Equity Interests, or accept any capital contributions or permit any of its
Subsidiaries to do any of the foregoing, or permit any of its Subsidiaries to
purchase, redeem, retire, defease or otherwise acquire for value



 
 
 




--------------------------------------------------------------------------------




any Equity Interests in Parent or to issue or sell any Equity Interests in
Parent, except prior to the initial Borrowings on the Closing Date (x) to the
extent permitted under Section 7.07 of the Existing Parent Credit Agreement (as
in effect on the date hereof) or (y) any other transaction to the extent the
restriction of such transaction by this Agreement is prohibited by Section 7.17
of the Existing Parent Credit Agreement (as in effect on the date hereof), and
from and after the initial Borrowings on the Closing Date except that, so long
as no Default shall have occurred and be continuing at the time of any action
described below or would result therefrom on a pro forma basis:
(a)    Parent may (i) declare and pay dividends and distributions payable in its
common stock and purchase, redeem, retire, defease or otherwise acquire shares
of its capital stock with the proceeds received contemporaneously from the issue
of new shares of its capital stock with equal or inferior voting powers,
designations, preferences and rights, (ii) issue common Equity Interests, (iii)
so long as no Default exists or would result therefrom, make regularly scheduled
dividends in respect of Closing Date Preferred Equity pursuant to terms of the
Closing Date Preferred Equity Documents and (iv) declare and pay dividends and
distributions in cash and purchase, redeem, retire, defease or otherwise acquire
Equity Interests with cash and Shareholder Subordinated Notes so long as before
and after giving effect to the payment of such distribution or dividend, Parent
shall be in pro forma compliance with all of the financial covenants set forth
in Section 6.18, provided that the sum of (A) aggregate amount paid in cash by
Parent pursuant to this clause (iv) plus (B) the aggregate amount of all cash
payments made on all Shareholder Subordinated Notes pursuant to this clause (iv)
in any Fiscal Year of Parent shall not exceed $50,000,000;
(b)    any Subsidiary of Parent may (1) declare and pay cash dividends to
Parent, (1) declare and pay cash dividends to the European Borrower (in the case
of any Subsidiary of the European Borrower) or any Wholly-Owned Subsidiary of
Parent of which it is a Subsidiary and (1) accept capital contributions from
Parent or any Subsidiary of Parent and issue common Equity Interests to Parent
or any Subsidiary of Parent, in each case, to the extent permitted under Section
7.06(a), (i), (m), (o), (p) or (s);
(c)    any Subsidiary of Parent may declare and pay cash dividends to Parent as
required to pay taxes under the Tax Sharing Agreement;
(d)    any Subsidiary of Parent may declare and pay cash dividends, directly or
indirectly, to Parent as necessary for Parent to pay expenses relating to the
operation of Parent in the ordinary course of business;
(e)    Parent and its Subsidiaries may make payments with respect to
Intercompany Debt, so long as the respective payment is permitted to be made in
accordance with the terms of the Intercompany Subordination Agreement; and
(f)    any claim for, or surrender of, any amount by way of group relief under
Part 5 of the U.K. Corporation Tax Act 2010 including, without limitation, any
payment within section 183 of the U.K. Corporation Tax Act 2010 in each case
except by or to a company that satisfies the requirements of clause (1) of the
definition of Inactive Subsidiary.; and
(g)    Parent may (i) issue convertible Debt as permitted by Section 7.02(n)
(“Permitted Convertible Debt”), (ii) make scheduled payments of interest on, and
pay principal at maturity in respect of, any Permitted Convertible Debt, (iii)
prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof, any Permitted Convertible Debt, to the extent permitted by
Section 7.11, (iv) honor any conversion request



 
 
 




--------------------------------------------------------------------------------




by a holder of Permitted Convertible Debt (including any payment of cash in
connection with such conversion pursuant to the terms of such convertible Debt
in an amount not to exceed the sum of (x) the principal amount of such
convertible Debt so converted plus (y) any payments received Parent pursuant to
the exercise, settlement or termination of any related Permitted Bond Hedge
Transaction, plus (z) the amount of cash required to be paid pursuant to the
terms of such convertible Debt in lieu of fractional shares), (v) enter into and
make payments in connection with entering into any Permitted Bond Hedge
Transaction and (vi) enter into any related Permitted Warrant Transaction and
make payments in connection with the settlement of any such Permitted Warrant
Transaction (x) by delivery of shares of Parent’s common Equity Interests upon
net share settlement thereof or (y) by set-off against the related Permitted
Bond Hedge Transaction and payment of an early termination amount thereof in
common Equity Interests upon any early termination thereof.
For the avoidance of doubt, any release of funds, not exceeding a total amount
of €55,603.12, held in escrow (hinterlegt) with Landesoberkasse
Baden-Württemberg, to former shareholders of Allweiler Aktiengesellschaft in the
context of their squeeze-out from Allweiler Aktiengesellschaft shall not be
subject to this Section 7.07.


7.08.    Lease Obligations. Create, incur, assume or suffer to exist, or permit
any Subsidiary of Parent to create, incur, assume or suffer to exist, any
obligations as lessee (a) for the rental or hire of real or personal property in
connection with any sale and leaseback transaction, or (b) for the rental or
hire of other real or personal property of any kind under leases or agreements
to lease (including, without limitation, Capitalized Leases) having an original
term of one year or more that prior to the initial Borrowings on the Closing
Date is (x) not permitted under Section 7.08 of the Existing Parent Credit
Agreement (as in effect on the date hereof) or (y) a transaction that is
prohibited by Section 7.17 of the Existing Parent Credit Agreement (as in effect
on the date hereof) from being restricted by this Agreement, and from and after
the initial Borrowings on the Closing Date would cause the direct and contingent
liabilities of Parent and its Subsidiaries, on a Consolidated basis, in respect
of all such obligations to exceed $100,000,000 payable in any Fiscal Year.
7.09.    Amendments of Constitutive Documents; Closing Date Preferred Equity
Documents, etc.
(a)    Amend, or permit any Subsidiary of Parent to amend, (i) its certificate
of incorporation or bylaws or other constitutive documents (other than
amendments that could not be reasonably expected to have a Material Adverse
Effect) or (ii) the Closing Date Preferred Equity Documents (other than
amendments that are not materially adverse to the interests of the Lenders, and
(b)    on and after the execution and delivery thereof, amend, modify or waive,
or permit the amendment, modification or waiver of, any provision of any
Shareholder Subordinated Note.
7.10.    Accounting Changes. Make or permit, or permit any Subsidiary of Parent
to make or permit, any change in (a) accounting policies or reporting practices,
except as required by generally accepted accounting principles, or (b) its or
their Fiscal Year; provided, however, that any Subsidiary of Parent may change
its Fiscal Year to be consistent with the Fiscal Year of Parent.
7.11.    Prepayments, Etc., of Debt. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of



 
 
 




--------------------------------------------------------------------------------




any subordination terms of, any Debt, except prior to the initial Borrowings on
the Closing Date (x) to the extent permitted under Section 7.08 of the Existing
Parent Credit Agreement (as in effect on the date hereof) or (y) any other
transaction to the extent the restriction of such transaction is prohibited by
Section 7.17 of the Existing Parent Credit Agreement (as in effect on the date
hereof), and from and after the initial Borrowings on the Closing Date except
(a) the prepayment of the Credit Extensions in accordance with the terms of this
Agreement, (b) the prepayment of trade Debt to receive discounts or other
favorable payment terms or incentives, (c) regularly scheduled or required
repayments or redemptions of Surviving Debt, (c or any other Debt permitted by
Section 7.02 (so long as any such repayment or redemption is not in violation of
any subordination agreement applicable thereto), (d) prepayment of Debt
evidenced by a Shareholder Subordinated Note to the extent permitted by Section
7.07(a) and, (de) prepayment of Debt payable to Parent or any of its
Subsidiaries permitted to be made in accordance with the terms of the
Intercompany Subordination Agreement, (f) refinancings, refundings, renewals,
extensions or exchanges of Debt permitted by Section 7.02 with other Debt
permitted by Section 7.02, in each case, to the extent not prohibited by any
subordination agreement applicable thereto, and (g) other optional prepayments
or redemptions of Debt permitted by Section 7.02 to the extent not prohibited by
any subordination agreement applicable thereto, provided that no Default or
Event of Default shall have occurred and be continuing at the time of, or after
giving effect to, such prepayment or redemption; or amend, modify or change in
any manner any term or condition of any Surviving Debt, or permit any of
Subsidiary of Parent to do any of the foregoing.
7.12.    Negative Pledge. Enter into or suffer to exist, or permit any
Subsidiary of Parent to enter into or suffer to exist, any agreement prohibiting
or conditioning the creation or assumption of any Lien upon any of its property
or assets except prior to the initial Borrowings on the Closing Date (x) to the
extent permitted under Section 7.12 of the Existing Parent Credit Agreement (as
in effect on the date hereof) or (y) any other transaction to the extent the
restriction of such transaction is prohibited by Section 7.17 of the Existing
Parent Credit Agreement (as in effect on the date hereof), and from and after
the initial Borrowings on the Closing Date except agreements (a) in favor of the
Secured Parties, (b) evidencing any Surviving Debt, (c) evidencing purchase
money Debt permitted by Section 7.02(c)(ii) solely to the extent that the
agreement or instrument governing such Debt prohibits a Lien on the property
acquired with the proceeds of such Debt or, (d) evidencing any Capitalized Lease
permitted by Section 7.02(c)(iv) solely to the extent that such Capitalized
Lease prohibits a Lien on the property subject thereto, (e) evidencing Debt
permitted under Section 7.02(e) or (n), in each case to the extent such
restrictions or conditions contained therein are not in conflict with any
Collateral and Guarantee Requirements, (f) evidencing other secured Debt
permitted by this Agreement to the extent the restrictions or conditions
contained therein (I) apply only to the property or assets securing such Debt
and (II) are not in conflict with any Collateral and Guarantee Requirements, (g)
containing customary restrictions and conditions relating to the sale of a
Subsidiary of Parent or property pending such sale; provided that such
restrictions and conditions apply only to the Subsidiary of Parent or property
that is to be sold, and such sale is permitted under this Agreement, or (h)
entered into in the ordinary course of business containing customary provisions
restricting the assignment thereof.
7.13.    Partnerships, Etc. Except in respect of partnerships and joint ventures
of the Target Group set forth in Schedule 7.13, become a general partner in any
general or limited partnership or joint venture, or permit any Subsidiary of
Parent to do so, other than any Subsidiary the sole assets of which consist of
its interest in such partnership or joint venture.
7.14.    Speculative Transactions. Engage, or permit any Subsidiary of Parent to
engage, in any transaction involving commodity options or futures contracts or
any similar



 
 
 




--------------------------------------------------------------------------------




speculative transactions (excluding (a) Hedge Agreements required to be entered
into hereunder, (b) such contracts entered into in the ordinary course of
business to address interest or exchange rate risks, and (c) such contracts
entered to address price fluctuations of metals for legitimate hedging purposes)
and (d) Permitted Bond Hedge Transactions and Permitted Warrant Transactions.
7.15.    Capital Expenditures. Make, or permit any Subsidiary of Parent to make,
any Capital Expenditures during a Fiscal Year that would cause the aggregate of
all such Capital Expenditures made by Parent and its Subsidiaries during such
Fiscal Year to exceed the amount set forth in the table below opposite such
Fiscal Year;
Fiscal Year ending:
Amount
2012
$160,000,000
2013
$170,000,000
2014
$175,000,000
2015
$175,000,000
2016
$175,000,000
2017
$175,000,000
2018
$175,000,000



provided, however, that so long as no Default has occurred and is continuing or
would result from such expenditure, up to 50% of such amount, if not expended in
the Fiscal Year for which it is permitted by the preceding clause, may be
carried over for expenditure in the next following Fiscal Year; provided further
that (x) no amounts once carried forward pursuant to the preceding proviso may
be carried forward to any Fiscal Year of Parent thereafter and (y) no amounts
carried forward into a subsequent Fiscal Year may be used until all Capital
Expenditures permitted pursuant to this Section 7.15 (without giving effect to
the preceding proviso) for such subsequent Fiscal Year are first used in full.
7.16.    Formation of Subsidiaries. Organize or invest in, or permit any
Subsidiary of Parent to organize or invest in, any new Subsidiary except prior
to the initial Borrowings on the Closing Date (x) to the extent permitted under
Section 7.16 of the Existing Parent Credit Agreement (as in effect on the date
hereof) or (y) any other transaction to the extent the restriction of such
transaction is prohibited by Section 7.17 of the Existing Parent Credit
Agreement (as in effect on the date hereof), and from and after the initial
Borrowings on the Closing Date except as permitted under Section 7.06(a), (h),
(i), (m), (o), (p) or (is).
7.17.    Payment Restrictions Affecting Subsidiaries. Directly or indirectly,
enter into or suffer to exist, or permit any Subsidiary of Parent to enter into
or suffer to exist, any agreement or arrangement limiting the ability of any of
its Subsidiary of Parent to declare or pay dividends or other distributions in
respect of its Equity Interests or repay or prepay any Debt owed to, make loans
or advances to, or otherwise transfer assets to or invest in, Parent or any
Subsidiary of Parent (whether through a covenant restricting dividends, loans,
asset transfers or investments, a financial covenant or otherwise) (any such
limitation, a “Payment Restriction”), except prior to the initial



 
 
 




--------------------------------------------------------------------------------




Borrowings on the Closing Date the Loan Documents (as defined in the Existing
Parent Credit Agreement (as in effect on the date hereof)), and from and after
the initial Borrowings on the Closing Date except the Loan Documents(a) in the
Loan Documents, (b) agreements evidencing Debt permitted by Section 7.02(e) or
7.02(n), provided that (x) in the case of Debt permitted by Section 7.02(e), the
Payment Restrictions in such agreements are reasonably satisfactory to the
Administrative Agent and (y) in the case of Debt permitted by Section 7.02(n),
the Payment Restrictions in such agreements are customary in the market for the
relevant type of debt issuance at the time of issuance thereof, as determined in
good faith by Parent, and in each case provided such Payment Restrictions are no
more burdensome than Payment Restrictions contained in this Agreement, and (c)
agreements containing customary restrictions and conditions relating to the sale
of a Subsidiary of Parent or property pending such sale; provided that such
restrictions and conditions apply only to the Subsidiary of Parent or property
that is sold, and such sale is permitted under this Agreement.
7.18.    Asbestos Litigation. Amend, modify or change any term or condition of
any agreement, instrument, consent, order or other document with respect to the
asbestos litigation relating to Parent or any of its Subsidiaries that could
reasonably be expected to have a Material Adverse Effect or give any consent,
waiver or approval thereunder, waive any default under or any breach of any term
or condition thereof, agree in any manner to any other amendment, modification
or change of any term or condition of any such documents or take any other
action in connection with any such documents that could reasonably be expected
to have a Material Adverse Effect.
7.19.    [Reserved]
7.20.    Acquisition Undertaking. Fail to comply, or permit any of its
Subsidiaries to fail to comply, with the Acquisition Undertakings at any time.
7.21.    [Reserved]
7.01.    Tax Sharing Agreements. Amend, modify or change any provision of any
Tax Sharing Agreement to the extent the same would be materially adverse to the
interests of the Lenders or enter into any new tax sharing agreement, tax
allocation agreement or similar agreement other than agreements that are not
materially adverse to the interests of the Lenders.
7.01.    Sanctions Laws and Regulations. Except to the extent that this
provision would expose the Borrowers or any of their Subsidiaries incorporated
in Germany or within the EU or any director, officer or employee thereof to any
liability or enforcement under EU Regulation (EC) 2271/96, Section 7 of the
German Foreign Trade Regulation or any similar law, as applicable:
(a)     Engage in any transaction, or knowingly permit any of its Subsidiaries
to engage in any transaction, that violates any of the applicable prohibitions
set forth in any Sanctions Laws and Regulations.
(a)    Use any funding or proceeds from this Agreement (or lend, contribute or
otherwise make any such funding or proceeds available to any Subsidiary, joint
venture partner or other person):
(i)     in connection with any transaction relating directly or indirectly to
any Designated Person; or
(ii)    in violation of applicable Sanctions Laws and Regulations.



 
 
 




--------------------------------------------------------------------------------




(b)    Permit any of the funds or assets of any Borrower that are used to repay
or prepay any Facility under this Agreement to constitute property of, or to be
beneficially owned by, any Designated Person, or be obtained or derived from
transactions with or relating to countries subject to U.S., EU or United Kingdom
economic sanctions or that violate prohibitions set forth in any applicable
Sanctions Laws and Regulations. The Borrowers shall not (and shall ensure that
no other Loan Party will) fund all or part of any payment under this Agreement
out of proceeds derived from transactions that violate the prohibitions set
forth in any Sanctions Laws and Regulations.
(c)    (i) Permit any Designated Person to obtain or allow to continue any
direct or indirect interest in the Borrowers or any other Loan Party and (ii)
obtain or allow to continue any direct or indirect interest in any Designated
Person by any Borrower or any other Loan Party; provided that this clause (d)
shall not be applicable to any public shareholders of Parent other than the
Equity Investors and their Affiliates.


ARTICLE VIII    
EVENTS OF DEFAULT AND REMEDIES
8.01.    Events of Default. If any of the following events (“Events of Default”)
shall occur and be continuing:
(a)    (i) any Borrower shall fail to pay, in the currency required hereunder,
any principal of any Loan or any L/C Obligation or deposit any funds as cash
collateral in respect of L/C Obligations when the same shall become due and
payable or (ii) any Borrower shall fail to pay, in the currency required
hereunder, any interest on any Loan or on any L/C Obligation, or any Loan Party
shall fail to make any other payment, in the currency required hereunder, under
any Loan Document, in each case under this clause (ii), within three Business
Days after the same shall become due and payable; or
(b)    any representation or warranty made by any Loan Party (or any of its
officers) under or in connection with any Loan Document shall prove to have been
incorrect in any material respect when made or deemed made; or
(c)    any Loan Party shall fail to perform or observe any term, covenant or
agreement contained in Section 6.05, 6.06, 6.09, 6.10, 6.12, 6.15, 6.18, 6.21 or
6.22 or in Article VII; or
(d)    any Loan Party shall fail to perform or observe any other term, covenant
or agreement contained in any Loan Document on its part to be performed or
observed if such failure shall remain unremedied for 15 days after the earlier
of the date on which (i) a Responsible Officer becomes aware of such failure or
(ii) written notice thereof shall have been given to any Borrower by the
Administrative Agent or any Lender; or
(e)    any Loan Party or any of its Subsidiaries shall fail to pay any principal
of, premium or interest on or any other amount payable in respect of any Debt of
such Loan Party or such Subsidiary (as the case may be) that is outstanding in a
principal amount (or, in the case of any Hedge Agreement, an Agreement Value) of
at least $35,000,000100,000,000 either individually or in the aggregate for all
such Loan Parties and Subsidiaries (but excluding Debt outstanding hereunder),
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable



 
 
 




--------------------------------------------------------------------------------




grace period, if any, specified in the agreement or instrument relating to such
Debt; or any other event shall occur or condition shall exist under any
agreement or instrument relating to any such Debt and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Debt or otherwise to cause, or to permit
the holder thereof to cause, such Debt to mature; or any such Debt shall be
declared to be due and payable or required to be prepaid or redeemed (other than
by a regularly scheduled required prepayment or redemption), purchased or
defeased, or an offer to prepay, redeem, purchase or defease such Debt shall be
required to be made, in each case prior to the stated maturity thereof; or
(f)    any Loan Party or any of its Subsidiaries shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors, or any Loan Party or any or any of its Subsidiaries whose Relevant
Jurisdiction is the Federal Republic of Germany is unable to pay its debts as
and when they fall due (zahlungsunfähig), over-indebted (überschuldet) or
subject to imminent illiquidity (drohende Zahlungsunfähigkeit) (all within the
meaning of Sections 17 to 19, inclusive, of the German Insolvency Act
(Insolvenzordnung)); or any proceeding shall be instituted by or against any
Loan Party or any of its Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it) that is being diligently contested by it in good faith, either
such proceeding shall remain undismissed or unstayed for a period of 30 days or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or any Loan Party or any of its Subsidiaries shall take
any corporate action to authorize any of the actions set forth above in this
subsection (f); or
(g)    any judgments or orders, either individually or in the aggregate, for the
payment of money in excess of $35,000,000100,000,000 shall be rendered against
any Loan Party or any of its Subsidiaries and either (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order or (ii)
there shall be any period of ten consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; provided that no Event of Default shall be
deemed to occur under this Section 8.01(g) solely by reason of any Approved
Litton Judgment; or
(h)    any nonmonetary judgment or order shall be rendered against any Loan
Party or any of its Subsidiaries that could be reasonably likely to have a
Material Adverse Effect, and there shall be any period of ten consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or
(i)    any provision of any Loan Document after delivery thereof pursuant to
Sections 4.01, 4.02, 4.03, 4.04 or 6.10 shall for any reason cease to be valid
and binding on or enforceable against any Loan Party party to it in any material
respect, or any such Loan Party shall so state in writing; or
(j)    from and after the Closing Date, any Collateral Document or financing
statement after delivery thereof pursuant to Sections 4.01, 4.02, 4.03, 4.04 or
6.10 shall for any reason (other than pursuant to the terms thereof) cease to
create a valid and perfected first-priority



 
 
 




--------------------------------------------------------------------------------




lien on and security interest in the Collateral purported to be covered thereby
(subject to Permitted Priority Liens); or
(k)    a Change of Control shall occur; or
(l)    any ERISA Event shall have occurred with respect to a Plan and the sum
(determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Loan Parties and the ERISA Affiliates related to such ERISA
Event) exceeds $25,000,000; or
(m)    any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $25,000,000 or requires payments exceeding $10,000,000
per annum; or
(n)    any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an amount exceeding $25,000,000; or
(o)    an “Event of Default” (as defined in any Mortgage) shall have occurred
and be continuing; or
(o)    the Acquisition Funding Date shall not have occurred prior to February 1,
2012.
8.02.    Remedies upon Event of Default. Subject to Section 4.05, if any Event
of Default occurs and is continuing, the Administrative Agent shall, at the
request of, or may, with the consent of, the Required Lenders, take any or all
of the following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
(c)    require that the each of the US Borrower and the European Borrower Cash
Collateralize the L/C Obligations (in an amount equal to the then Outstanding
Amount thereof) issued for the account of such Borrower; and
(d)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;



 
 
 




--------------------------------------------------------------------------------




provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
8.03.    Application of Funds. (a) After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations of the Loan Parties under the Loan
Documents (whether as a result of a payment under a Guaranty, any realization on
the Collateral, any setoff rights, any distribution in connection with any
proceedings or other action of any Loan Party in respect of Debtor Relief Laws
or otherwise and whether received in cash or otherwise) shall be applied by the
Administrative Agent, subject to the applicable law and the First Lien
Intercreditor Agreement (to the extent then in effect), in the following order:
(i) First, to payment of that portion of such Obligations constituting fees,
indemnities, expenses and other amounts payable to the Collateral Agent in its
capacity as such;
(ii) Second, to payment of that portion of such Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
(iii) Third, to payment of that portion of such Obligations constituting fees,
expenses, indemnities and other amounts (other than principal, interest and
Letter of Credit Fees) payable to the Lenders and the L/C Issuer (including
reasonable fees, charges and disbursements of counsel to the respective Lenders
and the L/C Issuer arising under the Loan Documents and amounts payable under
Article III), ratably among them in proportion to the respective amounts
described in this clause third payable to them;
(iv) Fourth, to payment of that portion of such Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and
other Obligations arising under the Loan Documents, ratably among the Lenders
and the L/C Issuer in proportion to the respective amounts described in this
clause fourth payable to them;
(v) Fifth, to payment of that portion of such Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause fifth held by
them;
(vi) Sixth, to the Administrative Agent for the account of the L/C Issuer, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
Available Amount of Letters of Credit; and
(vii) Last, the balance, if any, after all of such Obligations have been
indefeasibly paid in full, to the Borrowers or as otherwise required by Law.



 
 
 




--------------------------------------------------------------------------------




Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
Available Amount of Letters of Credit pursuant to clause Sixth above shall be
applied to satisfy drawings, payments and disbursements under such Letters of
Credit as they occur. If any amount remains on deposit as Cash Collateral after
all Letters of Credit have either no Available Amount remaining or have expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above.
(b)    Notwithstanding anything to the contrary contained above and subject to
Section 8.03(c) below, to the extent amounts to be applied pursuant to this
Section 8.03 consist of amounts from a US Loan Party (whether as a result of a
payment under a Guaranty provided by such US Loan Party, any realization on the
Collateral of such US Loan Party (other than Collateral constituting Excess
Exempted Foreign Subsidiary Voting Equity Interests and any proceeds thereof),
any setoff rights in respect of such US Loan Party, any distribution in
connection with any proceedings or other action of such US Loan Party in respect
of Debtor Relief Laws or otherwise), such amounts shall (i) initially be applied
in accordance with Section 8.03(a)(i) through (vi), with the payment of any
Obligations under Sections 8.03(a)(iii) through (vi) deemed to exclude any
Guaranteed Foreign Obligations and (ii) to the extent any amounts remain after
the application of amounts pursuant to the preceding clause (i), such amount
shall be applied in accordance with Section 8.03(a) without giving effect to
this Section 8.03(b).
(c)    Notwithstanding anything to the contrary contained above, to the extent
amounts to be applied pursuant to this Section 8.03 consist of amounts received
from a sale or other disposition of Excess Exempted Foreign Subsidiary Voting
Equity Interests, such proceeds will be applied as otherwise required above in
this Section 8.03, but for this purpose treating the outstanding Obligations of
the Foreign Loan Parties as only those Obligations secured by the Excess
Exempted Foreign Subsidiary Voting Equity Interests in accordance with the
provisions of the US Security Agreement. In determining whether any Excess
Exempted Foreign Subsidiary Voting Equity Interests has been sold or otherwise
disposed of, the US Loan Party shall treat any sale or disposition of Voting
Interests of any First-Tier Foreign Subsidiary as first being a sale of Voting
Interests which is not Excess Exempted Foreign Subsidiary Voting Equity
Interests until such time as the stock sold represents 65% of the total combined
voting power of all classes of Voting Interests of the respective First-Tier
Foreign Subsidiary and, after such threshold has been met, any further sales of
Voting Interests of the respective First-Tier Foreign Subsidiary shall be
treated as sales of Excess Exempted Foreign Subsidiary Voting Equity Interests.
(d)    Notwithstanding anything to the contrary contained above, to the extent
amounts to be applied pursuant to this Section 8.03 consist of amounts from a
Foreign Loan Party (whether as a result of a payment under a Guaranty provided
by such Foreign Loan Party, any realization on the Collateral of such Foreign
Loan Party, any setoff rights in respect of such Foreign Loan Party, any
distribution in connection with any proceedings or other action of such Foreign
Loan Party in respect of Debtor Relief Laws or otherwise), such proceeds will be
applied as otherwise required above in this Section 8.03, but for this purpose
(i) treating the outstanding Obligations as only those Obligations of the
Foreign Loan Parties now or hereafter existing under the Loan Documents
(including the Guaranty), the Secured Hedge Agreements and the Secured Cash
Management Agreements and (ii) without giving effect to Section 8.03(b) above.


(e)     Unless it has written notice from a Cash Management Bank or Hedge Bank
to the contrary, the Administrative Agent, in acting hereunder, shall be
entitled to assume that no Secured Hedge Agreements or Secured Cash Management
Agreements, as the case may be, are in existence.



 
 
 




--------------------------------------------------------------------------------




(f)    Each Cash Management Bank or Hedge Bank not a party to this Agreement, by
accepting the guaranties and security interests in the Collateral granted for
its benefit pursuant to the Loan Documents, is deemed to have acknowledged and
accepted the appointment of the Administrative Agent and the Collateral Agent
pursuant to the terms of Article IX hereof for itself and its Affiliates as if a
“Lender” party hereto.
(g)    It is understood and agreed by each Loan Party and each Secured Party
that the Administrative Agent shall have no liability for any determinations
made by it in this Section 8.03 (including, without limitation, as to whether
given Collateral constitutes any amounts received on account of the Obligations
of the US Loan Parties under the Loan Documents), in each case except to the
extent resulting from the gross negligence or willful misconduct of the
Administrative Agent (as determined by a court of competent jurisdiction in a
final and non-appealable decision). Each Loan Party and each Secured Party also
agrees that the Administrative Agent may (but shall not be required to), at any
time and in its sole discretion, and with no liability resulting therefrom,
petition a court of competent jurisdiction regarding any application of any
amounts received on account of the Obligations of the Loan Parties under the
Loan Documents in accordance with the requirements hereof, and the
Administrative Agent shall be entitled to wait for, and may conclusively rely
on, any such determination.
ARTICLE IX    
THE AGENTS
9.01.    Appointment and Authority. (a) Each of the Lenders, the Swing Line
Lender and the L/C Issuer hereby irrevocably appoints Deutsche Bank (and
Deutsche Bank hereby accepts such appointment) to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Agents by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.
(b)    Deutsche Bank or an Affiliate or designee thereof shall also act as the
Collateral Agent under the Loan Documents (for purposes of this Article IX and
Section 11.04, the Administrative Agent and the Collateral Agent shall be
collectively referred to as the “Agents”), and each of the Lenders (including in
its capacities as a potential Hedge Bank and a potential Cash Management Bank)
and the L/C Issuer hereby irrevocably appoints and authorizes Deutsche Bank (and
Deutsche Bank hereby accepts such appointment) and each such Affiliate and
designee to act as the agent of such Lender and the L/C Issuer for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. In this connection, any
co-agents, sub-agents and attorneys-in-fact appointed by the Collateral Agent
pursuant to Section 9.05 for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Collateral Documents, or
for exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article IX and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the Collateral Agent under the
Loan Documents) as if set forth in full herein with respect thereto.
(c)    The provisions of the Article IX are solely for the benefit of the
Agents, the Lenders, the Swing Line Lender and the L/C Issuer, and neither the
Borrowers nor any other Loan Party shall have rights as a third-party
beneficiary of any such provisions.     



 
 
 




--------------------------------------------------------------------------------




9.02.    Rights as a Lender. Each Person serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include such Person serving as an Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.
9.03.    Exculpatory Provisions. No Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, no Agent:
(a)    shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b)    shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that such Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable Law;
(c)    shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as such Agent or any
of its Affiliates in any capacity;
(d)    shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 11.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct. No Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to such Agent
by a Borrower, a Lender or the L/C Issuer; and
(e)    shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent.
9.04.    Reliance by Administrative Agent. Each Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement,



 
 
 




--------------------------------------------------------------------------------




instrument, document or other writing (including any electronic message,
Internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person. Each Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, each Agent may presume that such condition is satisfactory to
such Lender or the L/C Issuer unless such Agent shall have received notice to
the contrary from such Lender or the L/C Issuer prior to the making of such Loan
or the issuance of such Letter of Credit. Each Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
9.05.    Delegation of Duties. Each Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more sub-agents appointed by such Agent. Each Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of this Article IX shall apply to any such sub-agent and to the
Related Parties of such Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.
9.06.    Resignation of Agent. (i) The Administrative Agent may at any time give
notice of its resignation to the Lenders, the L/C Issuer and the Borrowers. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with consent of the Borrowers unless an Event of Default has occurred and
is continuing (such consent in any event not to be unreasonably withheld or
delayed), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrowers and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article IX and



 
 
 




--------------------------------------------------------------------------------




Section 11.04 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent and (ii) the
Collateral Agent may at any time give notice of its resignation to the Lenders,
the L/C Issuer and the Borrowers. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with consent of the
Borrowers unless an Event of Default has occurred and is continuing (such
consent in any event not to be unreasonably withheld or delayed), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Collateral Agent
gives notice of its resignation, then the retiring Collateral Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Collateral Agent
meeting the qualifications set forth above; provided that if the Collateral
Agent shall notify the Borrowers and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (a) the retiring Collateral Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Collateral Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Collateral Agent shall continue to hold such
collateral security until such time as a successor Collateral Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Collateral Agent shall instead be made by or to
each Lender and the L/C Issuer directly, until such time as the Required Lenders
appoint a successor Collateral Agent as provided for above in this Section. Upon
the acceptance of a successor’s appointment as Collateral Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Collateral Agent, and the
retiring Collateral Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrowers to a successor Collateral Agent shall be the same as those payable to
its predecessor unless otherwise agreed between the Borrowers and such
successor. After the retiring Collateral Agent’s resignation hereunder and under
the other Loan Documents, the provisions of this Article IX and Section 11.04
shall continue in effect for the benefit of such retiring Collateral Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Collateral Agent was
acting as Collateral Agent.
Any resignation by Deutsche Bank as Administrative Agent or Collateral Agent
pursuant to this Section shall also constitute its resignation as Collateral
Agent, Administrative Agent, L/C Issuer and Swing Line Lender. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, (i)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer and Swing Line Lender,
(ii) the retiring L/C Issuer and Swing Line Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, and (iii) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.
9.07.    Non-Reliance on Agents and Other Lenders. Each Lender and the L/C
Issuer acknowledges that it has, independently and without reliance upon any
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and the L/C
Issuer also acknowledges that it will, independently and without reliance upon
any



 
 
 




--------------------------------------------------------------------------------




Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
9.08.    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the parties listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as an Agent, a Lender or the
L/C Issuer hereunder; it being understood and agreed that such parties shall be
entitled to all indemnification rights in favor of the Administrative Agent as,
and to the extent, provided for under Section 11.04(b).
9.09.    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Bankruptcy Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Agents (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the L/C Issuer and the
Agents and their respective agents and counsel and all other amounts due the
Lenders, the L/C Issuer and the Agents under Sections 2.03(i) and (j), 2.09 and
11.04) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, the Collateral Agent and the L/C Issuer to make such payments to
the Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders, the Collateral Agent and the
L/C Issuer, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.09 and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, the
Collateral Agent or the L/C Issuer any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender,
the Collateral Agent or the L/C Issuer to authorize the Administrative Agent to
vote in respect of the claim of any Lender, the Collateral Agent or the L/C
Issuer or in any such proceeding.
9.10.    Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank), and
the L/C Issuer irrevocably authorize each Agent, at its option and in its
discretion:



 
 
 




--------------------------------------------------------------------------------




(a)    to release any Lien on any property granted to or held by such Agent
under any Loan Document (i) upon the occurrence of the Termination Date (as
defined in the US Security Agreement), (ii) that is sold or to be sold as part
of or in connection with any sale permitted hereunder or under any other Loan
Document, or (iii) if approved, authorized or ratified in writing in accordance
with Section 11.01;
(b)    to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and
(c)    to subordinate any Lien on any property granted to or held by such Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.01 (other than Sections 7.01(f) and (g), in which case
such Agent is irrevocably authorized to enter into an intercreditor agreement in
connection with any Liens permitted under such Section 7.01(f)).
Upon request by any Agent at any time, the Required Lenders will confirm in
writing such Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.10. In each case as
specified in this Section 9.10, the applicable Agent will, at the Borrower’s
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents or to subordinate its interest in such item, or to release
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.
9.11.    Secured Cash Management Agreements and Secured Hedge Agreements. Except
as otherwise expressly set forth herein or in any Collateral Document, no Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03, the
Guaranty or any Collateral by virtue of the provisions hereof or of any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article IX to the contrary, the Agents shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements.
9.12.    Declaration of Trust (Treuhand) and Appointment as Administrator. The
Collateral Agent shall: (i) hold, administer and, as the case may be, enforce or
release any Lien or security interest which is governed by German law and which
constitutes an assignment or transfer (Sicherungseigentum/Sicherungsabtretung)
or any other non-accessory security right (nicht akzessorische Sicherheit)
granted to it pursuant to any of the Collateral Documents or otherwise for the
purpose of securing any of the Obligations secured thereunder as trustee
(Treuhänder) for the benefit of the Secured Parties; and (ii) hold (with regard
to its own rights under Section 9.14), administer and, as the case may be,
enforce or release any Lien or security interest (if any) which constitutes a
pledge (Verpfändung) or any other accessory security right (akzessorische
Sicherheit) granted to it and/or the Secured Parties pursuant to any of the
Collateral Documents or otherwise for the purpose of securing any of the
Obligations secured thereunder and each Lender authorizes the Collateral Agent
to accept as its representative (Stellvertreter) any pledge or other creation of
any other accessory right made to such Lender and to act as its representative
(Stellvertreter) with regard to any amendments of, accessions to, releases of,
confirmations of and any similar dealings



 
 
 




--------------------------------------------------------------------------------




with regard to the Collateral Documents which create a pledge or other accessory
security right in accordance with the terms and subject to the conditions of
this Agreement and the other Loan Documents. Each Lender hereby ratifies and
approves all acts done by any Agent on such Lender’s behalf. Each Lender hereby
releases the Administrative Agent and Collateral Agent acting on its behalf
pursuant to the terms of this Agreement or any of the Loan Documents from the
restrictions of Section 181 of the German Civil Code (Bürgerliches Gesetzbuch)
(restriction on self-dealing) and similar restrictions applicable to it pursuant
to any other applicable law, in each case to the extent legally possible to such
Lender. A Lender which is barred by its constitutional documents or by-laws from
granting such exemption shall notify the Collateral Agent and Administrative
Agent accordingly.
(b)    It is hereby agreed that, in relation to any jurisdiction the courts of
which would not recognize or give effect to the trust (Treuhand) expressed to be
created by this Section 9.12, the relationship of the Lenders to the Agents in
relation to any Lien or security interest governed by German law shall be
construed as one of principal and agent but, to the extent permissible under the
laws of such jurisdiction, all the other provisions of this Section 9.12 shall
have full force and effect between the parties hereto.
(c)    For the purposes of enforcement of security interest which constitutes a
pledge (Verpfändung) or any other accessory security right (akzessorische
Sicherheit), any Loan Party creating such security interest agrees that the
Collateral Agent shall be the joint and several creditor (together with each
Secured Party) of each and every obligation of any such Loan Party towards each
of the Secured Parties and that accordingly, the Collateral Agent will have its
own independent right to demand performance by such Loan Party of those
obligations.
(d)    Without limiting or affecting the Collateral Agent’s rights against any
Loan Party (whether under this Section 9.12 or any other provision of this
Agreement or the Loan Documents), the Collateral Agent agrees that, subject to
the following sentence, it will not exercise its rights as a joint creditor with
a Secured Party except with the consent of the relevant Secured Party. For the
avoidance of doubt, nothing in the previous sentence shall in any way limit the
Collateral Agent’s right to act in the protection or preservation of rights
under or to enforce any Collateral Document as contemplated by this Agreement
and/or the relevant Collateral Document (or to do any act reasonably incidental
to any of the foregoing).
9.13.    Fee Letter. The Borrowers agree to pay all fees payable under and
otherwise comply with the provisions of the Fee Letter, including, without
limitation, by executing all instruments and documents and taking all further
actions reasonably requested by the Arrangers or the Agents in connection with
such compliance.
9.14.    Parallel Debt. Each of the parties hereto agree, and the Loan Parties
acknowledge, by way of an abstract acknowledgement of indebtedness (abstraktes
Schuldanerkenntnis), that (save in respect of any obligations owing under any
Collateral Document governed by a law other than German law) each and every
obligation of any Loan Party (and any of its successors) under this Agreement,
the other Loan Documents, the Secured Cash Management Agreements and the Secured
Hedge Agreements shall also be owing in full to the Collateral Agent and that,
accordingly, the Collateral Agent will have its own independent right to demand
performance by such Loan Party of those obligations (the “Acknowledgement”),
provided that in no event shall the European Borrower or any Foreign Guarantor
be obligated to pay any amount that is attributable to principal, interest or
other Obligations relating to the Term A-1 Facility, the Term B Facility, the US
Dollar Revolving Credit Facility, any Borrowing made by the US Borrower or
(unless requested by the European Borrower) any Letters of Credit issued for the
account of the



 
 
 




--------------------------------------------------------------------------------




US Borrower or any of its US Subsidiaries. The Collateral Agent undertakes with
the relevant Loan Party that (a) in case of any discharge of any obligation
owing to any Loan Party, the Collateral Agent will not, to the extent of such
discharge, make a claim against such Loan Party under the Acknowledgement and
(b) it will not, at any time, make any claim against any Loan Party exceeding
the amount then payable by such Loan Party under the Loan Documents, the Secured
Cash Management Agreements or the Secured Hedge Agreements. The Collateral Agent
acts in its own name and not as a trustee, and its claims in respect of the
Acknowledgment shall not be held on trust. The Security granted under the
Collateral Documents to the Collateral Agent to secure the Acknowledgment is
granted to the Collateral Agent in its capacity as creditor of the
Acknowledgment and shall not be held on trust.
9.15.    English-law Security. The Collateral Agent shall hold any Lien or
security interest which is governed by English law and is assigned or otherwise
transferred to it pursuant to any of the Collateral Documents or otherwise for
the purpose of securing any of the Obligations secured thereunder on trust
pursuant to the terms of the Security Trust Deed.
ARTICLE X    
GUARANTY
10.01.    Guaranty, Limitation of Liability. Each Foreign Obligations Guarantor,
jointly and severally, hereby absolutely, unconditionally and irrevocably
guarantees the punctual payment when due, whether at scheduled maturity or on
any date of a required prepayment or by acceleration, demand or otherwise, of
all Obligations of the European Borrower and each other Foreign Loan Party now
or hereafter existing under or in respect of the Loan Documents, the Secured
Hedge Agreements and the Secured Cash Management Agreements (including, without
limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing Obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, premiums, fees,
indemnities, contract causes of action, costs, expenses or otherwise (such
Obligations being the “Guaranteed Foreign Obligations”). Each US Obligations
Guarantor, jointly and severally, hereby absolutely, unconditionally and
irrevocably guarantees the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all Obligations of the US Borrower and each other US Loan Party
now or hereafter existing under or in respect of the Loan Documents, the Secured
Hedge Agreements and the Secured Cash Management Agreements (including, without
limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing Obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, premiums, fees,
indemnities, contract causes of action, costs, expenses or otherwise (such
Obligations being the “Guaranteed US Obligations” and, together with the
Guaranteed Foreign Obligations, the “Guaranteed Obligations”). Each Guarantor
agrees to pay any and all expenses (including, without limitation, reasonable
fees and expenses of counsel) incurred by the Administrative Agent or any Lender
Party in enforcing any rights against such Guarantor under this Agreement or any
other Loan Document. Without limiting the generality of the foregoing, each
Foreign Obligations Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Foreign Obligations and each US Obligations
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed US Obligations, in each case that would be owed by the European
Borrower and other Foreign Loan Parties or the US Borrower and the other US Loan
Parties, respectively, to any Lender Party under or in respect of the Loan
Documents but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
such Borrower or other Loan Party.



 
 
 




--------------------------------------------------------------------------------




(a)    Each Guarantor and each Lender Party hereby confirms that it is the
intention of all such Persons that the Obligations of each Guarantor that is
organized under the laws of a state of the United States or the District of
Columbia hereunder not constitute a fraudulent transfer or conveyance for
purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to the Guaranty and the Obligations of such Guarantor
hereunder. To effectuate the foregoing intention, each Lender Party and each
Guarantor hereby irrevocably agree that the Obligations of each Guarantor that
is organized under the laws of a state of the United States or the District of
Columbia with respect to the Guaranty at any time shall be limited to the
maximum amount as will result in the Obligations of such Guarantor under the
Guaranty not constituting a fraudulent transfer or conveyance.
(b)    Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Lender Party with respect
to the Guaranty or any other guaranty, such Guarantor will contribute, to the
maximum extent permitted by applicable Law, such amounts to each other Guarantor
and each other guarantor so as to maximize the aggregate amount paid to the
Lender Parties under or in respect of the Loan Documents; provided that each
Foreign Obligations Guarantor shall only be required to contribute such amounts
to other Foreign Obligations Guarantors.
(c)    The obligations under this Agreement of each Foreign Guarantor (in its
capacity as a Foreign Guarantor) that becomes a Foreign Guarantor after the date
hereof shall be limited as set forth in the Guaranty executed by such Foreign
Guarantor.
10.02.    Guaranty Absolute. To the fullest extent permitted pursuant to
applicable Law, each Guarantor guarantees that the Guaranteed Foreign
Obligations or Guaranteed US Obligations, as applicable, guaranteed by it will
be paid strictly in accordance with the terms of the Loan Documents, regardless
of any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of any Lender Party with respect
thereto. The Obligations of each Guarantor under or in respect of the Guaranty
are independent of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, and a separate
action or actions may be brought and prosecuted against each Guarantor to
enforce the Guaranty, irrespective of whether any action is brought against
either Borrower or any other Loan Party or whether either Borrower or any other
Loan Party is joined in any such action or actions. The liability of each
Guarantor under the Guaranty shall be irrevocable, absolute and unconditional
irrespective of, and each Guarantor hereby irrevocably waives any defenses it
may now have or hereafter acquire in any way relating to, any or all of the
following:
(a)    any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other Obligations of
any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;
(c)    any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;



 
 
 




--------------------------------------------------------------------------------




(d)    any manner of application of Collateral or any other collateral, or
proceeds thereof, to all or any of the Guaranteed Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Guaranteed Obligations or any other Obligations of any Loan Party
under the Loan Documents or any other assets of any Loan Party or any of its
Subsidiaries;
(e)    any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;
(f)    any failure of any Lender Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Lender Party (each Guarantor waiving any duty on the
part of the Lender Parties to disclose such information);
(g)    the failure of any other Person to execute or deliver any Guaranty
Supplement or any other guaranty or agreement or the release or reduction of
liability of any Guarantor or other guarantor or surety with respect to the
Guaranteed Obligations; or
(h)    to the fullest extent permitted by applicable Law, any other circumstance
(including, without limitation, any statute of limitations) or any existence of
or reliance on any representation by any Lender Party that might otherwise
constitute a defense available to, or a discharge of, any Loan Party or any
other guarantor or surety.
The Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Lender Party or any other Person upon the
insolvency, bankruptcy or reorganization of either Borrower or any other Loan
Party or otherwise, all as though such payment had not been made.
10.03.    Waivers and Acknowledgments.
(a)    Each Guarantor hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Guaranteed Obligations and the Guaranty and any
requirement that any Secured Party protect, secure, perfect or insure any Lien
or any property subject thereto or exhaust any right or take any action against
any Loan Party or any other Person or any Collateral.
(b)    Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke its Obligations with respect to the Guaranty and acknowledges that such
Obligations are continuing in nature and apply to all Guaranteed Obligations,
whether existing now or in the future.
(c)    Each Guarantor hereby unconditionally and irrevocably waives (i) any
defense arising by reason of any claim or defense based upon an election of
remedies by any Secured Party that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of such Guarantor or other rights of such
Guarantor to proceed against any of the other Loan Parties, any other guarantor
or any other Person or any Collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the Obligations of such
Guarantor hereunder.
(d)    Each Guarantor acknowledges that the Collateral Agent may, without notice
to or demand upon such Guarantor and without affecting the liability of such
Guarantor under this



 
 
 




--------------------------------------------------------------------------------




Guaranty, foreclose under any mortgage by nonjudicial sale, subject to
applicable Law, and each Guarantor hereby waives any defense to the recovery by
the Collateral Agent and the other Secured Parties against such Guarantor of any
deficiency after such nonjudicial sale and any defense or benefits that may be
afforded by applicable Law.
(e)    Each Guarantor hereby unconditionally and irrevocably waives any duty on
the part of any Secured Party to disclose to such Guarantor any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of its
Subsidiaries now or hereafter known by such Secured Party.
(f)    Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 10.02 and this Section 10.03
are knowingly made in contemplation of such benefits.
Notwithstanding the generality of this Section 10.03, for the avoidance of
doubt, each Guarantor incorporated under the laws of Jersey irrevocably waives
and abandons any and all rights under the laws of Jersey:


(i)    whether by virtue of the droit de disivion or otherwise, to require that
any liability under a Guaranty be divided or apportioned with any other person
or reduced in any manner whatsoever;


(ii)    whether by virtue of the droit de discussion or otherwise, to require
that recourse be had to the assets of any other person before any claim is
enforced against such Guarantor incorporated under the laws of Jersey under a
Guaranty.


10.04.    Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against either Borrower, any other Loan Party or any other insider guarantor
that arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of the Guaranty or any Loan
Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Secured Party against either Borrower,
any other Loan Party or any other insider guarantor or any Collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
either Borrower, any other Loan Party or any other insider guarantor, directly
or indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under the
Guaranty shall have been paid in full in cash, the Commitments shall have
expired or been terminated and the Letters of Credit and Secured Hedge
Agreements shall have expired or been terminated; provided that each Guarantor
may make any necessary filings solely to preserve its claims against the
applicable Borrower, other Loan Party or other insider guarantor. If any amount
shall be paid to any Guarantor in violation of the immediately preceding
sentence at any time prior to the later of (a) the payment in full in cash of
the Guaranteed Obligations and all other amounts payable under the Guaranty and
(b) the date on which the Commitments shall have been terminated in whole, such
amount shall be



 
 
 




--------------------------------------------------------------------------------




received and held in trust for the benefit of the Secured Parties, shall be
segregated from other property and funds of such Guarantor and shall forthwith
be paid or delivered to the Administrative Agent in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under the Guaranty, whether
matured or unmatured, in accordance with the terms of the Loan Documents, or to
be held as Collateral for any Guaranteed Obligations or other amounts payable
under the Guaranty thereafter arising. If (i) any Guarantor shall make payment
to any Secured Party of all or any part of the Guaranteed Obligations, (ii) all
of the Guaranteed Obligations and all other amounts payable under the Guaranty
shall have been paid in full in cash and (iii) the Commitments shall have been
terminated in whole, the Secured Parties will, at such Guarantor’s request and
expense, execute and deliver to such Guarantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to such Guarantor of an interest in the Guaranteed
Obligations resulting from such payment made by such Guarantor pursuant to this
Guaranty.
10.05.    Guaranty Supplements. Upon the execution and delivery by any Person of
a guaranty supplement in substantially the form of Exhibit I hereto (each, a
“Guaranty Supplement”), (a) such Person shall be referred to as an “Additional
Guarantor” and shall become and be a US Obligations Guarantor or a Foreign
Obligations Guarantor, as the case may be, hereunder, and each reference in this
Agreement or any other Loan Document to a “Guarantor,” a “US Obligations
Guarantor” or a “Foreign Obligations Guarantor” shall also mean and be a
reference to such Additional Guarantor and (b) each reference herein to “the
Guaranty,” “hereunder,” “hereof” or words of like import referring to the
Guaranty under this Article X, and each reference in any Loan Document to the
“Guaranty,” “thereunder,” “thereof” or words of like import referring to the
Guaranty, shall mean and be a reference to the Guaranty as supplemented by such
Guaranty Supplement.
10.06.    Subordination. Each Guarantor hereby subordinates any and all debts,
liabilities and other Obligations owed to such Guarantor by each other Loan
Party (the “Subordinated Obligations”) to the Guaranteed US Obligations or
Guaranteed Foreign Obligations, as applicable, to the extent and in the manner
hereinafter set forth in this Section 10.06:
(a)    Prohibited Payments, Etc. Except during the continuance of a Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor may receive
regularly scheduled payments from any other Loan Party on account of the
Subordinated Obligations. After the occurrence and during the continuance of any
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), however, unless the Required
Lenders otherwise agree, no Guarantor shall demand, accept or take any action to
collect any payment on account of the Subordinated Obligations.
(b)    Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Secured Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.
(c)    Turn-Over. After the occurrence and during the continuance of any Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the



 
 
 




--------------------------------------------------------------------------------




Lenders and deliver such payments to the Administrative Agent on account of the
Guaranteed Obligations (including all Post Petition Interest), together with any
necessary endorsements or other instruments of transfer, but without reducing or
affecting in any manner the liability of such Guarantor under the other
provisions of this Guaranty.
(d)    Administrative Agent Authorization. After the occurrence and during the
continuance of any Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to any other Loan Party), the
Administrative Agent is authorized and empowered (but without any obligation to
so do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest).
10.07.    Continuing Guaranty; Assignments. The Guaranty under this Article X is
a continuing guaranty and shall (a) remain in full force and effect until the
later of (i) the payment in full in cash of the Guaranteed Obligations and all
other amounts payable under the Guaranty and (ii) the date on which the
Commitments shall have been terminated in whole.
10.08.    German Limitation Language.
(a)    The restrictions in this Section 10.08 shall apply to the Guaranty
granted by a Foreign Guarantor incorporated under the laws of the Federal
Republic of Germany as a limited liability company (“GmbH”) (a “German
Guarantor”) to secure liabilities of its direct or indirect shareholder(s)
(upstream) or an entity affiliated with such shareholder (verbundenes
Unternehmen) within the meaning of section 15 of the German Stock Corporation
Act (Aktiengesetz) (cross-stream) (excluding, for clarification purposes any
direct or indirect Subsidiary of such Guarantor).
(b)    The restrictions in this Section 10.08 shall not apply to the extent the
German Guarantor secures any Guaranteed Foreign Obligations in respect of (i)
loans to the extent they are on-lent to the relevant German Guarantor or its
Subsidiaries and such amount on-lent is not repaid or (ii) bank guarantees,
letters of credit or any other financial or monetary instrument issued for the
benefit of any of the creditors of the German Guarantor or the German
Guarantor’s Subsidiaries.
(c)    Restrictions on Payment.
(xiii)    The parties to this Agreement agree that if payment under the Guaranty
by a German Guarantor would cause the amount of such German Guarantor’s net
assets, as calculated pursuant to subsection (d) of this Section 10.08, to fall
below the amount of its registered share capital (Stammkapital) or increase an
existing shortage of its registered share capital in each case in violation of
section 30 of the German Limited Liability Companies Act (Gesetz betreffend die
Gesellschaften mit beschränkter Haftung) (“GmbHG”), (such event is hereinafter
referred to as a “Capital Impairment”), then the Secured Parties shall, subject
to paragraphs (ii) to (iii) below, demand payment under the Guaranty from such
German Guarantor only to the extent such Capital Impairment would not occur.
(xiv)    If the relevant German Guarantor does not notify the Administrative
Agent in writing (the “Management Notification”) within ten (10) Business Days
after the



 
 
 




--------------------------------------------------------------------------------




Administrative Agent notified such German Guarantor of its intention to demand
payment under the Guaranty that a Capital Impairment would occur (setting out in
reasonable detail to what extent a Capital Impairment would occur, providing an
up-to-date pro forma balance sheet and a statement if and to what extent a
realization or other measures undertaken in accordance with the mitigation
provisions set out in subsection (e) of this Section 10.08 would not prevent
such Capital Impairment), then the restrictions set out in paragraph (i) above
shall not apply.
(xv)    If the Administrative Agent disagrees with the Management Notification,
the relevant German Guarantor shall instruct Auditors to prepare an Auditors’
Determination. If the relevant German Guarantor does not provide an Auditors’
Determination (as defined in subsection (f) of this Section 10.08) within
twenty-five (25) Business Days from the date on which the Administrative Agent
has notified the relevant German Guarantor of its objection against the
Management Notification then the restrictions set out in paragraph (i) above
shall not apply and the Administrative Agent shall not be obliged to assign or
make available to the German Guarantor any net proceeds realized.
(d)    Net Assets.
The calculation of net assets (the “Net Assets”) shall be determined in
accordance with the provisions of the German Commercial Code (Handelsgesetzbuch)
(“HGB”) consistently applied by the German Guarantor in preparing its
unconsolidated balance sheets (Jahresabschluss according to Section 42 GmbHG,
Sections 242, 264 HGB) in the previous years, save that the following balance
sheet items shall be adjusted as follows:
(ii)    the amount of any increase in the registered share capital of the
relevant German Guarantor which was carried out after the relevant German
Guarantor became a party to this Agreement without the prior written consent of
the Administrative Agent shall be deducted from the amount of the registered
share capital of the relevant German Guarantor;
(iii)    loans provided to the German Guarantor by the Parent or any of its
Subsidiaries shall be disregarded, if and to the extent that such loans are
subordinated or are considered subordinated by law or by contract at least to
the rank pursuant to section 39 (1) Nr. 5 of the German Insolvency Code
(Insolvenzordnung), provided the relevant German Guarantor is, as a consequence
of payment under the Guaranty, entitled to a reimbursement claim against the
relevant lender and is entitled to set-off such reimbursement claim against the
relevant repayment claim under such loans;
(iv)    any funds borrowed by any Borrower under this Agreement which have been
or are on-lent to the relevant German Guarantor or to any Subsidiary of such
German Guarantor and have not yet been repaid at the time when payment under the
Guaranty is demanded, shall be disregarded;
(v)    loans or other contractual liabilities incurred by the relevant German
Guarantor in breach of the Transaction Documents shall not be taken into account
as liabilities.
(e)    Mitigation.
The relevant German Guarantor shall:



 
 
 




--------------------------------------------------------------------------------




(i)    realize, to the extent legally permitted in a situation where it does not
have sufficient Net Assets to maintain its registered share capital, any and all
of its assets that are shown in the balance sheet with a book value (Buchwert)
that is significantly lower than the market value of the assets; and
(ii)    take measures (including, without limitation, setting-off claims or
dissolution of hidden reserves) to increase the amount of Net Assets to the
extent that the relevant German Guarantor is legally permitted to do so and
provided that it is commercially justifiable to take such measures.
(f)    Auditors’ Determination.
(ii)    If the relevant German Guarantor claims that a Capital Impairment would
occur on payment under this Guaranty, the German Guarantor may (at its own cost
and expense) arrange for the preparation of a balance sheet as of the date on
which the payment under this Guaranty is sought (Stichtagsbilanz) by a firm of
recognized auditors (the “Auditors”) in order to have such Auditors determine
whether (and if so, to what extent) any payment under this Guaranty would cause
a Capital Impairment (the “Auditors’ Determination”) and whether (and if so, to
what extent) a realization or other measures undertaken in accordance with the
mitigation provisions set out in subsection (e) of this Section 10.08 would not
prevent such Capital Impairment).
(iii)    The Auditors’ Determination shall be prepared, taking into account the
adjustments set out in subsection (d) of this Section 10.08 above, by applying
the generally accepted accounting principles applicable from time to time in the
Federal Republic of Germany (Grundsätze ordnungsmäßiger Buchführung) based on
the same principles and evaluation methods as constantly applied by the relevant
German Guarantor in the preparation of its financial statements, in particular
in the preparation of its most recent annual balance sheet, and taking into
consideration applicable court rulings of German courts. Subject to subsection
(h) of this Section 10.08, such Auditors’ Determination shall be binding on the
relevant German Guarantor and the Administrative Agent except in case of
manifest error.
(iv)    Even if the relevant German Guarantor arranges for the preparation of an
Auditors’ Determination, the relevant German Guarantor’s obligations under the
mitigation provisions set out in subsection (e) of this Section 10.08 shall
continue to exist.
(g)    Improvement of Financial Condition.
If, after it has been provided with an Auditors’ Determination which prevented
it from demanding any or only partial payment under this Guaranty, the
Administrative Agent ascertains in good faith that the financial condition of
the relevant German Guarantor as set out in the Auditors’ Determination has
substantially improved (in particular, if the relevant German Guarantor has
taken any action in accordance with the mitigation provisions set out in
subsection (e) of this Section 10.08), the Administrative Agent may, at the
relevant German Guarantor’s cost and expense, arrange for the preparation of an
updated balance sheet of the relevant German Guarantor by applying the same
principles that were used for the preparation of the Auditors’ Determination by
the Auditors who prepared the Auditors’ Determination pursuant to subsection
(f)(i) of this Section 10.08 in order for such Auditors to determine whether
(and, if so, to what extent) the Capital Impairment has been cured as a result
of the improvement of the financial



 
 
 




--------------------------------------------------------------------------------




condition of the relevant German Guarantor. The Secured Parties may demand
payment under this Guaranty to the extent that the Auditors determine that the
Capital Impairment has been cured.
(h)    No waiver.
Nothing in this Section 10.08 shall limit the enforceability (other than as
specifically set out herein), legality or validity of this Guaranty or prevent
the Secured Parties from claiming in court that the provision of this Guaranty
and/or making payments under this Guaranty by the relevant German Guarantor does
not fall within the scope of section 30 GmbHG. The Secured Parties’ rights to
any remedies they may have against the relevant German Guarantor shall not be
limited if, due to a change of law or final binding decision of the German
Federal Supreme Court (Budesgerichtshof), the provision of this Guaranty and/or
making payments under this Guaranty by the relevant German Guarantor does not
fall within the scope of section 30 GmbHG. The agreement of the Administrative
Agent to abstain from demanding any or part of the payment under this Guaranty
in accordance with the provisions above shall not constitute a waiver (Verzicht)
of any right granted under this Agreement or any other Loan Document to the
Administrative Agent or any Secured Party.
(i)    GmbH & Co KG.
In the case of a limited partnership with a limited liability company as its
general partner (GmbH & Co. KG) payment under the Guaranty may be demanded up to
an amount which does not cause such Foreign Guarantor to be over-indebted. For
any further demand under the Guaranty against such Foreign Guarantor the
aforementioned provisions shall apply mutatis mutandis and all references to net
assets shall be construed as a reference to the net assets of the general
partner of such Foreign Guarantor.
(j)    AG.
(i)     The parties to this Agreement agree that the Secured Parties shall not,
subject to paragraph (ii) below, demand payment under the Guaranty from a
Foreign Guarantor incorporated under the laws of the Federal Republic of Germany
as a stock corporation (“AG”) (a “German AG Guarantor”) to the extent the
Guaranty secures liabilities of its direct or indirect shareholder(s) (upstream)
or an entity affiliated with such shareholder (verbundenes Unternehmen) within
the meaning of section 15 of the German Stock Corporation Act (Aktiengesetz)
(“AktG”) (cross-stream) (excluding, for clarification purposes any direct or
indirect Subsidiary of such Guarantor).


(ii)    The restrictions in this Section 10.08 (j) shall not apply to the extent
that the Guaranty granted by that German AG Guarantor (i) does not violate
section 57 or section 71a AktG or (ii) secures Guaranteed Foreign Obligations in
respect of (A) loans to the extent they are on-lent to the relevant German AG
Guarantor or its Subsidiaries and such amount on-lent is not repaid or (B) bank
guarantees, letters of credit or any other financial or monetary instrument
issued for the benefit of any of the creditors of the German AG Guarantor or the
German AG Guarantor’s Subsidiaries.


10.09.    OVERRIDING LIMITATION ON FOREIGN PAYMENTS, GUARANTEES AND PLEDGES.
NOTWITHSTANDING ANY PROVISION OF ANY LOAN DOCUMENT TO THE CONTRARY (INCLUDING
ANY PROVISION THAT PROVIDES IT IS TO APPLY NOTWITHSTANDING CONTRARY PROVISIONS),
(I) NO MORE THAN 65 PERCENT OF EQUITY INTERESTS REPRESENTING THE TOTAL COMBINED
VOTING



 
 
 




--------------------------------------------------------------------------------




POWER OF ALL CLASSES OF EQUITY INTERESTS ENTITLED TO VOTE IN OR OF ANY
FIRST-TIER FOREIGN SUBSIDIARY (AND NO EQUITY INTEREST IN ANY OTHER FOREIGN
SUBSIDIARY THAT IS, DIRECTLY OR INDIRECTLY, A SUBSIDIARY OF A FIRST-TIER FOREIGN
SUBSIDIARY) SHALL BE PLEDGED OR SIMILARLY HYPOTHECATED TO GUARANTEE OR SUPPORT
ANY GUARANTEED US OBLIGATIONS, (II) IN NO EVENT SHALL A PLEDGE OR HYPOTHECATION
OF EQUITY INTERESTS IN ANY US OWNED DRE TO GUARANTEE OR SUPPORT ANY GUARANTEED
US OBLIGATIONS, BE DEEMED TO GRANT A LENDER ANY PLEDGE OR HYPOTHECATION OF MORE
THAN 65 PERCENT OF THE EQUITY INTERESTS IN ANY FOREIGN SUBSIDIARY HELD BY SUCH
US OWNED DRE, (III) NO FOREIGN SUBSIDIARY SHALL GUARANTEE OR SUPPORT ANY
GUARANTEED US OBLIGATIONS (DIRECTLY OR INDIRECTLY) AND (IV) NO SECURITY OR
SIMILAR INTEREST SHALL BE GRANTED (DIRECTLY OR INDIRECTLY) IN THE ASSETS OF ANY
FOREIGN SUBSIDIARY, WHICH SECURITY OR SIMILAR INTEREST GUARANTEES OR SUPPORTS
ANY GUARANTEED US OBLIGATIONS. THE PARTIES AGREE THAT IF A PLEDGE, GUARANTY OR
SECURITY OR SIMILAR INTEREST MADE OR GRANTED BY A FOREIGN SUBSIDIARY IN
CONTRAVENTION OF THIS PARAGRAPH SHALL BE DEEMED MODIFIED SUCH THAT IT IS SUBJECT
TO, AND LIMITED BY, THIS SECTION 10.09.
10.10.    Excluded Swap Obligations; Keepwell. (a)     NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT, ANY EXCLUDED
SWAP OBLIGATIONS SHALL BE EXCLUDED FROM (X) THE DEFINITION OF “GUARANTEED
OBLIGATIONS” (OR ANY EQUIVALENT DEFINITION) CONTAINED HEREIN OR IN ANY OTHER
GUARANTY OF THE GUARANTEED OBLIGATIONS AND NO EXCLUDED SWAP OBLIGATIONS SHALL BE
GUARANTEED PURSUANT TO ANY SUCH GUARANTY AND (Y) THE DEFINITION OF “SECURED
OBLIGATIONS” (OR ANY EQUIVALENT DEFINITION) CONTAINED IN ANY COLLATERAL DOCUMENT
AND NO LIEN GRANTED PURSUANT TO ANY COLLATERAL DOCUMENT SHALL SECURE ANY
EXCLUDED SWAP OBLIGATIONS.
(b)    Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Guarantor to honor all
of its obligations under this Guaranty in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Article X for the maximum amount of such liability that can be hereby incurred
without rendering its obligations under this Article X, or otherwise under this
Guaranty, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until the discharge of the Guaranteed Obligations on the Termination Date (as
defined in the US Security Agreement). Each Qualified ECP Guarantor intends that
this Article X constitute, and this Article X shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
ARTICLE XI    
MISCELLANEOUS
11.01.    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrowers or any



 
 
 




--------------------------------------------------------------------------------




other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and, except for Article XII, the Borrowers or the applicable
Loan Party, as the case may be, and acknowledged by the Administrative Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:
(i)    waive any condition set forth in (i) Section 4.01 or Section 4.02, (ii)
in the case of the initial Credit Extension, Section 4.03 or Section 4.04, or
(iii) in the case of a Credit Extension under the Term Facilities on the
Acquisition Funding Date, Section 4.03 or Section 4.04, in each case, without
the written consent of each Person who constituted a Lender on the Effective
Date;
(j)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(k)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under such other
Loan Document without the written consent of each Lender entitled to such
payment;
(l)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;
(m)    change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly and adversely affected thereby or the order of application of
any reduction in the Commitments or any prepayment of Loans among the Facilities
from the application thereof set forth in the applicable provisions of Section
2.05, respectively, in any manner that materially and adversely affects the
Lenders under a Facility without the written consent of (i) if such Facility is
the Term A-1 Facility, the Required Term A-1 Lenders, (ii) if such Facility is
the Term A-2 Facility, the Required Term A-2 Lenders, (iii) if such Facility is
the Term A-3 Facility, the Required Term A-3 Lenders, (iv) if such Facility is
the Term A-4 Facility, the Required Term A-4 Lenders, (v) if such Facility is
the Term B Facility, the Required Term B Lenders, (vi) if such Facility is the
US Dollar Revolving Credit Facility, the Required US Dollar Revolving Lenders
and (vii) if such Facility is the Multicurrency Revolving Credit Facility, the
Required Multicurrency Revolving Lenders;
(n)    amend Section 1.06 without the written consent of each Lender;
(o)    change (i) any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause



 
 
 




--------------------------------------------------------------------------------




(ii) of this Section 11.01(g)), without the written consent of each Lender or
(ii) the definition of “Required Multicurrency Revolving Lenders”, “Required US
Dollar Revolving Lenders”, “Required Term A-1 Lenders”, “Required Term A-2
Lenders”, “Required Term A-3 Lenders”, “Required Term A-4 Lenders” or ‘Required
Term B Lenders” without the written consent of each Lender under the applicable
Facility;
(p)    release all or substantially all of the Collateral in any transaction or
series of related transactions, except to the extent such transaction is
expressly permitted hereunder, without the written consent of each Lender; or
(q)    release all or substantially all of the value of the Guaranty, without
the written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);
(r)    impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of (i) if such Facility is the Term A-1 Facility, the Required
Term A-1 Lenders, (ii) if such Facility is the Term A-2 Facility, the Required
Term A-2 Lenders, (iii) if such Facility is the Term A-3 Facility, the Required
Term A-3 Lenders, (iv) if such Facility is the Term A-4 Facility, the Required
Term A-4 Lenders, (v) if such Facility is the Term B Facility, the Required Term
B Lenders, (vi) if such Facility is the Multicurrency Revolving Credit Facility,
the Required Multicurrency Revolving Lenders and (vii) if such Facility is the
US Dollar Revolving Credit Facility, the Required US Dollar Revolving Lenders;
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrowers may
replace such non-consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrowers to be made pursuant to this paragraph).
Notwithstanding anything to the contrary contained in this Section 11.01, (x)
Collateral Documents and related documents executed by Subsidiaries in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent or the Collateral Agent, as applicable and may be amended,
supplemented and waived with the consent of the Administrative Agent or the
Collateral Agent, as applicable and the Borrower without the need to obtain the
consent



 
 
 




--------------------------------------------------------------------------------




of any other Person if such amendment, supplement or waiver is delivered in
order (i) to comply with local Law or the advice of local counsel, (ii) to cure
ambiguities, omissions, mistakes or defects or (iii) to cause such Collateral
Document or other document to be consistent with this Agreement and the other
Loan Documents and (y) if following the Effective Date, the Administrative Agent
and any Loan Party shall have jointly identified an ambiguity, inconsistency,
obvious error or any error or omission of a technical or immaterial nature, in
each case, in any provision of the Loan Documents (other than the Collateral
Documents), then the Administrative Agent and the Loan Parties shall be
permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Loan Documents
if the same is not objected to in writing by the Required Lenders within five
(5) Business Days following receipt of notice thereof.
Notwithstanding anything to the contrary in this Section 11.01, amendments or
waivers of any provision of Article XII of the Credit Agreement shall be
effective upon written consent of the Required Lenders and such amendments or
waivers shall not require the consent of any other party hereto, including for
the avoidance of doubt, the Loan Parties.
Notwithstanding anything to the contrary contained in this Section 11.01, the
Borrowers and the Administrative Agent may enter into amendments to this
Agreement and the other Loan Documents in accordance with the provisions of
Section 2.18(c).
11.02.    Notices; Effectiveness; Electronic Communications. (g) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
(i)    if to the Guarantors, the Borrowers, the Administrative Agent, the L/C
Issuer or the Swing Line Lender, to the address, telecopier number, electronic
mail address or telephone number specified for such Person on Schedule 11.02;
and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or either Borrower
may, in its discretion, agree to accept notices and other



 
 
 




--------------------------------------------------------------------------------




communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Guarantors, the Borrowers, any
Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall the Agent Party have any liability to the Guarantors, the
Borrowers, any Lender, the L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).
(d)    Change of Address, Etc. Each of the Guarantors, the Borrowers, the
Administrative Agent, the L/C Issuer and the Swing Line Lender may change its
address (including its electronic-mail address), telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address (including its electronic-mail
address), telecopier or telephone number for notices and other communications
hereunder by notice to the Borrowers, the Administrative Agent, the L/C Issuer
and the Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the platform and that may contain material non-public



 
 
 




--------------------------------------------------------------------------------




information with respect to the Borrowers or its securities for purposes of
United States federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) believed by it in good faith to be given by or on behalf of
the Borrowers even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Each Borrower shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice believed by it in good faith to be given
by or on behalf of such Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
11.03.    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Bankruptcy Law; and provided,
further, that, if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
11.04.    Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The US
Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Agents and their respective Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Agents), in connection with the syndication
of the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other



 
 
 




--------------------------------------------------------------------------------




Loan Documents or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the L/C Issuer in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out‑of‑pocket expenses incurred by any Agent, any Lender, the Swing
Line Lender or the L/C Issuer (including the reasonable fees, charges and
disbursements of any counsel for any Agent, any Lender, the Swing Line Lender or
the L/C Issuer), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
(b)    Indemnification by the Borrowers. Subject to Section 10.09, each of the
Borrowers shall indemnify each Agent (and any sub-agent thereof), each Lender,
the Swing Line Lender and the L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee) incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by such Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Agents (and any sub-agent thereof) and their respective Related Parties
only, the administration of this Agreement and the other Loan Documents, (ii)
any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), (iii)
any actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by such Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to such Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by such Borrower or any
other Loan Party or any of such Borrower’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee (or the gross negligence or willful
misconduct of its officers, directors, employees, agents, advisors or other
representatives) or (y) result from a claim brought by such Borrower or any
other Loan Party against such Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if such
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.
Anything contained herein to the contrary notwithstanding, (1) the liability of
the European Borrower under this Section 11.04(b) shall be subject to Section
2.07(h), and (2) the European Borrower shall have no liability under this
Section 11.04(b) solely as a result of acts or omissions of or property or
assets (other than interests in Foreign Subsidiaries) owned or operated by
Parent or the US Subsidiaries.
(c)    Reimbursement by Lenders. To the extent that either of the Borrowers for
any reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid



 
 
 




--------------------------------------------------------------------------------




by it to the Agents (or any sub-agent thereof), the L/C Issuer or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the Agents
(or any such sub-agent), the L/C Issuer or such Related Party, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Agents (or any such sub-agent) or the L/C Issuer in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Agents (or any such sub-agent) or L/C Issuer in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, neither Borrower shall assert, and each Borrower hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee (or the gross negligence or willful misconduct of
its officers, directors, employees, agents, advisors or other representatives)
as determined by a final and nonappealable judgment of a court of competent
jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section shall survive the resignation of
the Agents, the L/C Issuer and the Swing Line Lender, the replacement of any
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
11.05.    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrowers is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Bankruptcy Law or otherwise, then (a) to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred, and (b) each Lender and the L/C
Issuer severally agrees to pay to the Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, in the applicable currency of such
recovery or payment. The obligations of the Lenders and the L/C Issuer under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.



 
 
 




--------------------------------------------------------------------------------




11.06.    Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither Borrower nor any other Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender, and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of Section 11.06(b), (ii) by way of
participation in accordance with the provisions of Section 11.06(d), or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 11.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 11.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
(B)    in the case of an assignment by Deutsche Bank AG New York Branch or HSBC
Bank USA, N.A. prior to the occurrence of a Successful Syndication (as defined
in the Fee Letter), no minimum amount need be assigned; and
(C)    in any case not described in subsection (b)(i)(A) or (b)(i)(B) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than (x) in the case of any Term Loans, $1,000,000 and
(y) in the case of any Revolving Credit Facility, $5,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, Parent otherwise consents (such consent not to be unreasonably
withheld or delayed); provided, however, that concurrent assignments to members
of an Assignee Group and concurrent assignments from members of an Assignee
Group to a single Eligible Assignee (or to an Eligible Assignee and members of
its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met;



 
 
 




--------------------------------------------------------------------------------




(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of Parent (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that Parent shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received written notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Multicurrency RCF Commitment or US Dollar RCF Commitment if such
assignment is to a Person that is not a Lender with a Multicurrency RCF
Commitment or US Dollar RCF Commitment, as the case may be, (2) any Term
Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of the applicable Facility, an Affiliate of such Lender or
an Approved Fund with respect to such Lender or (3) any Term Loan to a Person
that is not a Lender, an Affiliate of a Lender or an Approved Fund;
(C)    the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
(D)    the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Multicurrency Revolving Credit Facility and the US Dollar Revolving Credit
Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrowers or any of the Borrowers’ Affiliates or Subsidiaries other than in
accordance with Section 2.17 or (B) to a Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), or (C) to
a natural person.



 
 
 




--------------------------------------------------------------------------------




(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the applicable Borrower, at its expense, shall execute
and deliver a Note to the assignee Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.06(d).
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of (and stated interest on) the Loans and L/C Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrowers,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the
Borrowers, at any reasonable time and from time to time upon reasonable prior
notice.
(d)    Participations. Any Lender may, at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrowers or any
of the Borrowers’ Affiliates or Subsidiaries)



 
 
 




--------------------------------------------------------------------------------




(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in L/C Obligations
and/or Swing Line Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent, the Lenders
and the L/C Issuer shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations therein, including the requirements under Section 3.01(e) (it being
understood that the documentation required under Section 3.01(e) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 11.06(b).
To the extent permitted by applicable Law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as ana non-fiduciary agent of the applicable Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the US Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation..
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time
Deutsche Bank assigns all of its



 
 
 




--------------------------------------------------------------------------------




Multicurrency RCF Commitment, US Dollar RCF Commitment and Revolving Credit
Loans pursuant to Section 11.06(b), Deutsche Bank may, (i) upon 30 days’ notice
to the Borrowers and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’
notice to the Borrowers, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrowers shall be entitled
to appoint, from among the Lenders, a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrowers to appoint any
such successor shall affect the resignation of Deutsche Bank as L/C Issuer or
Swing Line Lender, as the case may be. If Deutsche Bank resigns as L/C Issuer,
it shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Deutsche Bank resigns as Swing Line Lender, it shall retain all the rights of
the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Deutsche Bank to
effectively assume the obligations of Deutsche Bank with respect to such Letters
of Credit.
(h)    Consent to Assignment or Transfer. Without prejudice to any other
provisions of this Section 11.06, each Loan Party hereby expressly consents to
each assignment and transfer of rights or obligations made in accordance with
this Section 11.06. Each Loan Party also accepts and confirms, for the purposes
of Sections 401, 412 and 1250 para. 1(1) of the German Civil Code (BGB) that all
guarantees, indemnities and security granted by it under any Collateral Document
governed by German law will, notwithstanding any such assignment and transfer,
continue and be preserved for the benefit of the new Lender and each of the
other Secured Parties in accordance with the terms of the Collateral Documents
governed by German law.
(i)    Assignment. Notwithstanding anything to the contrary in this Section
11.06 or in this Agreement, (I) on or prior to the Closing Date, no Lender shall
be permitted to assign all or a portion of its rights and obligations under this
Agreement unless such assignment is (x) made to a Qualified Assignee or (y) made
on the Closing Date to an otherwise permitted assignee who concurrently with
such assignment funds its respective portion of all Loans borrowed on the
Closing Date and (II) during the period beginning on (and including) the Closing
Date through (and including) the Acquisition Funding Date, no Lender shall be
permitted to assign all or a portion of its unfunded Term A-1 Commitments, Term
A-2 Commitments, Term A-3 Commitments or Term A-4 Commitments under this
Agreement.
11.07.    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below) in accordance with
customary bank practices, except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required



 
 
 




--------------------------------------------------------------------------------




by applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.14(c) or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their obligations, (g) with the consent of the Borrowers or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrowers.
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof; provided that, in the case of information received from a
Loan Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrowers or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States federal and state securities Laws.
11.08.    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of either Borrower or any other Loan Party against any and all of the
obligations of such Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of such Borrower or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or the L/C Issuer different
from the branch or office holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff (a) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (b) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other



 
 
 




--------------------------------------------------------------------------------




rights and remedies (including other rights of setoff) that such Lender, the L/C
Issuer or their respective Affiliates may have. Each Lender and the L/C Issuer
agrees to notify the applicable Borrower and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.
Notwithstanding the foregoing, no deposits from, or obligations of, a Foreign
Loan Party may be set off against Obligations of the US Borrower.
11.09.    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
11.10.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.
11.11.    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
11.12.    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders



 
 
 




--------------------------------------------------------------------------------




shall be limited by Debtor Relief Laws, as determined in good faith by the
Administrative Agent, the L/C Issuer or the Swing Line Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.
11.13.    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender is a Defaulting Lender or if any other
circumstance exists hereunder that gives the Borrowers the right to replace a
Lender as a party hereto, then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that:
(a)    the US Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
(d)    such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
11.14.    Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.
(b)    SUBMISSION TO JURISDICTION. THE BORROWERS AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK OR FEDERAL COURT
OF THE UNITED STATES SITTING IN NEW YORK CITY, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER



 
 
 




--------------------------------------------------------------------------------




JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWERS OR ANY OTHER LOAN PARTY OR ITS RESPECTIVE
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
(e)    FOREIGN PROCESS AGENT.    EACH FOREIGN LOAN PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY APPOINTS CORPORATION SERVICE COMPANYHOWDEN NORTH AMERICA, INC.,
WITH AN OFFICE ON THE DATE HEREOF AT CENTERVILLE ROAD, SUITE 400, WILMINGTON,
DELAWARE 19808,1775 WEHRLE DRIVE, WILLIAMSVILLE, NEW YORK 14221, AND ITS
SUCCESSORS HEREUNDER (THE “PROCESS AGENT”), AS ITS AGENT TO RECEIVE ON BEHALF OF
EACH SUCH FOREIGN LOAN PARTY AND ITS PROPERTY ALL WRITS, CLAIMS, PROCESS, AND
SUMMONSES IN ANY ACTION OR PROCEEDING BROUGHT AGAINST IT IN THE STATE OF NEW
YORK. SUCH SERVICE MAY BE MADE BY MAILING OR DELIVERING A COPY OF SUCH PROCESS
TO THE RESPECTIVE FOREIGN LOAN PARTY IN CARE OF THE PROCESS AGENT AT THE ADDRESS
SPECIFIED ABOVE FOR THE PROCESS AGENT, AND SUCH FOREIGN LOAN PARTY IRREVOCABLY
AUTHORIZES AND DIRECTS THE PROCESS AGENT TO ACCEPT SUCH SERVICE ON ITS BEHALF.
FAILURE BY THE PROCESS AGENT TO GIVE NOTICE TO THE RESPECTIVE FOREIGN LOAN
PARTY, OR FAILURE OF THE RESPECTIVE FOREIGN LOAN PARTY, TO RECEIVE NOTICE OF
SUCH SERVICE OF PROCESS SHALL NOT IMPAIR OR AFFECT THE VALIDITY OF SUCH SERVICE
ON THE PROCESS AGENT OR ANY SUCH FOREIGN LOAN PARTY, OR OF ANY JUDGMENT BASED
THEREON. EACH FOREIGN LOAN PARTY COVENANTS AND AGREES THAT IT SHALL TAKE ANY AND
ALL REASONABLE ACTION, INCLUDING THE EXECUTION AND FILING OF ANY AND ALL
DOCUMENTS, THAT MAY BE NECESSARY TO CONTINUE THE DESIGNATION OF THE PROCESS
AGENT ABOVE IN FULL FORCE AND EFFECT, AND TO CAUSE THE PROCESS AGENT TO ACT AS
SUCH. EACH FOREIGN LOAN PARTY HERETO FURTHER COVENANTS AND AGREES TO MAINTAIN AT
ALL TIMES AN AGENT WITH OFFICES IN NEW YORK CITY TO ACT AS ITS PROCESS AGENT.
NOTHING HEREIN SHALL IN ANY WAY BE DEEMED TO LIMIT THE ABILITY TO SERVE ANY SUCH
WRITS,



 
 
 




--------------------------------------------------------------------------------




PROCESS OR SUMMONSES IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
11.15.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
11.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Borrowers and each Guarantor acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a) (i) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Arrangers are arm’s-length commercial transactions between the Borrowers,
the Guarantors and their respective Affiliates, on the one hand, and the
Administrative Agent and the Arrangers on the other hand, (ii) each of the
Borrowers and each Guarantor has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (iii) each of the
Borrowers and each Guarantor is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (b) (i) the Administrative Agent, and each of
the Arrangers, is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrowers, the
Guarantors or any of their respective Affiliates, or any other Person and (ii)
neither the Administrative Agent nor the Arrangers has any obligation to the
Borrowers, the Guarantors or any of their respective Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (c) the Administrative Agent
and the Arrangers and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrowers, the Guarantors and their respective Affiliates, and neither the
Administrative Agent nor the Arrangers has any obligation to disclose any of
such interests to the Borrowers, Guarantors or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrowers and
each Guarantor hereby waives and releases any claims that it may have against
the Administrative Agent and the Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
11.01.    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National



 
 
 




--------------------------------------------------------------------------------




Commerce Act, the New York State Electronic Signatures and Records Act, or any
other similar state laws based on the Uniform Electronic Transactions Act.
11.02.    USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (as amended from time to time, the “USA PATRIOT Act”), it is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the USA PATRIOT Act.
The Borrowers shall, promptly following a request by the Administrative Agent or
any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” an anti-money laundering rules
and regulations, including the USA PATRIOT Act.
11.03.    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable Law).
11.04.    OTHER LIENS ON COLLATERAL; TERMS OF FIRST LIEN INTERCREDITOR
AGREEMENT; ETC. (b) EACH LENDER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT LIENS
SHALL BE CREATED ON THE COLLATERAL PURSUANT TO THE COLLATERAL DOCUMENTS AND
CERTAIN OTHER DOCUMENTS TO SECURE THE DEBT PERMITTED PURSUANT TO SECTION
7.02(c)(v), WHICH LIENS SHALL BE SUBJECT TO TERMS AND CONDITIONS OF THE FIRST
LIEN INTERCREDITOR AGREEMENT. PURSUANT TO THE EXPRESS TERMS OF THE FIRST LIEN
INTERCREDITOR AGREEMENT, IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE
INTERCREDITOR AGREEMENT AND ANY OF THE LOAN DOCUMENTS, THE PROVISIONS OF THE
FIRST LIEN INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.



 
 
 




--------------------------------------------------------------------------------




(c)    EACH LENDER (AND EACH OTHER SECURED PARTY BY ACCEPTING THE BENEFIT OF
GUARANTIES AND SECURITY INTERESTS IN THE COLLATERAL GRANTED FOR THEIR BENEFIT
UNDER THE LOAN DOCUMENTS) AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT AND
THE COLLATERAL AGENT TO ENTER INTO THE FIRST LIEN INTERCREDITOR AGREEMENT ON
BEHALF OF THE SECURED PARTIES, AND TO TAKE ALL ACTIONS (AND EXECUTE ALL
DOCUMENTS) REQUIRED (OR DEEMED ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS OF
THE FIRST LIEN INTERCREDITOR AGREEMENT.
THE PROVISIONS OF THIS SECTION 11.20 ARE NOT INTENDED TO SUMMARIZE ALL RELEVANT
PROVISIONS OF THE FIRST LIEN INTERCREDITOR AGREEMENT, THE FORM OF WHICH IS
ATTACHED AS AN EXHIBIT TO THIS AGREEMENT. REFERENCE MUST BE MADE TO THE FIRST
LIEN INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS
THEREOF. EACH SECURED PARTY IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND
REVIEW OF THE FIRST LIEN INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS
THEREOF, AND NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES MAKES
ANY REPRESENTATION TO ANY SECURED PARTY AS TO THE SUFFICIENCY OR ADVISABILITY OF
THE PROVISIONS CONTAINED IN THE FIRST LIEN INTERCREDITOR AGREEMENT. EACH LENDER
(AND EACH OTHER SECURED PARTY BY ACCEPTING THE BENEFIT OF GUARANTIES AND
SECURITY INTERESTS IN THE COLLATERAL GRANTED FOR THEIR BENEFIT UNDER THE LOAN
DOCUMENTS) IS FURTHER AWARE THAT THE ADMINISTRATIVE AGENT MAY ALSO BE ACTING IN
AN COLLATERAL AGENCY CAPACITY UNDER THE COLLATERAL DOCUMENTS AND CERTAIN OTHER
DOCUMENTS WITH RESPECT TO THE DEBT PERMITTED PURSUANT TO SECTION 7.02(c)(v) ON
BEHALF OF THE PARTIES PROVIDING SUCH DEBT AND EACH LENDER (AND EACH OTHER
SECURED PARTY BY ACCEPTING THE BENEFIT OF GUARANTIES AND SECURITY INTERESTS IN
THE COLLATERAL GRANTED FOR THEIR BENEFIT UNDER THE LOAN DOCUMENTS) HEREBY
IRREVOCABLY WAIVES ANY OBJECTION THERETO OR CAUSE OF ACTION ARISING THEREFROM.
ARTICLE XII    
LENDER LOSS SHARING INTERCREDITOR AGREEMENT
The provisions of this Article XII are established solely for the purposes of
allocating risks between and among Lenders in relation to the Term Loans,
Multicurrency RCF Commitments and US Dollar RCF Commitments, and in effecting
the allocations and exchanges to give effect to the provisions hereof, the
intention is not to increase any obligations of any Borrower or Guarantor.
12.01.    Definitions. As used in this Section 12, the following terms shall
have the following meanings:
(a)    Applicable Aggregate Percentage: means, in respect of the Facilities,
with respect to any Lender at any time, the percentage (carried out to the ninth
decimal place) of the Facilities represented by such Lender’s outstanding Term
Loans, Multicurrency RCF Commitments and US Dollar RCF Commitments; provided
that (i) if the Multicurrency RCF Commitments of each Multicurrency RCF Lender
have been terminated or have expired, then for purposes of calculating the
Applicable Aggregate Percentage, such Lender’s Multicurrency RCF Commitments
shall be determined based on the Multicurrency Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments and (ii) if the
US Dollar RCF Commitments of each US Dollar RCF Lender



 
 
 




--------------------------------------------------------------------------------




have been terminated or have expired, then for purposes of calculating the
Applicable Aggregate Percentage, such Lender’s US Dollar RCF Commitments shall
be determined based on the US Dollar Revolving Credit Facility most recently in
effect, giving effect to any subsequent assignments.
(b)    CAM: the mechanism for the allocation and exchange of interests in the
Loans, participations in Letters of Credit and collections thereunder
established under Section 12.02.
(c)    CAM Exchange: the exchange of the Term A-1 Lenders’, Term A-2 Lenders’,
Term A-3 Lenders’, Term A-4 Lenders’, Term B Lenders’, Multicurrency RCF
Lenders’ and US Dollar RCF Lenders’ interests provided for in Section 12.02.
(d)    CAM Exchange Date: the first date after the Closing Date on which there
shall occur (i) any event described in Section 8.01(f) with respect to any
Borrower, (ii) an acceleration of Loans pursuant to Section 8.02(b) and the
termination of the commitments pursuant to Section 8.02(a) or (iii) the failure
by any Borrower to repay any amounts due under any Loans under any Facility on
the Maturity Date of such Facility.
(e)    CAM Percentage: as to each Lender, such Applicable Aggregate Percentage
of the Facilities, immediately prior to the CAM Exchange Date and the
termination of the commitments pursuant to Section 8.02(a).
(f)    Designated Obligations: all Obligations of the Borrowers with respect to
(i) principal and interest under the Loans, (ii) unreimbursed drawings, payments
and disbursements under Letters of Credit and interest thereon and (iii) all
fees due and payable under the Agreement and interest thereon.
12.02.    CAM Exchange. (a) On the CAM Exchange Date:
(i)    first, each Multicurrency RCF Lender shall fund its participation in any
outstanding Multicurrency RCF Swing Line Loans in accordance with Section 2.04;
(ii)    second, each US Dollar RCF Lender shall fund its participation in any
outstanding US Dollar RCF Swing Line Loans in accordance with Section 2.04;
(iii)    third, each Multicurrency RCF Lender shall fund its full participation
in any unreimbursed drawings, payments and disbursements under any Multicurrency
RCF Letters of Credit in accordance with Section 2.03;
(iv)    fourth, each US Dollar RCF Lender shall fund its full participation in
any unreimbursed drawings, payments and disbursements under any US Dollar RCF
Letters of Credit in accordance with Section 2.03;
(v)    fifth, the Lenders shall purchase, at the Dollar Equivalent of par,
interests in the Designated Obligations under each Facility (and shall make
payments in Dollars to the Administrative Agent for reallocation to other
Lenders to the extent necessary to give effect to such purchases) such that, in
lieu of the interests of each Lender in the Designated Obligations under the
Term A-1 Facility, Term A-2 Facility, Term A-3 Facility, Term A-4 Facility, Term
B Facility, Multicurrency Revolving Credit Facility and US Dollar Revolving
Credit Facility in which it shall participate immediately prior to the CAM
Exchange Date,



 
 
 




--------------------------------------------------------------------------------




such Lender shall own an interest equal to such Lender’s CAM Percentage in each
component of the Designated Obligations immediately following the CAM Exchange.
(b)    Each Lender and each Person acquiring a participation from any Lender as
contemplated by Section 11.06 hereby consents and agrees to the CAM Exchange.
(c)    As a result of the CAM Exchange, from and after the CAM Exchange Date,
each payment received by the Administrative Agent pursuant to any Loan Document
in respect of any of the Designated Obligations shall be distributed to Lenders,
pro rata in accordance with their respective CAM Percentages.
(d)    In the event that on or after the CAM Exchange Date, the aggregate amount
of the Designated Obligations shall change as a result of the making of a
disbursement under a Letter of Credit by an L/C Issuer that is not reimbursed by
the applicable Borrowers, then each Lender shall promptly reimburse such L/C
Issuer for its CAM Percentage of such unreimbursed payment.
(e)    In the event that on or after the CAM Exchange Date, the aggregate amount
of the Designated Obligations shall change as a result of the making of a
disbursement under a Letter of Credit by an L/C Issuer that is not reimbursed by
the applicable Borrowers, then each Lender shall promptly reimburse such L/C
Issuer for its CAM Percentage of such unreimbursed payment.
12.03.    Miscellaneous. Notwithstanding any other provision of this Section 12,
the Administrative Agent and each Lender agree that if the Administrative Agent
or a Lender is required under applicable law to withhold or deduct any Taxes or
other amounts from payments made by it hereunder or as a result hereof to the
Administrative Agent or any Lender, such Person shall be entitled to withhold or
deduct such amounts and pay over such Taxes or other amounts to the applicable
Governmental Authority imposing such Tax without any obligation to indemnify the
Administrative Agent or any Lender with respect to such amounts and without any
other obligation of gross up or offset with respect thereto and there shall be
no recourse whatsoever by Agent or any Lender subject to such withholding to the
Administrative Agent or any other Lender making such withholding and paying over
such amounts, but without diminution of the rights of the Administrative Agent
or such Lender subject to such withholding as against Borrowers and the other
Loan Parties to the extent (if any) provided in this Agreement and the other
Loan Documents. Any amounts so withheld or deducted shall be treated as, for the
purpose of this Section 12, having been paid to the Administrative Agent or such
Lender with respect to which such withholding or deduction was made.




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
COLFAX CORPORATION,
as US BORROWER, PARENT and A FOREIGN OBLIGATIONS GUARANTOR
By:                         



 
 
 




--------------------------------------------------------------------------------




Name:                     
Title:                        
CLFX LLC, as a US OBLIGATIONS GUARANTOR and A FOREIGN OBLIGATIONS GUARANTOR
By:                         
Name:                     
Title:                        
IMO INDUSTRIES INC., as a US OBLIGATIONS GUARANTOR and A FOREIGN OBLIGATIONS
GUARANTOR
By:                         
Name:                     
Title:                        
WARREN PUMPS LLC, as a US OBLIGATIONS GUARANTOR and A FOREIGN OBLIGATIONS
GUARANTOR
By:                         
Name:                     
Title:                        
CONSTELLATION PUMPS CORPORATION, as a US OBLIGATIONS GUARANTOR and A FOREIGN
OBLIGATIONS GUARANTOR
By:                         
Name:                     
Title:                        
IMO HOLDINGS, INC., as a US OBLIGATIONS GUARANTOR and A FOREIGN OBLIGATIONS
GUARANTOR
By:                         
Name:                     
Title:                        



 
 
 




--------------------------------------------------------------------------------




LUBRICATION SYSTEMS COMPANY OF TEXAS LLC, as a US OBLIGATIONS GUARANTOR and A
FOREIGN OBLIGATIONS GUARANTOR
By:                         
Name:                     
Title:                        
FAIRMOUNT AUTOMATION, INC., as a US OBLIGATIONS GUARANTOR and A FOREIGN
OBLIGATIONS GUARANTOR
By:                         
Name:                     
Title:                        
CLFX SUB HOLDING LLC, as a US OBLIGATIONS GUARANTOR and A FOREIGN OBLIGATIONS
GUARANTOR
By:                         
Name:                     
Title:                        
PORTLAND VALVE LLC, as a US OBLIGATIONS GUARANTOR and A FOREIGN OBLIGATIONS
GUARANTOR
By:                         
Name:                     
Title:                        
                    



 
 
 




--------------------------------------------------------------------------------






COLFAX UK HOLDINGS LTD,
as EUROPEAN BORROWER
By:                         
Name:                     
Title:                        
COLFAX UK FINANCE LTD, as A FOREIGN OBLIGATIONS GUARANTOR
By:                         
Name:                     
Title:                        
BARIC HOLDINGS LIMITED, as A FOREIGN OBLIGATIONS GUARANTOR
By:                         
Name:                     
Title:                        
BARIC SYSTEMS LIMITED, as A FOREIGN OBLIGATIONS GUARANTOR
By:                         
Name:                     
Title:                        




    
DEUTSCHE BANK AG NEW YORK BRANCH,
as ADMINISTRATIVE AGENT, COLLATERAL AGENT, LENDER, L/C ISSUER AND SWING LINE
LENDER
By:                         
Name:                     



 
 
 




--------------------------------------------------------------------------------




Title:                        
By:                         
Name:                     
Title:                        
HSBC BANK USA, N.A.,
as LENDER
By:                         
Name:                     
Title:                        
By:                         
Name:                     
Title:                        
[Signature pages follow]


 



 
 
 


